                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 1 of 184 Page ID #:1




                        11 Martin J. Barab (State Bar No. 47419)
                           A. Raymond Hamrick, III (State Bar No. 93821)
                        22 Josh H. Eichenstein (State Bar No. 299392)
                           HAMRICK & EVANS, LLP
                        33 2600 West Olive Avenue, Suite 1020
                           Burbank, California 91505
                        44 Telephone No.: (818) 763-5292
                           Fax No.: (818) 763-2308
                        55
                           Attorneys for Plaintiff
                        66 BONDIT LLC
                        77
                        88                       UNITED STATES DISTRICT COURT
                        99                     CENTRAL DISTRICT OF CALIFORNIA
                       101
                       110   BONDIT LLC, a California limited          Case No.: 2:19-cv-9832
HAMRICK & EVANS, LLP




                             liability company,
                       121
                                        Plaintiff,                     COMPLAINT FOR DAMAGES FOR :
                       131        v.
                                                                        1. VIOLATIONS OF RACKETEER
                       141 HALLOWS MOVIE INC., a Nova Scotia                INFLUENCED AND CORRUPT
                           corporation; HALLOWS MOVIE, LLC, a               ORGANIZATIONS ACT [18 U.S.C. §
                       152 Puerto Rico limited liability company;           1962(c)];
                           HALLOWS MOVIE LLC, a Louisiana               2. CONSPIRACY TO COMMIT
                       161 limited liability company; UTOPIA FILM           VIOLATIONS OF RACKETEER
                           L.L.C., a Puerto Rico limited liability          INFLUENCED AND CORRUPT
                       173 company, CROSSFACE LLC, a Louisiana              ORGANIZATIONS ACT [18 U.S.C. §
                           limited liability company; LET IT PLAY           1962(c)];
                       181 LLC, a Connecticut limited liability         3. VIOL. OF CAL. PENAL CODE § 496;
                           company; ALEX A. GINZBURG, an                4. BREACH OF WRITTEN CONTRACTS;
                       194 individual; DONGKWAN “TONY” LEE,             5. MONEY HAD AND RECEIVED;
                           an individual; HYUN KIM, an individual;      6. BREACH OF AMENDED WRITTEN
                       201 JORGE ALBERTO MARTINEZ-                          CONTRACTS;
                           DAVILA, an individual,                       7. FRAUD- CONCEALMENT AND NON-
                       215                                                  DISCLOSURE;
                                         Defendants.                    8. NEGLIGENT MISREPRESENTATION;
                       221                                              9. INTENTIONAL INTERFERENCE WITH
                                                                            CONTRACTUAL RELATIONS;
                       236                                              10. UNFAIR COMPETITION;
                                                                        11. CONVERSION;
                       241                                              12. FRAUDULENT CONVEYANCE;
                                                                        13. BREACH OF COVENANT OF GOOD
                       257                                                  FAITH AND FAIR DEALING; AND
                                                                        14. DECLARATORY RELIEF
                       261
                                                                       DEMAND FOR JURY TRIAL
                       278   //
                       281 //
                        9                                        -1-
                                             COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 2 of 184 Page ID #:2




                        11         Plaintiff BONDIT LLC, a California limited liability company, (“BondIt” or
                        22 “Plaintiff”) alleges as follows:
                        33                                    INTRODUCTION
                        44         1.    This action arises from the financing of a feature-length motion picture
                        55 entitled Crossface (the “Picture”). Pursuant to the terms and conditions of a Loan and
                        66 Security Agreement between BondIt and Defendant HALLOWS MOVIE INC., a
                        77 Nova Scotia corporation, ("HM-Canada") (the “BondIt Loan and Security
                        88 Agreement”), BondIt agreed to advance the sum of $1.5 Million Dollars to HM-
                        99 Canada to finance the production of the Picture (the “BondIt Loan”).
                       101         2.    The BondIt Loan was collateralized by: (i) a Kentucky film tax credit,
                       110   which was represented by Defendant ALEX A. GINZBURG (“Ginzburg”) to be
HAMRICK & EVANS, LLP




                       121 valued at $2.5 Million Dollars, (ii) a corporate guarantee from Defendant LET IT
                       131   PLAY LLC, a Connecticut limited liability company, (“Let It Play”), and (iii)
                       141 personal guarantees from Defendant Ginzburg, Defendant DONGKWAN “TONY”
                       152   LEE (“Lee”), and Defendant HYUN KIM (“Kim”), which secured repayment of the
                       161 loan.
                       173         3.    The BondIt Loan was a key component of the finance plan for the
                       181 Picture, which had a total budget of $7 Million Dollars consisting of the BondIt Loan
                       194   for $1.5 Million Dollars and equity financing in the amount of $5.5 Million Dollars
                       201 from Defendant Kim. The BondIt Loan was funded on October 6, 2017.
                       215         4.    Following defaults by HM-Canada with respect to the commencement
                       221 of principal photography and the timely submission of an audit for the Kentucky tax
                       236   credit, HM-Canada defaulted with respect to the repayment of the BondIt Loan by
                       241 failing and refusing to repay the loan when due. Despite the fact that the production
                       257   of the Picture never commenced, and the Picture has never been made, HM-Canada
                       261 kept the loan amount and refused to return the principal amount of the BondIt Loan.
                       278         5.    In an attempt to satisfy HM-Canada’s repayment obligation on the
                       281 BondIt Loan, Defendants Ginzburg and Lee proposed to pledge to BondIt certain film
                        9                                           -2-
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 3 of 184 Page ID #:3




                        11 tax credits on the motion pictures entitled Utopia and The Recovery aka Above. Based
                        22 upon this proposal, on October 20, 2018, BondIt entered into an First Amendment to
                        33 the BondIt Loan and Security Agreement with Defendant HM-Canada, a Security and
                        44 Guaranty Agreement with Defendant HALLOWS MOVIE, LLC, a Puerto Rico
                        55 limited liability company, (“HM-Puerto Rico”), and a Security and Guaranty
                        66 Agreement with Defendant UTOPIA FILM L.L.C., a Puerto Rico limited liability
                        77 company, (“Utopia Film-Puerto Rico”).
                        88         6.     Unfortunately, Defendants’ offers to cure the defaults on the BondIt
                        99 Loan by assigning future proceeds and film tax credits associated with different films
                       101 produced by Defendants were part of an elaborate shell game. BondIt is informed and
                       110   believes, and based thereon alleges, that at the time of the funding of the BondIt Loan,
HAMRICK & EVANS, LLP




                       121 Defendants were already fully aware that the loan proceeds advanced by BondIt to
                       131   HM-Canada would not be used for the production of the Picture, that production
                       141 would never commence and that the Picture would never be made.
                       152         7.     BondIt is further informed and believes, and based thereon alleges, that
                       161 the film tax credit on The Recovery aka Above was used by Defendants to pay off
                       173   another lender (and not BondIt) and that the collateral pledged to BondIt to repay the
                       181 BondIt Loan was never owned and/or controlled by Defendant HM-Puerto Rico or no
                       194   longer existed. Indeed, the film tax credit purportedly assigned to BondIt by
                       201 Defendant HM-Puerto Rico was, in fact, owned and/or controlled by Defendant
                       215   HALLOWS MOVIE LLC, a Louisiana limited liability company, (“HM-Louisiana”).
                       221 Moreover, BondIt is further informed and believes, and based thereon alleges, that the
                       236   proceeds of the film tax credit purportedly assigned to BondIt by Defendant HM-
                       241 Puerto Rico were used to: (i) pay off the October 14, 2018 lien of Three Point Capital,
                       257   another lender, that was filed only six days prior to the purported assignment of the
                       261 same tax credit to BondIt, and (ii) pay Defendant Ginzburg a director’s fee on The
                       278   Recovery aka Above, with the balance of the film tax credit proceeds being paid
                       281 directly to Defendants Ginzburg and Lee.
                        9                                              -3-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 4 of 184 Page ID #:4




                        11             8.    BondIt is further informed and believes, and based thereon alleges, that
                        22 the proceeds of film tax credit on Utopia were, at the time of their assignment to
                        33 BondIt, and are, the subject of litigation over competing claims by the owner of
                        44 Defendant Utopia Film-Puerto Rico, Defendant JORGE ALBERTO MARTINEZ-
                        55 DAVILA (“Martinez-Davila”), arising from an agreement between Defendants
                        66 Ginzburg and Martinez-Davila for Defendant Ginzburg to: (i) finance Utopia, (ii) pay
                        77 $75,000 to Defendant Martinez-Davila, and (iii) provide an on screen acting role in
                        88 Utopia for Defendant Martinez-Davila, in exchange for a promise by Defendant
                        99 Martinez-Davila, who, as a resident of the Commonwealth of Puerto Rico and the
                       101 owner or controlling member of Defendant Utopia Film-Puerto Rico, was purportedly
                       110   entitled to a film tax credit of up to ninety percent (90%) of the qualified costs
HAMRICK & EVANS, LLP




                       121 expenditure, to assign to Defendant Ginzburg the proceeds of the Utopia film tax
                       131   credit.
                       141             9.    Defendants, and each of them, have repeatedly ignored and avoided
                       152   BondIt’s requests for repayment of the BondIt Loan, as amended, the corporate
                       161 guarantee, the personal guarantees, and the Security and Guaranty Agreements, even
                       173   though every possible deadline for repayment has passed, and despite Defendants
                       181 having received the proceeds of the film tax credits on Utopia and The Recovery aka
                       194   Above, which were purportedly assigned to BondIt.
                       201                               JURISDICTION AND VENUE
                       215             10.   The Court has jurisdiction pursuant to 28 U.S.C. §1331 because this case
                       221 arises under 18 U.S.C § 1962(c) (civil RICO). This Court also has jurisdiction over
                       236   the parties under diversity jurisdiction (28 U.S.C. § 1332) as all of the Defendants
                       241 have citizenship in a different State or foreign state from that of Plaintiff, and the
                       257   amount in controversy exceeds $75,000.00, exclusive of interest and costs. In
                       261 addition, the Court has supplemental jurisdiction over the state law claims set forth
                       278   herein pursuant to 28 U.S.C. § 1367, since the claims under state law arise from the
                       281 same nucleus of operative facts as the claims under federal law.
                        9                                               -4-
                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 5 of 184 Page ID #:5




                        11         11.    This Court has personal jurisdiction over Defendants because
                        22 Defendants have sufficient minimum contacts with the State of California and the
                        33 Central District of California. Plaintiff's Claims for Relief arise directly from
                        44 Defendants' business contacts and other activities in the State of California and in the
                        55 Central District of California, in part because the acts and omissions complained of
                        66 either took place within this judicial district, or had effect within this judicial district,
                        77 or both.
                        88         12.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)(2)
                        99 because Defendants transact business in this judicial district, and because a substantial
                       101 portion of the events giving rise to the claims alleged herein occurred in this district.
                       110         13.    Moreover, personal Jurisdiction and venue are proper in this Court
HAMRICK & EVANS, LLP




                       121 because Defendants contractually consented to submit to the jurisdiction of the State
                       131   of California and to the United States District Court for the Central District of
                       141 California, and the agreements at issue in this action were entered into in Los Angeles
                       152   County.
                       161                                          PARTIES
                       173         14.    BondIt is a California limited liability company, organized and existing
                       181 under the laws of the State of California and authorized to do and doing business in
                       194   Los Angeles County, California with its principal place of business in Santa Monica,
                       201 California.
                       215         15.    BondIt is informed and believes, and thereon alleges, that at all times
                       221 relevant hereto, Defendant HM-Canada was and is a corporation organized and
                       236   existing under the laws of the Province of Nova Scotia, Canada. HM-Canada does
                       241 significant business in the County of Los Angeles, State of California and within this
                       257   judicial district. At one time, HM-Canada was authorized to transact business in the
                       261 State of Kentucky. However, the Kentucky Secretary of State revoked HM-Canada's
                       278   authority to transact business in Kentucky on October 16, 2018.
                       281
                        9                                               -5-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 6 of 184 Page ID #:6




                        11          16.    BondIt is informed and believes, and based thereon alleges, that at all
                        22 times relevant hereto, Defendant HM-Puerto Rico was and is a limited liability
                        33 company organized and existing under the laws of the Commonwealth of Puerto Rico.
                        44 HM-Puerto Rico does significant business in the County of Los Angeles, State of
                        55 California and within this judicial district.
                        66          17.    BondIt is informed and believes, and based thereon alleges, that at all
                        77 times relevant hereto, Defendant HM-Louisiana was and is a limited liability
                        88 company organized and existing under the laws of the State of Louisiana. HM-
                        99 Louisiana does significant business in the County of Los Angeles, State of California
                       101 and within this judicial district. HM – Louisiana is not in good standing with the
                       110   Louisiana Secretary of State.
HAMRICK & EVANS, LLP




                       121          18.    BondIt is informed and believes, and based thereon alleges, that at all
                       131   times relevant hereto, Defendant Utopia Film-Puerto Rico was and is a limited
                       141 liability company organized and existing under the laws of the Commonwealth of
                       152   Puerto Rico. Utopia Film-Puerto Rico does significant business in the County of Los
                       161 Angeles, State of California and within this judicial district.
                       173          19.    BondIt is informed and believes, and based thereon alleges, that at all
                       181 times relevant hereto, Defendant CROSSFACE LLC, a Louisiana limited liability
                       194   company, (“Crossface”) was and is a limited liability company organized and existing
                       201 under the laws of the State of Louisiana. Crossface does significant business in the
                       215   County of Los Angeles, State of California and within this judicial district. Crossface
                       221 is not in good standing with the Louisiana Secretary of State.
                       236          20.    BondIt is informed and believes, and based thereon alleges, that at all
                       241 times relevant hereto, Defendant Let It Play was and is a limited liability company
                       257   organized and existing under the laws of the State of Connecticut. Let It Play does
                       261 significant business in the County of Los Angeles, State of California and within this
                       278   judicial district.
                       281
                        9                                             -6-
                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 7 of 184 Page ID #:7




                        11         21.    BondIt is informed and believes, and based thereon alleges, that at all
                        22 times relevant hereto, Defendant Ginzburg, an individual, was, and at all times
                        33 mentioned herein, is a resident of the State of Connecticut. At all times mentioned
                        44 herein, Ginzburg was and is the chief executive officer, president, a shareholder
                        55 and/or a member of Defendants HM-Canada, HM-Puerto Rico, HM-Louisiana,
                        66 Utopia Film-Puerto Rico , Crossface and Let it Play.
                        77         22.    BondIt is informed and believes, and based thereon alleges, that at all
                        88 times relevant hereto, Defendant Lee, an individual, was, and at all times mentioned
                        99 herein, is a resident of the State of Connecticut. At all times mentioned herein, Lee
                       101 was and is an officer, a shareholder and/or a member of Defendants HM-Canada, HM-
                       110   Puerto Rico, HM-Louisiana, Utopia Film-Puerto Rico, Crossface and Let it Play.
HAMRICK & EVANS, LLP




                       121         23.    BondIt is informed and believes, and based thereon alleges, that at all
                       131   times relevant hereto, Defendant Kim, an individual, was, and at all times mentioned
                       141 herein, is a resident of a state other than the State of California or a resident of South
                       152   Korea.
                       161         24.    BondIt is informed and believes, and based thereon alleges, that at all
                       173   times relevant hereto, Defendant Martinez-Davila, an individual, was, and at all times
                       181 mentioned herein, is a resident of the Commonwealth of Puerto Rico. At all times
                       194   mentioned herein, Martinez-Davila was and is the chief executive officer, president,
                       201 a shareholder and/or a member of Defendant Utopia Film-Puerto Rico.
                       215            ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
                       221         25.    BondIt provides flexible financing options for media projects, businesses
                       236   and producers. BondIt is a senior secured media lender, which provides credit
                       241 financing to film, television and new media projects. BondIt provides loans, or an
                       257   “advance,” which is secured by defined and unencumbered collateral, such as pre-
                       261 sales agreements (i.e., Minimum Guarantees, tax credits and tax rebates, negative pick
                       278   ups, etc.). BondIt also provides bridge loans, corporate loans and cash flow solutions
                       281 to media projects, producers and companies alike.
                        9                                             -7-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 8 of 184 Page ID #:8




                        11        Representations Regarding the BondIt Loan and Security Agreement
                        22         26.   Beginning in 2017, Defendants Ginzburg and Lee pitched to BondIt with
                        33 an opportunity to partially finance the cost of production of the Picture. As part of this
                        44 proposal, Defendants Ginzburg and Lee represented to BondIt that a film tax credit
                        55 issued by the state of Kentucky would be used to repay the loan.
                        66         27.   On July 28, 2017, Defendant Ginzburg directed e-mail correspondence
                        77 to BondIt, a true and correct copy of which is attached hereto as Exhibit “1,” setting
                        88 forth the following representations regarding the Picture and its production:
                        99               a.     The total budget for the Picture was $7 Million Dollars;
                       101               b.     BondIt would loan $1.5 Million Dollars to finance production of
                       110                      the Picture;
HAMRICK & EVANS, LLP




                       121               c.     The Gersh Agency would sell the film domestically;
                       131               d.     Casting Options included Jai Courtney, Garrett Hedlund, and
                       141                      Kristen Stewart;
                       152               e.     Cassian Elwes had agreed to co-produce the Picture; and
                       161               f.     The BondIt loan would be collateralized by a Kentucky film tax
                       173                      credit, which was valued at $2.5 Million Dollars.
                       181         28.   BondIt is informed and believes, and based thereon alleges, that the July
                       194   28, 2017 e-mail from Defendant Ginzburg to BondIt contained materially false
                       201 statements, including the claim that Cassian Elwes had agreed to co-produce the
                       215   Picture and that they would obtain a Kentucky film tax credit in the amount of $2.5
                       221 Million Dollars. These intentionally false statements were intended to induce BondIt
                       236   to advance the sum of $1.5 Million Dollars to HM-Canada to partially finance the
                       241 production of the Picture.
                       257         29.     Prior to execution of the BondIt Loan and Security Agreement,
                       261 Defendants Ginzburg, Lee and Kim submitted what they claimed to be their bank
                       278   statements (“Financial Statements”) to BondIt for review.
                       281
                        9                                             -8-
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 9 of 184 Page ID #:9




                        11           30.     BondIt relied on these Financial Statements in entering into the BondIt
                        22 Loan. BondIt is informed and believes, and based thereon alleges, that the Financial
                        33 Statements submitted by Defendants Ginzburg, Lee, and Kim to BondIt on which
                        44 BondIt detrimentally relied in entering into the BondIt Loan and Security Agreement
                        55 and documents related thereto, were false, fraudulent and/or intentionally misleading.
                        66                   Execution of the BondIt Loan and Security Agreement
                        77           31.     On September 18, 2017, BondIt and Defendant HM-Canada entered into
                        88 the BondIt Loan and Security Agreement documenting the BondIt Loan, by the terms
                        99 of which BondIt was to advance the sum of $1.5 Million Dollars to HM-Canada to
                       101 partially finance the production of the Picture. A true and correct copy of the BondIt
                       110   Loan and Security Agreement is attached hereto as Exhibit “2.”
HAMRICK & EVANS, LLP




                       121           32.          The BondIt Loan and Security Agreement includes the following
                       131   material provisions:
                       141                   a.      “Borrower1 has requested that Lender lend and advance funds to
                                                     Borrower for use in the payment of preproduction, production, and
                       152
                                                     post-production costs of the Picture [Crossface] in the aggregate
                       161                           principal amount not to exceed One Million Five Hundred
                                                     Thousand United States Dollars (US$1,500,000.00) by
                       173
                                                     10/06/2017.” Ex. “2,” ¶¶ B, 2.1;
                       181
                                             b.      “The Commitment Amount and any Default Interest on the
                       194
                                                     Promissory Note shall be immediately due and payable on the
                       201                           following dates (the “Repayment Date(s)”): (i) US$1,925,000.00
                                                     on the earlier of 9/14/2018 or Borrower receiving any monies from
                       215
                                                     the tax incentive proceeds.” Ex. “2,” ¶ 2.7;
                       221
                                             c.      “The unpaid Indebtedness shall bear no interest until the
                       236
                                                     applicable Repayment Date other than a return interest fee equal
                       241                           to Three Hundred and Eighty Five Thousand Dollars (US
                       257                           $385,000,00.00) (the “Interest Fee”), which Interest Fee may be
                                                     deemed interest; provided that from and after the occurrence of an
                       261                           Event of Default (and without constituting a waiver of such Event
                       278
                             1
                       281     For purposes of the BondIt Loan and Security Agreement, “Borrower” means HM-Canada, which at one time was
                             authorized to is registered to do business in the state of Kentucky.
                        9                                                       -9-
                                                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 10 of 184 Page ID #:10




                         11                       of Default), the unpaid Indebtedness will bear interest (“Default
                                                  Interest”) at a rate equal to three percent (3%) until the Event of
                         22
                                                  Default has been cured. All interest provided for in this paragraph
                         33                       2.8.1 will be compounded monthly and payable on demand..” Ex.
                                                  “2,” ¶ 2.8.1; and
                         44
                         55                d.     “If the provisions of this Agreement or the Promissory Note would
                                                  at any time otherwise require payment to Lender of an amount of
                         66
                                                  interest in excess of the maximum amount then permitted by the
                         77                       law applicable to the Loan, such interest payments shall be
                                                  reduced to the extent necessary so as to ensure that Lender shall
                         88
                                                  not receive interest in excess of such maximum amount.” Ex. “2,”
                         99                       ¶ 2.8.2.
                        101
                                    33.    In addition, the BondIt Loan and Security Agreement also sets out
                        110
HAMRICK & EVANS, LLP




                              deadlines regarding the commencement of principal photography and audits for film
                        121
                              tax credits, which are the interests against which BondIt’s first priority position was
                        131
                              secured, Defendant HM-Canada’s submission to the jurisdiction of the California
                        141
                              state courts and the United States District Court for the Central District of California
                        152
                              for the purpose of any suit, action or other proceeding, and the waiver of any offsets
                        161
                              or counterclaims in any such action, suit or proceeding, in pertinent part, as follows:
                        173
                        181                a.     “Principal Photography shall commence on or about February 28,
                        194                       2018.” Ex. “2,” ¶5.10;

                        201                b.     “Hollows Movie Inc., shall apply to the Kentucky Tourism
                        215                       Development Finance Authority a voluntary audit to verify and
                                                  request the “Certificate of Tax Credits” no later than May 31,
                        221                       2018.” Ex. “2,” ¶7.1.2;
                        236
                                           c.     “BONDIT will have first priority position secured against the
                        241                       Kentucky Film Tax Rebate, and to any and all rights, intellectual
                        257                       property, profits, cash, equipment, tangible and intangible assets,
                                                  and virtually any other assets or things of value in the Project.”
                        261                       Ex. “2,” ¶¶ 1.54, 4.1, 5.7; and
                        278
                                           d.     “Borrower (i) hereby irrevocably submits itself to the jurisdiction
                        281                       of the state courts of the State of California and to the jurisdiction
                         9                                              -10-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 11 of 184 Page ID #:11




                         11                    of the United States District Court for the Central District of
                                               California, for the purpose of any suit, action or other proceeding
                         22
                                               arising out of or based upon this Agreement, the Promissory Note
                         33                    or any of the Loan Documents or the subject matter hereof or
                                               thereof brought by Lender or its successors or assigns … and (iii)
                         44
                                               hereby waives any offsets or counterclaims in any such action, suit
                         55                    or proceeding.” Ex. “2,” ¶10.3.
                         66
                         77        34.   Paragraphs 9.1.1-9.1.15 of the BondIt Loan and Security Agreement
                          88 enumerate 18 events of default, including, but not limited to, the following:
                          99            1.     “9.1.1. Borrower’s failure to make (or cause to be made) any
                                               payments to Lender hereunder when the same are due, including
                        101                    without limitation, payment of the Commitment Amount (and
                        110                    Default Interest, if any), by the applicable Repayment Date(s);
HAMRICK & EVANS, LLP




                        121              2.    9.1.2 Borrower’s failure to pay any Tax Credit Proceeds to Lender
                        131                    in accordance with paragraph 7.1.5 hereof; or
                        141              3.    9.1.3 Borrower’s failure to submit the AUP Audit to the Film
                        152                    Office by the date specified in paragraph 7.1.2; or
                        161              4.    9.1.5 Default in the due and timely observance or performance of
                        173                    the terms, provisions, covenants, conditions, agreements or
                                               obligations of Borrower contained in this Agreement, the
                        181                    Promissory Note or in any other agreement relating to the Loan or
                        194                    the Collateral which would materially adversely affect the
                                               validity, perfection or priority of the Lender’s Security Interest in
                        201                    the Collateral, or the value of the Collateral or the Promissory
                        215                    Note; or
                        221              5.    9.1.6 Borrower’s failure to perform or observe, in a due and timely
                        236                    manner, any of the other (i.e., other than those subject to the
                                               immediately preceding subparagraphs 9.1.1 through 9.1.5)
                        241                    material terms, provisions, covenants, conditions, agreements or
                        257                    obligations contained herein, in the Loan Documents or in any
                                               other agreement, contract, indenture, document or instrument
                        261                    executed, or to be executed, by Borrower in connection with this
                        278                    Agreement or pursuant hereto and which would have a material
                                               adverse effect on the ability or obligation of Borrower to perform
                        281
                         9                                          -11-
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 12 of 184 Page ID #:12




                         11                     its obligations under this Agreement and under the other Loan
                                                Documents to be executed by Borrower pursuant hereto; or
                         22
                         33               6.    9.1.12 If there shall exist or occur, and Lender shall notify
                                                Borrower of, any event or condition which in Lender’s good faith
                         44
                                                business judgment (exercised in Lender’s sole discretion) is an
                         55                     Event of Default or which would have a material adverse effect on
                                                the ability or obligation of Borrower to perform its material
                         66
                                                obligations under this Agreement and under the other Loan
                         77                     Documents to be executed by Borrower pursuant hereto; or
                         88
                                          7.    9.1.13 If final judgment or judgments for the payment of money
                         99                     aggregating in excess of Fifty Thousand Dollars ($50,000.00)
                                                shall be entered or affirmed by a court against Borrower, and
                        101
                                                Borrower shall not discharge the same or provide for its or their
                        110                     discharge in accordance with its or their terms or procure a stay of
HAMRICK & EVANS, LLP




                        121                     execution thereof within sixty (60) days from the date of entry
                                                thereof; or
                        131
                        141               8.    9.1.15 If Borrower shall default under any Loan Document and
                                                such default is not cured with the proscribed cure period
                        152                     thereunder; or 9.1.16 If there shall exist any material change in
                        161                     lowering the Budget, lowering qualified production costs,
                                                financing structure, timing of production, including post-
                        173                     production, or the key production team of the Picture (i.e., Alex
                        181                     Ginzburg and Dong Lee are no longer producers) unless approved
                                                by Lender …” Ex. “2,” ¶¶ 9.1.1 - 9.1.15.
                        194
                        201         35.   Also, on September 18, 2017, BondIt and Defendant HM-Canada
                        215   entered into a several additional agreements concurrent with the execution of the
                        221 BondIt Loan and Security Agreement, including the following five Guaranty
                        236 Agreements, an Assignment of Proceeds of the Kentucky tax credit, a Promissory
                        241 Note, a Copyright Mortgage and Assignment and a Power of Attorney.
                        257
                                                         The Guaranty Agreements
                        261         36.   Defendants HM-Canada, Let It Play, Ginzburg, Lee and Kim each
                        278   executed a separate and identical “Guaranty Agreement” with BondIt. Attached
                        281 hereto as Exhibits “2”-“7” are true and correct copies of the Guaranty Agreements
                         9                                         -12-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 13 of 184 Page ID #:13




                         11 between BondIt, on the one hand, and Defendants HM-Canada, Let It Play, Ginzburg,
                         22 Lee and Kim, each, on the other hand.
                         33         37.   The provisions of the Guaranty Agreements that are material to BondIt’s
                         44 claims for relief in this action include, but are not limited to, the following:
                         55               a.     “Guarantor hereby unconditionally, absolutely and irrevocably
                                                 Guarantees to Beneficiary and its successors and assigns the full,
                         66
                                                 faithful and complete performance by Borrower of each and every
                         77                      covenant, agreement, duty, liability and/or obligation (known,
                                                 unknown, fixed, contingent or otherwise) of Borrower under or
                         88
                                                 contained in any Subject Agreement including, without limitation,
                         99                      the due and timely payment of amounts payable by Borrower
                                                 under any Subject Agreement, all in strict accordance with the
                        101
                                                 terms and provisions of such Subject Agreement (collectively the
                        110                      “Borrower’s Obligations”), and all as if Guarantor were the
HAMRICK & EVANS, LLP




                                                 primary obligor with respect to each and all of the Borrower’s
                        121
                                                 Obligations. Guarantor acknowledges and agrees that this
                        131                      Guaranty constitutes a Guaranty of payment and performance and
                                                 not merely of collection. At the written request of Beneficiary,
                        141
                                                 Guarantor will provide financial reports demonstrating the ability
                        152                      of the Guarantor to cover the Borrower’s Obligations.” Exs. “2”-
                        161                      “7,” ¶ 2; and

                        173               b.     “Legal Proceedings. Guarantor hereby agrees that any legal
                        181                      action, suit or proceeding against Guarantor (or any successor-in-
                                                 interest thereto) arising out of or relating to this Guaranty may (but
                        194                      need not) be initiated by Beneficiary in a state or federal court
                        201                      located in the County of Los Angeles, State of California. By
                                                 execution and delivery of this Guaranty, Guarantor hereby (a)
                        215                      waives any objection that it may now or hereafter have to the
                        221                      laying of venue of any such action, suit or proceeding in any such
                                                 court, (b) waives any claim that any such action, suit or proceeding
                        236                      brought in any such court has been brought in an inconvenient
                        241                      forum, (c) submits to the personal jurisdiction of any such court in
                                                 any such action, suit or proceeding, and (d) agrees to be bound by
                        257                      any judgment, order or decree rendered by any such court in any
                        261                      such action, suit or proceeding.” Exs. “2”-“7,” ¶ 13.

                        278   //
                        281 //
                         9                                             -13-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 14 of 184 Page ID #:14




                         11               The Assignment of Proceeds of the Kentucky Tax Credit
                         22        38.    Defendant HM-Canada also executed an Assignment of Proceeds, a true
                         33 and correct copy of which is attached hereto as Exhibit “8,” Pursuant to the terms and
                         44 conditions of the of the Assignment of Proceeds, Defendant HM-Canada assigned all
                         55 right, title and interest to the proceeds of any and all Kentucky film tax credits issued
                         66 for the Picture as set forth in pertinent part below:
                         77               a.     “WHEREAS, contemporaneously herewith Assignor and
                                                 Assignee have entered into that certain Loan and Security
                         88
                                                 Agreement (the “Agreement”), dated as of the date hereof, for the
                         99                      financing of the motion picture presently entitled “Crossface” (the
                                                 “Picture”), the indebtedness under which Agreement is to be
                        101
                                                 primarily repaid by Assignor with all refunds, subsidies, rebates
                        110                      or other amounts payable by Kentucky State, its agencies or
HAMRICK & EVANS, LLP




                                                 instrumentalities in connection with any Tax Credits (the
                        121
                                                 “Proceeds”).” Ex. “8,” Second Full Paragraph;
                        131
                                          b.     “Subject to the terms and conditions hereinafter set forth, Assignor
                        141
                                                 does hereby transfer, assign and deliver unto Assignee all of the
                        152                      right, title and interest of Assignor in and to the Proceeds together
                                                 with all the rights, privileges and appurtenances now or hereafter
                        161
                                                 in any way belonging or pertaining thereto.” Ex. “8,” ¶ 1;
                        173
                        181               c.     “This Assignment shall be governed and construed in accordance
                                                 with the laws of the State of California without resort to its
                        194                      conflicts of laws rules. Each party hereto hereby irrevocably
                        201                      submits itself to the jurisdiction of the state courts of the State of
                                                 California. California law shall govern (i) the validity and
                        215                      interpretation of the Agreement, (ii) the performance of the parties
                        221                      of their respective obligations hereunder, and (iii) all other causes
                                                 of action (whether sounding in contract or in tort) arising out of or
                        236                      relating to this Agreement or the termination of this Agreement.
                        241                      The parties irrevocably submit to the exclusive jurisdiction of the
                                                 United States District Court for the Central District of California,
                        257                      for the purpose of any suit, action or other proceeding arising out
                        261                      of or based upon this Assignment or the subject matter hereof, and
                                                 each party hereby waives, and agrees not to assert, by way of
                        278                      motion, a defense, or otherwise, in any such suit, action or
                        281                      proceeding, any claim that it is not subject personally to the

                         9                                             -14-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 15 of 184 Page ID #:15




                         11                      jurisdiction of the above-named courts, that the suit, action or
                                                 proceeding is brought in an inconvenient forum, that the venue of
                         22
                                                 the suit, action or proceeding is improper or that this Assignment
                         33                      or the subject matter hereof may not be enforced in or by such
                                                 court (provided, however, that the then applicable jurisdiction
                         44
                                                 minimums are not waived).” Ex. “8,” ¶ 5, Second Paragraph.
                         55
                         66                                  The Promissory Note
                                    39.   Defendant HM-Canada also executed a promissory note, in the amount
                         77
                              of $1.925 Million Dollars, payable to BondIt by the repayment date of September 14,
                         88
                              2018 in accordance with the BondIt Loan and Security Agreement (the “Promissory
                         99
                              Note”), a true and correct copy of which is attached hereto as Exhibit “9.” The
                        101
                              material provisions of the Promissory Note provide in pertinent part as follows:
                        110
HAMRICK & EVANS, LLP




                                          a.     “US $1,925,000.00 (“Commitment Amount”) As of September
                        121
                                                 18th , 2017 (the “Effective Date”) FOR VALUE RECEIVED, the
                        131                      undersigned, Hallows Movie Inc., a Canadian corporation,
                                                 registered to do business in the state of Kentucky with an address
                        141
                                                 at 212 North 2nd St. Suite 100 Richmond, Kentucky 40475,
                        152                      (“Borrower”), hereby promises to pay to the order of BONDIT
                                                 LLC (“Lender”), or holder, at 1639 11th St. Santa Monica, CA
                        161
                                                 90404, or at such other address as the holder may specify in
                        173                      writing, the Commitment Amount (i.e., the Loan, plus the Interest
                        181                      Fee and the Legal Fee), in lawful money of the United States of
                                                 America, on or prior to the Repayment Dates as determined
                        194                      pursuant to that certain Loan and Security Agreement by and
                        201                      between the Borrower and Lender dated as of September 18th ,
                                                 2017, (the “Loan and Security Agreement”). Any capitalized
                        215                      terms not otherwise defined hereunder shall have the meaning as
                        221                      set forth in the Loan and Security Agreement.” Ex. “9,” ¶ 1;

                        236               b.     “If this Promissory Note is not paid in full when due, the Borrower
                        241                      promises to pay all third party, actual, out-of-pocket costs and
                                                 expenses of collection and reasonable outside attorneys’ fees and
                        257                      court costs (including, without limitation, reasonable travel and
                        261                      accommodation expenses) incurred by the holder hereof on
                                                 account of such collection, whether or not a suit is filed in relation
                        278                      thereto.” Ex. “9,” ¶ 3; and
                        281
                         9                                             -15-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 16 of 184 Page ID #:16




                         11               c.     “This Promissory Note is executed under and shall be governed
                                                 by and construed in accordance with the laws of the State of
                         22
                                                 California without reference to the conflict of laws provisions
                         33                      thereof. In any action brought under 2 or arising out of this
                                                 Promissory Note, the Borrower hereby irrevocably submits to the
                         44
                                                 jurisdiction of the state courts of the State of California and to the
                         55                      jurisdiction of the United States District Court for the Southern
                                                 District of California and hereby consents to service of process by
                         66
                                                 registered mail at the address first written above. The Borrower
                         77                      hereby waives any right which the Borrower may have to transfer
                                                 or change the venue of any action brought by the holder of this
                         88
                                                 Promissory Note.” Ex. “9,” ¶ 8.
                         99
                        101                       The Copyright Mortgage and Assignment

                        110         40.   Further, Defendant HM-Canada executed a Copyright Mortgage and
HAMRICK & EVANS, LLP




                        121 Assignment, a true and correct copy of which is attached hereto as Exhibit “10,”
                        131 documenting BondIt’s first priority security interest in the Kentucky film tax credit
                        141 and related proceeds, and to all of HM-Canada’s assets, including, without limitation,
                        152 all right, title and interest in connection with the Picture, as follows:
                                          “Mortgagor        [HM-Canada]        hereby     irrevocably,
                        161
                                          unconditionally and absolutely grants to Mortgagee
                        173               [BONDIT] a first priority security interest in and to the
                        181               Tax Credit and Tax Credit Proceeds and Mortgagee shall
                                          further be granted a first priority security interest,
                        194               subordinate only to the applicable guilds, in all of
                        201               Mortgagor’s assets, whether now owned or hereafter
                                          acquired, including, without limitation, all of Mortgagor’s
                        215               right, title and interest in connection with ‘Crossface’…”
                        221               Copyright Mortgage and Assignment, at Ll. 8-12.

                        236                                 The Power of Attorney
                        241         41.   Finally, Defendant HM-Canada executed a Power of Attorney, a true and
                        257   correct copy of which is attached hereto as Exhibit “11,” granting BondIt power of
                        261 attorney for the purposes of communicating with the Kentucky Film Office to collect
                        278   the proceeds of the Kentucky film tax credit in connection with the Picture.
                        281
                         9                                             -16-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 17 of 184 Page ID #:17




                         11    Defendants’ Initial Breaches of the BondIt Loan and Security Agreement and
                         22                               the Guaranty Agreements
                         33         42.   On October 6, 2017, pursuant to the terms and conditions of the BondIt
                         44 Loan and Security Agreement, including Paragraph 2.1, BondIt advanced substantial
                         55 funds, in the principal amount of $1.5 Million Dollars, via wire transfer, to Defendant
                         66 HM-Canada.
                         77         43.   Defendants HM-Canada, Let it Play, Ginzburg, Lee and Kim first
                         88 breached the BondIt Loan and Security Agreement and the Guaranty Agreements by
                         99 failing to commence principal photography by February 28, 2018 (¶ 5.10), and failing
                        101 to apply for the film tax credit audit by May 31, 2018 (¶7.1.2).
                        110         44.   On May 3, 2018, BondIt provided written notice to Defendants HM-
HAMRICK & EVANS, LLP




                        121 Canada, Dong Lee and Alex Ginsburg, a true and correct copy of which is attached
                        131   hereto as Exhibit “12,” of their default by failing to commence principal photography
                        141 by February 28, 2018 and failing to apply for the film tax credit audit by May 31,
                        152   2018. The May 3, 2018 Notice of Default provided in pertinent part as follows:
                        161               “We hereby notify you that Events of Default have
                                          occurred (and are continuing) under Sections 9.1.5, 9.1.6,
                        173
                                          9.1.12, 9.1.15, and 9.1.16 of the Loan Agreement (all of
                        181               the foregoing referred to here as "Defaults") as a result of,
                                          among other things, Company’s failure to adhere to the
                        194
                                          agreed upon Production Schedule, and Company's failure
                        201               to start Principal Photography by February 28, 2018
                                          (5.10). Inevitably, the mismanagement of Company will
                        215
                                          result in delinquencies which will constituent additional
                        221               Events of Default on or before May 30, 2018 (Sections
                                          9.1.1, 9.1.2, and 9.1.3.). Upon the occurrence of any of the
                        236
                                          Events of Default set forth in paragraph 9.1, subject to
                        241               paragraph 9.3, all Indebtedness is hereby immediately due
                                          and payable.” Ex. “12,” ¶ 2.
                        257
                        261         45.   On May 31, 2018, in response to BondIt’s Notice of Default, Defendant
                        278   Ginzburg conveyed to BondIt, via e-mail, an offer to provide additional security to
                        281 BondIt, a true and correct copy of which is attached hereto as Exhibit “13,” in an
                         9                                            -17-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 18 of 184 Page ID #:18




                         11 attempt to address Defendants’ initial breaches of the BondIt Loan and Security
                         22 Agreement and the Guaranty Agreements. The May 31, 2018 e-mail proposed to
                         33 convey to BondIt the following additional collateral and security interests:
                         44                 a.    A $1.5 Million Dollar tax credit to be issued by the
                                                  Commonwealth of Puerto Rico in connection with Utopia (the
                         55
                                                  “Puerto Rico Tax Credit”);
                         66
                                            b.    A $1.55 Million Dollar tax credit to be issued by the State of
                         77
                                                  Alabama in connection with The Recovery aka Above (the
                         88                       “Alabama Tax Credit”); and
                         99
                                            c.    Future earnings on the motion picture entitled Fistful of Dirt aka
                        101                       Creatures of the Storm.
                        110
HAMRICK & EVANS, LLP




                                    46.     Based on the representations by Defendants, and each of them, to BondIt,
                        121
                              including the material representations set forth in the May 31, 2018 e-mail from
                        131
                              Defendant Ginzburg, BondIt reasonably believed that Defendants were acting in good
                        141
                              faith and, on that basis, justifiably relied on these material representations by
                        152
                              Defendants, and each of them, in entering into the following amendments to the
                        161
                              BondIt Loan and Security Agreement.
                        173
                                          The First Amendment to the BondIt Loan and Security Agreement
                        181
                                    47.     On October 20, 2018, Plaintiff and Defendant HM-Canada entered into
                        194
                              a First Amendment to the BondIt Loan and Security Agreement, (the “Amended
                        201
                              LSA”), a true and correct copy of which is attached hereto as Exhibit “14,” as to which
                        215
                              Defendants HM-Puerto Rico and Utopia Film-Puerto Rico were also added as
                        221
                              additional signatories.
                        236
                                    48.     The terms and conditions of the Amended LSA effected material
                        241
                              changes to the provisions of the BondIt Loan and Security Agreement, including, but
                        257
                              not limited to, the following:
                        261
                                            a.    “2.1 Paragraph 1.5 of the Loan Agreement is deleted in its
                        278                       entirety and is replaced with the following:
                        281
                         9                                             -18-
                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 19 of 184 Page ID #:19




                         11                    “Borrower” means Hallows Movie Inc., a Canadian corporation,
                                               registered to do business in the state of Kentucky. For purposes
                         22
                                               of Paragraphs 4 and 5, Borrower shall mean the following: (i)
                         33                    Hallows Movie Inc., a Canadian corporation, registered to do
                                               business in the state of Kentucky; (ii) Hallows Movie LLC, a
                         44
                                               Puerto Rican limited liability company, currently producing
                         55                    the motion picture entitled Recovery in the state of Alabama, and
                                               Utopia Film LLC, a Puerto Rican limited liability company
                         66
                                               that produced the motion picture currently entitled Utopia, and is
                         77                    in the process of claiming its Puerto Rican tax credit.” Ex. “14,”
                                               ¶ 2.1 (emphasis added);
                         88
                         99              b.    “2.2. Paragraph 4.1.1 of the Loan Agreement is deleted in its
                                               entirety and is replaced with the following:
                        101
                        110                    4.1.1. Film Collateral and Copyright. The Picture [Crossface],
HAMRICK & EVANS, LLP




                        121                    the motion picture project currently entitled The Recovery and
                                               the motion picture project entitled Utopia, (the “Additional
                        131                    Pictures”), and all of Borrower’s rights therein and thereto, and
                        141                    all properties and things of value pertaining thereto, and all
                                               products and proceeds thereof, whether now in existence or
                        152                    hereafter made, acquired or produced (as used in this paragraph,
                        161                    the term the “Picture” shall mean and include the Picture, all of
                                               the aforesaid rights and the rights of Borrower set forth in
                        173                    subparagraphs 4.2.1.1 through 4.2.1.16 below), including,
                        181                    without limitation:[.]” Ex. “14,” ¶ 2.2 (emphasis added);

                        194              c.    “2.3. Paragraph 4.1.5 of the Loan Agreement is deleted in its
                        201                    entirety and is replaced with the following:

                        215                    4.1.5 Tax Credit Proceeds. The Tax Credits and Tax Credit
                        221                    Proceeds, whether now owned or hereafter acquired (including all
                                               property and/or assets converted or substituted for such Tax
                        236                    Credits or Tax Credit Proceeds), and to the extent not included in
                        241                    the items described herein and above, all Tax Credits and Tax
                                               Credit Proceeds whether now owned or hereafter acquired for and
                        257                    to the Additional Pictures.” Ex. “14,” ¶ 2.3;
                        261
                                         d.    “2.4. The following shall be inserted as Paragraph 4.2.1 of the
                        278                    Loan Agreement:
                        281
                         9                                          -19-
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 20 of 184 Page ID #:20




                         11                               Concurrently with the execution of this Amendment, Borrower
                                                          hereby authorizes Lender to file the appropriate financing
                         22
                                                          statement(s) in the applicable jurisdictions under the UCC,
                         33                               pursuant to Exhibits 1 and 2 to this Amendment.” Ex. “14,” ¶ 2.4;
                                                          and
                         44
                         55                      e.       “Paragraph 2.7 of the Loan Agreement is deleted in its entirety
                                                          and is replaced with the following:
                         66
                         77                               2.7. Repayment Dates. The Commitment Amount and any
                                                          Default Interest on the Promissory Note shall be immediately due
                         88
                                                          and payable on the following dates (the “Repayment Date(s)”): (i)
                         99                               US$1,925,000.00 on the earlier of September 14, 2018 or
                                                          Borrower receiving any monies from the tax incentive proceeds
                        101
                                                          for the Additional Pictures.” Ex. “14,” ¶ 2.5.
                        110
HAMRICK & EVANS, LLP




                        121              49.     The Amended LSA includes an acknowledgment that “an Event of

                        131   Default Occurred and that in the event that Borrower fails to repay US$1,925,000.00,

                        141 then Lender is entitled to charge Borrower all Default Interest as if the Event of
                        152 Default had occurred as of February 28, 2018.” Ex. “14,” ¶ 3.
                        161                             The Purported Assignments of Additional Collateral

                        173              50.     Also, on October 20, 2018, and concurrent with the execution of the

                        181 Amended LSA, Defendants HM-Puerto Rico and Utopia Film-Puerto Rico each also
                        194 executed a Security and Guaranty Agreement in accordance with the provisions of
                        201 Paragraph 4 of the Amended LSA. Attached hereto as Exhibits “15” and “16” are true
                        215 and correct copies of the Security and Guaranty Agreements entered into between
                        221 Defendants HM-Puerto Rico and Utopia Film-Puerto Rico, respectively, and BondIt.
                        236      51. The Security and Guaranty Agreements each contain the following

                        241 material terms and conditions:
                        257              2.    “GRANT OF SECURITY INTEREST. The Guarantor2 hereby
                                               irrevocably and unconditionally pledges, assigns and grants to the
                        261                    Lender a security interest in all of the Guarantor’s right, title and
                        278
                              2
                                  Defined as HM-Puerto Rico, and Utopia Film – -Puerto Rico in their respective agreements.
                        281
                         9                                                            -20-
                                                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 21 of 184 Page ID #:21




                         11                            interest in, to the Picture3 and the Collateral4, as collateral security
                                                       to secure the payment and performance in full of all the
                         22
                                                       Obligations.” Exs. “15” & “16,” ¶ 2; and
                         33                   …
                         44
                                              6.       “CERTAIN COVENANTS. The Guarantor hereby covenants to
                         55                            the Lender that, unless compliance is waived in writing by the
                                                       Lender, from and after the date of this Agreement until the
                         66
                                                       Obligations have been paid in full:
                         77
                                                       (a) The Guarantor will keep the Collateral free of all liens, claims,
                         88
                                                       security interests and encumbrances of any kind or nature,
                         99                            whether voluntary or involuntary.
                        101
                                                       (b) The Guarantor agrees to pay prior to delinquency all taxes,
                        110                            charges, liens and assessments against the Collateral, and upon
HAMRICK & EVANS, LLP




                        121                            the failure of the Guarantor to do so, the Lender at its option may
                                                       pay any of them and shall be the sole judge of the legality or
                        131                            validity thereof and the amount necessary to discharge the same.
                        141
                                                       (c) The Guarantor shall not voluntarily (i) sell, assign, lease,
                        152                            transfer, trade, withdraw, redeem, substitute or otherwise dispose
                        161                            of any of the Collateral, or enter into any agreement to do so.

                        173                            (d) The Guarantor shall give the Lender at least ten (10) days prior
                        181                            written notice before changing its name, its jurisdiction of
                                                       organization or, in the case of an individual, the location of its
                        194                            principal residence.” Exs. “15” & “16,” ¶ 6.
                        201
                        215   //

                        221 //
                        236 //
                        241 //
                        257 //
                        261
                        278   3
                                Defined in the HM-Puerto Rico agreement as “The Recovery” and in the Utopia Film -Puerto Rico agreement as
                              “Utopia.”
                              4
                        281     Defined in the HM-Puerto Rico agreement as The Alabama Tax Credit and in the Utopia Film-Puerto Rico agreement
                              as The Puerto Rico Tax Credit.
                         9                                                        -21-
                                                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 22 of 184 Page ID #:22




                         11               Defendants’ Representations Regarding the Film Tax Credits
                         22         52.     Following the execution of the Amended LSA and the Security and
                         33 Guaranty Agreements, attached hereto as Exhibits “14”-“16,” one or more of the
                         44 Defendants provided BondIt with regular updates and timelines regarding the
                         55 expected payment of the film tax credits pledged to BondIt. For example, on January
                         66 29, 2019, Defendants sent BondIt the following timeline graphic purporting to
                         77 illustrate the payment dates for the Utopia and The Recovery aka Above film tax
                         88 credits:
                         99
                        101
                        110
HAMRICK & EVANS, LLP




                        121
                        131
                        141
                        152        BondIt’s Discovery of the True Holder of the Utopia Film Tax Credit

                        161         53.     In March 2019, when the first half of the Utopia film tax credit proceeds

                        173   were due to BondIt, Defendant Ginzburg for the first time advised BondIt that the

                        181 proceeds of the film tax credit were instead issued by the Puerto Rico Film
                        194 Commission to Defendant Martinez-Davila. In addition, Defendant Ginzburg also
                        201 advised BondIt that he had filed suit in the United States District Court for the District
                        215 of Puerto Rico against the owner of Defendant Utopia Film-Puerto Rico, Defendant
                        221 Martinez-Davila, based on the failure of Defendant Martinez-Davila to assign to
                        236 Defendant Ginzburg the proceeds of the Utopia film tax credit, the value of which
                        241 Defendant Ginzburg stated was $810,633.29.
                        257      Defendants’ Misrepresentations Regarding the Alabama Tax Credit

                        261         54.     BondIt is informed and believes, and based thereon alleges, that on or

                        278   around July 29, 2019, the proceeds of the Alabama Tax Credit to be issued by the

                        281 State of Alabama in connection with The Recovery aka Above, which by the terms
                         9                                             -22-
                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 23 of 184 Page ID #:23




                         11 and conditions of the Amended LSA were pledged to BondIt were, instead, paid to
                         22 one or more of the Defendants.
                         33         55.   Despite the distribution of the proceeds of the Alabama Tax Credit to
                         44 one or more of the Defendants, on August 20, 2019, Defendant Lee directed an e-mail
                         55 communication to BondIt falsely stating that Alabama Tax Credit had not yet been
                         66 issued, but that it was expected to be issued around “Labor Day” [September 2, 2019].
                         77 Attached hereto as Exhibit “17” is a true and correct copy of Defendant Lee’s August
                         88 20, 2019 e-mail to BondIt.
                         99            Defendants’ Shell Game is Exposed and Their Fraud Unravels
                        101         56.   On or around September 6, 2019, during the course of discussions
                        110   between BondIt and representatives of Defendant Ginzburg regarding the ongoing
HAMRICK & EVANS, LLP




                        121 litigation between Defendant Martinez-Davila and Defendant Ginzburg regarding the
                        131   proceeds of the Utopia film tax credit, Defendant Ginzburg confirmed that the
                        141 proceeds of the Alabama Tax Credit in connection with The Recovery aka Above,
                        152   which were pledged to BondIt were, instead, paid to one or more of the Defendants,
                        161 who then used the proceeds to pay a third party lender who BondIt is informed and
                        173   believes, and based thereon alleges, was Three Point Capital, LLC, which is a debt
                        181 financier in the film and television industry.
                        194         57.    Defendants and each of them, also fraudulently concealed a creditor lien
                        201 against the Alabama Tax Credit. BondIt is informed and believes, and based thereon
                        215   alleges, that Defendant HM-Puerto Rico, the entity that Defendants, and each of them,
                        221 used to assign the Alabama Tax Credit to BondIt never held any right, title or interest
                        236   to the Alabama Tax Credit, which fact was known to Defendants, and each of them,
                        241 as of the time of the execution of the Amended LSA on October 20, 2018. Notably,
                        257   BondIt is informed and believes, and based thereon alleges, that Defendant HM-
                        261 Louisiana not only held all right, title or interest to the Alabama Tax Credit, but was
                        278   paid the proceeds of the Alabama Tax Credit on the direction and with the consent of
                        281 Defendants and each of them.
                         9                                            -23-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 24 of 184 Page ID #:24




                         11         58.   BondIt is informed and believes, and based thereon alleges, that on or
                         22 around October 14, 2018, six days before Defendants, and each of them, assigned the
                         33 Alabama Tax Credit to BondIt, Three Point Capital, LLC filed a lien against HM-
                         44 Louisiana for the proceeds of the Alabama Tax Credit. BondIt is further informed and
                         55 believes, and based thereon alleges, that Defendants, and each of them, willfully and
                         66 intentionally assigned the Alabama Tax Credit to BondIt through HM-Puerto Rico in
                         77 an effort to conceal the pre-existing lien by Three Point Capital, LLC against the
                         88 Alabama Tax Credit payable to HM-Louisiana.
                         99         59.   BondIt is informed and believes, and based thereon alleges, that HM-
                        101 Louisiana transferred $612,000 of the Alabama Tax Credit to Three Point Capital,
                        110   LLC. BondIt is informed and believes, and based thereon alleges, that the balance of
HAMRICK & EVANS, LLP




                        121 the Alabama Tax Credit, in the amount of $779,000, was thereafter transferred by
                        131   Defendants, and each of them, to the bank account of Defendant HM-Puerto Rico
                        141 bank account, which is under the control of one or more of the Defendants. Each of
                        152   these actions by Defendants, and each of them, was intentionally concealed from, and
                        161 undertaken without notice to, BondIt.
                        173         60.   In addition, Defendants, and each of them, also fraudulently assigned
                        181 BondIt the proceeds of the Puerto Rico Tax Credit in connection with Utopia. In this
                        194   regard, BondIt is informed and believes, and based thereon alleges, that Defendant
                        201 Ginzburg intentionally misrepresented himself as a managing member of Defendant
                        215   Utopia Film-Puerto Rico as part of the scheme to avoid repayment of the BondIt Loan,
                        221 including entering into the Amended LSA and the execution of Security and Guaranty
                        236   Agreements by Defendants HM-Puerto Rico and Utopia Film-Puerto. The true facts
                        241 are that Defendant Ginzburg did not have the authorization of the sole member of
                        257   Defendant Utopia Film-Puerto Rico, Defendant Martinez-Davila, to assign the Puerto
                        261 Rico Tax Credit to BondIt.
                        278   //
                        281 //
                         9                                           -24-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 25 of 184 Page ID #:25




                         11                             AGENCY AND ALTER EGO
                         22         61.    BondIt is informed and believes, and based thereon alleges, that at all
                         33 times relevant hereto, Ginzburg and Lee were, and now are, the alter egos of HM-
                         44 Canada, HM-Puerto Rico, HM-Louisiana, Crossface and Let it Play. BondIt is further
                         55 informed and believes, and based thereon alleges, that at all times relevant hereto,
                         66 there is a unity of interest and ownership between Ginzburg and Lee, on the one hand,
                         77 and HM-Canada, HM-Puerto Rico, HM-Louisiana, Crossface and Let it Play, on the
                         88 other hand, such that any individuality and separateness between said Defendants
                         99 have ceased. In particular, BondIt is informed and believes, and based thereon alleges,
                        101 that at all times relevant hereto: (1) Ginzburg and Lee are the sole or majority
                        110   shareholders of, or the controlling or sole members of the limited liability companies,
HAMRICK & EVANS, LLP




                        121 owners, directors, officers and/or managers of, and manage and control, HM-Canada,
                        131   HM-Puerto Rico, HM-Louisiana, Crossface and Let it Play; (2) at the time Ginzburg
                        141 and Lee formed HM-Canada, HM-Puerto Rico, HM-Louisiana, Crossface and Let it
                        152   Play, they knew HM-Canada, HM-Puerto Rico, HM-Louisiana, Crossface and Let it
                        161 Play were undercapitalized and that HM-Canada, HM-Puerto Rico, HM-Louisiana,
                        173   Crossface and Let it Play would not have sufficient assets to pay their obligations;
                        181 and (3) Ginzburg and Lee have used their control over HM-Canada, HM-Puerto Rico,
                        194   HM-Louisiana, Crossface and Let it Play to manipulate assets and liabilities for their
                        201 own personal benefit by, among other things, using the legal fiction of separateness
                        215   between Ginzburg, Lee, HM-Canada, HM-Puerto Rico, HM-Louisiana, Crossface
                        221 and Let it Play as a ruse to pay Ginzburg, Lee, HM-Canada, HM-Puerto Rico, HM-
                        236   Louisiana, Crossface and Let it Play sums of money ahead of senior creditors.
                        241         62.    Adherence to the fiction of a separate existence of HM-Canada, HM-
                        257   Puerto Rico, HM-Louisiana, Crossface and Let it Play as entities distinct from
                        261 Ginzburg and Lee would, under the circumstances, permit an abuse of the corporate
                        278   privilege, sanction fraud and promote an injustice in that Ginzburg and Lee have used
                        281 the corporate form of HM-Canada, HM-Puerto Rico, HM-Louisiana, Crossface and
                         9                                             -25-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 26 of 184 Page ID #:26




                         11 Let it Play as a device to funnel substantial sums of money to themselves while, at the
                         22 same time, shielding themselves from personal liability in connection with the
                         33 conduct used to acquire that money. Furthermore, BondIt is informed and believes,
                         44 and based thereon alleges, that at all times relevant hereto, as a result of the improper
                         55 manipulation of assets and the improper diversion of funds, Ginzburg, Lee, HM-
                         66 Canada, HM-Puerto Rico, HM-Louisiana, Crossface and Let it Play have become
                         77 insolvent and unable to repay their debts, including the debts alleged herein.
                         88         63.    BondIt is informed and believes, and based thereon alleges, that at all
                         99 times relevant hereto, Martinez-Davila was, and now is, the alter ego of Utopia Film-
                        101 Puerto Rico. BondIt is further informed and believes, and thereon alleges, that at all
                        110   times relevant hereto, there is a unity of interest and ownership between Martinez-
HAMRICK & EVANS, LLP




                        121 Davila, on the one hand, and Utopia Film-Puerto Rico, on the other hand, such that
                        131   any individuality and separateness between said Defendants have ceased. In
                        141 particular, BondIt is informed and believes, and based thereon alleges, that at all times
                        152   relevant hereto: (1) Martinez-Davila is the sole shareholder of, is a director, officer
                        161 and/or manager of, and manages and controls, Utopia Film-Puerto Rico; (2) at the
                        173   time Martinez-Davila formed Utopia Film-Puerto Rico, he knew it was
                        181 undercapitalized and that it would not have sufficient assets to pay its obligations; and
                        194   (3) Martinez-Davila has used his control over Utopia Film-Puerto Rico to manipulate
                        201 assets and liabilities for his own personal benefit by, among other things, using the
                        215   legal fiction of separateness between Martinez-Davila and Utopia Film-Puerto Rico
                        221 as a ruse to pay Martinez-Davila and Utopia Film-Puerto Rico sums of money ahead
                        236   of senior creditors.
                        241         64.    Adherence to the fiction of a separate existence of Utopia Film-Puerto
                        257   Rico as an entity distinct from Martinez-Davila would, under the circumstances,
                        261 permit an abuse of the corporate privilege, sanction fraud and promote an injustice in
                        278   that he has used the corporate form of Utopia Film-Puerto Rico as a device to funnel
                        281 substantial sums of money to himself while, at the same time, shielding himself from
                         9                                             -26-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 27 of 184 Page ID #:27




                         11 personal liability in connection with the conduct used to acquire that money.
                         22 Furthermore, BondIt is informed and believes, and based thereon alleges, that at all
                         33 times relevant hereto, as a result of the improper manipulation of assets and the
                         44 improper diversion of funds, Martinez-Davila and Utopia Film-Puerto Rico have
                         55 become insolvent and unable to repay their debts, including the debts alleged herein.
                         66         65.   BondIt is informed and believes, and based thereon alleges, that at all
                         77 times relevant hereto, each of the Defendants was, at all times mentioned in this
                         88 Complaint, acting as the agent, employee and co-conspirator of every other Defendant
                         99 and, in doing the things mentioned herein, was acting within the course and scope of
                        101 such agency, employment and conspiracy.
                        110                             FIRST CLAIM FOR RELIEF
HAMRICK & EVANS, LLP




                        121     (Violations of the Racketeer Influenced and Corrupt Organizations Act, 18
                        131                       U.S.C. § 1962(c) Against All Defendants)
                        141         66.   BondIt incorporates herein by reference each and every allegation
                        152   contained in paragraphs 1 through 65, inclusive.
                        161         67.   BondIt is informed and believes, and based thereon alleges, that
                        173   Defendants, and each of them, in any combination associated in fact, are an
                        181 “Enterprise” as defined in 18 U.S.C. § 1961(4) (the “Enterprise”). Specifically,
                        194   Defendants, and each of them, were, and are, a union or group that are associated in
                        201 fact, constitute an ongoing organization, and function as a continuing unit. This is
                        215   due to their contractual and financial relationship, their common ownership, their
                        221 common goal of inducing others to enter into investment, financing, and business
                        236   transactions, and their continuing and substantial interaction and involvement as
                        241 alleged herein.
                        257         68.   Defendants, and each of them, were, and are, associated for a common
                        261 purpose of engaging in a course of conduct, at least one aspect of which is attempting
                        278   to extract money through false representations and other fraudulent conduct as set
                        281 forth herein, in order to induce victims into entering improper investment, financing,
                         9                                           -27-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 28 of 184 Page ID #:28




                         11 and business transactions. Defendants, and each of them, have relationships among
                         22 those associated with the Enterprise, including relationships between and among their
                         33 respective members, executive, and employees. The association between these
                         44 individuals and entities also have longevity sufficient to permit these associates to
                         55 pursue the Enterprise’s purpose, including by virtue of their ongoing contractual and
                         66 financial relationship, alignment of interest, and ongoing interactions.
                         77          69.    BondIt is informed and believes, and based thereon alleges, that the
                         88 Enterprise engaged in, and its activities have an effect on, interstate and foreign
                         99 commerce in connection with the Enterprise’s business of enticing individuals and
                        101 companies to enter into investment, financing, and business transactions with the
                        110   Enterprise, based upon the Enterprise’s false representations and other fraudulent
HAMRICK & EVANS, LLP




                        121 conduct as set forth herein. The Enterprise uses the instrumentalities of telephone
                        131   calls, text messages, e-mail, and wire transfers, and it has engaged in business dealings
                        141 with multiple United States citizens in connection with the Enterprise’s business and
                        152   activities.
                        161          70.    BondIt is informed and believes, and based thereon alleges, that in
                        173   violation of 18 U.S.C. §1962(c), Defendants, and each of them, and those acting at
                        181 their direction, have conducted, controlled, and participated in the conduct of the
                        194   Enterprise’s affairs through a pattern of unlawful racketeering activity.
                        201          71.    BondIt is informed and believes, and based thereon alleges, that the
                        215   pattern of racketeering activity referred to herein consists of a variety of unlawful
                        221 schemes, which were, and are, specifically intended to, and, do use unlawful means
                        236   and influence to enrich Defendants, and each of them, at the expense of BondIt and
                        241 others. These unlawful schemes involved acts of wire fraud in violation of 18 U.S.C.
                        257   §1343.
                        261          72.    BondIt is informed and believes, and based thereon alleges, that
                        278   Defendants, and each of them, individually or collectively, and through the conduct
                        281 of the Enterprise, were, and are, engaged in numerous acts of wire fraud and/or
                         9                                             -28-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 29 of 184 Page ID #:29




                         11 devised an overall scheme or artifice to defraud, and are attempting, and have
                         22 attempted, to commit fraud and carry out such scheme in violation of 18 U.S.C.
                         33 §1343, which constitute “predicate acts” under 18 U.S.C. §1961 in furtherance of their
                         44 campaign to enhance their wealth through unlawful means, including but not limited
                         55 to, operating a scheme to defraud by which Defendants, and each of them, sought to
                         66 induce individuals and companies to enter into investment, financing, and business
                         77 transactions with Defendants, and each of them, to extract money through false
                         88 representations and other fraudulent conduct as set forth herein.
                         99         73.    In furtherance of their scheme to defraud, Defendants, and each of them,
                        101 have made interstate and foreign telephone calls, including the telephone calls
                        110   between September 2017-October 20, 2018 from Defendants Ginzburg and Lee (who
HAMRICK & EVANS, LLP




                        121 BondIt is informed and believes, and based thereon alleges, were not located in the
                        131   State of California at the time of the telephone calls) to BondIt (which is based and
                        141 physically located in the State of California) that led to the subsequent business
                        152   dealings and transactions between BondIt and Defendants, and each of them.
                        161 Defendants, and each of them, have also sent and received text messages, and have
                        173   sent and received multiple e-mails. Defendant HM-Canada also requested and
                        181 accepted the transfer of funds by wire from the State of California, which transfers
                        194   were precipitated and caused by telephone calls, e-mails and other communications
                        201 that originated in the United States.
                        215         74.    BondIt is informed and believes, and based thereon alleges, that these
                        221 predicate acts are related because they had common purposes and goals (such as the
                        236   unlawful enrichment of Defendants, and each of them, in violation of BondIt’s rights),
                        241 common methods of commission (including, but not limited to, the fraudulent use of
                        257   wire transfers), and common participants (namely, Defendants Ginzburg, Lee and
                        261 Kim, and those acting at their direction).
                        278         75.    BondIt is informed and therefore alleges that each of the foregoing acts
                        281 of racketeering by Defendants, and each of them, is related, continuous, ongoing and
                         9                                            -29-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 30 of 184 Page ID #:30




                         11 part of a pattern of conduct pertaining to multiple fraudulent representations and
                         22 transactions, directed at multiple victims, and continuing since at least 2017.
                         33 Accordingly, Defendants, and each of them, individually or collectively, have
                         44 engaged, and are engaging, in a continuing and related pattern of racketeering activity
                         55 within the meaning of 18 U.S.C. §1961(5), which poses a threat of continued unlawful
                         66 activity. With respect to Defendants, and each of them, the pattern of unlawful
                         77 activity has open-ended continuity in that the unlawful acts are continuing, including
                         88 in connection with the ongoing efforts to improperly mislead and defraud targets
                         99 regarding investment, financing, and business transactions for the benefit of the
                        101 Enterprise.
                        110         76.    BondIt is informed and believes, and based thereon alleges, that
HAMRICK & EVANS, LLP




                        121 Defendants, and each of them, have treated other individuals and entities in the same
                        131   unlawful manner as alleged herein.
                        141         77.    Defendants, and each of them, have engaged in a pattern of racketeering
                        152   activity, in that they have engaged in multiple financial transactions within the United
                        161 States with knowledge that the property involved represented the proceeds of
                        173   unlawful activity. Defendants, and each of them, have used and invested the proceeds
                        181 of their pattern of racketeering activity in the operation of the Enterprise, in violation
                        194   of 18 U.S.C. § 1962(a).
                        201         78.    As a direct and proximate result of the participation in, and conduct of,
                        215   the affairs of the Enterprise alleged herein by Defendants, and each of them, through
                        221 a pattern of racketeering activity in violation of 18 U.S.C. §1962(c), BondIt has been
                        236   directly and proximately injured in its business and property, and is entitled to all
                        241 remedies available under the law. As an intended, actual and proximate consequence
                        257   of the unlawful actions of Defendants, and each of them, BondIt has been forced to
                        261 incur the costs associated with significant disruption to its business, disruption to its
                        278   ability to invest in motion picture productions other projects, and obtain returns on its
                        281
                         9                                             -30-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 31 of 184 Page ID #:31




                         11 investment, and other disruptions to BondIt caused by the unlawful of conduct of
                         22 Defendants, and each of them, in an amount to be proven at trial.
                         33                            SECOND CLAIM FOR RELIEF
                         44    (Conspiracy to Violate the Racketeer Influenced and Corrupt Organizations
                         55                    Act, 18 U.S.C. § 1962(d) Against All Defendants)
                         66         79.    BondIt incorporates herein by reference each and every allegation
                         77 contained in paragraphs 1 through 78, inclusive.
                         88         80.    Defendants, and each of them, together with others known and unknown
                         99 to BondIt, have unlawfully, fraudulent, and intentionally conspired together to plan
                        101 and perpetrate a fraudulent scheme to carry out the common purpose of extracting
                        110   money from individuals and entities, including BondIt, by inducing these individuals
HAMRICK & EVANS, LLP




                        121 and entities to enter into investment, financing, and business transactions, based upon
                        131   the false representations and other fraudulent conduct as set forth herein.
                        141         81.    As a direct and proximate result of the participation in, and conduct of,
                        152   the affairs of the Enterprise alleged herein by Defendants, and each of them, through
                        161 a pattern of racketeering activity in violation of 18 U.S.C. §1962(c), BondIt has been
                        173   directly and proximately injured in its business and property, and is entitled to all
                        181 remedies available under the law. As an intended, actual and proximate consequence
                        194   of the unlawful actions of Defendants, and each of them, BondIt has been forced to
                        201 incur the costs associated with significant disruption to its business, disruption to its
                        215   ability to invest in motion picture productions other projects, and obtain returns on its
                        221 investment, and other disruptions to BondIt caused by the unlawful of conduct of
                        236   Defendants, and each of them, in an amount to be proven at trial.
                        241                              THIRD CLAIM FOR RELIEF
                        257                (Violation of Calif. Penal Code § 496 Against All Defendants)
                        261         82.    BondIt incorporates herein by reference each and every allegation
                        278   contained in paragraphs 1 through 81, inclusive.
                        281
                         9                                             -31-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 32 of 184 Page ID #:32




                         11         83.    Defendants, and each of them, violated California Penal Code Section
                         22 496 by obtaining money belonging to BondIt by theft and knowingly concealing and
                         33 withholding such money from BondIt.
                         44         84.    Prior to the filing of this Complaint, BondIt demanded that Defendants,
                         55 and each of them, return the money belonging to BondIt, which money Defendants,
                         66 and each of them, obtained by theft and have knowingly concealed and withheld such
                         77 money from BondIt. Despite demand by BondIt, Defendants, and each of them, have
                         88 failed and refused to return the money belonging to BondIt.
                         99         85.    BondIt has been injured by Defendants' violation of California Penal
                        101 Code Section 496.
                        110         86.    Pursuant to California Penal Code Section 496(c), BondIt is entitled to
HAMRICK & EVANS, LLP




                        121 three times the amount of its actual damages, an amount to be proven at trial, its
                        131   reasonable attorneys' fees and costs.
                        141                            FOURTH CLAIM FOR RELIEF
                        152     (Breach of Written Contracts Against Defendants HM-Canada, Let it Play,
                        161                          Crossface, Ginzburg, Lee and Kim)
                        173         87.    BondIt incorporates herein by reference each and every allegation
                        181 contained in paragraphs 1 through 86, inclusive.
                        194               The September 18, 2017 BondIt Loan and Security Agreement
                        201         88.    BondIt performed all of its material obligations under the BondIt Loan
                        215   and Security Agreement, except for any obligations that may have been excused or
                        221 prevented by Defendants' non-performance, including, but not limited to, advancing
                        236   substantial funds, in the principal amount of $1.5 Million Dollars to HM-Canada to
                        241 finance the production of the Picture.
                        257         89.    HM-Canada has failed and refused to perform its material obligations
                        261 under the BondIt Loan and Security Agreement, by failing and refusing to timely pay
                        278   the principal amount of the BondIt Loan plus all fees, interest, expenses, and costs
                        281 due and owing under the BondIt Loan and Security Agreement as and when due. HM-
                         9                                            -32-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 33 of 184 Page ID #:33




                         11 Canada's failure and refusal to perform its material obligations under the BondIt Loan
                         22 and Security Agreement constitutes an unjustified material breach of the BondIt Loan
                         33 and Security Agreement, which renders HM-Canada liable to BondIt for all sums
                         44 owed.
                         55         90.    As a direct and proximate result of HM-Canada’s breaches of the BondIt
                         66 Loan and Security Agreement, BondIt has incurred substantial financial losses and
                         77 has been damaged in an amount not less than the Commitment Amount of $1.925
                         88 Million Dollars under the BondIt Loan and Security Agreement, representing the
                         99 principal amount of the BondIt Loan, the Interest Fee and the Legal Fee.
                        101         91.    As a further direct and proximate result of HM-Canada’s breaches of the
                        110   BondIt Loan and Security Agreement, BondIt is also entitled to Default Interest on
HAMRICK & EVANS, LLP




                        121 the Commitment Amount at a rate equal to three percent (3%), compounded monthly
                        131   and payable on demand, until the default has been cured.
                        141                        The September 18, 2017 Guaranty Agreements
                        152         92.    BondIt performed all of its material obligations under the Guaranty
                        161 Agreements, if any, except for any obligations that may have been excused or
                        173   prevented by Defendants' non-performance, including, but not limited to, advancing
                        181 substantial funds, in the principal amount of $1.5 Million Dollars to HM-Canada to
                        194   finance the production of the Picture.
                        201         93.    Defendants, and each of them, as Guarantors of the Commitment
                        215   Amount of $1.925 Million Dollars under the BondIt Loan and Security Agreement,
                        221 have failed and refused, despite timely demand, to perform their material obligations
                        236   under the Guaranty Agreements, by failing and refusing to pay the principal amount
                        241 of the BondIt Loan plus all fees, interest, expenses, and costs due and owing under
                        257   the BondIt Loan and Security Agreement as and when due. The failure and refusal of
                        261 Defendants, and each of them, to perform their material obligations under the
                        278   Guaranty Agreements constitutes an unjustified material breach of the Guaranty
                        281
                         9                                             -33-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 34 of 184 Page ID #:34




                         11 Agreements and the BondIt Loan and Security Agreement, which renders Defendants,
                         22 and each of them, liable to BondIt for all sums owed.
                         33         94.   As a direct and proximate result of the breaches by Defendants, and each
                         44 of them, of the Guaranty Agreements and the BondIt Loan and Security Agreement,
                         55 BondIt has incurred substantial financial losses and has been damaged in an amount
                         66 not less than the Commitment Amount of $1.925 Million Dollars, representing the
                         77 principal amount of the BondIt Loan, the Interest Fee and the Legal Fee.
                         88         95.   As a further direct and proximate result of the breaches by Defendants,
                         99 and each of them, of the Guaranty Agreements and the BondIt Loan and Security
                        101 Agreement, BondIt is also entitled to Default Interest on the Commitment Amount at
                        110   a rate equal to three percent (3%), compounded monthly and payable on demand, until
HAMRICK & EVANS, LLP




                        121 the default has been cured, from Defendants, and each of them.
                        131                   The September 18, 2017Assignment of Proceeds of the
                        141                                    Kentucky Tax Credit
                        152         96.   BondIt performed all of its material obligations under the Assignment of
                        161 Proceeds of the Kentucky Tax Credit, if any, except for any obligations that may have
                        173   been excused or prevented by Defendants' non-performance, including, but not
                        181 limited to, advancing substantial funds, in the principal amount of $1.5 Million
                        194   Dollars to HM-Canada to finance the production of the Picture.
                        201         97.   HM-Canada has failed and refused to perform its material obligations
                        215   under the Assignment of Proceeds of the Kentucky Tax Credit, by failing and refusing
                        221 to commence principal photography by February 28, 2018, apply for the film tax
                        236   credit audit by May 31, 2018, or otherwise complete the production of the Picture in
                        241 order to secure the Kentucky Tax Credit. HM-Canada's failure and refusal to perform
                        257   its material obligations under the Assignment of Proceeds of the Kentucky Tax Credit
                        261 constitutes an unjustified material breach of the Assignment of Proceeds of the
                        278   Kentucky Tax Credit and the BondIt Loan and Security Agreement, which renders
                        281 HM-Canada liable to BondIt for all sums owed.
                         9                                           -34-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 35 of 184 Page ID #:35




                         11         98.     As a direct and proximate result of HM-Canada’s breaches of the
                         22 Assignment of Proceeds of the Kentucky Tax Credit and the BondIt Loan and Security
                         33 Agreement, BondIt has incurred substantial financial losses and has been damaged in
                         44 an amount not less than the Kentucky Tax Credit and/or the Commitment Amount of
                         55 $1.925 Million Dollars under the BondIt Loan and Security Agreement, representing
                         66 the principal amount of the BondIt Loan, the Interest Fee and the Legal Fee.
                         77         99.    As a further direct and proximate result of HM-Canada’s breaches of the
                         88 Assignment of Proceeds of the Kentucky Tax Credit and the BondIt Loan and Security
                         99 Agreement, BondIt is also entitled to Default Interest on the Commitment Amount at
                        101 a rate equal to three percent (3%), compounded monthly and payable on demand, until
                        110   the default has been cured.
HAMRICK & EVANS, LLP




                        121                          The September 18, 2017 Promissory Note
                        131         100. BondIt performed all of its material obligations under the Promissory
                        141 Note, if any, except for any obligations that may have been excused or prevented by
                        152   Defendants' non-performance, including, but not limited to, advancing substantial
                        161 funds, in the principal amount of $1.5 Million Dollars to HM-Canada to finance the
                        173   production of the Picture.
                        181         101. HM-Canada has failed and refused to perform its material obligations
                        194   under the Promissory Note, by failing and refusing to pay the amount of $1.925
                        201 Million Dollars to BondIt by the repayment date of September 14, 2018 in accordance
                        215   with the BondIt Loan and Security Agreement. HM-Canada's failure and refusal to
                        221 perform its material obligations under the Promissory Note constitutes an unjustified
                        236   material breach of the Promissory Note and the BondIt Loan and Security Agreement,
                        241 which renders HM-Canada liable to BondIt for all sums owed.
                        257         102.    As a direct and proximate result of HM-Canada’s breaches of the
                        261 Promissory Note and the BondIt Loan and Security Agreement, BondIt has incurred
                        278   substantial financial losses and has been damaged in an amount not less than the
                        281 Commitment Amount of $1.925 Million Dollars under the BondIt Loan and Security
                         9                                           -35-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 36 of 184 Page ID #:36




                         11 Agreement, representing the principal amount of the BondIt Loan, the Interest Fee
                         22 and the Legal Fee.
                         33         103. As a further direct and proximate result of HM-Canada’s breaches of the
                         44 Promissory Note and the BondIt Loan and Security Agreement, BondIt is also entitled
                         55 to Default Interest on the Commitment Amount at a rate equal to three percent (3%),
                         66 compounded monthly and payable on demand, until the default has been cured, along
                         77 with all third party, actual, out-of-pocket costs and expenses of collection and
                         88 reasonable outside attorneys’ fees and court costs (including, without limitation,
                         99 reasonable travel and accommodation expenses) incurred by BondIt on account of
                        101 such collection.
                        110                The September 18, 2017 Copyright Mortgage and Assignment
HAMRICK & EVANS, LLP




                        121         104. BondIt performed all of its material obligations under the Copyright
                        131   Mortgage and Assignment, if any, except for any obligations that may have been
                        141 excused or prevented by Defendants' non-performance, including, but not limited to,
                        152   advancing substantial funds, in the principal amount of $1.5 Million Dollars to HM-
                        161 Canada to finance the production of the Picture.
                        173         105. HM-Canada has failed and refused to perform its material obligations
                        181 under the Copyright Mortgage and Assignment, by failing and refusing to irrevocably,
                        194   unconditionally and absolutely grants to BondIt a first priority security interest in and
                        201 to the Kentucky Tax Credit and Kentucky Tax Credit proceeds and to grant to BondIt
                        215   a first priority security interest, subordinate only to the applicable guilds, in all of
                        221 HM-Canada’s assets, whether now owned or hereafter acquired, including, without
                        236   limitation, all of HM-Canada’s right, title and interest in connection with the Picture.
                        241 HM-Canada's failure and refusal to perform its material obligations under the
                        257   Copyright Mortgage and Assignment constitutes an unjustified material breach of the
                        261 Copyright Mortgage and Assignment and the BondIt Loan and Security Agreement,
                        278   which renders HM-Canada liable to BondIt for all sums owed.
                        281
                         9                                             -36-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 37 of 184 Page ID #:37




                         11         106.   As a direct and proximate result of HM-Canada’s breaches of the
                         22 Copyright Mortgage and Assignment and the BondIt Loan and Security Agreement,
                         33 BondIt has incurred substantial financial losses and has been damaged in an amount
                         44 not less than the Commitment Amount of $1.925 Million Dollars under the BondIt
                         55 Loan and Security Agreement, representing the principal amount of the BondIt Loan,
                         66 the Interest Fee and the Legal Fee.
                         77         107. As a further direct and proximate result of HM-Canada’s breaches of the
                         88 Copyright Mortgage and Assignment and the BondIt Loan and Security Agreement,
                         99 BondIt is also entitled to Default Interest on the Commitment Amount at a rate equal
                        101 to three percent (3%), compounded monthly and payable on demand, until the default
                        110   has been cured.
HAMRICK & EVANS, LLP




                        121                            FIFTH CLAIM FOR RELIEF
                        131                  (Money Had and Received Against All Defendants)
                        141         108. BondIt incorporates herein by reference each and every allegation
                        152   contained in paragraphs 1 through 107, inclusive.
                        161         109. Defendants have become indebted to BondIt for monies had and
                        173   received.
                        181         110. These monies now rightfully belong to BondIt, and BondIt has
                        194   demanded repayment from Defendants, and each of them, for the amounts
                        201 outstanding.
                        215         111. Defendants, and each of them, have refused repayment and owe BondIt
                        221 an amount not less than the Commitment Amount of $1.925 Million Dollars under
                        236   the BondIt Loan and Security Agreement, all related and concurrently executed
                        241 agreements, representing the principal amount of the BondIt Loan, the Interest Fee
                        257   and the Legal Fee.
                        261         112. BondIt is also entitled to Default Interest on the Commitment Amount at
                        278   a rate equal to three percent (3%), compounded monthly and payable on demand, until
                        281 the default has been cured, from Defendants, and each of them.
                         9                                           -37-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 38 of 184 Page ID #:38




                         11                             SIXTH CLAIM FOR RELIEF
                         22 (Breach of Amended Written Contracts Against Defendants HM-Canada, HM-
                         33    Puerto Rico, Utopia Film-Puerto Rico, Let it Play LLC, Crossface, Ginzburg,
                         44                                      Lee and Kim)
                         55         113.     BondIt incorporates herein by reference each and every allegation
                         66 contained in paragraphs 1 through 112, inclusive.
                         77             The First Amendment to the BondIt Loan and Security Agreement
                         88         114.     BondIt performed all of its material obligations under the First
                         99 Amendment to the BondIt Loan and Security Agreement, if any, except for any
                        101 obligations that may have been excused or prevented by Defendants' non-
                        110   performance, including, but not limited to, advancing substantial funds, in the
HAMRICK & EVANS, LLP




                        121 principal amount of $1.5 Million Dollars to HM-Canada to finance the production of
                        131   the Picture.
                        141         115. Defendants HM-Canada, HM-Puerto Rico and Utopia Film-Puerto Rico,
                        152   and each of them, have failed and refused to perform their material obligations under
                        161 the First Amendment to the BondIt Loan and Security Agreement, by failing and
                        173   refusing to: (i) timely pay the principal amount of the BondIt Loan plus all fees,
                        181 interest, expenses, and costs due and owing under the BondIt Loan and Security
                        194   Agreement, as amended, as and when due; (ii) timely pay the Commitment Amount
                        201 and any Default Interest on the Promissory Note on the earlier of September 14, 2018
                        215   or receipt of any monies from the Utopia and The Recovery aka Above film tax credits;
                        221 (iii) irrevocably, unconditionally and absolutely grant to BondIt a first priority
                        236   security interest in and to the Utopia and The Recovery aka Above film tax credits;
                        241 and (iv) permit BondIt to file the appropriate financing statement(s) in the applicable
                        257   jurisdictions under the UCC, pursuant to Exhibits “1” and “2” to the First Amendment
                        261 to the BondIt Loan and Security Agreement. The failure and refusal by Defendants
                        278   HM-Canada, HM-Puerto Rico and Utopia Film-Puerto Rico, and each of them, to
                        281 perform their material obligations under the First Amendment to the BondIt Loan and
                         9                                            -38-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 39 of 184 Page ID #:39




                         11 Security Agreement constitutes an unjustified material breach of the First Amendment
                         22 to the BondIt Loan and Security Agreement and the BondIt Loan and Security
                         33 Agreement, which renders Defendants HM-Canada, HM-Puerto Rico and Utopia
                         44 Film-Puerto Rico, and each of them, liable to BondIt for all sums owed.
                         55         116. As a direct and proximate result of the breaches by Defendants HM-
                         66 Canada, HM-Puerto Rico and Utopia Film-Puerto Rico, and each of them, of the First
                         77 Amendment to the BondIt Loan and Security Agreement and the BondIt Loan and
                         88 Security Agreement, BondIt has incurred substantial financial losses and has been
                         99 damaged in an amount not less than the Commitment Amount of $1.925 Million
                        101 Dollars under the BondIt Loan and Security Agreement, representing the principal
                        110   amount of the BondIt Loan, the Interest Fee and the Legal Fee.
HAMRICK & EVANS, LLP




                        121         117. As a further direct and proximate result of the breaches by Defendants
                        131   HM-Canada, HM-Puerto Rico and Utopia Film-Puerto Rico, and each of them, of the
                        141 First Amendment to the BondIt Loan and Security Agreement and the BondIt Loan
                        152   and Security Agreement, BondIt is also entitled to Default Interest on the
                        161 Commitment Amount at a rate equal to three percent (3%), compounded monthly and
                        173   payable on demand, until the default has been cured.
                        181                  The October 20, 2018 Security and Guaranty Agreements
                        194         118. BondIt performed all of its material obligations under the Security and
                        201 Guaranty Agreements, if any, except for any obligations that may have been excused
                        215   or prevented by Defendants' non-performance, including, but not limited to,
                        221 advancing substantial funds, in the principal amount of $1.5 Million Dollars to HM-
                        236   Canada to finance the production of the Picture.
                        241         119. Defendants HM-Puerto Rico and Utopia Film-Puerto Rico, and each of
                        257   them, have failed and refused to perform their material obligations under the Security
                        261 and Guaranty Agreements, by failing and refusing to: (i) timely pay the principal
                        278   amount of the BondIt Loan plus all fees, interest, expenses, and costs due and owing
                        281 under the BondIt Loan and Security Agreement, as amended, as and when due; (ii)
                         9                                            -39-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 40 of 184 Page ID #:40




                         11 timely pay the Commitment Amount and any Default Interest on the Promissory Note
                         22 on the earlier of September 14, 2018, or receipt of any monies from the Utopia and
                         33 The Recovery aka Above film tax credits; (iii) irrevocably, unconditionally and
                         44 absolutely grant to BondIt a first priority security interest in and to the Utopia and
                         55 The Recovery aka Above film tax credits; and (iv) permit BondIt to file the appropriate
                         66 financing statement(s) in the applicable jurisdictions under the UCC, pursuant to
                         77 Exhibits “1” and “2” to the First Amendment to the BondIt Loan and Security
                         88 Agreement. The failure and refusal by Defendants HM-Puerto Rico and Utopia Film-
                         99 Puerto Rico, and each of them, to perform their material obligations under the Security
                        101 and Guaranty Agreements constitutes an unjustified material breach of the Security
                        110   and Guaranty Agreements and the BondIt Loan and Security Agreement, as amended,
HAMRICK & EVANS, LLP




                        121 which renders Defendants HM-Puerto Rico and Utopia Film-Puerto Rico, and each
                        131   of them, liable to BondIt for all sums owed.
                        141         120. As a direct and proximate result of the breaches by Defendants HM-
                        152   Puerto Rico and Utopia Film-Puerto Rico, and each of them, of the Security and
                        161 Guaranty Agreements and the BondIt Loan and Security Agreement, as amended,
                        173   BondIt has incurred substantial financial losses and has been damaged in an amount
                        181 not less than the Commitment Amount of $1.925 Million Dollars under the BondIt
                        194   Loan and Security Agreement, representing the principal amount of the BondIt Loan,
                        201 the Interest Fee and the Legal Fee.
                        215         121. As a further direct and proximate result of the breaches by Defendants
                        221 HM-Puerto Rico and Utopia Film-Puerto Rico, and each of them, of the Security and
                        236   Guaranty Agreements and the BondIt Loan and Security Agreement, as amended,
                        241 BondIt is also entitled to Default Interest on the Commitment Amount at a rate equal
                        257   to three percent (3%), compounded monthly and payable on demand, until the default
                        261 has been cured.
                        278   //
                        281 //
                         9                                            -40-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 41 of 184 Page ID #:41




                         11                            SEVENTH CLAIM FOR RELIEF
                         22     (Fraud- Concealment and Non-Disclosure Against Defendants HM-Canada,
                         33    Let it Play, Crossface, Ginzburg, Lee, Kim, HM-Puerto Rico, HM-Louisiana
                         44                               and Utopia Film-Puerto Rico)
                         55          122. BondIt incorporates herein by reference each and every allegation
                         66 contained in paragraphs 1 through 121, inclusive.
                         77          123. Defendants, and each of them, acting in concert, made various material
                         88 misrepresentations to BondIt with the intent to induce BondIt to rely on those
                         99 misrepresentations in entering into the BondIt Loan and Security Agreement, the First
                        101 Amendment to the BondIt Loan and Security Agreement and all agreements executed
                        110   contemporaneously or at a later time.
HAMRICK & EVANS, LLP




                        121          124. At the time that Defendants, and each of them, acting in concert, made
                        131   these misrepresentations, they had no intention of repaying BondIt the principal
                        141 amount of the BondIt Loan plus all fees, interest, expenses, and costs due and owing
                        152   under the BondIt Loan and Security Agreement, the First Amendment to the BondIt
                        161 Loan and Security Agreement and all agreements executed contemporaneously or at
                        173   a later time.
                        181          125. However, Defendants, and each of them, acting in concert, only
                        194   disclosed some of the material facts concerning repayment to BondIt of the principal
                        201 amount of the BondIt Loan plus all fees, interest, expenses, and costs due and owing,
                        215   their rights in and to the film tax credits, and BondIt’s ability to enforce its rights in
                        221 and to the film tax credits and the proceeds of those tax credits, but intentionally failed
                        236   to disclose other material facts, making the disclosures defective. The material facts
                        241 that Defendants, and each of them, acting in concert, failed to disclose to BondIt were
                        257   known only to Defendants, and each of them, and, thus, BondIt could not have
                        261 discovered them.
                        278          126. Prior to entering into the BondIt Loan and Security Agreement, the
                        281 Guaranty Agreements, the Assignment of Proceeds of the Kentucky Tax Credit, the
                         9                                              -41-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 42 of 184 Page ID #:42




                         11 Promissory Note, the Copyright Mortgage and Assignment and the Power of
                         22 Attorney, BondIt is informed and believes, and based thereon alleges, that
                         33 Defendants, and each of them, actively concealed and failed to disclose material facts,
                         44 which include, but are not limited to, the following:
                         55               a.     That HM-Canada had failed to secure funding, and proof thereof,
                         66                      for the entirety of the production of the Picture;
                         77               b.     That Cassian Elwes had not agreed to co-produce the Picture;
                         88               c.     That Bobby Cohen had no interest in producing the Picture;
                         99               d.     That Defendants, and each of them, had no intention to produce
                        101                      the Picture; and
                        110               e.     That Defendants, and each of them, did not intend to use the
HAMRICK & EVANS, LLP




                        121                      proceeds of the BondIt Loan for the production of the Picture.
                        131         127. Prior to entering into the First Amendment to the BondIt Loan and
                        141 Security Agreement and the Security and Guaranty Agreements, BondIt is informed
                        152   and believes, and based thereon alleges, that Defendants, and each of them, actively
                        161 concealed and failed to disclose material facts, which include, but are not limited to,
                        173   the following:
                        181               a.     That HM-Louisiana, not HM-Puerto Rico, was producing The
                        194                      Recovery aka Above;
                        201               b.     That HM-Louisiana, not HM-Puerto Rico, held all right, title and
                        215                      interest to the Alabama Tax Credit;
                        221               c.     That HM-Puerto Rico did not have the right to assign the Alabama
                        236                      Tax Credit to BondIt;
                        241               d.     That a lien against the Alabama Tax Credit was filed by a third
                        257                      party lender in the State of Louisiana on October 14, 2018;
                        261               e.     That on or around July 29, 2019, the proceeds of the Alabama Tax
                        278                      Credit to be issued by the State of Alabama in connection with The
                        281
                         9                                            -42-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 43 of 184 Page ID #:43




                         11                    Recovery aka Above, which were pledged to BondIt were, instead,
                         22                    paid to one or more of the Defendants.
                         33              f.    That despite the distribution of the proceeds of the Alabama Tax
                         44                    Credit to one or more of the Defendants, on August 20, 2019,
                         55                    Defendant Lee directed an e-mail communication to BondIt
                         66                    falsely stating that Alabama Tax Credit had not yet been issued,
                         77                    but that it was expected to be issued around “Labor Day”
                         88                    [September 2, 2019];
                         99              g.    That Defendants, and each of them, used a portion of the Alabama
                        101                    Tax Credit to pay back a third party creditor;
                        110              h.    That Defendants, and each of them, lacked the legal authority to
HAMRICK & EVANS, LLP




                        121                    enter into an agreement on behalf of Utopia Film-Puerto Rico to
                        131                    assign the Puerto Rico Tax Credit to BondIt;
                        141              i.    That Defendants, and each of them, conspired to use Defendant
                        152                    Martinez-Davila as a “straw man” to satisfy residency
                        161                    requirements in an attempt to enhance the percentage value of the
                        173                    Utopia film tax credit and the amount of the tax credit; and
                        181              j.    That the proceeds of film tax credit on Utopia were, at the time of
                        194                    their assignment to BondIt, and are, the subject of litigation over
                        201                    competing claims by the owner of Defendant Utopia Film-Puerto
                        215                    Rico, Defendant Martinez-Davila, arising from an agreement
                        221                    between Defendants Ginzburg and Martinez-Davila for Defendant
                        236                    Ginzburg to: (i) finance Utopia, (ii) pay $75,000 to Defendant
                        241                    Martinez-Davila, and (iii) provide an on screen acting role in
                        257                    Utopia for Defendant Martinez-Davila, in exchange for a promise
                        261                    by Defendant Martinez-Davila, who, as a resident of the
                        278                    Commonwealth of Puerto Rico and the owner or controlling
                        281                    member of Defendant Utopia Film-Puerto Rico, was purportedly
                         9                                          -43-
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 44 of 184 Page ID #:44




                         11                        entitled to a film tax credit of up to ninety percent (90%) of the
                         22                        qualified costs expenditure, to assign to Defendant Ginzburg the
                         33                        proceeds of the Utopia film tax credit.
                         44          128. By engaging in the conduct alleged herein and above, Defendants, and
                         55 each of them, conspired to deprive BondIt of its rightful interests, including the right
                         66 of timely repayment, in the BondIt Loan and Security Agreement, the First
                         77 Amendment to the BondIt Loan and Security Agreement and all agreements executed
                         88 contemporaneously or at a later time. Defendants, and each of them, intentionally
                         99 misled BondIt and fraudulently concealed from it their intent not to repay the BondIt
                        101 Loan and Security Agreement, the First Amendment to the BondIt Loan and Security
                        110   Agreement and all agreements executed contemporaneously or at a later time for the
HAMRICK & EVANS, LLP




                        121 purpose of inducing BondIt to act in reliance on their intentional misrepresentations
                        131   and/or material omissions. At a minimum, Defendants, and each of them, should have
                        141 known their representations were false, as they were made recklessly and without
                        152   regard for their truth.
                        161          129. Defendants, and each of them, knew that BondIt would reasonably rely
                        173   on their integrity and honesty in making the false representations asserted herein and,
                        181 in fact, BondIt did so. BondIt actually and justifiably relied on Defendants’ fraudulent
                        194   concealment and intentional misrepresentations by, among other things, including,
                        201 but not limited to, advancing substantial funds, in the principal amount of $1.5 Million
                        215   Dollars to HM-Canada to finance the production of the Picture, and refraining from
                        221 engaging in earlier efforts to collect the monies advanced by BondIt, plus all fees,
                        236   interest, expenses, and costs due and owing.
                        241          130. As a result of the foregoing fraudulent conduct, BondIt has suffered
                        257   actual damages in an amount to be determined at trial, but in an amount believed to
                        261 be not less than not less than the Commitment Amount of $1.925 Million Dollars
                        278   under the BondIt Loan and Security Agreement, representing the principal amount of
                        281 the BondIt Loan, the Interest Fee and the Legal Fee.
                         9                                              -44-
                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 45 of 184 Page ID #:45




                         11         131. As a further direct and proximate result of the breaches by Defendants,
                         22 and each of them, BondIt is also entitled to Default Interest on the Commitment
                         33 Amount at a rate equal to three percent (3%), compounded monthly and payable on
                         44 demand, until the default has been cured.
                         55         132. Defendants, and each of them, may have committed other acts of fraud
                         66 and deceit, which caused damage to BondIt and of which BondIt is currently unaware.
                         77 Upon ascertainment of such further acts and damage, BondIt will seek such other
                         88 relief and damages as may be warranted.
                         99         133. The acts of the wrongful conduct of Defendants, and each of them, were
                        101 willful, oppressive, fraudulent, and malicious. Said acts were authorized, ratified, and
                        110   approved by Ginzburg, Lee and Kim, and managing agents, officers and/or members
HAMRICK & EVANS, LLP




                        121 of HM-Canada, Let it Play, Crossface, HM-Puerto Rico, HM-Louisiana and Utopia
                        131   Film-Puerto Rico. BondIt is therefore entitled to punitive damages according to proof
                        141 at trial.
                        152                           EIGHTH CLAIM FOR RELIEF
                        161     (Negligent Misrepresentation Against Defendants HM-Canada, Let it Play,
                        173    Crossface, Ginzburg, Lee, Kim, HM-Puerto Rico, HM-Louisiana and Utopia
                        181                                      Film-Puerto Rico)
                        194         134. BondIt incorporates herein by reference each and every allegation
                        201 contained in paragraphs 1 through 133, inclusive.
                        215         135.   Defendants, and each of them, made representations regarding the
                        221 production of the Picture, repayment and the validity of the assignment of film tax
                        236   credits, including the Puerto Rico Tax Credits and the Alabama Tax Credits to BondIt.
                        241         136. The representations by Defendants, and each of them, were not true.
                        257         137. Although Defendants, and each of them, may have honestly believed that
                        261 the representations were true, they had no reasonable grounds for believing they were
                        278   true at the time they were made.
                        281
                         9                                             -45-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 46 of 184 Page ID #:46




                         11         138.   Defendants, and each of them intended that BondIt rely on these
                         22 representations.
                         33         139. BondIt reasonably relied on the representations by Defendants, and each
                         44 of them, when entering into the BondIt Loan and Security Agreement, the First
                         55 Amendment to the BondIt Loan and Security Agreement and all agreements executed
                         66 contemporaneously or at a later time, including, but not limited to, advancing
                         77 substantial funds, in the principal amount of $1.5 Million Dollars to HM-Canada to
                         88 finance the production of the Picture.
                         99         140. BondIt was harmed by such representations as it would not have entered
                        101 into the BondIt Loan and Security Agreement, the First Amendment to the BondIt
                        110   Loan and Security Agreement and all agreements executed contemporaneously or at
HAMRICK & EVANS, LLP




                        121 a later time, including, but not limited to, advancing substantial funds, in the principal
                        131   amount of $1.5 Million Dollars to HM-Canada to finance the production of the Picture
                        141 had it known the true facts. The BondIt Loan is now in default, and BondIt has not
                        152   received a penny.
                        161         141. BondIt’s reliance on the representations by Defendants, and each of
                        173   them, was a substantial factor in causing its harm and damages
                        181         142. As a direct and proximate result of the misrepresentations by Defendants,
                        194   and each of them, BondIt has incurred substantial financial losses and has been
                        201 damaged in an amount not less than the Commitment Amount of $1.925 Million
                        215   Dollars under the BondIt Loan and Security Agreement, representing the principal
                        221 amount of the BondIt Loan, the Interest Fee and the Legal Fee.
                        236         143. As a further direct and proximate result of the breaches by Defendants,
                        241 and each of them, BondIt is also entitled to Default Interest on the Commitment
                        257   Amount at a rate equal to three percent (3%), compounded monthly and payable on
                        261 demand, until the default has been cured.
                        278   //
                        281 //
                         9                                             -46-
                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 47 of 184 Page ID #:47




                         11                             NINTH CLAIM FOR RELIEF
                         22                 (Intentional Interference with Contractual Relations
                         33                          Against Defendant Martinez-Davila)
                         44         144. BondIt incorporates herein by reference each and every allegation
                         55 contained in paragraphs 1 through 143, inclusive.
                         66         145. BondIt is informed and believes, and based thereon alleges, that
                         77 Defendant Martinez-Davila was, and is, aware of the BondIt Loan and Security
                         88 Agreement, the First Amendment to the BondIt Loan and Security Agreement and all
                         99 agreements executed contemporaneously or at a later time, assigning the Alabama
                        101 Tax Credit and the Puerto Rico Tax Credit to BondIt by virtue of his agreement with
                        110   Defendant Ginzburg for Defendant Ginzburg to: (i) finance Utopia, (ii) pay $75,000
HAMRICK & EVANS, LLP




                        121 to Defendant Martinez-Davila, and (iii) provide an on screen acting role in Utopia for
                        131   Defendant Martinez-Davila, in exchange for a promise by Defendant Martinez-
                        141 Davila, who, as a resident of the Commonwealth of Puerto Rico and the owner or
                        152   controlling member of Defendant Utopia Film-Puerto Rico, was purportedly entitled
                        161 to a film tax credit of up to ninety percent (90%) of the qualified costs expenditure, to
                        173   assign to Defendant Ginzburg the proceeds of the Utopia film tax credit.
                        181         146. BondIt is informed and believes, and based thereon alleges, that on or
                        194   around March 2018, Utopia Film-Puerto Rico received the proceeds of the Puerto
                        201 Rico Tax Credit valued at $810,633.29.
                        215         147. BondIt is informed and believes, and based thereon alleges, that
                        221 Defendant Martinez-Davila has sole access to the proceeds of the Puerto Rico Tax
                        236   Credit and has knowingly withheld them from BondIt despite full and actual
                        241 knowledge of BondIt’s superior security interest to those funds. BondIt is further
                        257   informed and believes, and thereon alleges, that Martinez-Davila is intentionally
                        261 withholding the proceeds of the Puerto Rico Tax Credit to induce a breach or
                        278   disruption of the contractual relationships between BondIt and other Defendants.
                        281
                         9                                            -47-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 48 of 184 Page ID #:48




                         11         148. The decision by Defendant Martinez-Davila to receive and retain the
                         22 proceeds of the Puerto Rico Tax Credit was, and is, intended to disrupt or interfere
                         33 with BondIt’s rights under the BondIt Loan and Security Agreement, the First
                         44 Amendment to the BondIt Loan and Security Agreement and all agreements executed
                         55 contemporaneously or at a later time, assigning the Alabama Tax Credit and the
                         66 Puerto Rico Tax Credit to BondIt, and has frustrated and substantially prejudiced
                         77 BondIt’s ability to obtain the proceeds of the Puerto Rico Tax Credit to which it is
                         88 entitled.
                         99         149. Defendant Martinez-Davila intended to disrupt BondIt’s rights under the
                        101 BondIt Loan and Security Agreement, the First Amendment to the BondIt Loan and
                        110   Security Agreement and all agreements executed contemporaneously or at a later
HAMRICK & EVANS, LLP




                        121 time, by his actions, or knew that such disruption was certain or substantially certain
                        131   to occur.
                        141         150. The conduct as alleged herein was a substantial factor in causing
                        152   BondIt’s harm and damages.
                        161         151. As a result of the foregoing conduct, BondIt has suffered actual damages
                        173   in an amount to be determined at trial, but in an amount believed to be not less than
                        181 not less than the Commitment Amount of $1.925 Million Dollars under the BondIt
                        194   Loan and Security Agreement, representing the principal amount of the BondIt Loan,
                        201 the Interest Fee and the Legal Fee.
                        215         152. As a further direct and proximate result of the breaches by Defendant
                        221 Martinez-Davila, BondIt is also entitled to Default Interest on the Commitment
                        236   Amount at a rate equal to three percent (3%), compounded monthly and payable on
                        241 demand, until the default has been cured.
                        257         153. Martinez-Davila may have committed other acts of interference, which
                        261 caused damage to BondIt and of which BondIt is currently unaware. Upon
                        278   ascertainment of such further acts and damage, BondIt will seek such other relief and
                        281 damages as may be warranted.
                         9                                            -48-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 49 of 184 Page ID #:49




                         11         154. The acts of the wrongful conduct of Defendant Martinez-Davila were
                         22 willful, oppressive, fraudulent, and malicious. BondIt is therefore entitled to punitive
                         33 damages according to proof at trial.
                         44                            TENTH CLAIM FOR RELIEF
                         55                     (Unfair Competition Against All Defendants)
                         66         155. BondIt incorporates herein by reference each and every allegation
                         77 contained in paragraphs 1 through 154, inclusive.
                         88         156. Defendants, and each of them, have engaged in a variety of conduct
                         99 directed toward BondIt that constitutes unlawful, unfair, and fraudulent business
                        101 practices within the meaning, and in violation, of California Business and Professions
                        110   Code Section 17200. Defendants, and each of them, took these actions with the intent
HAMRICK & EVANS, LLP




                        121 to injure BondIt, gain an unfair competitive advantage, and diminish competition.
                        131         157. The unfair, fraudulent, and illegal acts and practices enumerated herein
                        141 have caused substantial harm to BondIt and other California consumers.
                        152         158. The business acts and practices of Defendants, and each of them,
                        161 constitute unfair business practices under California law in that said acts and practices
                        173   offend public policy and are substantially injurious to BondIt and other like
                        181 consumers. Said acts and practices have no utility whatsoever, much less sufficient
                        194   utility to outweigh the substantial harm to BondIt and other like consumers.
                        201         159. Defendants, and each of them have profited and will, in the future, profit
                        215   unjustly from their unfair business practices. Accordingly, pursuant to California
                        221 Business and Professions Code Section 17203, BondIt seek an award of restitution
                        236   and disgorgement.
                        241         160. As a proximate result of the conduct of Defendants, and each of them,
                        257   BondIt has been and will continue to be damaged. Unless enjoined by this Court, the
                        261 unlawful competition by Defendants, and each of them, has and will continue to cause
                        278   great and irreparable injury to BondIt. BondIt has no other adequate remedy at law
                        281 for such acts and threatened acts. BondIt therefore requests, pursuant to California
                         9                                            -49-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 50 of 184 Page ID #:50




                         11 Business and Professions Code Section 17203, that during the pendency of this action,
                         22 this Court issue a preliminary injunction, and that after trial, this Court issue a
                         33 permanent injunction, restraining and enjoining Defendants, and each of them, and
                         44 their agents, employees, attorneys and representatives, and anyone acting at their
                         55 direction, from engaging in the unlawful, unfair, and fraudulent business practice
                         66 alleged herein.
                         77                         ELEVENTH CLAIM FOR RELIEF
                         88                         (Conversion Against All Defendants)
                         99         161. BondIt incorporates herein by reference each and every allegation
                        101 contained in paragraphs 1 through 160, inclusive.
                        110         162. BondIt is informed and believes, and based thereon alleges, that
HAMRICK & EVANS, LLP




                        121 Defendants, and each of them, converted the proceeds of the BondIt Loan, the
                        131   Alabama Tax Credit and the Puerto Rico Tax Credit because either they took and
                        141 spent the proceeds of the BondIt Loan, the Alabama Tax Credit and the Puerto Rico
                        152   Tax Credit, or the proceeds were applied to other debts or obligations owed by
                        161 Defendants, and each of them. In any event, Defendants, and each of them, have not
                        173   paid the BondIt Loan, the Alabama Tax Credit or the Puerto Rico Tax Credit, or any
                        181 portion of the proceeds thereof, to BondIt.
                        194         163. As an actual and proximate result of the conversion of the proceeds of
                        201 the BondIt Loan, the Alabama Tax Credit and the Puerto Rico Tax Credit by
                        215   Defendants, and each of them, BondIt has incurred substantial financial losses and
                        221 has been damaged in an amount not less than the Commitment Amount of $1.925
                        236   Million Dollars under the BondIt Loan and Security Agreement, representing the
                        241 principal amount of the BondIt Loan, the Interest Fee and the Legal Fee.
                        257         164. As an actual and proximate result of the conversion of the BondIt Loan,
                        261 the Alabama Tax Credit and the Puerto Rico Tax Credit by Defendants, and each of
                        278   them, BondIt is also entitled to Default Interest on the Commitment Amount at a rate
                        281
                         9                                           -50-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 51 of 184 Page ID #:51




                         11 equal to three percent (3%), compounded monthly and payable on demand, until the
                         22 default has been cured.
                         33         165. The acts of the wrongful conduct of Defendants, and each of them, were
                         44 willful, oppressive, fraudulent, and malicious. BondIt is therefore entitled to punitive
                         55 damages according to proof at trial.
                         66                           TWELFTH CLAIM FOR RELIEF
                         77                   (Fraudulent Conveyance Against All Defendants)
                         88         166. BondIt incorporates herein by reference each and every allegation
                         99 contained in paragraphs 1 through 165, inclusive.
                        101         167. BondIt is informed and believes, and based thereon alleges, that either
                        110   Defendants, and each of them, took and spent the proceeds of the BondIt Loan, the
HAMRICK & EVANS, LLP




                        121 Alabama Tax Credit and the Puerto Rico Tax Credit or the proceeds thereof were
                        131   applied to other debts or obligations owed by Defendants, and each of them. In either
                        141 event, the proceeds of the BondIt Loan, the Alabama Tax Credit and the Puerto Rico
                        152   Tax Credit were transferred to parties other than BondIt.
                        161         168. BondIt is informed and believes, and based thereon alleges, that
                        173   Defendants, and each of them, transferred the proceeds of the BondIt Loan, the
                        181 Alabama Tax Credit and the Puerto Rico Tax Credit to other parties with an intent to
                        194   hinder, delay or defraud their existing and future creditors, including BondIt.
                        201         169. BondIt is informed and believes, and based thereon alleges, that
                        215   Defendants, and each of them, did not receive reasonably equivalent value in
                        221 exchange for the assets it transferred to other parties.
                        236         170. BondIt is informed and believes, and based thereon alleges, that when
                        241 Defendants, and each of them, transferred the proceeds of the BondIt Loan, the
                        257   Alabama Tax Credit and the Puerto Rico Tax Credit to other parties, they intended,
                        261 and/or they believed or reasonably should have believed, that Defendants, and each
                        278   of them, would thereafter have debts which they would be unable to pay.
                        281
                         9                                             -51-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 52 of 184 Page ID #:52




                         11         171. BondIt is informed and believes, and based thereon alleges, that the
                         22 assets remaining in the names of Defendants, and each of them, after the transfer of
                         33 the proceeds of the BondIt Loan, the Alabama Tax Credit and the Puerto Rico Tax
                         44 Credit to other parties were unreasonably small in relation to their obligations to
                         55 creditors, including BondIt.
                         66         172.   As an actual and proximate result of the transfer of the proceeds of the
                         77 BondIt Loan, the Alabama Tax Credit and the Puerto Rico Tax Credit to other parties
                         88 by Defendants, and each of them, BondIt has incurred substantial financial losses and
                         99 has been damaged in an amount not less than the Commitment Amount of $1.925
                        101 Million Dollars under the BondIt Loan and Security Agreement, representing the
                        110   principal amount of the BondIt Loan, the Interest Fee and the Legal Fee.
HAMRICK & EVANS, LLP




                        121         173. As an actual and proximate result of the transfer of the proceeds of the
                        131   BondIt Loan, the Alabama Tax Credit and the Puerto Rico Tax Credit to other parties
                        141 by Defendants, and each of them, BondIt is also entitled to Default Interest on the
                        152   Commitment Amount at a rate equal to three percent (3%), compounded monthly and
                        161 payable on demand, until the default has been cured.
                        173         174. The acts of the wrongful conduct of Defendants, and each of them, were
                        181 willful, oppressive, fraudulent, and malicious. BondIt is therefore entitled to punitive
                        194   damages according to proof at trial.
                        201                        THIRTEENTH CLAIM FOR RELIEF
                        215         (Breach of Covenant of Good Faith and Fair Dealing Against Defendants
                        221     HM-Canada, HM-Puerto Rico, Utopia Film-Puerto Rico, Let it Play LLC,
                        236                          Crossface, Ginzburg, Lee and Kim)
                        241         175. BondIt incorporates herein by reference each and every allegation
                        257   contained in paragraphs 1 through 174, inclusive.
                        261         176. In every contract or agreement there is an implied promise of good faith
                        278   and fair dealing. Each and every party to a contract promises to not do anything to
                        281
                         9                                            -52-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 53 of 184 Page ID #:53




                         11 unfairly interfere with the right of any other party to receive the benefits of the
                         22 contract.
                         33         177. The conduct of Defendants, and each of them, as described above,
                         44 evidences a repeated and intentional avoidance of repayment of the BondIt Loan, in
                         55 bad faith, and repeated and intentional breaches, in bad faith, of the BondIt Loan and
                         66 Security Agreement, the Guaranty Agreements, the Assignment of Proceeds of the
                         77 Kentucky Tax Credit, the Promissory Note, the Copyright Mortgage and Assignment,
                         88 the Power of Attorney, the First Amendment to the BondIt Loan and Security
                         99 Agreement and the Security and Guaranty Agreements.
                        101         178. As a direct and proximate result of the breaches by Defendants, and each
                        110   of them, of the implied covenants of good faith and fair dealing in the BondIt Loan
HAMRICK & EVANS, LLP




                        121 and Security Agreement, the Guaranty Agreements, the Assignment of Proceeds of
                        131   the Kentucky Tax Credit, the Promissory Note, the Copyright Mortgage and
                        141 Assignment, the Power of Attorney, the First Amendment to the BondIt Loan and
                        152   Security Agreement and the Security and Guaranty Agreements, BondIt has incurred
                        161 substantial financial losses and has been damaged in an amount not less than the
                        173   Commitment Amount of $1.925 Million Dollars, representing the principal amount
                        181 of the BondIt Loan, the Interest Fee and the Legal Fee.
                        194         179. As a further direct and proximate result of the breaches by Defendants,
                        201 and each of them, of the implied covenants of good faith and fair dealing in the BondIt
                        215   Loan and Security Agreement, the Guaranty Agreements, the Assignment of Proceeds
                        221 of the Kentucky Tax Credit, the Promissory Note, the Copyright Mortgage and
                        236   Assignment, the Power of Attorney, the First Amendment to the BondIt Loan and
                        241 Security Agreement and the Security and Guaranty Agreements, BondIt is also
                        257   entitled to Default Interest on the Commitment Amount at a rate equal to three percent
                        261 (3%), compounded monthly and payable on demand, until the default has been cured,
                        278   from Defendants, and each of them.
                        281 //
                         9                                            -53-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 54 of 184 Page ID #:54




                         11                        FOURTEENTH CLAIM FOR RELIEF
                         22                      (Declaratory Relief Against All Defendants)
                         33        180. BondIt incorporates herein by reference each and every allegation
                         44 contained in paragraphs 1 through 179, inclusive.
                         55        181. A dispute has arisen and an actual controversy now exists between
                         66 BondIt, on the one hand, and Defendants, and each of them, on the other hand, relating
                         77 to their respective rights, obligations and interests arising out of the BondIt Loan and
                         88 Security Agreement, the First Amendment to the BondIt Loan and Security
                         99 Agreement and all agreements executed contemporaneously or at a later time. BondIt
                        101 contends that:
                        110               a.     The BondIt Loan and Security Agreement, the Guaranty
HAMRICK & EVANS, LLP




                        121                      Agreements, the Assignment of Proceeds of the Kentucky Tax
                        131                      Credit, the Promissory Note, the Copyright Mortgage and
                        141                      Assignment, the Power of Attorney, the First Amendment to the
                        152                      BondIt Loan and Security Agreement and the Security and
                        161                      Guaranty Agreements are valid and enforceable contracts; and
                        173                b.    The security interests granted BondIt pursuant to the BondIt Loan
                        181                      and Security Agreement, the Guaranty Agreements, the
                        194                      Assignment of Proceeds of the Kentucky Tax Credit, the
                        201                      Promissory Note, the Copyright Mortgage and Assignment, the
                        215                      Power of Attorney, the First Amendment to the BondIt Loan and
                        221                      Security Agreement and the Security and Guaranty Agreements
                        236                      are valid and enforceable.
                        241        182. BondIt is informed and believes, and based thereon alleges, that
                        257   Defendants, and each of them, dispute each of BondIt’s contentions and contend
                        261 otherwise.
                        278        183. BondIt seeks a declaration of its rights and duties and the rights and
                        281 duties of Defendants, and each of them, as set forth herein. A judicial declaration is
                         9                                            -54-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 55 of 184 Page ID #:55




                         11 necessary and appropriate at this time to avoid a multiplicity of suits and so that the
                         22 parties may ascertain their respective rights, remedies, and obligations.
                         33                                   PRAYER FOR RELIEF
                         44         WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of
                         55 them, as follows:
                         66                             FIRST CLAIM FOR RELIEF
                         77         1.      For compensatory and consequential damages in the sum of not less than
                         88 $1,925,000;
                         99         2.      For compensatory and consequential damages in the form of Default
                        101 Interest on the Commitment Amount at a rate equal to three percent (3%),
                        110   compounded monthly and payable on demand, until the default has been cured, in an
HAMRICK & EVANS, LLP




                        121 amount to be proven at trial;
                        131                            SECOND CLAIM FOR RELIEF
                        141         3.      For compensatory and consequential damages in the sum of not less than
                        152   $1,925,000;
                        161         4.      For compensatory and consequential damages in the form of Default
                        173   Interest on the Commitment Amount at a rate equal to three percent (3%),
                        181 compounded monthly and payable on demand, until the default has been cured, in an
                        194   amount to be proven at trial;
                        201                             THIRD CLAIM FOR RELIEF
                        215         5.      For compensatory and consequential damages in the sum of not less than
                        221 $1,925,000;
                        236         6.      For compensatory and consequential damages in the form of Default
                        241 Interest on the Commitment Amount at a rate equal to three percent (3%),
                        257   compounded monthly and payable on demand, until the default has been cured, in an
                        261 amount to be proven at trial;
                        278         7.      For treble damages pursuant to California Penal Code Section 496(c);
                        281
                         9                                            -55-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 56 of 184 Page ID #:56




                         11                            FOURTH CLAIM FOR RELIEF
                         22         8.      For compensatory and consequential damages in the sum of not less than
                         33 $1,925,000;
                         44         9.      For compensatory and consequential damages in the form of Default
                         55 Interest on the Commitment Amount at a rate equal to three percent (3%),
                         66 compounded monthly and payable on demand, until the default has been cured, in an
                         77 amount to be proven at trial;
                         88                             FIFTH CLAIM FOR RELIEF
                         99         10.     For compensatory and consequential damages in the sum of not less than
                        101 $1,925,000;
                        110         11.     For compensatory and consequential damages in the form of Default
HAMRICK & EVANS, LLP




                        121 Interest on the Commitment Amount at a rate equal to three percent (3%),
                        131   compounded monthly and payable on demand, until the default has been cured, in an
                        141 amount to be proven at trial;
                        152                             SIXTH CLAIM FOR RELIEF
                        161         12.     For compensatory and consequential damages in the sum of not less than
                        173   $1,925,000;
                        181         13.     For compensatory and consequential damages in the form of Default
                        194   Interest on the Commitment Amount at a rate equal to three percent (3%),
                        201 compounded monthly and payable on demand, until the default has been cured, in an
                        215   amount to be proven at trial;
                        221                           SEVENTH CLAIM FOR RELIEF
                        236         14.     For compensatory and consequential damages in the sum of not less than
                        241 $1,925,000;
                        257         15.     For compensatory and consequential damages in the form of Default
                        261 Interest on the Commitment Amount at a rate equal to three percent (3%),
                        278   compounded monthly and payable on demand, until the default has been cured, in an
                        281 amount to be proven at trial;
                         9                                            -56-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 57 of 184 Page ID #:57




                         11         16.     For punitive and exemplary damages;
                         22                            EIGHTH CLAIM FOR RELIEF
                         33         17.     For compensatory and consequential damages in the sum of not less than
                         44 $1,925,000;
                         55         18.     For compensatory and consequential damages in the form of Default
                         66 Interest on the Commitment Amount at a rate equal to three percent (3%),
                         77 compounded monthly and payable on demand, until the default has been cured, in an
                         88 amount to be proven at trial;
                         99                              NINTH CLAIM FOR RELIEF
                        101         19.     For compensatory and consequential damages in the sum of not less than
                        110   $1,925,000;
HAMRICK & EVANS, LLP




                        121         20.     For compensatory and consequential damages in the form of Default
                        131   Interest on the Commitment Amount at a rate equal to three percent (3%),
                        141 compounded monthly and payable on demand, until the default has been cured, in an
                        152   amount to be proven at trial;
                        161         21.     For punitive and exemplary damages;
                        173                              TENTH CLAIM FOR RELIEF
                        181         22.     Pursuant to California Business and Professions Code Section 17203,
                        194   that Defendants, their successors, agents, representatives, employees, and all persons
                        201 who act in concert with them, be permanently enjoined from committing any unfair
                        215   business practices in violation of Section 17200, including, but not limited to, the
                        221 violations alleged herein;
                        236                          ELEVENTH CLAIM FOR RELIEF
                        241         23.     For compensatory and consequential damages in the sum of not less than
                        257   $1,925,000;
                        261         24.     For compensatory and consequential damages in the form of Default
                        278   Interest on the Commitment Amount at a rate equal to three percent (3%),
                        281
                         9                                            -57-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 58 of 184 Page ID #:58




                         11 compounded monthly and payable on demand, until the default has been cured, in an
                         22 amount to be proven at trial;
                         33         25.     For punitive and exemplary damages;
                         44                            TWELFTH CLAIM FOR RELIEF
                         55         26.     For compensatory and consequential damages in the sum of not less than
                         66 $1,925,000;
                         77         27.     For compensatory and consequential damages in the form of Default
                         88 Interest on the Commitment Amount at a rate equal to three percent (3%),
                         99 compounded monthly and payable on demand, until the default has been cured, in an
                        101 amount to be proven at trial;
                        110         28.     For punitive and exemplary damages;
HAMRICK & EVANS, LLP




                        121                         THIRTEENTH CLAIM FOR RELIEF
                        131         29.     For compensatory and consequential damages in the sum of not less than
                        141 $1,925,000;
                        152         30.     For compensatory and consequential damages in the form of Default
                        161 Interest on the Commitment Amount at a rate equal to three percent (3%),
                        173   compounded monthly and payable on demand, until the default has been cured, in an
                        181 amount to be proven at trial;
                        194                         FOURTEENTH CLAIM FOR RELIEF
                        201         31.     For a declaration of the respective rights and obligations of the parties
                        215   hereto under the BondIt Loan and Security Agreement, the Guaranty Agreements, the
                        221 Assignment of Proceeds of the Kentucky Tax Credit, the Promissory Note, the
                        236   Copyright Mortgage and Assignment, the Power of Attorney, the First Amendment
                        241 to the BondIt Loan and Security Agreement and the Security and Guaranty
                        257   Agreements;
                        261                               ALL CLAIMS FOR RELIEF
                        278         32.     For restitution and disgorgement of all profits in an amount sufficient to
                        281 force Defendants, and each of them, to disgorge all ill-gotten gains;
                         9                                             -58-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                          2
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 59 of 184 Page ID #:59




                         1         33.    For the imposition of a constructive trust upon all profits and proceeds
                        2    related to or arising out of the Bandit Loan and Security Agreement, the First
                        3    Amendment to the BondIt Loan and Security Agreement and all agreements executed
                         4   contemporaneously or at a later time, presently in the possession, custody or control
                         5   of any one, several or all of the Defendants;
                         6         34.    For the Assignment of all copyrights, rights of any kind, title, proceeds,
                         7   profits, interest, and anything of value associated with the creative works/motion
                         8   pictures entitled Crossface, Utopia, The Recovery aka Above, and Fistful of Dirt aka
                         9   Creatures of the Storm;
                        10         35.    For an accounting;
                        11         36.    For costs of suit incurred herein;
HAMRICK & EVANS, LLP




                        12         37.    For attorneys' fees as may be provided by contract and/or law;
                        13         38.    For interest as may be provided by law; and
                        14         39.    For such other and further relief as the Court may deem just and proper.
                        15
                             DATED: November 14, 2019                            HAMRICK & EVANS, LLP
                        16
                        17
                        18
                                                                                            .B
                        19                                                       A.        OND HAMRICK, III
                                                                                 JOS      EICHENSTEIN
                        20                                                       Attorneys for Plaintiff
                                                                                 BONDIT LLC
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
                                                                      -59-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                       Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 60 of 184 Page ID #:60



                         1                           DEMAND FOR JURY TRIAL
                         2         Plaintiff BONDIT LLC hereby demands a jury trial on all issues as permitted
                         3   by law.
                         4
                         5   DATED: November 14, 2019                        HAMRICK & EVANS, LLP
                         6
                         7
                                                                                AR      J. B     B
                         8                                                    A. RAM. OND HAMRICK, III
                                                                              JOSH     EICHENSTEIN
                         9                                                    Attorneys for Plaintiff
                                                                              BONDIT LLC
                        10
                        11
HAMRICK & EVANS, LLP




                        12
                        13
                       14
                        15
                        16
                        17
                        18
                        19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                   -60-
                                             COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 61 of 184 Page ID #:61




                      EXHIBIT "1"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 62 of 184 Page ID #:62




   From: Alex Ginzburg <alexg@ietitplay.com>
   Sent: Friday, July 28, 2017 12:44 AM
   To: Matthew Helderman <matthewhelderman@bondit.us>
   Cc: Tony Lee <tonyl@letitplay.com>
   Subject: Re[2]: Crossface

   Hey Matthew,

   Here are the answers to your questions... and Lexi Alexander is our director. She was nominated
   for an Oscar. Was first woman to direct a comic book film, a Marvel one, Punisher: War Zone.
   And she made Charlie Hunnam's career by directing him in the award-winning Green Street
   Hooligans. Wired magazine latest issue has a whole write up on her and her career.

   I. Finance Plan: We have $5.5m out of $7m. We were planning to shoot in Georgia, where the
   tax credit back to the production is 25%. Georgia is where the actual events of our story took
   place in real life. But we were able to convince our director to shoot in Kentucky, where the tax
   credit is 35%, which means some of the credit will go toward repaying the investor.

   2. Gersh is selling the film domestically. No foreign yet because we're still casting, but Gersh is
   estimating with Jai Courtney (or Garrett Hedlund) and Kristen Stewart that we're at $4.5m on
   foreign and around $2m-$2.5m domestically.

   3. Cassian Elwes has agreed to produce with us. We are holding off on that because there may be
   some interest from Bobby Cohen. Both are amazing and huge names in Hollywood.

   4. The bond that we discussed is for We Kill Death, a much larger film that we plan to shoot in
   Puerto Rico. WME is raising the funds for that. The budget for it is about 3 times bigger than we
   can handle and contains real-life stunts without any safety. Since Crossface has been funded for a
   while, we can't waste hundreds of thousands of dollars we need for the production on a bond.

   5. We need to begin casting now. We have Jai Courtney ready to go if we choose to take him and
   Suicide Squad 2 will take him from us in March. We are doing a director polish now. That will
   be done in two weeks. We would need the rest of the money by end of August at the latest. We
   will cast till October and be at AFM the month after.

   Regarding tranches, the tax credit is almost $2.5m, but we only need $1.5m. I don't know if it's
   your requirement that we must take a loan against the entire tax credit amount, but we would
   obviously prefer to save some money and borrow only the $1.5m.

   Alex
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 63 of 184 Page ID #:63




                      EXHIBIT "2"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 64 of 184 Page ID #:64




                                       LOAN AND SECURITY AGREEMENT

          THIS LOAN AND SECURITY AGREEMENT ("Agreement") is made and entered into as of September 18th,
2017 (the "Effective Date"), by and between Hallows Movie Inc., a Canadian corporation, registered to do business in
the state of Kentucky ("Borrower"), on the one hand, and Bondlt LLC, a limited liability company organized and existing
under the laws of California ("Lender"), on the other hand.

        Reference is hereby made to the following:

         A.      Borrower is producing a theatrical motion picture (under whatever title such motion picture is now or
may hereafter be known, the "Picture") currently entitled "Crossface", based on the original screenplay by the same name
written by Jake Goldberger. Said screenplay and all prior and future drafts and versions thereof are herein referred to as
the "Screenplay."

          B.       Borrower has requested that Lender lend and advance funds to Borrower for use in the payment of pre-
production, production, and post-production costs of the Picture in the aggregate principal amount not to exceed One
Million Five Hundred Thousand United States Dollars (US$1,500,000.00) (the "Loan", i.e., the "Commitment Amount",
less the "Interest Fee" and the "Legal Fee", each as further defined below).

         C.     Lender is willing to make the Loan upon the terms and conditions herein contained and in consideration
of the agreements, representations and warranties of Borrower hereinafter set forth.

        NOW, THEREFORE, the parties hereto hereby agree as follows:

I       DEFINITIONS.

        The following terms used in this Agreement or in any promissory note, certificate, report or other document or
instrument made or delivered pursuant to this Agreement have the following meanings:

         1.1      "Affiliated Person" means any Person which directly or indirectly controls, is controlled by or is under
common control with the Borrower. For the purposes of this definition, "control" (including with corresponding
meanings, the terms "controlled by" and "under common control with"), as applied to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.

         1.2     "Agreement" means this Loan and Security Agreement as originally executed and as the same may
hereafter from time to time be amended, supplemented, modified, extended, renewed or replaced.

       1.3      "Assignment of Proceeds" means the Assignment of Proceeds, dated concurrently herewith, between
Borrower and Lender, in form and substance reasonably acceptable to Lender and its counsel, as amended, restated,
supplemented or otherwise modified from time to time, substantially in a form as set forth on Exhibit "A".

         1.4     "AUP Audit" has the meaning specified in paragraph 7.1.1 hereof.

        1.5      "Borrower" means Hallows Movie Inc., a Canadian corporation, registered to do business in the state
of Kentucky.

         1.6     "Borrowing Certificate" has the meaning specified in paragraph 2.3 hereof.

        1.7      "Budget" means the production budget for the Picture dated as of June 27`h, 2017, as approved by
Lender, and attached as Exhibit "B" hereto.




                                                              1
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 65 of 184 Page ID #:65




      1.8      "Business Day" means any day other than a Saturday, Sunday or holiday scheduled by law for
commercial banking institutions in the city of Los Angeles, California.

         1.9      "Certificate of Incumbency" has the meaning specified in paragraph 6.2.8 hereof.

         1.10     "Collateral" has the meaning specified in paragraph 4.1 hereof.

         1.11     "Commitment Amount" has the meaning specified in Recital B hereof.

         1.12     "Commitment Fee" has the meaning specified in paragraph 10.6.

        1.13     "Copyright Mortgage" means the Copyright Mortgage dated concurrently herewith, between Borrower
and Lender, in form and substance acceptable to Lender and its counsel, as amended, restated, supplemented or otherwise
modified from time to time, substantially in a form as set forth on Exhibit "C".

         1.14     "Default Interest" has the meaning specified in paragraph 2.8.1.

         1.15     "Distribution Agreements" means, collectively and individually, each distribution agreement, between
Borrower (or a Sales Agent or other Licensing Intermediary for the Picture) and a Distributor, now or hereafter entered
into, pursuant to which the Distributor has been granted, sold, conveyed, licensed, sub-licensed, leased, sub-leased, or
otherwise transferred rights with respect to the distribution, sub-distribution, sale, rental, lease, sub-lease, licensing, sub-
licensing, exhibition, telecast, broadcast, transmission (including, without limitation, by way of satellite or cable) or other
use, exploitation or disposition of the Picture or any elements thereof and/or the copyright in any of the foregoing or any
part thereof in any media existing now or in the future and in any territory specified therein (including, without limitation,
motion picture, television, "home video" and all other audio-visual device rights, merchandising and commercial tie-ups,
soundtrack album, music publishing, novelization and publishing rights, trailer rights, and all other allied, incidental,
ancillary, and subsidiary rights), and any permitted amendments, modifications and supplements thereto.

         1.16     "Distributor" shall mean any Person, as sublicensce of Borrower, or a Licensing Intermediary, that has
entered into, or in the future enters into, a Distribution Agreement.

         1.17     "Dollars" or "S" means the legal currency of the United States.

         1.18     "Equipment" shall have the meaning specified in paragraph 4.1.3.

         1.19     "Estimated Tax Credits" has the meaning specified in paragraph 2.3.2 hereof.

         1.20     "Event of Default" has the meaning specified in paragraph 9.1 hereof.

         1.21     "Expiration Date" shall have the meaning specified in paragraph 2.5 hereof.

       1.22     "Film Office" means the Kentucky Tourism Development Finance Authority or any other authority or
government entity that administers the Film Production Tax Incentive program.

         1.23     "Film Production Facility" has the meaning ascribed under the State Tax Credit Law.

         1.24     "Gross Receipts" has the meaning specified in paragraph 4.1.1 hereof.

         1.25     "Guild Intercreditor Agreements" means collectively the SAG-AFTRA Intercreditor Agreement, if any.

         1.26     "Guilds" means collectively SAG-AFTRA.
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 66 of 184 Page ID #:66




        1.27    "Indebtedness" means all monetary obligations, contingent and otherwise, of Borrower to Lender
hereunder, and under the Promissory Note, and under the other Loan Documents, including, without limitation, the
Commitment Amount, the Default Interest thereon (if any), and all fees, costs and expenses Borrower is obligated to pay
Lender hereunder or thereunder.

        1.28     "Independent Accountant" means accountant that is approved in writing by Lender.

         1.29   "Independent Accountant Report" means the report prepared by the Independent Accountant for the
Picture confirming the amount of Estimated Tax Credits, in a form approved by Lender as set forth in paragraph 2.3.2.

        1.30     "Interest Fee" has the meaning specified in paragraph 2.8.1.

        1.31     "Legal Fee" has the meaning in paragraph 2.4 hereof.

         1.32    "Lender" means Bondlt LLC, a limited liability company organized and existing under the laws of the
State of California.

        1.33    "Lender Account" means account number 9319858438 and any other bank account of Lender as may
be provided by Lender to Borrower from time to time in writing.

           1.34     "Licensing Intermediary" means each Person approved by Lender (in its sole discretion) that has been
granted distribution rights in the Picture by Borrower in order to mitigate foreign withholding taxes (Fintage House and
its affiliates are hereby deemed pre-approved).

        1.35     "Literary Property" shall have the meaning specified in paragraph 4.1.1.1.

        1.36     "Loan" has the meaning specified in Recital B hereof.

        1.37     "Loan Documents" means this Agreement, the Promissory Note, the Power of Attorney, the Assignment
of Proceeds, the Copyright Mortgage, the Borrowing Certificate, and all other documents, instruments and agreements
executed or required to be delivered hereunder or pursuant to any transaction contemplated herein.

          1.38   "Person" means any natural person, entity, corporation, company, association, partnership, limited
liability company, joint venture, association, joint stock company, unincorporated organization, trust, individual
(including personal representatives, executors and heirs of a deceased individual), nation, state, government (including
governmental agencies, departments, bureaus, boards, divisions and instrumentalities thereof), trustee, receiver or
liquidator.

        1.39     "Physical Property" shall have the meaning specified in paragraph 4.1.1.2.

        1.40     "Picture" has the meaning specified in Recital A hereof.

          1.41     "Power of Attorney" means a Power of Attorney, dated concurrently herewith, from Borrower in favor
of Lender in form and substance acceptable to Lender, substantially in a form as set forth on Exhibit "D" and provided
there is no uncured Event of Default, Lender agrees to use reasonable efforts to notify Borrower of when Lender intends
to exercise its rights under the Power of Attorney solely in connection with the terms and conditions thereof.

         1.42    "Production Account" collectively mean account number 203595910 and any other account maintained
by Borrower into which production funds for the Picture are to be advanced of which Borrower gives Lender prior written
notice. The proceeds of the Loan made hereunder, except as otherwise provided in this Agreement, shall first be credited,
in accordance with the applicable Borrowing Certificate, into the Production Account set forth on such Borrowing
Certificate. Borrower shall maintain the Production Account through to the end of production of the Picture.




                                                           3
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 67 of 184 Page ID #:67




        1.43     "Production Schedule" means the final production and post-production schedule(s) for the Picture.

        1.44     "Production Services Agreement" has the meaning set forth in paragraph 7.14 hereof.

         1.45    "Promissory Note" means the promissory note to be made and delivered by Borrower to Lender pursuant
to paragraph 2.6 hereof, substantially in a form as set forth on Exhibit "E".

       1.46     "Qualified Film Production Company" means a "Qualified Film Production Company" under the State
Tax Credit Law.

        1.47     "Qualified Production Costs" means "qualified production costs" under the State Tax Credit Law.

        1.48     "Qualified Production Facility" means a Level 1 "qualified production facility" (as approved by the
Film Office).

        1.49     "Repayment Date(s)" has the meaning specified in paragraph 2.7 hereof.

        1.50     "SAG" means the Screen Actors Guild-American Federation of Television and Radio Artists.

         1.51   "SAG Intercreditor Agreement" means that certain Intercreditor Agreement, if any, of approximately
even date herewith, among Borrower, Lender and SAG, in form and substance reasonably satisfactory to Lender and its
counsel.

        1.52     "Sales Agent" shall mean any sales agent approved by Lender and Borrower.

        1.53     "Screenplay" has the meaning specified in Recital A hereof.

        1.54     "Security Interest" means a valid first priority security interest in the Collateral.

       1.55    State Authority" means any of Kentucky State, the Kentucky State Department of Taxation and Finance,
Kentucky Tourism Development Finance Authority, and the Kentucky Film Office.

        1.56    "State Tax Credit Law" means all legislation and regulations enacted and in force in connection with
the Film Production Tax Incentive program, including Kentucky Revised Statutes ("KRS").

        1.57     "Tax Credit Certificate" has the meaning set forth in paragraph 7.1.1.

          1.58    "Tax Credit Proceeds" means all refunds, subsidies, rebates or other amounts payable by Kentucky
State, its agencies or instrumentalities in connection with any Tax Credits.

        1.59     "Tax Credit" means all tax incentives, credits, and rebates in connection with the Picture pursuant to the
State Tax Credit Law.

          1.60     "UCC" means the Uniform Commercial Code as in effect from time to time in the State of Kentucky
or any other state the laws of which are required to be applied in connection with the issue and perfection of the Security
Interest. Terms defined in the UCC which are not otherwise defined in this Agreement are used herein as defined in the
UCC.

         1.61    "Uniform Commercial Code Financing Statement" has the meaning specified in paragraph 4.2 hereof.

         1.62    "WGA" means the Writers Guild of America.




                                                              4
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 68 of 184 Page ID #:68




         1.63   "WGA Intercreditor Agreement" means that certain Intercreditor Agreement, if any, of approximately
even date herewith, among Borrower, Lender and WGA, in form and substance reasonably satisfactory to Lender and its
counsel.

2.      AGREEMENT TO LEND; LENDER SERVICES.

         2.1     Commitment. Subject to the terms and conditions of this Agreement, following execution and delivery
of the Loan Documents to Lender, and the satisfaction of the "Conditions Precedent" (as defined below), and further
subject to an uncured "Event of Default" (as defined below), Lender hereby agrees to disburse the Loan to Borrower in
the following installments: (1) One Million Five Hundred Thousand United States Dollars US $1,500,000.00 by
10/06/2017.

        2.2      Intentionally Omitted.

        2.3      Audit of Eligible Expenses; Borrowing Certificate.

                 2.3.1 Borrowing Certificate. Subject to the last sentence of this paragraph 2.3.1, if and when Borrower
        wishes Lender to disburse an installment of the Loan hereunder, Borrower shall give Lender not less than three
        (3) Business Days prior written notice of such request for disbursement, specifying in such notice the desired
        amount and proposed date of such disbursement of the Loan (as set forth in paragraph 2.1 above, or as otherwise
        agreed to by the parties in writing). Such notice shall be sent to Lender by first class U.S. mail, messenger, and
        e-mail or by facsimile. The request for the installment of the Loan shall be accompanied by a certificate
        ("Borrowing Certificate") in the form of Exhibit "F" executed by an authorized officer of Borrower, whose
        signature appears on the Certificate of Incumbency. Subject to the other provisions hereof, and provided that no
        Event of Default has occurred hereunder (unless such Event of Default has been cured within the applicable time
        period [if any) expressly permitted hereunder) and Lender is reasonably satisfied that, upon disbursement, the
        aggregate of the disbursements of the Loan shall not exceed the Loan (i.e., Commitment Amount less the Interest
        Fee and the Legal Fee), the disbursement of the installment of the Loan shall be made by Lender on the date and
        in the amount set forth in the Borrowing Certificate by deposit of the same, in immediately available funds, into
        the Production Account.

                 2.3.2 Audit of Eligible Expenses. Prior to the submission of the Borrowing Certificate pursuant to
        paragraph 2.3.1, Borrower shall submit to Lender the Budget and/or a detailed cost report and other information
        reasonably requested by Lender to enable the Independent Accountant to conduct a review of expenses funded
        prior to such date by Borrower to enable Independent Accountant, at Borrower's sole expense, to determine in
        good faith an estimated amount of Tax Credits ("Estimated Tax Credits") that have been generated in connection
        with the pre-production, production and post production of the Picture and prepare a written report ("Independent
        Accountant's Report") to Lender of the same, the costs of such review and Independent Accountant's Report to
        be paid by Borrower.

         2.4     Legal Fee. Borrower shall pay to Lender legal fees in the amount of Forty Thousand United States
Dollars (US $40,000.00) to cover Lender's due diligence and internal audit fees and expenses, and Lender's legal fees
and expenses in connection with the preparation and negotiation of the Loan Documents (collectively, the "Legal Fee"),
which Legal Fee shall be deducted from disbursement of the first installment of the Loan made hereunder (i.e., Lender
shall advance the Commitment Amount, less the Interest Fee and the Legal Fee, pursuant to paragraph 2.1 above). Such
Legal Fee is in addition to any other payments to Lender provided for hereunder and shall not be credited against or
applied to any other sums payable to Lender hereunder or under any other Loan Document including, without limitation,
the Loan, the Default Interest, if any, and the Interest Fee.

        2.5      Event of Default. Lender shall have no obligation to disburse the Loan to Borrower after 9/29/2017(the
"Expiration Date") or at any time after an Event of Default has occurred hereunder, unless such Event of Default has
been cured within the applicable time period (if any) expressly permitted hereunder.




                                                            5
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 69 of 184 Page ID #:69




         2.6       Promissory Note. Prior to Lender making a disbursement of the Loan to Borrower hereunder and as a
condition thereof, Borrower shall execute in favor of Lender and deliver to Lender a promissory note (the "Promissory
Note"), in the form of Exhibit "E" in the principal sum equal to the Commitment Amount (i.e., the Loan, plus the Interest
Fee and Legal Fee). The Lender shall maintain an account or accounts evidencing the Indebtedness of Borrower to Lender
hereunder, including any amounts of principal and interest payable and paid to Lender from time-to-time hereunder. The
entries made in such account or accounts shall be prima facie evidence of the existence and amounts of the obligations
recorded therein absent manifest error; provided that the failure of Lender to maintain any such account or any error
therein shall not in any manner affect the obligation of Borrower to pay the Indebtedness in accordance with the terms of
this Agreement.

        2,7     Repayment Dates. The Commitment Amount and any Default Interest on the Promissory Note shall be
immediately due and payable on the following dates (the "Repayment Date(s)"): (i) US$1,925,000.00 on the earlier of
9114/2018 or Borrower receiving any monies from the tax incentive proceeds.

        2.8      Interest on the Loan.

                 2.8.1    Return Interest Fee; Default Interest Rate. The unpaid Indebtedness shall bear no interest until
        the applicable Repayment Date other than a return interest fee equal to Three Hundred and Eighty Five Thousand
        Dollars (US $385,000,00.00) (the "Interest Fee"), which Interest Fee may be deemed interest; provided that from
        and after the occurrence of an Event of Default (and without constituting a waiver of such Event of Default), the
        unpaid Indebtedness will bear interest ("Default Interest") at a rate equal to three percent (3%) until the Event
        of Default has been cured. All interest provided for in this paragraph 2.8.1 will be compounded monthly and
        payable on demand.

                 2.8.2    Maximum Rate. If the provisions of this Agreement or the Promissory Note would at any time
        otherwise require payment to Lender of an amount of interest in excess of the maximum amount then permitted
        by the law applicable to the Loan, such interest payments shall be reduced to the extent necessary so as to ensure
        that Lender shall not receive interest in excess of such maximum amount.

                  2.8.3. Rebate. A rebate of Two Percent (2%) per month of the total value of the Loan (for any instance
        of doubt, the 2% is equivalent to US $30,000.00) will be reduced from the Interest amount owed to Lender from
        Borrower for every thirty (30) days that the total Loan and Interest is remitted to the Lender by the Borrower
        earlier than the Repayment date, with a maximum if Four Percent (4%) of the total Loan rebated to Borrower.

        2.9      Manner of Payment.

                 2.9.1 Time and Place of Payment; Notice of Payment. Any and all Indebtedness payable by Borrower
        pursuant to this Agreement, the Promissory Note and any other Loan Document (including, without limitation,
        the Commitment Amount and Default Interest [if any]), shall be made to the Lender in same day funds, without
        defense, setoff or counterclaim, to the Lender Account. Each payment by Borrower shall be made not later than
        1:00 P.M. (Pacific time) on the date such payment is due and shall be deemed to have been paid by Borrower to
        Lender two (2) Business Days after receipt thereof into such account. Any payment received by Lender after
        such time on the date payment is received shall be deemed to have been paid by Borrower to Lender three (3)
        Business Days after receipt thereof into such account.

                2.9.2 Payments on Non-Business Days. Whenever any payment to be made pursuant to this
        Agreement, the Promissory Note or any other Loan Document shall be due on a day which is not a Business
        Day, the payment shall be made on the next succeeding Business Day and such extension of time shall be
        included in the computation of the payment of Default Interest pursuant to this Agreement, the Promissory Note
        or any other such Loan Document, as applicable; provided, however, that in the event the day upon which
        payment is due is not a Business Day, but is a day of the month after which no further Business Day occurs in
        that month, then the due date thereof shall be the next preceding Business Day.




                                                            6
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 70 of 184 Page ID #:70




                 2.9.3     Payment in Dollars. Any and all Indebtedness payable by Borrower pursuant to this Agreement,
        the Promissory Note or any other Loan Document (including, without limitation, the Commitment Amount and
        Default interest [if any]): (i) shall be dischargeable only by payment in Dollars regardless of any law, rule,
        regulation or statute, whether now or hereafter in existence or in effect in any jurisdiction which affects or
        purports to affect such obligation, and (ii) shall not be discharged or satisfied by any tender, or any recovery
        pursuant to any judgment, which is expressed in or converted by Lender to any currency other than the full
        amount of Dollars expressed to be payable in respect of the principal, interest, fees, costs, expenses (including
        legal fees) and all other amounts payable by Borrower pursuant to this Agreement. The obligation of Borrower
        to make payments in Dollars as aforesaid shall be enforceable as an alternative or additional cause of action
        (which shall survive the termination of this Agreement) for the purpose of recovery in Dollars in the amount (if
        any) by which such actual receipt shall fall short of the full amount of Dollars expressed to be payable in respect
        of the principal, interest, fees, costs, expenses (including legal fees) and all other amounts payable by Borrower
        pursuant to this Agreement, and shall not be affected by judgment being obtained for any other sums due under
        this Agreement, the Promissory Note or any other Loan Document.

3.      PAYMENT OF INDEBTEDNESS.

        3.1      Payment of the Tax Credit Proceeds; Payment Under Distribution Agreements. Until such time as the
Indebtedness is indefeasibly repaid in full, Borrower shall pay:

                         3.1.1 all Tax Credit Proceeds received by it in good and collected funds in Dollars, directly
         to the Lender Account for the benefit of Lender; and

                          3.1.2 Borrower shall require all Distributors to pay all sums payable to Borrower under
         Distribution Agreements in good and collected funds in Dollars, directly to the Lender Account for the benefit
         of Lender. If a Distributor shall pay any such sums to Borrower or any other Person, Borrower or such other
         Person shall receive such sums as trustee for Lender and promptly upon receipt thereof shall remit such sums
         (or cause such sums to be remitted) to Lender.

         3.2     Application of Payments. Until Borrower has indefeasibly repaid in full the Indebtedness in accordance
with the terms and conditions hereof, all amounts paid into the Lender Account for the benefit of Lender shall be applied
by Lender to reduce the Indebtedness in the following priority: (i) first, to the payment of the amounts payable to Lender
in reimbursement of its costs and expenses pursuant to paragraphs 7.5 and 7.7 hereof to the extent the same are not duly
and timely paid to Lender as required by paragraphs 7.5 and 7.7 hereof; (ii) second, to the payment of the Commitment
Amount and Default Interest (if any); and (iii) last, to the repayment of any other indebtedness payable to Lender by the
Borrower. Upon full repayment of the Indebtedness by Borrower to Lender, Lender shall promptly remit to Borrower
all amounts received by Lender in excess of the Indebtedness.

         3.3     Enforcement by Borrower. Borrower, at its own expense, shall promptly make collection, and take all
reasonable legal action necessary to enforce collection, of all such receipts and revenues which may be owing from
Distributors pursuant to Distribution Agreements and shall remit all sums so collected to the Lender Account.

         3.4      Contingency Lien. In the event that the contingency is not fully spent on budgeted production items,
the remaining contingency amount shall be paid to Lender to repay the Indebtedness, until such time as the Indebtedness
is indefeasibly repaid in full.

         3.5     Collection Account. In the event a collection account management agreement ("CAMA") is established
in connection with the Picture, Lender shall be made a party, which collection account shall be pre-approved by Lender
in writing (Freeway and Fintage shall be pre-approved), provided there shall be no obligation to name Lender as a party
to the CAMA (or grant such pre-approval rights) if the CAMA is established following indefeasible repayment of the
Indebtedness.
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 71 of 184 Page ID #:71




4.      SECURITY FOR LOAN.

          4.1      Security Interest. As security for the full, timely and indefeasible repayment of the Indebtedness, and
for the full and timely payment, performance and discharge by Borrower of all of the terms and conditions of this
Agreement and of the other Loan Documents, Borrower hereby irrevocably, unconditionally and absolutely grants to
Lender a first priority Security Interest in and to all of Borrower's assets, including, without limitation, all of Borrower's
right, title and interest in and to (the following collectively referred to herein as the "Collateral") (to the extent any
materials and/or rights in and to the Picture or any other Collateral are not yet in existence or not yet acquired, such
materials and rights are [to the extent applicable] hereby assigned and conveyed to Lender by way of present assignment
of future copyright):

                             4.1.1    Film Collateral and Copyright. The Picture and all of Borrower's rights therein and
          thereto, and all properties and things of value pertaining thereto, and all products and proceeds thereof, whether
          now in existence or hereafter made, acquired or produced (as used in this paragraph, the term the "Picture" shall
          mean and include the Picture, all of the aforesaid rights and the rights of Borrower set forth in subparagraphs
          4.2.1.1 through 4.2.1.16 below), including, without limitation:

                                    4.1.1.1 To the extent owned or controlled by Borrower, all rights of every kind and
                  nature (including, without limitation copyrights) in and to the literary material upon which, in whole or
                  in part, the Picture is or may be based, or which may be or has been used or included in the Picture,
                  including, without limitation, the Screenplay and all other scripts, scenarios, screenplays, bibles, stories,
                  treatments, novels, outlines, books, titles, concepts, manuscripts or other properties or materials of any
                  kind or nature, in whatever state of completion and all drafts, versions and variations thereof (all of the
                  foregoing herein collectively referred to as the "Literary Property");

                                    4.1.1.2 All physical properties of every kind or nature of or relating to the Picture and
                  all versions thereof, including, without limitation, all physical properties relating to the development,
                  production, completion, delivery, exhibition, distribution or other exploitation of the Picture, and all
                  versions thereof or any part thereof, including, without limitation, the Literary Property, exposed film,
                  developed film, positives, negatives, prints, answer prints, special effects, pre-print materials (including
                  interpositives, negatives, duplicate negatives, internegatives, color reversals, intermediates, lavenders,
                  fine grain master prints and matrices, and all other forms of pre-print elements which may be necessary
                  or useful to produce prints or other copies or additional pre-print elements, whether now known or
                  hereafter devised), soundtracks, recordings, audio and video tapes and discs of all types and gauges,
                  cutouts, trims and any and all other physical properties of every kind and nature relating to the Picture
                  in whatever state of completion, and all duplicates, drafts, versions, variations and copies of each thereof
                  (all of the foregoing herein collectively referred to as the "Physical Property");

                                   4.1.1.3 To the extent owned or controlled by Borrower, all rights of every kind or
                  nature in and to any and all music and musical compositions created for, used in or to be used in
                  connection with the Picture, including, without limitation, all copyrights therein and all rights to
                  perform, copy, record, re-record, produce, reproduce and/or synchronize any or all music and musical
                  compositions, as well as all other rights to exploit such music including record, soundtrack recording
                  and music publishing rights;

                                    4.1.1.4 To the extent owned or controlled by Borrower, all collateral, allied, ancillary,
                  subsidiary, publishing and merchandising rights of every kind and nature, without limitation, derived
                  from, appurtenant to or related to the Picture or the Literary Property, including, without limitation, all
                  production, exploitation or reissue rights by use of film, tape or any other recording devices now known
                  or hereafter devised, whether based upon, derived from or inspired by the Picture, the Literary Property
                  or any part thereof all rights to use, exploit and license others to use or exploit any and all novelization,
                  publishing, commercial tie-ups and merchandising rights of every kind and nature, including, without
                  limitation, all novelization, publishing, merchandising rights and commercial tie-ups arising out of or



                                                               8
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 72 of 184 Page ID #:72




           connected with or inspired by the Picture or the Literary Property, the title or titles of the Picture, the
           characters appearing in the Picture or said Literary Property and/or the names or characteristics of said
           characters, and including further, without limitation, any and all commercial exploitation in connection
           with or related to the Picture and/or the Literary Property;

                             4.1.1.5 All rights of every kind or nature, present and future, in and to all agreements
           relating to the development, production, completion, delivery and exploitation of the Picture, including,
           without limitation, all agreements for personal services, including the services of writers, directors, cast,
           producers, special effects personnel, animators, cameramen and other creative artistic and technical staff
           and agreements for the use of studio space, equipment, facilities animation services, special effects
           services and laboratory contracts;

                            4.1.1.6 All insurance and insurance policies heretofore or hereafter obtained in
           connection with the Picture or the insurable properties thereof and/or any person or persons engaged in
           the development, production, completion, delivery or exploitation of the Picture and proceeds thereof;

                             4.1.1.7 All copyrights and renewals and extensions of copyrights, domestic and
           foreign, heretofore or hereafter obtained in the Picture or the Literary Property or any part thereof, and
           the right (but not the obligation) to make publication thereof for copyright purposes, to register claim
           under copyright, and the right (but not the obligation) to renew and extend such copyrights, and the right
           (but not the obligation) to sue in the name(s) of Borrower and/or Lender for past, present and future
           infringements of copyright;

                               4.1.1.8 To the extent owned or controlled by Borrower, all rights to produce, release,
           sell, distribute, subdistribute, lease, sublease, market, license, sublicense, exhibit, broadcast, reproduce,
           publicize or otherwise exploit the Picture, the Literary Property and any and all rights therein in
           perpetuity, without limitation, in any manner and in any media whatsoever throughout the universe,
           including without limitation, by projection, radio, all forms of television (including, without limitation,
           free, pay, toll, cable, sustaining, subscription, sponsored and direct satellite broadcast), in theatres, non-
           theatrically, on cassettes, cartridges, discs and other similar and dissimilar video devices, and by any
           and all other scientific, mechanical or electronic means, methods, processes or devices now known or
           hereafter conceived, devised or created;

                            4.1.1.9 All right, title and interest in and to the Distribution Agreements, and all other
           agreements of any kind or nature licensing, granting or selling rights to distribute, broadcast, exhibit or
           otherwise exploit the Picture or rights therein, including, without limitation, any and all rights to the
           extent owned or controlled by Borrower, relating to merchandising, publishing, music and phonorecords
           derived from or connected with the Picture, and the proceeds of all of said agreements;

                              4.1.1.10 All rights of Borrower of any kind or nature, direct or indirect, to acquire,
           produce, develop, reacquire, finance, release, sell, distribute, subdistribute, lease, sublease, market,
           license, sublicense, exhibit, broadcast, transmit, reproduce, publicize, or otherwise exploit the Picture,
           or any rights in the Picture, including, without limitation, pursuant to any agreements between Borrower
           and any company controlling, controlled by, or under common control with Borrower (each, a
           "Subsidiary") which relate to the ownership, production or financing of the Picture;

                            4.1.1.11 All contract rights and general intangibles and all rights in, to and under all
           security agreements leases and other contracts securing or otherwise relating to any such contract rights
           and general intangibles, which grant to any Person any right to acquire, produce, develop, reacquire,
           finance, release, sell, distribute, subdistribute, lease, sublease, market, license, sublicense, exhibit,
           broadcast, transmit, reproduce, publicize, or otherwise exploit the Picture or any rights in the Picture
           including, without limitation, all such rights pursuant to agreements between Borrower and any
           Subsidiary which relate to the ownership, production or financing of the Picture;
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 73 of 184 Page ID #:73




                                4.1.1.12 To the extent owned or controlled by Borrower, all rent, revenues, income,
             compensation, products, increases, proceeds and profits or other property obtained or to be obtained
             from the production, sale, distribution, marketing, licensing, exhibition, reproduction, publication,
             ownership, exploitation or other uses or disposition of the Picture and the Literary Property (or any
             rights therein or part thereof), in any and all media, without limitation, the properties thereof and of any
             collateral, allied, ancillary and subsidiary rights and any and all merchandising and publishing rights
             therein and thereto, and amounts recovered as damages by reason of unfair competition, the
             infringement of copyright, breach of any contract or infringement of any rights or derived therefrom in
             any manner whatsoever including, without limitation, all monies standing to the credit of the Production
             Account (all of the foregoing herein collectively referred to as the "Gross Receipts");

                                4.1.1.13 Any and all accounts, including the Production Account, accounts receivable,
             general intangibles, contract rights, chattel paper, documents, instruments and goods, including
             inventory (as those terms are defined in the UCC), not elsewhere included in this definition, which may
             arise in connection with the production, sale, distribution or exploitation of the Picture or any element
             thereof, including, without limitation, all general intangibles constituting rights to receive the payment
             of money or other valuable consideration, all receivables and all other rights to receive the payment of
             money including, without limitation, under present or future contracts or agreements (whether or not
             earned by performance), from the sale, distribution, exhibition, disposition, leasing, subleasing,
             licensing, sublicensing and other exploitation of the Picture or the Literary Property or any part thereof
             or any rights therein or related thereto in any medium, whether now known or hereafter developed, by
             any means, method, process or device in any market including, without limitation, all of Borrower's
             right, title and interest in, to and under the Distribution Agreements, and any other existing or future
             agreements for the distribution or other exploitation of the Picture, as the same may presently exist or
             hereafter from time to time come into existence, be amended, renewed, modified, supplemented,
             extended or replaced, including Borrower's rights to receive payments thereunder, and all other rights
             to receive film rentals, license fees, distribution fees, producer's shares, royalties and other amounts of
             every description including, without limitation, from (i) theatrical exhibitors, nontheatrical exhibitors,
             television networks and stations and airlines, cable television systems, pay television operators, whether
             on a subscription, per program charge basis or otherwise, and other exhibitors, (ii) distributors,
             subdistributors, lessees, sublessees, licensees and sublicensees (including any affiliated Person) and (iii)
             any other Person or entity that distributes, exhibits or exploits the Picture or the Literary Property or
             elements or components of the Picture or the Literary Property or rights relating thereto;

                              4.1.1.14 Any and all documents, receipts or books and records, including, without
             limitation, documents or receipts of any kind or nature issued by any pledgeholder, warehouseman or
             bailee with respect to the Picture or any element thereof;

                              4.1.1.15 All proceeds, products, additions and accessions (including insurance
             proceeds) of the Picture, as defined and referred to in subparagraphs 4.1.1.1 through 4.1.1.14 above;

                              4.1.1.16 All funds in or to be credited to the Production Account into which the
             proceeds of the Loan made shall be or shall have been credited; and

                       4.1.2 Personal Property. The following personal property, whether now owned or hereafter
      acquired, and the proceeds thereof: (i) all of Borrower's rights in and to the title of the Picture and the exclusive
      use thereof including (without limitation) any and all rights protected pursuant to trademark, service mark,
      unfair competition and/or other laws, rules or principles of law or equity and (ii) all inventions, processes,
      formulae, licenses, patents, patent rights, trademarks, trademark rights, service marks, service mark rights, trade
      names, trade name rights, logos, indicia, corporate and company names, business source or business identifiers
      and renewals and extensions thereof, domestic and foreign, relating to the Picture, whether now owned or
      hereafter acquired, and the accompanying good will and other like business property rights, and the right (but
      not the obligation) to register claim under trademark or patent and to renew and extend such trademarks or



                                                          10
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 74 of 184 Page ID #:74




         patents and the right (but not the obligation) to sue in the name(s) of Borrower and/or Lender for past, present
         or future infringement of trademark or patent; and

                           4.1.3 Equipment. All machinery, electrical and electronic components, equipment, fixtures,
         furniture, office machinery, vehicles, trailers, implements and other tangible personal property of every kind
         and description to the extent owned or controlled by Borrower now owned or hereafter acquired by and used in
         connection with the Picture (including without limitation, all wardrobe, props, mikes, scenery, sound stages,
         movable, permanent or vehicular dressing rooms, sets, lighting equipment, cameras and other photographic,
         sound recording and editing equipment, projectors, film developing equipment and machinery) and all goods
         of like kind or type hereafter acquired by Borrower in substitution or replacement thereof, and all additions and
         accessions thereto (collectively hereinafter referred to as the "Equipment") and all rents, proceeds and products
         of the Equipment, including without limitation, the rights to insurance covering the Equipment; and

                          4.1.4 Cash Equivalents. All cash and cash equivalents of Borrower derived from or relating
         to the Picture and all drafts, checks, certificates of deposit, notes, bills of exchange and other writings which
         evidence a right to the payment of money and are not themselves security agreements or leases and are of a
         type which is in the ordinary course of business transferred by delivery with any necessary endorsement or
         assignment whether now owned or hereafter acquired (all such drafts, checks, certificates of deposit, notes, bills
         of exchange and other writings, whenever acquired, collectively are called "Instruments"); and

                          4.1.5 Tax Credit Proceeds. The Tax Credits and Tax Credit Proceeds, whether now owned
         or hereafter acquired (including all property and/or assets converted or substituted for such Tax Credits or Tax
         Credit Proceeds); and

                          4.1.6 To the extent not included in the items described in paragraphs 4.1.1 through 4.1.5
         above, all accounts, contract rights, general intangibles, documents, instruments, chattel paper, goods, inventory
         and equipment (as such terms are defined in the UCC) now owned or hereafter acquired by Borrower, and the
         proceeds and products thereof.

        4.2      Perfection of Security Interest. Concurrently with the execution of this Agreement, Borrower hereby
authorizes Lender to file the appropriate financing statement(s) in the applicable jurisdictions under the UCC ("Uniform
Commercial Code Financing Statement(s)") and Borrower shall execute and deliver or cause to be executed and delivered
to Lender any and all other instruments which Lender may request from time to time to perfect Lender's Security Interest
hereunder and to effectuate the purposes and intent hereof, including, without limitation, to the Copyright Mortgage.

         4.3     Guild Intercreditor Agreement. For the avoidance of doubt, the respective rights of the parties with
respect to the Collateral are subject to the Guild Intercreditor Agreements, if any.

         4.4     Release of Security Interests. Upon full and indefeasible repayment of the Indebtedness, and as long as
Borrower is not entitled to any further disbursements of the Loan hereunder, Lender shall, upon Borrower's request and
at Borrower's expense, timely (but no later than five (5) Business Days after receipt of such request), execute and deliver
to Borrower a release of the Copyright Mortgage which Borrower may file with the United States Copyright Office, and
deliver to Borrower a form UCC-3 termination statement in respect of the Uniform Commercial Code Financing
Statement filed by Lender.

5.       REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into this Agreement, Borrower
agrees, represents and warrants to Lender as follows, which agreements, representations and warranties shall survive the
execution and delivery of this Agreement:

         5.1     Organization, Etc. Borrower is a corporation in good standing duly organized under the laws of Nova
Scotia, Canada as well as to do business in the State of Kentucky and has the requisite power and authority to own its
properties and to transact the business in which it is engaged in all places at which it engages in business. All actions
heretofore taken and agreements heretofore entered into by Borrower in connection with the Collateral were duly



                                                            1I
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 75 of 184 Page ID #:75




authorized and constitute actions and obligations of Borrower. The chief office and principal place of business of
Borrower and place where Borrower's books and records arc maintained is located at 212 North 2nd St. Suite 100
Richmond, Kentucky 40475. Borrower shall notify Lender immediately upon any change in its chief office or principal
place of business or of the place where its books and records are maintained.

         5.2      Financial Statements. The production budget and cost reports furnished by Borrower to Lender in
connection with Borrower's application for credit hereunder, if any, are, in all material respects, accurate and correct,
prepared in accordance with generally accepted, accounting principles and accurately represent the financial status of the
Picture; no materially adverse changes have occurred since the dates of said documents; and no material liabilities,
contingent or otherwise, not shown or contemplated on said documents exist. Borrower has furnished to Lender copies
of all material agreements, indentures, and other instruments pursuant to which it has incurred indebtedness or may be
obligated, whether directly or indirectly, for borrowed money.

        5.3      Power and Authority. Borrower has the power and authority to execute deliver and carry out the terms
and provisions of this Agreement and to execute and deliver the Promissory Note, and all other Loan Documents, and
has taken all necessary corporate action to authorize the execution and delivery of this Agreement, the borrowing
hereunder, and the execution and delivery of the Promissory Note, and said other Loan Documents.

         5.4     No Conflicts. Neither the execution and delivery of this Agreement, the Promissory Note or any other
Loan Document, instrument or agreement to be executed pursuant hereto, nor the consummation of the transactions
herein contemplated, nor compliance with the terms and provisions hereof or with the terms and provisions of the
Promissory Note or any other Loan Document (i) will violate any provision of law or of any applicable regulation, order
or decree of any court or governmental instrumentality or administrative body or agency, (ii) will conflict or will be
inconsistent with, or will result in any breach of, any of the terms, covenants, conditions or provisions of any mortgage,
indenture, deed of trust, agreement or other instrument to which Borrower is a party or by which it may be bound or to
which it may be subject, or (iii) will violate any provision of the articles of incorporation pursuant to which Borrower
was formed or any other organizational document thereof.

         5.5      No Pending Legal Actions. There are and will be no claims, actions, suits or proceedings, pending or
threatened, against, affecting or relating to, Borrower or the Collateral before any court or governmental or administrative
body or agency which might result in any material adverse change in the business, operations, properties or assets or in
the condition, financial or otherwise, of Borrower or which would otherwise adversely affect the rights and Security
Interest granted to Lender hereunder. Borrower is not in default under any applicable statute, rule, order or regulation of
any governmental authority, bureau or agency having jurisdiction over it.

         5.6       Binding Obligation. This Agreement, the Promissory Note, and each other Loan Document, when
executed and delivered pursuant hereto, will constitute legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with the respective terms hereof and thereof (except as may be limited by bankruptcy,
insolvency, reorganization, or moratorium or other similar laws now or hereafter in effect relating to or affecting
creditors' rights generally).

         5.7      First Priority Security Interest. This Agreement and the other instruments, agreements and documents
to be executed and delivered to Lender hereunder will effect (upon due execution and delivery and after the proper
recordation of those documents required to be recorded) a valid first priority security interest in favor of Lender in the
Collateral (including, without limitation, Tax Credits , Tax Incentives, and Tax Credit Proceeds).

         5.8    No Other Consent. In connection with the execution, delivery, performance, validity and enforceability
of this Agreement, and the Promissory Note or any other instrument, agreement or document to be executed and delivered
hereunder, no consent of any Person, and no consent, license, approval, authorization, registration or declaration with
any governmental authority, bureau or agency is required.

        5.9     Tax Credits, Borrower will comply with all applicable rules and requirements of the State of Kentucky
for the Borrower to qualify for the Tax Credits in connection with the Picture, and Borrower shall take all actions



                                                             12
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 76 of 184 Page ID #:76




necessary in order for the Picture to qualify for the payment of Tax Credit Proceeds in an amount not less than the
Indebtedness.

        5.10     Principal Photography. Principal photography of the Picture ("Principal Photography") shall commence
on or about February 28th, 2018.

       5.11     Financial and Tax Years; Income. Borrower's current financial and tax year will end on May 31, 2018.
Borrower will have no income to report on its Kentucky State income tax return for the tax year ending May 31, 2018.

        5.12     Ownership. Borrower owns all motion picture and allied rights in and to the Screenplay and the
copyright thereof as are necessary for the production, distribution, exhibition and exploitation of the Picture by all manner
and means in all media throughout the universe in perpetuity, including, without limitation, all rights granted to
Distributors under the Distribution Agreements.

          5.13      Borrower's Acts; No Encumbrance of Tax Credits. Borrower has not performed, nor will Borrower
perform, any acts (including, without limitation, any acts that would result in the revocation of any of the Tax Credits)
or execute any other instruments which prevent or could reasonably likely prevent Lender from deriving the full benefits
of any of the terms or conditions of this Agreement. Borrower has not and will not have pledged, assigned, transferred
or otherwise disposed of or encumbered the Tax Credits or the Tax Credit Proceeds, or any of its right, title, or interest
in and to the Tax Credits or the Tax Credit Proceeds, other than to the Lender. No third party has any right, title or
interest in or to the Tax Credits or Tax Credit Proceeds.

         5.14     Third Party Rights. Except as expressly acknowledged herein and in the Guild Intercreditor Agreements:
(i) Borrower (and/or others on its behalf) has not transferred, assigned, or encumbered any rights heretofore (or hereafter
to be) acquired by Borrower with respect to the Collateral; and (ii) no Person (other than Borrower) has any rights of any
kind in or to the Collateral. No rights, property or interests exist or will be granted to any third party which are in any
way inconsistent with or adversely affect Lender's rights and/or Lender's Security Interest under this Agreement.

         5.15     No Litigation. No litigation, suits, proceedings or claims exist or are threatened relating to the Picture
or rights therein or thereto or otherwise, which would have a material adverse effect on the rights and Security Interest
granted to Lender hereunder or the ability of Borrower to perform its obligations hereunder or under any other agreement
to which it is a party which relates to the Collateral.

         5.16     Intentionally Deleted.

         5.17    No Pending Insolvency Proceeding. No insolvency proceedings of any nature are now pending or
threatened by or against Borrower.

         5.18     Proceeds of Loan. None of the proceeds of the Loan shall be used, directly or indirectly, for any purpose
other than for the payment of the costs of production of the Picture in accordance with the Budget as expressly provided
herein and to pay Lender's costs and expenses specified in paragraphs 7.5 and 7.7 hereof.

         5.19      Representations with Respect to the Picture. The Picture as produced: (i) will be original and will not
violate or infringe any copyright to the best of Borrower's knowledge or any other rights whatsoever of any Person; (ii)
will be produced and duly and timely delivered to Distributors in accordance with the requirements of the Distribution
Agreements (if any), and Borrower shall acquire all such rights (including, without limitation, all rights in and to the
music of the Picture) as may be required by the Distribution Agreements and as may be necessary for Distributors to
fully exercise all rights granted to them under the Distribution Agreements; (iii) shall conform to the Screenplay except
for minor deviations normally made by the director which do not materially change the storyline or result in an overall
increase in the cost of the Picture; and (iv) shall receive an MPAA rating no more restrictive than "R".

        5.20    Qualified Film Production Company. Borrower is a Qualified Film Production Company and shall
maintain such existence until repayment of the Indebtedness.



                                                             13
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 77 of 184 Page ID #:77




         5.21     Accurate Information. No information, exhibit, or written report or the content of any schedule furnished
by or on behalf of Borrower to Lender in connection with the Loan, or the Collateral, and no representation or statement
made by Borrower in any Loan Document, contains any material misstatement of fact or omits the statement of a material
fact necessary to make the statements contained herein or therein not misleading in light of the circumstances in which
it was made. There is no fact presently known to Borrower which has not been disclosed to Lender which materially
adversely affects nor could reasonably be expected to materially adversely affect, the property or the business, operations
or condition (financial or otherwise) of Borrower or the value, marketability or sufficiency of the Collateral.

        5.22    Timely Performance. Borrower will duly and timely perform all of its respective material obligations
and agreements hereunder and under any other agreement to which it is a party and which relates to the Picture.

6.      CONDITIONS PRECEDENT. Notwithstanding anything to the contrary herein contained, Lender shall not be
obligated to advance funds under the Loan unless all of the following conditions have been satisfied at the time of each
disbursement of an installment of the Loan:

         6.1      Chain-of-Title. Lender has been provided with documentation satisfactory to Lender and its counsel
that Borrower has the right to produce the Picture and such other chain of title documentation in form and substance
satisfactory to Lender and its counsel as Lender may reasonably require.

        6.2      Required Documents. There shall have been delivered to Lender the following documents, instruments
and agreements (such documents, instruments and agreements to be executed to the extent they can be executed) in form
and substance reasonably satisfactory to Lender and to Lender's counsel:

                6.2.1     Financing Statements. Uniform Commercial Codc Financing Statements with respect to the
        Security Interests granted to Lender hereunder for all jurisdictions in which Lender, in its discretion, deems it
        necessary to file such Uniform Commercial Code Financing Statements to perfect the Security Interest;

                 6.2.2     Loan Documents. Copies of all Loan Documents, duly executed by all parties thereto, together
        with all exhibits, schedules, attachments and supplementary documents thereto;

                 6.2.3    Insurance Certificates; Notice to Insurer. Insurance certificates with respect to the insurance
        coverages required to be obtained and maintained pursuant to paragraph 7.10 hereof, including, without
        limitation, any essential elements insurance;

                6.2.4     UCC Security Interest Search Reports. Reports confirming that there are no filings of record
        which indicate that another Person has rights or a security interest in the Collateral hereunder, other than as
        expressly set forth herein, which would be inconsistent with the Security Interest granted to Lender hereunder;

                 6.2.5     Articles of Organization and Operating Agreement; Good Standing Certificates. A true copy
        of the articles of organization of Borrower, together with a certificate of the date of filing thereof, and letter of
        good standing from the Secretary of State of Borrower's state of organization, dated as of a recent date; and the
        Operating Agreement of Borrower, duly certified as of a recent date by the secretary of Borrower;

                6.2.6   Distribution Agreements. Copies of any Distribution Agreements that have been entered into
        by Borrower prior to the date of each disbursement of the Loan, duly executed by Distributor and Borrower.

                6.2.7 Guild Intercreditor Agreements. If Borrower has previously granted to SAG, DGA, WGA or
        any other talent union or guild a security interest in the Collateral, the SAG Intercreditor Agreement, or a
        subordination agreement from such other talent union or guild, duly executed on behalf of SAG, DGA, WGA or
        such other talent union or guild, provided that if Borrower has not granted a security interest to SAG, DGA,
        WGA or such other talent union or guild prior to closing it will provide a Guild Intercreditor Agreement, or
        subordination agreement(s) promptly after Borrower is asked to execute any such security agreement(s);




                                                            14
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 78 of 184 Page ID #:78




                 6.2.8 Borrowing Resolutions; Certificate of Incumbency. Certified copies of the resolutions of the
        members of the Borrower, authorizing, as applicable, the execution, delivery and performance of this Agreement
        and the other Loan Documents, as well as all of the transactions contemplated thereby, and such other documents
        relating thereto as Lender may reasonably request, together with an member's certificate ("Certificate of
        Incumbency"), dated as of a recent date, certifying as to the incumbency and signatures of the person(s)
        authorized to execute and deliver the applicable Loan Documents on behalf of the Borrower;

                 6.2.9 Budget, Cash Flow Schedule, Screenplay, Production Schedule(s) and Tax Credit Certificate.
        A copy of the Budget (which shall, in the opinion of the Lender, be sufficient to complete the Picture and for the
        Borrower to qualify for the aggregate Tax Credit amount of no less than Two Million One Hundred and Eighty
        One Thousand Eight Hundred and Twenty Three United States Dollars (US$2,181,823.00) in accordance with
        the laws, regulations and program administrator policies relevant to the Tax Credits), cash flow schedule,
        Screenplay, the schedule(s) of production and post-production for the Picture and copies of the Borrower's
        application to the Film Office for the Tax Credits for the Picture and confirmation by the Film Office that the
        application process is in good standing and there are no outstanding information requests that will prevent the
        submission of the Borrower's "final application" for Tax Credits and the AUP Audit, and a copy of the Film
        Office's Certificate of Conditional Eligibility in response thereto confirming that the Picture is conditionally
        approved in the "Pool allocation";

                 6.2.10 Legal Opinion. The favorable written opinion of counsel for Borrower, addressed to Lender,
        relating to such matters as Lender may request in form and substance satisfactory to Lender and its counsel;

                6.2.11 Borrowing Certificate. A Borrowing Certificate, in form and substance satisfactory to Lender
        and Borrower, duly signed by Borrower;

                6.2.12 Independent Accountant's Report.          An Independent Accountant's Report, in form and
        substance satisfactory to Lender;

                6.2.13 Certificate of the Members. Duly signed certificate of the members of the Borrower in form
        and substance satisfactory to Lender;

                6.2.14 Form 8832. Copy of an IRS Form 8832 whereby the Borrower elects to be taxed as a
        corporation, and proof of filing of the same with the Internal Revenue Service; and

                6.2.15 Miscellaneous. Such other documents as Lender may reasonably request in order to effect fully
        the purposes of this Agreement and/or the other Loan Documents.

         6.3      Event of Default. At the time of disbursement of an installment of the Loan (both before and after
giving effect thereto), there shall exist no uncured Event of Default and no condition, event or act which with notice or
lapse of time, or both, would constitute an Event of Default hereunder.

         6.4     Representations and Warranties. All representations and warranties contained herein or otherwise made
in writing in connection herewith shall be true and correct in all material respects with the same effect as though the
representations and warranties had been made on the date of disbursement of each installment of the Loan.

        6.5      Material Changes. There has been no material adverse change in the Picture's Budget, Qualified
Production Costs, Picture elements, financing structure, timing of production (including post production) or Borrower's
key production team.

        6.6      Change In Law. No laws, rules, administrative procedures or similar authority of either the State
Authority or any other relevant governmental agencies of the State of Kentucky have been changed, altered or construed
in any manner to prevent the issuance of the Tax Credits, or to defer beyond the dates set forth herein, eliminate or
suspend the ability to use or issue the Tax Credits, or the issuance of the tax rebate to Borrower.



                                                           15
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 79 of 184 Page ID #:79




         6.7      Production and Post-Production Accountants. Lender's due diligence and approval of the production
accountant and post-production accountant, approval not to be unreasonably withheld, and Lender is reasonably satisfied
that the production accountant has not failed to follow reasonable reporting standards and guidelines as defined by the
Lender to such production accountant.

          6.8    Financial Condition of Borrower. No material adverse change in the financial condition of Borrower
has occurred at the time of the requested Loan. It is understood that this review shall be conducted by Lender in good
faith in accordance with its customary practice.

       6.9    Background Checks. Background checks performed on the officers of the Borrower that are executing
Loan Documents are reasonably satisfactory to Lender.

          6.10     All Other Budgeted Funds Committed and Funds Paid. Lender is provided with evidence reasonably
satisfactory to Lender and its counsel that: (i) there shall be sufficient funds in the Picture's budget to complete the Picture
for Borrower to qualify for the Estimated Tax Credits in accordance with all laws, regulations and Film Office policies;
and (ii) all funds for the Budget (other than the Commitment Amount and documented deferments) have been funded to
the Production Account.

7.       AFFIRMATIVE COVENANTS. Borrower hereby covenants and agrees as follows:

         7.1      Kentucky State Tax Credit.

                 7.1.1   Borrower shall take all actions necessary in order for the Picture to qualify for the Tax Credits
         in an amount not less than the Estimated Tax Credits Two Million One Hundred Eighty One Thousand Eight
         Hundred and Twenty Three United States Dollars (US$2,181,283.00) including, without limitation, ensuring:

                           7.1.1.1 not less than one full day of filming of Principal Photography of the Picture shall be at
                  a Qualified Production Facility on a film set built specifically for the Picture;

                            7.1.1.2 not less than one hundred percent (100%) of the aggregate of all expenses related to
                  work on the Picture (excluding post-production work on the Picture) performed at Film Production
                  Facilities, wherever located, shall be related to work on the Picture performed at an Qualified Production
                  Facility;

                           7.1.1.3 not less than one hundred percent (100%) of the aggregate of all post production costs
                  related to work on the Picture shall be "qualified post production costs" under the State Tax Credit Law;

                           7.1.1.4 not less than one hundred percent 100%) of all Principal Photography days filmed
                  outside a Qualified Production Facility shall be filmed in Kentucky State;

                           7.1.1.5 all taxable tangible property and services, the costs of which qualify as Qualified
                  Production Costs, are purchased only from entities registered to collect and remit Kentucky State and
                  local sales taxes; and

                          7.1.1.6 the end credits for the Picture shall include (i) the following credit, "Filmed With the
                  Support of the"Kentucky Tourism Development Finance Authority", and (ii) the Kentucky Film logo
                  provided to Borrower by the Film Office. Borrower shall provide the Film Office with proof of
                  compliance with these credit and logo requirements prior to filing for the final "Certificate of Tax
                  Credit" with the Film Office.

                 7.1.2    Borrower shall apply to the Film Office voluntary audit "agreed-upon procedures" program to
         obtain a verification letter stating that the Tax Credits were verified, such voluntary audit "agreed-upon
         procedures" process ("AUP Audit") to be performed by the Independent Accountant at Borrower's sole expense
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 80 of 184 Page ID #:80




        and Lender's approval. Borrower shall ensure that the AUP Audit shall be submitted to the Film Office to request
        the "Certificate of Tax Credits" (the "Tax Credit Certificate") no later than May 31", 2018.

                 7.1.3 The Borrower will provide Lender a signed and completed Kentucky State tax return in
        connection with which it will file the "Certificate of Tax Credit" issued by the Film Office in a timely manner,
        but in any event no later than two (2) weeks following receipt of the Tax Credit Certificate from the Film Office,
        and such tax return shall have the postal address of the Lender as the address to send any rebate checks. Borrower
        shall only use a person or firm approved by Lender to prepare its Kentucky State tax return in connection with
        which it will file the "Certificate of Tax Credit".

                7.1.4 Until such time as Lender has received an amount equal to the Indebtedness, in any tax return
        which Borrower files with the State of Kentucky, Borrower shall specify that all monies payable to Borrower in
        connection with any such tax return (including, without limitation, the Tax Credits) shall be paid to the Lender
        Account.

                  7.1.5 If any Tax Credit Proceeds are paid directly to Borrower, Borrower shall hold such amounts in
        trust for Lender and shall immediately pay any such amounts to Lender.

         7.2      Books and Records. Borrower shall maintain, at all times and in accordance with good and generally
accepted accounting principles in the motion picture industry, true, full and complete books and records showing the
financial transactions of Borrower and (to the extent Borrower has access to or possession of the books and records of)
any other Person with respect to the Picture, and Borrower shall permit Lender (or its designee) to examine the same
upon fifteen (15) Business Days' prior written notice at such time(s) during reasonable business hours as Lender (or its
designee) may request upon reasonable notice and to take excerpts therefrom and to make copies thereof only until the
Indebtedness is repaid in full. Until such time as the Indebtedness is indefeasibly repaid in full and Borrower is not
entitled to any further disbursements of the Loan hereunder, all such books and records (or duplicates thereof) shall be
maintained at 212 North 2nd St. Suite 100 Richmond, Kentucky 40475, and shall not be maintained in any other place
without Lender's prior written consent. Borrower shall inform Lender of the identity of the proposed post-production
accountant for the Picture and Lender shall be entitled to conduct reasonable customary due diligence on such accountant
and shall have approval of the post-production accountant for the Picture, approval not to be unreasonably withheld,
delayed or conditioned.

          7.3     Statements, Etc. Until such time as the Indebtedness is indefeasibly repaid in full and Borrower is not
entitled to any further disbursements of the Loan hereunder, Borrower shall furnish or cause to be furnished to Lender in
form reasonably satisfactory to Lender all such information in connection with the Picture as Lender may reasonably
request, including, but not limited to, the following:

                7.3.1 Copies of all bank statements and other financial information with respect to the Picture
        received by Borrower or any Affiliated Person during the preceding financial quarter;

                 7.3.2 Copies of all weekly production reports, if any, indicating by Budget category all expenditures
        theretofore made by Borrower in connection with the Picture, the amount of cost overrun, if any, for the week
        immediately preceding submission of such report and the estimated cost to complete the Picture during the
        preceding financial quarter. Borrower's failure to promptly provide such reports shall not constitute an Event
        of Default hereunder unless Borrower fails to provide same within five (5) Business Days after any reasonable
        request therefor by Lender;

                 7.3.3 Copies of any correspondence, applications, certificates, tax forms and other documents or
        instruments submitted to, or received from, the State Authority with respect to the Picture and the Tax Credits
        within five (5) Business Days of receipt or submission thereof, as the case may be.

        7.4     Notice of Legal Proceedings. Borrower shall promptly give written notice to Lender of all litigation,
proceedings, controversies (which in any material way may adversely affect Lender's rights and/or Lender's Security



                                                           17
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 81 of 184 Page ID #:81




Interest hereunder or under any documents referred to herein, including Lender's rights to the Tax Credit Proceeds) or
material interruptions (i.e., events of force majeure) in the production, post-production or distribution of, or claims
materially affecting the Collateral or any of the rights of Borrower with respect thereto, including the Tax Credits, in
each case only if and to the extent Borrower is actually aware or has received written notice thereof, and, where
applicable, Borrower shall appear in and defend any and all such actions and proceedings and shall obtain and furnish to
Lender from time to time, promptly following a written demand by Lender, all instruments, agreements, financial
statements, documents, releases and subordinations of claims or liens as Lender may reasonably require, consistent with
this Agreement, to maintain the priority of Lender's Security Interest under this Agreement. In this regard, Borrower
shall defend the Collateral against the claims and demands of all other parties claiming by, through or under Borrower,
and will keep the Collateral free and clear from all security interests or other encumbrances created by, through or under
Borrower, except the Security Interest created hereunder and those security interests expressly permitted hereunder.

          7.5    Costs and Expenses; Taxes. After the occurrence of an Event of Default (which has not been cured by
Borrower as provided herein), Borrower shall pay immediately upon demand by Lender all actual, out-of-pocket costs
and expenses incurred in connection with the enforcement of the rights of the Lender hereunder or under the Promissory
Note or any other Loan Document or otherwise in connection with the realization upon any Collateral. Such unpaid costs
and expenses (including court costs and reasonable outside attorneys' fees) shall constitute an additional disbursement
of the Loan hereunder and shall be secured and recoupable and shall bear interest in the same manner as provided for in
paragraph 2 hereof. At Lender's election, Lender shall have the right (and is hereby authorized by Borrower) to deduct
all amounts payable to Lender pursuant to this paragraph 7.5 or pursuant to paragraph 7.7 hereof from a disbursement of
the Loan made by Lender to Borrower, or to make additional disbursements under the Loan for the repayment to Lender
of all such amounts.

         7.6     Performance; Copyright Registration. Borrower shall diligently and duly perform and observe all the
terms, covenants and conditions on its part to be performed and observed under and pursuant to the Production Services
Agreement and Distribution Agreements, as applicable. Borrower shall make all necessary recordations and copyright
filings with the US Copyright Office as Lender may reasonably require. Promptly upon completion of the Picture,
Borrower shall notify Lender in writing and shall also register the Picture with the United States Copyright Office.
Borrower shall also give Lender prompt written notice each time the Screenplay and/or the Picture may acquire or become
known by a new or different name or title,

         7.7     Indemnity. Borrower shall, at all times, defend and indemnify and hold Lender (which for the purposes
of this paragraph shall include the shareholders, officers, directors, employees, representatives and agents of Lender)
harmless from and against any and all liabilities, claims, demands, causes of action, losses, damages, expenses (including,
without limitation, reasonable outside attorneys' fees), costs, settlements, judgments or recoveries, unless a court of
competent jurisdiction determines in a final and non-appealable judgment that any such claim results from Lender's gross
negligence, fraud or willful misconduct, arising out of or resulting from (1) any breach of the representations, warranties,
agreements or covenants made by Borrower herein or any other Loan Document, (ii) any suit or proceeding of any kind
or nature whatsoever against Lender arising from or connected with the transactions contemplated by this Agreement or
any of the documents, instruments or agreements to be executed pursuant hereto or any of the rights and properties
assigned to Lender hereunder, (iii) the amount of the Tax Credits pursuant to the Tax Credit Certificate duly issued to
Borrower in connection with the Picture being reduced below the amount of Estimated Tax Credits, cancelled, revoked,
terminated or recaptured, and/or (iv) any suit or proceeding that Lender may deem necessary or advisable to institute, in
the name of Lender or Borrower or both, against any other Person for any reason whatsoever to protect the title and/or
the rights of Lender hereunder, or any rights granted to Lender, including reasonable outside attorneys' fees and court
costs and all other out-of-pocket costs and expenses incurred by Lender, all of which shall be charged to and paid by
Borrower and shall be secured by Lender's Security Interest in the Collateral. The foregoing indemnity shall survive
repayment of the Loan and the termination of this Agreement.

         7.8      Further Assurances. Borrower shall, upon request from Lender, execute and deliver, or cause to be
executed and delivered, to Lender the documents referred to in paragraph 6.2 hereof and such further instruments,
documents and agreements consistent herewith as Lender may reasonably require and shall do, or cause to be done, such
further acts as Lender may reasonably desire to carry out or effectuate the purposes of this Agreement consistent with



                                                             !
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 82 of 184 Page ID #:82




the terms and conditions set forth herein and to enable Lender to exercise its rights and remedies hereunder. If Borrower
shall fail to execute or deliver to Lender any further instruments, documents or agreements under the provisions of this
paragraph 7.8 within five (5) Business Days after Borrower's receipt of Lender's written request for same from Lender,
(following Borrower's reasonable opportunity to review and comment on the same), then Borrower hereby appoints
Lender as Borrower's irrevocable attorney-in-fact, with full power of substitution and with the right, but not the
obligation, to do any and all acts and things necessary to execute, acknowledge and deliver any and all such further
instruments, documents or agreements, in Borrower's name and on Borrower's behalf, which appointment shall be
deemed to be a power coupled with an interest and shall be irrevocable. Lender shall promptly provide Borrower copies
of all documents so executed, provided that failure to so provide such copies of documents shall not be a default
hereunder.

        7.9      Notice of Events of Default. Borrower shall give Lender prompt written notice of all Events of Default
under any of the terms or provisions of this Agreement and of any changes in management, litigation, or of any other
matter which has resulted in or may result in a material adverse change in the financial condition or operation of Borrower.

        7.10     Insurance.

                7.10.1 "Producer's Package" Coverage. Borrower shall at all times hereunder at its own cost and
        expense obtain and keep in full force and effect in amount, kind and form reasonably satisfactory to Lender and
        with insurers approved by Lender, the following types of insurance providing such coverage as is customarily
        provided by such types of insurance: Cast Insurance in an amount equal to at least the Commitment Amount
        covering the director, the director of photography and the principal cast members, among others; Negative
        Insurance in an amount equal to the amount of the Budget and projected interest hereunder; Faulty Stock, Camera
        and Processing Insurance; Props, Sets and Wardrobe Insurance; Miscellaneous Equipment Insurance; Property
        Damage Liability Insurance; Worker's Compensation Insurance and any insurance coverage required by
        applicable collective bargaining agreements.

                 7.10.2 Lender Named as Loss Payee. The Property Damage Liability Insurance shall include Lender
        as a loss payee and include (i) a provision for the issuance to Lender of written notice of any cancellation of or
        material change in such insurance coverage which written notice shall be given to Lender not less than ten (10)
        Business Days in advance of such cancellation of or material change in such insurance coverage and (ii)
        customary waiver of subrogation language in form and substance acceptable to Lender.

                 7.10.3 Liability Insurance. Borrower shall at all times hereunder at its own cost and expense obtain
        and keep in full force and effect and in an amount, kind and form reasonably satisfactory to Lender and with
        insurers approved by Lender the following types of liability insurance which shall provide such coverage as is
        customarily provided by such types of insurance:

                                   7.10.3.1 Errors and Omissions Insurance covering, among other things, the legal
                 liability and defense of the producer of the Picture against lawsuits alleging the unauthorized use of title,
                 format, ideas, characters, plots, plagiarism, copyright infringement and unfair competition. Such
                 insurance shall also protect against alleged libel, slander, defamation of character and invasion of
                 privacy. The Errors and Omissions Insurance shall be in the minimum amount of One Million Dollars
                 ($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the aggregate, with a deductible
                 of Twenty-Five Thousand Dollars ($25,000) per occurrence and a period of coverage of not less than
                 three (3) years from the date of commencement of Principal Photography of the Picture.

                                  7.10.3.2 Comprehensive Liability Insurance covering Alex Ginzburg, Dong Lee, and
                 other producers of the Picture against, among other things, all claims for bodily injury, personal injury
                 or property damage which arise in connection with the Picture, including, without limitation, coverage
                 for all owned, non-owned and hired vehicles (both on and off camera) with minimum liability limits of
                 One Million Dollars ($1,000,000).




                                                             19
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 83 of 184 Page ID #:83




                  7.10.4 Naming Lender as "Additional Insured". The insurance enumerated in subparagraph 7.10.3
        shall name Lender (and its agents, officers, directors and employees) as an additional insured thereunder and
        shall (i) provide for the issuance to Lender of written notice of any cancellation of or material change in any
        such insurance coverage which written notice shall be given to Lender not less than ten (10) days in advance of
        such cancellation of or material change in such insurance coverage and (ii) include customary waiver of
        subrogation language in form and substance acceptable to Lender.

                  7.10.5 Payment of Premiums. The policies of insurance (or the Certificates of Insurance reflecting
        that such coverage is in effect) referred to in this paragraph 7.10 shall (a) contain an endorsement which negates
        the "other insurance" clause in said policies and a statement that the insurance being provided is primary and
        any insurance carried by a Lender is neither primary nor contributory and (b) be delivered to Lender. Lender
        shall not have any liability to pay for any premiums or calls with respect to any of the insurance policies referred
        to in this paragraph 7.10.

         7.11     Reconciliation of Statements. Upon the reasonable request of Lender, Borrower shall promptly furnish
to Lender a reconciliation of information concerning any discrepancy with respect to any item in any summary or
statement of revenues paid and payable by Distributors or any other Person, and Borrower further agrees that, if Lender
in its good faith business judgment believes that an Event of Default may have occurred, Lender shall have the right to
appoint an accountant to prepare such information as Lender may require, the reasonable fees and expenses of such
accountant to be borne and paid by Borrower

        7.12      Fair Labor Standards Act. Borrower shall comply in all respects with the Fair Labor Standards Act.

        7.13      Intentionally Deleted.

         7.14     Payments from Distributors. At all times (including, without limitation, after the occurrence of an Event
of Default hereunder) prior to the full, timely and indefeasible repayment of the Indebtedness hereunder, Borrower shall
supervise and monitor the performance of and payments from Distributors under the Distribution Agreements, and
Borrower shall keep true, full and complete books and records of such payments and of all production costs of the Picture,
which books and records shall be in accordance with good and generally accepted accounting practices in the motion
picture industry. Until such time as the Indebtedness is indefeasibly repaid in full under this Agreement, Borrower shall
pay all amounts payable to Borrower under any Distribution Agreement or from any other exploitation of the Picture in
good and collected funds in Dollars, directly to the Lender Account. If any Distributor shall pay any such amounts to
Borrower, Borrower shall receive such amounts as trustee for Lender and promptly upon receipt thereof shall remit such
amounts (or cause such amounts to be remitted) to the Lender Account.

8.       NEGATIVE COVENANTS.

         8.1     Written Consent. Borrower hereby covenants and agrees that, so long as this Agreement is in effect
and until Borrower's obligations to Lender hereunder are fully paid, performed and discharged, Borrower will not, and
will not allow any Person to, without first having procured the written consent of Lender:

                  8.1.1 Terminate, amend, alter or modify, or consent to or permit the termination, amendment,
         alteration or modification of any agreement referred to herein or forming part of Lender's Security Interest in
         any manner, or enter into any other agreement, that would adversely affect or lessen any of the rights granted to
         Lender under this Agreement, or under any instruments, documents or agreements executed by Borrower in
         connection herewith;

                  8.1.2 Wind up, liquidate or dissolve its affairs, or sell, lease, license, transfer, or otherwise dispose
         of or grant an interest in all or a substantial part of its properties and assets, or change its company or trade name
         or modify its company existence;




                                                              20
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 84 of 184 Page ID #:84




                 8.1.3 Create, assume or suffer to exist any security interest, mortgage, pledge, encumbrance,
        assignment, lien or charge of any kind upon the Collateral (other than the security interests of Lender or the
        Guilds, referred to in paragraph 5.14 hereof or otherwise disclosed to Lender in writing prior to execution of this
        Agreement);

                8.1.4 Take any action, or fail to take any action, that would adversely affect the payment of the Tax
        Credit Proceeds to Lender including, without limitation, filming parts of the Picture outside of Kentucky State
        unless otherwise approved in advance in writing by Lender (such approval shall not be unreasonably withheld
        or delayed by Lender) or filing a Kentucky State tax return to apply for Tax Credits in excess of Two Million
        One Hundred Eighty One Thousand Eight Hundred and Twenty Three United States Dollars (US $2,181,823.00)
        without the prior written approval of the Lender;

                 8.1.5 Except as provided in paragraph 4 and 5.16 of this Agreement, otherwise sell, assign, encumber,
        grant a security interest in, transfer or allocate any or all of the Collateral (including, without limitation, the Tax
        Credits and the Tax Credit Proceeds) to any Person other than Lender;

                8.1.6 Permit any Tax Credit or Tax Credit Proceeds to be applied to any tax liability for which
         Borrower is liable; or

                 8.1.7 Elect to become an "S corporation" or form of disregarded entity pursuant to rules and
        regulations of the United States Internal Revenue Service.

         8.2      Use of Funds. Borrower shall not use any funds disbursed by Lender under the Loan for any purpose
or thing except to pay the costs of production of the Picture in accordance with the approved Budget and Lender's costs
and expenses specified in paragraphs 7.5 and 7.7 hereof.

9.       EVENTS OF DEFAULT.

         9.1      Specified Events of Default. Each of the following specified events hereby constitutes and is herein
referred to individually as an "Event of Default", it being understood that an Event of Default shall not be deemed to
have occurred until the cure period set forth in the applicable subparagraph below, if any, shall have expired, other than
with respect to the calculation of Default Interest if such Event of Default is not cured within the applicable cure period:

                9.1.1 Borrower's failure to make (or cause to be made) any payments to Lender hereunder when the
        same are due, including without limitation, payment of the Commitment Amount (and Default Interest, if any),
        by the applicable Repayment Date(s);

                 9.1.2 Borrower's failure to pay any Tax Credit Proceeds to Lender in accordance with paragraph
        7.1.5 hereof; or

                9.1.3 Borrower's failure to submit the AUP Audit to the Film Office by the date specified in
        paragraph 7.1.2; or

                 9.1.4 Borrower's failure to maintain (or cause to be maintained) in full force and effect the policies
        of insurance as provided in paragraph 7.10 hereof for the full periods required by Lender; provided, however, if
        a policy is terminated for some reason other than by a default of Borrower, Borrower shall have five (5) Business
        Days to reinstate or replace such policy; or

                 9.1.5 Default in the due and timely observance or performance of the terms, provisions, covenants,
        conditions, agreements or obligations of Borrower contained in this Agreement, the Promissory Note or in any
        other agreement relating to the Loan or the Collateral which would materially adversely affect the validity,
        perfection or priority of the Lender's Security Interest in the Collateral, or the value of the Collateral or the
        Promissory Note; or



                                                             21
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 85 of 184 Page ID #:85




              9.1.6    Borrower's failure to perform or observe, in a due and timely manner, any of the other (i.e.,
     other than those subject to the immediately preceding subparagraphs 9.1.1 through 9.1.5) material terms,
     provisions, covenants, conditions, agreements or obligations contained herein, in the Loan Documents or in any
     other agreement, contract, indenture, document or instrument executed, or to be executed, by Borrower in
     connection with this Agreement or pursuant hereto and which would have a material adverse effect on the ability
     or obligation of Borrower to perform its obligations under this Agreement and under the other Loan Documents
     to be executed by Borrower pursuant hereto; or

              9.1.7    If any Uniform Commercial Code Financing Statement, Financial Statement, the application
     form or other    information  submitted to the Film Office or the State Authority for the Tax Credits or
     representation or warranty made by Borrower herein or otherwise in writing in connection with this Agreement
     or in connection with the instruments, documents and assignments to be executed by Borrower hereunder or
     pursuant hereto shall be false or untrue on the date made and which would have a material adverse effect on the
     ability or obligation of Borrower to perform its obligations under this Agreement and under the other Loan
     Documents to be executed by Borrower pursuant hereto; or

               9.1.8 Default of any third party hereto in the observance or performance by such party of any material
     term, covenant, condition, warranty or representation made or agreed to in any agreement referred to herein or
     secured by Lender's Security Interest hereunder which materially adversely affects Lender's Security Interest
     hereunder, including, without limitation, the Picture's production accountant and post-production accountant's
     failure to follow certain reporting standards and guidelines as defined by the Lender; or

              9.1.9    Suspension by any of Borrower of its respective business operations; or

               9.1.10 If any warrant of attachment, execution or other writ in an aggregate amount of greater than
      Fifty Thousand United States Dollars (US$50,000.00) shall be issued or levied upon the proceeds payable
      pursuant to any agreement referred to herein or secured by Lender's Security Interest hereunder, and such
      attachment, execution or other writ shall remain undischarged and unstayed for a period in excess of thirty (30)
      days or Borrower shall fail to post (or cause to be posted) an indemnity bond for the maximum liability pursuant
      to any such attachment, execution or other writ; or

               9.1.11 If Borrower should become insolvent; or should be unable to pay its respective debts as they
      mature (including Borrower's failure to pay the Indebtedness); or should make an assignment for the benefit of
      creditors or to an agent authorized to liquidate any substantial amount of its respective properties or assets, or
      should file a voluntary petition in bankruptcy or seeking reorganization or to effect a plan or other arrangement
      with creditors; or should file an answer admitting the jurisdiction of any court and the material allegations of an
      involuntary petition filed pursuant to any Act of Congress relating to bankruptcy or reorganization; or should
      join in any such petition for an adjudication or for a reorganization or other arrangement; or should become or
      be adjudicated a bankrupt; or should apply for or consent to the appointment of or consent that an order be made
      appointing any receiver or trustee for itself or for any of its respective properties, assets or business; or if an
      order should be entered pursuant to any Act of Congress relating to bankruptcy or reorganization; or if a receiver
      or a trustee should be appointed otherwise than upon its own application or consent for all or a substantial part
      of its properties, assets or business and any such receiver or trustee so appointed is not discharged within sixty
      (60) days after the date of such appointment; or if an involuntary petition is filed and not dismissed within sixty
      (60) days after the date of such petition; or

              9.1.12 If there shall exist or occur, and Lender shall notify Borrower of, any event or condition which
      in Lender's good faith business judgment (exercised in Lender's sole discretion) is an Event of Default or which
      would have a material adverse effect on the ability or obligation of Borrower to perform its material obligations
      under this Agreement and under the other Loan Documents to be executed by Borrower pursuant hereto; or

             9.1.13 If final judgment or judgments for the payment of money aggregating in excess of Fifty
      Thousand Dollars ($50,000.00) shall be entered or affirmed by a court against Borrower, and Borrower shall not



                                                          22
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 86 of 184 Page ID #:86




        discharge the same or provide for its or their discharge in accordance with its or their terms or procure a stay of
        execution thereof within sixty (60) days from the date of entry thereof; or

                 9.1.14 If any Loan Document shall cease to be in full force and effect; or

                9.1.15 If Borrower shall default under any Loan Document and such default is not cured with the
        proscribed cure period thereunder; or

                 9.1.16 If there shall exist any material change in lowering the Budget, lowering qualified production
        costs, financing structure, timing of production, including post-production, or the key production team of the
        Picture (i.e., Alex Ginzburg and Dong Lee are no longer producers) unless approved by Lender; or

                 9.1.17 Borrower's failure to adhere to Lender's approval rights as set forth in this Agreement; or

                9.1.18 The failure of Borrower to effect delivery of the Picture to Sales Agents andtor Distributors in
        accordance with the terms and conditions of the relevant Distribution Agreement.

         9.2     Remedies. Upon the occurrence of any of the Events of Default set forth in paragraph 9.1 hereof, subject
to paragraph 9.3, all Indebtedness shall immediately become due and payable. At Lender's option (subject to paragraph
9.3 below), upon the occurrence of any other Event of Default, and at any time thereafter if such Event of Default shall
then be continuing:

                9.2.1 Unless such Event of Default is cured within the time period (if any) provided for hereunder,
        Lender may terminate its obligations to advance funds to Borrower and/or the Indebtedness may, without
        presentment, demand, protest, or notice of any kind, all of which are hereby expressly waived by Borrower, be
        forthwith called due and payable, if not otherwise then due and payable (anything herein or in the Promissory
        Note or other agreement, contract, indenture, document or instrument contained to the contrary notwithstanding)
        and the Repayment Date(s) shall be accelerated accordingly;

                9.2.2 Lender may pursue the remedies afforded to Lender hereunder (including, without limitation,
        pursuant to paragraph 9.4 hereof) or under any of the documents executed in connection herewith, or any other
        remedy afforded to Lender by law or equity, and Lender may, at its option, do and perform all other acts and
        things necessary for the proper preservation and protection of Lender's rights hereunder, solely with respect to
        the Collateral (and the receipts therefrom) or pursuant to any agreement secured by Lender's Security Interest
        hereunder, all at the cost and expense of Borrower, which amount so expended shall constitute costs recoupable
        by Lender and secured as provided hereunder; and

                9.2.3 Lender may, at its option, engage others to exercise or discharge any of its rights or obligations
        hereunder. The amounts payable to such others by Lender shall be recoupable by Lender and secured as provided
        in paragraph 7.5 hereof.

         9.3      Cure Period. With respect to the Events of Default set forth in subparagraphs 9.1 hereof, provided such
event is curable, Borrower shall have a period of seven (7) Business Days from receipt of written notice thereof from
Lender within which to cure any such Event of Default. At Lender's sole and exclusive option, upon the occurrence of
any other Event of Default, and at any time thereafter, Lender may permit Borrower to cure such Event of Default, but
Lender shall have no obligation to do so.

         9.4      Attorney-in-Fact. Should an Event of Default occur hereunder, Borrower hereby irrevocably designates,
constitutes and appoints Lender its true and lawful attorney-in-fact with full power of substitution and with full and
irrevocable power (which power shall be deemed coupled with an interest), in the place and stead of Borrower and in the
name of the Borrower, Lender, or both of them, at any time or from time to time in the sole discretion of Lender: (i) to
take over and complete production of the Picture and to lease, license, sell or otherwise dispose of the Picture and/or such
distribution rights in and to the Picture and such rights therein as have not been disposed of on the date of such default



                                                             23
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 87 of 184 Page ID #:87




by Borrower as permitted hereunder (or to engage others to do so with the costs and expenses thereof to be recoupable
by Lender as provided in paragraph 7.5 and 7.7 hereof); (ii) to negotiate such lease, license, sale or other agreements and
to enter into such agreements on behalf of Borrower on such terms and conditions (not in conflict with the terms and
conditions of such agreements consistent with this Agreement with respect to the Collateral only as have theretofore been
entered into by Borrower and which Lender has been made aware of) as Lender deems appropriate; (iii) to renegotiate a
Distribution Agreement or such other agreements as Lender has a Security Interest in pursuant to paragraph 4 hereof as
Lender in its sole and exclusive discretion deems proper; (iv) to require, demand, collect, receive, settle, adjust,
compromise and to give acquittances and receipts for the payment of any and all monies payable pursuant to the a
Distribution Agreement or such other agreements as Lender has a Security Interest in pursuant to paragraph 4 hereof and
such licenses and agreements as Lender may enter into as aforesaid; (v) to file any claims and/or proofs of claim, to
commence, maintain or discontinue any actions, suits or other proceedings deemed by Lender advisable for the purpose
of collecting or enforcing payment of any such monies against the Collateral only; (vi) to endorse any checks, drafts or
other orders or instruments for the payment of monies payable to Borrower in connection with the Collateral only which
shall be issued in respect of such monies; (vii) to execute any and all such instruments, agreements or documents
consistent herewith as may be necessary or desirable in the premises, and Lender shall promptly provide copies to
Borrower of such instruments, agreements or documents so executed upon written request of Borrower, provided that
failure to so provide such copies of documents shall not be a default hereunder; (viii) to apply any receipts so derived as
herein provided; (ix) to exercise all rights available to it under the UCC; and (x) to have a receiver appointed and to sell
the Collateral at a public or private sale. Lender, however, shall not be obligated to make any demand or present or file
any claim or take any action authorized hereby. Borrower shall gather up and deliver to Lender all materials, books,
records, documents and things of any nature required by Lender in the exercise of its rights hereunder upon Lender's
reasonable request. Notwithstanding the foregoing, the Lender agrees that it shall not exercise its rights under this
paragraph 9.4 unless an Event of Default has occurred and is continuing and/or if the exercise of such rights restrain or
interfere with the production, completion, exhibition, advertising, promotion, marketing and/or exploitation of the Picture
in any manner whatsoever.

         9.5      Notwithstanding anything else to the contrary in this Agreement or any other agreement between or
among any of the parties hereto, Lender hereby agrees that, notwithstanding any Event of Default hereunder, Lender
shall not be entitled to seek to or obtain injunctive relief or seek or to enjoin or otherwise restrain or interfere with the
production, completion, exhibition, advertising, promotion, marketing and/or exploitation of the Picture for any reason
whatsoever, all of which remedies are hereby irrevocably waived by Lender.

10.      MISCELLANEOUS.

         10.1    Notices. All notices, requests, demands or other communications to the respective parties hereto shall
be in writing and shall be deemed to have been given when received by the party to which sent and shall be addressed to
Lender or Borrower, as the case may be, at their respective addresses shown opposite their signatures hereto. A courtesy
copy of each notice sent by Borrower to Lender shall be sent to Ramo Law PC, 315 S. Beverly Drive, Suite 412, Beverly
Hills, CA 90212, Email: eramo©ramolaw.com; Attn: Elsa Ramo, Esq. A courtesy copy of each notice sent by Lender to
Borrower shall be sent to Alex Ginzburg at 212 North 2" St. Suite 100 Richmond, Kentucky 40475.

         10.2     No Waiver; Amendments in Writing. Except as expressly provided herein to the contrary, no failure
of, nor any delay on the part of, Lender or Borrower in exercising any right, power or privilege hereunder, or under any
agreement, contract, indenture, document or instrument mentioned herein, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder, or under any agreement, contract, indenture,
document or instrument mentioned herein, preclude other or further exercise thereof or the exercise of any other right,
power or privilege; nor shall any waiver of any right, power, privilege or default hereunder, or under any agreement,
contract, indenture, document or instrument mentioned herein, constitute a waiver of any other right, power, privilege or
default or constitute a waiver of any other default of the same or of any other term or provision. All rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies otherwise provided by law or equity.

          10.3    Consent to Jurisdiction and Service of Process. Borrower (i) hereby irrevocably submits itself to the
jurisdiction of the state courts of the State of California and to the jurisdiction of the United States District Court for the



                                                              24
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 88 of 184 Page ID #:88




Central District of California, for the purpose of any suit, action or other proceeding arising out of or based upon this
Agreement, the Promissory Note or any of the Loan Documents or the subject matter hereof or thereof brought by Lender
or its successors or assigns and (ii) hereby waives, and agrees not to assert, by way of motion, a defense, or otherwise, in
any such suit, action or proceeding, any claim that it is not subject personally to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may not be enforced in or by such court
(provided, however, that the then applicable jurisdiction minimums are not waived), and (iii) hereby waives any offsets
or counterclaims in any such action, suit or proceeding. Borrower hereby consents to service of process by registered
mail at the address to which notices are to be given. Borrower agrees that its submission to jurisdiction and its consent
to service of process by mail is made for the express benefit of Lender. Final judgment against Borrower in any such
action, suit or proceeding shall be conclusive, and may be enforced in other jurisdictions (i) by suit, action or proceeding
on the judgment, a certified or true copy of which shall be conclusive evidence of the fact and of the amount of any
indebtedness or liability of Borrower therein described or (ii) in any other manner provided by or pursuant to the laws of
such other jurisdiction; provided, however, that Lender may at its option bring suit, or institute other judicial proceedings
against Borrower or any of its assets in any state or Federal court of the United States or of any country or place where
Borrower or such assets may be found. Borrower further covenants and agrees that so long as this Agreement shall be
in effect, it shall maintain a duly appointed agent for the receipt and acceptance on its behalf of service of summons and
other legal processes (and Borrower hereby appoints TBD attorney its attorney-in-fact to receive service of the process
in any action, suit or proceeding with respect to which Borrower has submitted to jurisdiction, as set forth above), and
upon failure to do so the clerk of each court to whose jurisdiction it has submitted shall be deemed to be its designated
agent upon whom such process may be served on its behalf, and notification by the attorney for plaintiff, complainant or
petitioner therein by mail or confirmed transmission by facsimile (with confirmation provided by the sender's facsimile
machine) or by e-mail (unless the sender has received a failure delivery notice and with confirmation of transmission
provided by the sender's e-mail) to Borrower of the filing of such suit, action or proceeding shall be deemed sufficient
notice thereof.

         10.4     Successors and Assigns. Lender may invite third parties to participate in the Loan without the consent
of or notice to Borrower; provided, however, that, Borrower shall continue to make all payments due hereunder directly
to Lender. Borrower may not assign any of its rights or obligations hereunder without the prior written consent of Lender
and any purported assignment shall be void and of no force or effect. This Agreement shall be binding upon and inure
to the benefit of Borrower and its permitted successors and assigns and Lender and its successors and assigns. The
Borrower hereby acknowledges that the Lender, without the consent of the Borrower, may sell, transfer and otherwise
assign all of Lender's rights in this Agreement and the other Loan Documents including, without limitation, its rights in
the Lender Account and the Collateral.

         10.5     Severability. In case any one or more of the provisions hereof should be invalid, illegal or unenforceable
in any respect, such provision(s) shall be curtailed and limited only to the extent necessary to bring it within the legal
requirements and the validity, legality and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby.

          10.6     Governing Law. This Agreement and the rights and obligations of the parties hereunder and under the
documents executed concurrently herewith shall be construed in accordance with and be governed by the laws of the
State of California. California law shall govern (i) the validity and interpretation of the Agreement, (ii) the performance
of the parties of their respective obligations hereunder, and (iii) all other causes of action (whether sounding in contract
or in tort) arising out of or relating to this Agreement or the termination of this Agreement.

          10.7     Waiver of Jury Trial. To the extent permissible by law, Borrower and Lender each waives their
respective rights to a trial by jury of any claim or cause of action based upon or arising out of or related to this agreement
or the transactions contemplated hereby, in any action, proceeding or other litigation of any type brought by any of the
parties against any other party or any agent-related person, participant or assignee, whether with respect to contract
claims, tort claims, or otherwise. The Borrower and Lender each agree that any such claim or cause of action shall be
tried by a court trial without a jury. Without limiting the foregoing, the parties further agree that their respective right to
a trial by jury is waived by operation of this section as to any action, counterclaim or other proceeding which seeks, in



                                                              25
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 89 of 184 Page ID #:89




whole or in part, to challenge the validity or enforceability of this agreement or any provision hereof. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to this Agreement.

         10.8     Entire Agreement; Counterparts. This Agreement, the Promissory Note and the documents, instruments
and agreements delivered (or, as the case may be, to be delivered) pursuant hereto shall constitute the entire agreement
between the parties hereto with respect to the Loan and shall supersede all other agreements written or oral with respect
thereto including, but not limited to the term sheet between the parties dated August 3 2017 (the "Term Sheet"). This
Agreement may be executed in two counterparts, each of which shall be deemed an original and which together shall
constitute one and the same instrument. Delivery of an executed counterpart of this Agreement by facsimile or
transmitted electronically in either a Tagged Image Format File ("TIFF") or Portable Document Format ("PDF") shall
be equally effective as delivery of a manually executed counterpart of this Agreement. No party has relied on any
representation andtor warranty not expressly set forth herein.

          10.9    Confidentiality. The terms of this Agreement are strictly confidential and Borrower agrees not to
disclose the terms contained herein to any third party without the prior written consent of Lender, except that Borrower
may disclose such terms to its officers, directors, attorneys, other advisors, State Authority and any other governmental
entities and other parties with a right to access such information, including Guilds or parties required by law.

         10.10   No Third Party Beneficiaries. This Agreement is not made for the benefit of any third party or parties.

         10.11 Relationship of Parties. The relationship between Borrower and Lender hereunder is solely that of
debtor and creditor, and Lender has no fiduciary or other special relationship with Borrower, and no term or provision of
any of the Loan Documents shall be construed so as to deem the relationship between Borrower, on the one hand, and
Lender, on the other hand, to be other than that of debtor and creditor.

         10.12 Setoff. Nothing in this Agreement shall be deemed to constitute a waiver or prohibition of Lender's
right of banker's lien or setoff and Borrower hereby expressly acknowledges that Lender has such right, it being
understood and agreed that Lender shall not use the Commitment Amount to setoff against any non-Picture related
obligations of Borrower to Lender.

         10.13   Intentionally Deleted.

         10.14 Premiere; One Sheet; Press_Release. Borrower shall use reasonable commercial efforts to cause
Distributor of the Picture to provide the Lender with four (4) tickets to the U.S. premiere of the Picture, if any; provided
that any failure to so provide such tickets shall not be a breach hereof. Borrower shall use reasonable commercial efforts
to provide Lender with one (1) high quality image used for the "one-sheet" (or electronic file thereof) for the Picture, if
any, which Lender may use for its own marketing purposes, subject to any third party obligations. Borrower shall use
reasonable commercial efforts to reference "Bandit" as a financier in any press releases regarding the Picture.

         10.15   Credits.

                  10.15.1 Lender shall receive a company credit on screen, on all positive prints of the Picture, in the
         main titles of the Picture (i.e., wherever all producer credits appear), substantially in the form of "In Association
         with Bondlt Media Capital".

                 10.15.2 Lender shall receive three (3) executive producer credits (to persons designated by Lender in
         Lender's sole discretion), on screen, on all positive prints of the Picture, in the main titles of the Picture (i.e.,
         wherever all producer credits appear), on a shared card, with no more than four (4) executive producer credits
         on such shared card.

                  10.15.3 Lender shall receive a financing credit and company logo, on screen, on all positive prints of
         the Picture, in the end crawl or in such other position as is determined by Borrower, substantially in the form of




                                                             26
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 90 of 184 Page ID #:90




        "Financing Provided by BondIt LLC" accompanied by Lender's logo. Lender acknowledges and agrees such
        credits may be shared with other financiers.

                 10.15.4 All other aspects of the above credits shall be in Borrower's and distributors' sole discretion.
        No casual or inadvertent failure to comply with the credit provisions set forth in this paragraph 10.15 shall be
        deemed a breach by Borrower provided that upon receipt of written notice from Lender of Borrower's failure to
        properly accord credit as specified herein, Borrower shall take such steps as are reasonably practicable to cure
        such failure on a prospective basis except with respect to any materials already in existence.

        10.16 Commitment Fee. Borrower acknowledges that, in committing to make the Loan, Lender may be
prevented from accepting other potential funding opportunities. In the event that, through no material fault of Lender: (i)
the Conditions Precedent are not satisfied on or before the Expiration Date; or (ii) Borrower does not proceed with the
Loan for any reason, then, as consideration of Lender's commitment to make the Loan, Borrower agrees to pay a fee to
Lender in the amount of Fifty Thousand United States Dollars (US$50,000.00) ("Commitment Fee") as well as all actual,
reasonable, direct, verifiable outside legal fees and expenses incurred by Lender that were not covered under the Legal
Fee. Payment by Borrower hereunder shall be made concurrently with written notice that Borrower is not proceeding
with the Loan or within five (5) Business Days' of the Expiration Date, as applicable. The Expiration Date may be
extended by Lender in Lender's sole discretion (on written notice from Lender to Borrower), it being understood that
Lender shall have no obligation to extend the Expiration Date. For purposes of clarity, the Commitment Fee shall be
payable solely in the event that Borrower does not proceed with the Loan following execution of the Term Sheet and/or
Borrower has not satisfied all of the Conditions Precedent on or before the Expiration Date.

         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed and delivered by their
respective duly authorized officers as of the Effective Date.

"BORROWER"                                                                    "LENDER"

Hallows Movie Inc.                                                             Bondlt LLC



By: Alex Glezburg                                                              By:
Its: Authorized Agent                                                          Its: Authorized Agent




                                                            27
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 91 of 184 Page ID #:91




                                   EXHIBIT "A"
                              [Assignment of Proceeds]




                                         28
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 92 of 184 Page ID #:92




                                 EXHIBIT "B"

                                   [Budget]




                                     25
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 93 of 184 Page ID #:93




                                  EXHIBIT "C"

                               [Copyright Mortgage)




                                       30
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 94 of 184 Page ID #:94




                                 EXHIBIT "D"

                               [Power of Attorney]




                                        31
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 95 of 184 Page ID #:95




                                 EXHIBIT "E"

                                !Promissory Notcj




                                       32
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 96 of 184 Page ID #:96




                                  EXHIBIT "F"

                              !Borrowing Certificate]




                                       33
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 97 of 184 Page ID #:97




                     EXHIBIT "3"
   Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 98 of 184 Page ID #:98


                                                     GUARANTY
                                                     ("Crossface")


THIS GUARANTY (the "Guaranty") dated as of the September 18th, 2017 is made by Hallows Movie Inc., a
Canadian corporation, registered to do business in the state of Kentucky ("Guarantor"), in favor of Bandit LLC
a California limited liability company ("Beneficiary"), with reference to the following facts:

       A.      Hallows Movie Inc., a Canadian corporation, registered to do business in the state of Kentucky
("Borrower"), is concurrently herewith entering into that certain agreement (such agreement, as the same may
be modified, supplemented, amended, restated, or amended and restated from time to time, together with all
replacement and substitute agreements therefor, is referred to herein as the "Loan and Security Agreement"),
dated September 18th, 2017 with Beneficiary, relating to the audio-visual work currently entitled "Crossface"
("Project"), all on the terms and subject to the provisions more particularly set forth in the Loan and Security
Agreement and certain other agreements, documents and instruments to which Borrower is party.

        B.      As a condition to Beneficiary's entering into the Loan and Security Agreement and being granted
certain rights relating to the Project and entering into other transactions with Borrower (whether or not pursuant
to the Loan and Security Agreement), Beneficiary is requiring that Guarantor enter into this Guaranty.

        C.     Guarantor is willing to execute and deliver this Guaranty in order to induce Beneficiary to enter
into the Purchase Agreement and to engage in other transactions with Borrower.

NOW, THEREFORE, as a material inducement to Beneficiary to enter into and to perform their obligations under
the Loan and Security Agreement and the Subject Agreements (as defined herein), and in consideration therefor,
and for other good and valuable consideration, the receipt, adequacy and legal sufficiency of which Guarantor
hereby acknowledges, Guarantor hereby unconditionally, absolutely and irrevocably covenants and agrees as
follows:

        1.      Definitions. In addition to the words, terms and phrases (and variations thereof) defined elsewhere
herein, the following words, terms and phrases (and variations thereof) shall have the following meanings for
purposes of this Guaranty: "Person" shall mean any individual, corporation, limited liability company,
association, partnership, trust, estate or other entity or organization; and "Subject Agreements" shall mean (a)
the Loan and Security Agreement, (b) each and all of the agreements, documents and instruments executed and
delivered by Borrower, or by any Person acting on behalf of or as agent for Borrower, pursuant to the terms of
the Loan and Security Agreement or any of such agreements, documents and instruments, and (c) each and all of
such other agreements, documents and instruments as may be executed and delivered by Borrower, or by any
Person acting on behalf of or as agent for Borrower, in favor of Beneficiary, as each of the foregoing may be
modified, supplemented, amended, restated, or amended and restated from time to time.

        2.      Unconditional Guaranty. Guarantor hereby unconditionally, absolutely and irrevocably
Guarantees to Beneficiary and its successors and assigns the full, faithful and complete performance by Borrower
of each and every covenant, agreement, duty, liability and/or obligation (known, unknown, fixed, contingent or
otherwise) of Borrower under or contained in any Subject Agreement including, without limitation, the due and
timely payment of amounts payable by Borrower under any Subject Agreement, all in strict accordance with the
terms and provisions of such Subject Agreement (collectively the "Borrower's Obligations"), and all as if
Guarantor were the primary obligor with respect to each and all of the Borrower's Obligations. Guarantor
acknowledges and agrees that this Guaranty constitutes a Guaranty of payment and performance and not merely
of collection. At the written request of Beneficiary, Guarantor will provide financial reports demonstrating the
ability of the Guarantor to cover the Borrower's Obligations.
   Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 99 of 184 Page ID #:99


        3.     Certain Authorizations. In the event of a default (as defined in Subject Agreements) Civarantor
authorizes  Beneficiary, without notice or demand and without affecting Guarantor's liability hereunder, without
prejudice to Borrower's rights and remedies under any Subject Agreement, from time to time to renew,
compromise, extend, accelerate or otherwise change the time for payment of or otherwise change the terms of
any of the Borrower's Obligations or any part thereof, take and hold security for the payment of any or all of the
Borrower's Obligations, and exchange, enforce, waive and release any such security; apply such security and
direct the order or manner of sale thereof as Guarantor in its discretion may determine; and release and/or
substitute any one or more of any endorsers or guarantors for any or all of the Borrower's Obligations.

       4.      Subordination. Guarantor hereby subordinates any indebtedness of Borrower now or hereafter
held by Guarantor to the Borrower's Obligations, and Guarantor shall collect, enforce and receive such
indebtedness of Borrower to Guarantor, if Beneficiary so requests, as trustee for Beneficiary and shall pay over
to Beneficiary all collections on and proceeds of such indebtedness of Borrower to Beneficiary, but without
reducing or affecting in any manner the liability of Guarantor under the other provisions of this Guaranty.

        5.     No Subrogation; etc. Guarantor hereby: (a) expressly and irrevocably waives, to the fullest
extent possible, on behalf of itself and its successors and assigns (including any surety) and any other Person, any
and all rights at law or in equity to subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety against a principal, to a guarantor
against a maker or obligor, to an accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of any claim against any Person, and which Guarantor may have or hereafter
acquire against Borrower or any Person in connection with or as a result of Guarantor's execution, delivery and/or
performance of this Guaranty, or any other documents to which Guarantor is a party or otherwise; (b) expressly
and irrevocably waives any "claim" (as such term is defined in the United States Bankruptcy Code) of any kind
against Borrower, and further agrees that it shall not have or assert any rights with respect to any such claim
against any Person (including any surety), either directly or as an attempted set off to any action commenced
against Guarantor by Beneficiary; and (c) acknowledges and agrees (i) that this waiver is intended to benefit
Beneficiary and shall not limit or otherwise affect Guarantor's liability hereunder or the enforceability of this
Guaranty, and (ii) that the rights of Beneficiary under this sentence shall survive payment and performance in full
of the Borrower's Obligations.

         6.     Certain Waivers. Neither Beneficiary nor any other Person shall be required to take any action
of any kind or nature against Borrower or any other Person, or resort to any security held by Beneficiary or any
other Person, at any time before Beneficiary may proceed against Guarantor on this Guaranty. Guarantor hereby
expressly waives, relinquishes and releases, in any action brought on, arising out of or relating to this Guaranty
or otherwise: (a) pursuant to California Civil Code Section 2856(a)(1), all of Guarantor's rights of subrogation,
reimbursement, indemnification and contribution and any other rights and defenses that are or may become
available to Guarantor by reason of California Civil Code Sections 2787 to 2855, inclusive, (b) pursuant to
California Civil Code Section 2856(a)(2), all rights or defenses Guarantor may have in respect of its obligations
as a guarantor by reason of any election of remedies by the Beneficiary, even if that election of remedies has
destroyed Guarantor's rights of subrogation and reimbursement against Borrower, (c) any claim (i) that any
obligation of Guarantor hereunder is larger in amount or more burdensome than that of Borrower, (ii) based on
Borrower's liability ceasing for any reason, (iii) that this Guaranty may be revoked, (iv) based on any alteration
of any original Borrower's Obligation without Guarantor's consent, (v) that acceptance by Beneficiary of
anything in partial satisfaction of the Borrower's Obligations reduces the obligations of Guarantor hereunder,
(vi) that performance or any offer of performance of any or all of the Borrower's Obligations exonerates
Guarantor, (vii) that Guarantor may require Beneficiary to proceed against Borrower or pursue any other remedy,
(viii) that Guarantor may compel Borrower to perform any Borrower's Obligation when due, (ix) that if Guarantor
satisfies any of the Borrower's Obligations in whole or in part, Borrower is bound to reimburse Guarantor, (x) that
Guarantor, upon satisfying all or any part of the Borrower's Obligations, is entitled to enforce any remedy which
Beneficiary then has against Borrower, (xi) that Guarantor is entitled to the benefit of any security for the
performance of any of the Borrower's Obligations, (xii) that as to any property of Guarantor that has been
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 100 of 184 Page ID #:100


hypothecated with property of Borrower, Guarantor is entitled to have Borrower's property first applied to
discharge of the Borrower's Obligations, (xiii) that Beneficiary, or any other Person, must resort to property upon
which Beneficiary, or such other Person, has a lien in any particular order, or must otherwise marshal any such
liens, or (xiv) that Guarantor may require Beneficiary, or any other Person, to seek satisfaction from funds to
which Guarantor has no claim or to marshal assets, (d) any claim, right or defense based upon any other action or
circumstance which might otherwise constitute a legal or equitable discharge, defense or exoneration of a
guarantor or surety, (e) notice of the acceptance of this Guaranty by any Person, (f) notice of the Borrower's
Obligations now existing or which may hereafter exist or be created or incurred, (g) notice of any adverse change
in the financial condition of Borrower or of any other fact that might increase Guarantor's risk hereunder,
(h) presentment, notice of demand for payment or performance, notice of default or nonpayment or
nonperformance, protest, notice of protest, and notice of dishonor, under the Subject Agreements (or any of them)
or otherwise in respect of any of the Borrower's Obligations and (i) all other notices to which Guarantor might
otherwise be entitled in connection with this Guaranty, the Subject Agreements (or any of them) or otherwise in
respect of any Borrower's Obligation.

        7.     Non-Impairment By Bankruptcy; etc. Guarantor's liability hereunder shall continue
notwithstanding, and shall be unaltered, unaffected and unimpaired by, (a) the bankruptcy, insolvency,
reorganization, merger, liquidation, dissolution, winding-up or cessation of existence of Borrower or any other
Person, and/or (b) any fraudulent, illegal or improper act by Borrower, and/or (c) any payment made on the
Borrower's Obligations which the recipient repays or is liable to repay to Borrower or any other Person pursuant
to any court order or as otherwise required by law.

        8.       Effect of Non-Enforcement; etc. Guarantor hereby covenants and agrees that the failure by
Beneficiary, or any other Person, to file or enforce a claim against Guarantor or Borrower, or any other Person,
shall not affect Guarantor's liability hereunder nor shall Guarantor be released from liability hereunder if recovery
from Borrower, any other guarantor, payor, endorser or surety in respect of any of the Borrower's Obligations or
any other Person becomes barred by any statute of limitations applicable to any cause of action upon any
Borrower's Obligation or upon this Guaranty or any obligation or liability founded upon this Guaranty. The
obligations of Guarantor hereunder are independent of the obligations of Borrower under the Subject Agreements
(and each of them) and of any security for or other Guaranty of the Borrower's Obligations. In the event of a
default in the performance of any of the Borrower's Obligations, Beneficiary may maintain an action against
Guarantor upon this Guaranty, whether or not Borrower is joined therein or a separate action is brought against
Borrower.

       9.      Acceleration of Maturity. In the event that the maturity of any Borrower's Obligation is
accelerated by bankruptcy or otherwise, such maturity shall also be accelerated for purposes of this Guaranty (and
the Guaranty of Guarantor hereunder), and without demand or notice to Guarantor.

        10.    Legal Fees. In the event that any action, suit, or other proceeding is brought by Beneficiary to
enforce the obligations of Guarantor under this Guaranty, the prevailing party shall be entitled to recover all of
such party's costs and expenses (including, without limitation, court costs and attorneys' fees) incurred in each
and every such action, suit or other proceeding, including any and all appeals or petitions therefrom. As used
herein, attorneys' fees shall mean the full and actual cost of any legal services actually performed in connection
with the matters involved, calculated on the basis of the fees charged by the attorneys performing such services
and shall not be limited to "reasonable attorneys' fees" as defined in any statute or rule of court.

     11.  Governing Law. THIS GUARANTY HAS BEEN MADE AND ENTERED INTO IN THE
STATE OF CALIFORNIA, AND THE INTERNAL SUBSTANTIVE LAWS (AS DISTINGUISHED FROM
THE CHOICE OF LAW RULES) OF SAID STATE SHALL GOVERN THE VALIDITY AND
INTERPRETATION HEREOF, AND THE PERFORMANCE BY GUARANTOR OF ITS DUTIES AND
OBLIGATIONS HEREUNDER. WHENEVER POSSIBLE, EACH PROVISION OF THIS GUARANTY
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 101 of 184 Page ID #:101


APPLICABLE LAW.     IF ANY PROVISION OF THIS GUARANTY SHALL BE INVALID OR
UNENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY
TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT INVALIDATING OR
RENDERING UNENFORCEABLE THE REMAINDER OF SUCH PROVISION OR THE REMAINING
PROVISIONS OF THIS GUARANTY.

       12.    Certain Information. Guarantor has informed itself of, and hereby assumes all responsibility for
being and keeping informed of, the financial condition and assets of Borrower and of all of the circumstances
bearing upon the risk of nonpayment or nonperformance of the Borrower's Obligations thereby and the nature,
scope and extent of the risks which Guarantor assumes and incurs hereunder. Beneficiary shall have no duty to
advise Guarantor of any information regarding such circumstances or risks.

         13.    Legal Proceedings. Guarantor hereby agrees that any legal action, suit or proceeding against
Guarantor (or any successor-in-interest thereto) arising out of or relating to this Guaranty may (but need not) be
initiated by Beneficiary in a state or federal court located in the County of Los Angeles, State of California. By
execution and delivery of this Guaranty, Guarantor hereby (a) waives any objection that it may now or hereafter
have to the laying of venue of any such action, suit or proceeding in any such court, (b) waives any claim that any
such action, suit or proceeding brought in any such court has been brought in an inconvenient forum, (c) submits
to the personal jurisdiction of any such court in any such action, suit or proceeding, and (d) agrees to be bound
by any judgment, order or decree rendered by any such court in any such action, suit or proceeding.

       14.     Successors and Assigns. This Guaranty shall bind Guarantor and any and all heirs, administrators,
executors, successors and assigns (whether or not by operation of law) of Guarantor. No delegation or assignment
by Guarantor of this Guaranty or any of its obligations hereunder shall relieve Guarantor of any of its obligations
hereunder, all of which shall survive any such delegation or assignment. This Guaranty shall inure to the benefit
of Beneficiary and Beneficiary's successors and assigns. Beneficiary may without notice assign the benefit of
this Guaranty in whole or in part.

        15.     Entire Agreement. This Guaranty embodies the entire understanding of Beneficiary and
Guarantor with respect to Guarantor's obligation to Guaranty the full payment, performance and satisfaction of
the Borrower's Obligations and there are no further or other agreements or understandings, written or oral, in
effect between said parties relating to the Guaranty by Guarantor of the Borrower's Obligations unless otherwise
referred to herein or in any agreement executed by each of Beneficiary and Guarantor.

IN WITNESS WHEREOF, this Guaranty has been executed and delivered by Guarantor as of the date first above
set forth.

                                           "GUARANTOR"
                                           Hallows Movie Inc., a Canadian corporation, registered
                                           to do business in the state of Kentucky

                                           By:
                                           Name:    Alex Ginzburg
                                           Its:     Principal


  ACCEPTED BY:
  "BENEFICIARY"
  BondIt LLC

  By:
  Name:
  Its:
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 102 of 184 Page ID #:102
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 103 of 184 Page ID #:103




                       EXHIBIT "4"
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 104 of 184 Page ID #:104


                                                     GUARANTY
                                                     ("Crossface")


THIS GUARANTY (the "Guaranty") dated as of the September 18th, 2017 is made by Let It Play, LLC a
Connecticut limited liability company ("Guarantor"), in favor of BondIt LLC, a California limited liability
company ("Beneficiary"), with reference to the following facts:

       A.      Hallows Movie Inc., a Canadian corporation, registered to do business in the state of Kentucky
("Borrower"), is concurrently herewith entering into that certain agreement (such agreement, as the same may
be modified, supplemented, amended, restated, or amended and restated from time to time, together with all
replacement and substitute agreements therefor, is referred to herein as the "Loan and Security Agreement"),
dated September 181h, 2017 with Beneficiary, relating to the audio-visual work currently entitled "Crossface"
("Project"), all on the terms and subject to the provisions more particularly set forth in the Loan and Security
Agreement and certain other agreements, documents and instruments to which Borrower is party.

        B.      As a condition to Beneficiary's entering into the Loan and Security Agreement and being granted
certain rights relating to the Project and entering into other transactions with Borrower (whether or not pursuant
to the Loan and Security Agreement), Beneficial), is requiring that Guarantor enter into this Guaranty.

        C.     Guarantor is willing to execute and deliver this Guaranty in order to induce Beneficiary to enter
into the Purchase Agreement and to engage in other transactions with Borrower.

NOW, THEREFORE, as a material inducement to Beneficiary to enter into and to perform their obligations under
the Loan and Security Agreement and the Subject Agreements (as defined herein), and in consideration therefor,
and for other good and valuable consideration, the receipt, adequacy and legal sufficiency of which Guarantor
hereby acknowledges, Guarantor hereby unconditionally, absolutely and irrevocably covenants and agrees as
follows:

        1.      Definitions. In addition to the words, terms and phrases (and variations thereof) defined elsewhere
herein, the following words, terms and phrases (and variations thereof) shall have the following meanings for
purposes of this Guaranty: "Person" shall mean any individual, corporation, limited liability company,
association, partnership, trust, estate or other entity or organization; and "Subject Agreements" shall mean (a)
the Loan and Security Agreement, (b) each and all of the agreements, documents and instruments executed and
delivered by Borrower, or by any Person acting on behalf of or as agent for Borrower, pursuant to the terms of
the Loan and Security Agreement or any of such agreements, documents and instruments, and (c) each and all of
such other agreements, documents and instruments as may be executed and delivered by Borrower, or by any
Person acting on behalf of or as agent for Borrower, in favor of Beneficiary, as each of the foregoing may be
modified, supplemented, amended, restated, or amended and restated from time to time.

        2.      Unconditional Guaranty. Guarantor hereby unconditionally, absolutely and irrevocably
Guarantees to Beneficiary and its successors and assigns the full, faithful and complete performance by Borrower
of each and every covenant, agreement, duty, liability and/or obligation (known, unknown, fixed, contingent or
otherwise) of Borrower under or contained in any Subject Agreement including, without limitation, the due and
timely payment of amounts payable by Borrower under any Subject Agreement, all in strict accordance with the
terms and provisions of such Subject Agreement (collectively the "Borrower's Obligations"), and all as if
Guarantor were the primary obligor with respect to each and all of the Borrower's Obligations. Guarantor
acknowledges and agrees that this Guaranty constitutes a Guaranty of payment and performance and not merely
of collection. At the written request of Beneficiary, Guarantor will provide financial reports demonstrating the
ability of the Guarantor to cover the Borrower's Obligations.
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 105 of 184 Page ID #:105


        3.     Certain Authorizations. in the event ()la dethult (as defined in Subject Agreements) Guarantor
authorizes Beneficiary, without notice or demand and without affecting Guarantor's liability hereunder, without
prejudice to Borrower's rights and remedies under any Subject Agreement, from time to time to renew,
compromise, extend, accelerate or otherwise change the time for payment of or otherwise change the terms of
any of the Borrower's Obligations or any part thereof, take and hold security for the payment of any or all of the
Borrower's Obligations, and exchange, enforce, waive and release any such security; apply such security and
direct the order or manner of sale thereof as Guarantor in its discretion may determine; and release and/or
substitute any one or more of any endorsers or guarantors for any or all of the Borrower's Obligations.

       4.      Subordination. Guarantor hereby subordinates any indebtedness of Borrower now or hereafter
held by Guarantor to the Borrower's Obligations, and Guarantor shall collect, enforce and receive such
indebtedness of Borrower to Guarantor, if Beneficiary so requests, as trustee for Beneficiary and shall pay over
to Beneficiary all collections on and proceeds of such indebtedness of Borrower to Beneficiary, but without
reducing or affecting in any manner the liability of Guarantor under the other provisions of this Guaranty.

        5.     No Subrogation; etc. Guarantor hereby: (a) expressly and irrevocably waives, to the fullest
extent possible, on behalf of itself and its successors and assigns (including any surety) and any other Person, any
and all rights at law or in equity to subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety against a principal, to a guarantor
against a maker or obligor, to an accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of any claim against any Person, and which Guarantor may have or hereafter
acquire against Borrower or any Person in connection with or as a result of Guarantor's execution, delivery and/or
performance of this Guaranty, or any other documents to which Guarantor is a party or otherwise; (b) expressly
and irrevocably waives any "claim" (as such term is defined in the United States Bankruptcy Code) of any kind
against Borrower, and further agrees that it shall not have or assert any rights with respect to any such claim
against any Person (including any surety), either directly or as an attempted set off to any action commenced
against Guarantor by Beneficiary; and (c) acknowledges and agrees (1) that this waiver is intended to benefit
Beneficiary and shall not limit or otherwise affect Guarantor's liability hereunder or the enforceability of this
Guaranty, and (ii) that the rights of Beneficiary under this sentence shall survive payment and performance in full
of the Borrower's Obligations.

         6.     Certain Waivers. Neither Beneficiary nor any other Person shall be required to take any action
of any kind or nature against Borrower or any other Person, or resort to any security held by Beneficiary or any
other Person, at any time before Beneficiary may proceed against Guarantor on this Guaranty. Guarantor hereby
expressly waives, relinquishes and releases, in any action brought on, arising out of or relating to this Guaranty
or otherwise: (a) pursuant to California Civil Code Section 2856(a)(1), all of Guarantor's rights of subrogation,
reimbursement, indemnification and contribution and any other rights and defenses that are or may become
available to Guarantor by reason of California Civil Code Sections 2787 to 2855, inclusive, (b) pursuant to
California Civil Code Section 2856(a)(2), all rights or defenses Guarantor may have in respect of its obligations
as a guarantor by reason of any election of remedies by the Beneficiary, even if that election of remedies has
destroyed Guarantor's rights of subrogation and reimbursement against Borrower, (c) any claim (i) that any
obligation of Guarantor hereunder is larger in amount or more burdensome than that of Borrower, (ii) based on
Borrower's liability ceasing for any reason, (iii) that this Guaranty may be revoked, (iv) based on any alteration
of any original Borrower's Obligation without Guarantor's consent, (v) that acceptance by Beneficiary of
anything in partial satisfaction of the Borrower's Obligations reduces the obligations of Guarantor hereunder,
(vi) that performance or any offer of performance of any or all of the Borrower's Obligations exonerates
Guarantor, (vii) that Guarantor may require Beneficiary to proceed against Borrower or pursue any other remedy,
(viii) that Guarantor may compel Borrower to perform any Borrower's Obligation when due, (ix) that if Guarantor
satisfies any of the Borrower's Obligations in whole or in part, Borrower is bound to reimburse Guarantor, (x) that
Guarantor, upon satisfying all or any part of the Borrower's Obligations, is entitled to enforce any remedy which
Beneficiary then has against Borrower, (xi) that Guarantor is entitled to the benefit of any security for the
performance of any of the Borrower's Obligations, (xii) that as to any property of Guarantor that has been
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 106 of 184 Page ID #:106


hypothecated with property of Borrower, (guarantor is entitled to have Borrower's property first applied to
discharge of the Borrower's Obligations, (xiii) that Beneficiary, or any other Person, must resort to property upon
which Beneficiary, or such other Person, has a lien in any particular order, or must otherwise marshal any such
liens, or (xiv) that Guarantor may require Beneficiary, or any other Person, to seek satisfaction from funds to
which Guarantor has no claim or to marshal assets, (d) any claim, right or defense based upon any other action or
circumstance which might otherwise constitute a legal or equitable discharge, defense or exoneration of a
guarantor or surety, (e) notice of the acceptance of this Guaranty by any Person, (f) notice of the Borrower's
Obligations now existing or which may hereafter exist or be created or incurred, (g) notice of any adverse change
in the financial condition of Borrower or of any other fact that might increase Guarantor's risk hereunder,
(h) presentment, notice of demand for payment or performance, notice of default or nonpayment or
nonperformance, protest, notice of protest, and notice of dishonor, under the Subject Agreements (or any of them)
or otherwise in respect of any of the Borrower's Obligations and (i) all other notices to which Guarantor might
otherwise be entitled in connection with this Guaranty, the Subject Agreements (or any of them) or otherwise in
respect of any Borrower's Obligation.

        7.     Non-Impairment By Bankruptcy; etc. Guarantor's liability hereunder shall continue
notwithstanding, and shall be unaltered, unaffected and unimpaired by, (a) the bankruptcy, insolvency,
reorganization, merger, liquidation, dissolution, winding-up or cessation of existence of Borrower or any other
Person, and/or (b) any fraudulent, illegal or improper act by Borrower, and/or (c) any payment made on the
Borrower's Obligations which the recipient repays or is liable to repay to Borrower or any other Person pursuant
to any court order or as otherwise required by law.

        8.       Effect of Non-Enforcement; etc. Guarantor hereby covenants and agrees that the failure by
Beneficiary, or any other Person, to file or enforce a claim against Guarantor or Borrower, or any other Person,
shall not affect Guarantor's liability hereunder nor shall Guarantor be released from liability hereunder if recovery
from Borrower, any other guarantor, payor, endorser or surety in respect of any of the Borrower's Obligations or
any other Person becomes barred by any statute of limitations applicable to any cause of action upon any
Borrower's Obligation or upon this Guaranty or any obligation or liability founded upon this Guaranty. The
obligations of Guarantor hereunder are independent of the obligations of Borrower under the Subject Agreements
(and each of them) and of any security for or other Guaranty of the Borrower's Obligations. In the event of a
default in the performance of any of the Borrower's Obligations, Beneficiary may maintain an action against
Guarantor upon this Guaranty, whether or not Borrower is joined therein or a separate action is brought against
Borrower.

       9.      Acceleration of Maturity. In the event that the maturity of any Borrower's Obligation is
accelerated by bankruptcy or otherwise, such maturity shall also be accelerated for purposes of this Guaranty (and
the Guaranty of Guarantor hereunder), and without demand or notice to Guarantor.

        10.    Legal Fees. In the event that any action, suit, or other proceeding is brought by Beneficiary to
enforce the obligations of Guarantor under this Guaranty, the prevailing party shall be entitled to recover all of
such party's costs and expenses (including, without limitation, court costs and attorneys' fees) incurred in each
and every such action, suit or other proceeding, including any and all appeals or petitions therefrom. As used
herein, attorneys' fees shall mean the full and actual cost of any legal services actually performed in connection
with the matters involved, calculated on the basis of the fees charged by the attorneys performing such services
and shall not be limited to "reasonable attorneys' fees" as defined in any statute or rule of court.

     11.  Governing Law. THIS GUARANTY HAS BEEN MADE AND ENTERED INTO IN THE
STATE OF CALIFORNIA, AND THE INTERNAL SUBSTANTIVE LAWS (AS DISTINGUISHED FROM
THE CHOICE OF LAW RULES) OF SAID STATE SHALL GOVERN THE VALIDITY AND
INTERPRETATION HEREOF, AND THE PERFORMANCE BY GUARANTOR OF ITS DUTIES AND
OBLIGATIONS HEREUNDER. WHENEVER POSSIBLE, EACH PROVISION OF THIS GUARANTY
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 107 of 184 Page ID #:107


APPLICABLE LAW.     IF ANY PROVISION OF THIS GUARANTY SHALL BE INVALID OR
UNENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY
TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT INVALIDATING OR
RENDERING UNENFORCEABLE THE REMAINDER OF SUCH PROVISION OR THE REMAINING
PROVISIONS OF THIS GUARANTY.

       12.    Certain Information. Guarantor has informed itself of, and hereby assumes all responsibility for
being and keeping informed of, the financial condition and assets of Borrower and of all of the circumstances
bearing upon the risk of nonpayment or nonperformance of the Borrower's Obligations thereby and the nature,
scope and extent of the risks which Guarantor assumes and incurs hereunder. Beneficiary shall have no duty to
advise Guarantor of any information regarding such circumstances or risks.

         13.    Legal Proceedings. Guarantor hereby agrees that any legal action, suit or proceeding against
Guarantor (or any successor-in-interest thereto) arising out of or relating to this Guaranty may (but need not) be
initiated by Beneficiary in a state or federal court located in the County of Los Angeles, State of California. By
execution and delivery of this Guaranty, Guarantor hereby (a) waives any objection that it may now or hereafter
have to the laying of venue of any such action, suit or proceeding in any such court, (b) waives any claim that any
such action, suit or proceeding brought in any such court has been brought in an inconvenient forum, (c) submits
to the personal jurisdiction of any such court in any such action, suit or proceeding, and (d) agrees to be bound
by any judgment, order or decree rendered by any such court in any such action, suit or proceeding.

       14.     Successors and Assigns. This Guaranty shall bind Guarantor and any and all heirs, administrators,
executors, successors and assigns (whether or not by operation of law) of Guarantor. No delegation or assignment
by Guarantor of this Guaranty or any of its obligations hereunder shall relieve Guarantor of any of its obligations
hereunder, all of which shall survive any such delegation or assignment. This Guaranty shall inure to the benefit
of Beneficiary and Beneficiary's successors and assigns. Beneficiary may without notice assign the benefit of
this Guaranty in whole or in part.

        15.     Entire Agreement. This Guaranty embodies the entire understanding of Beneficiary and
Guarantor with respect to Guarantor's obligation to Guaranty the full payment, performance and satisfaction of
the Borrower's Obligations and there are no further or other agreements or understandings, written or oral, in
effect between said parties relating to the Guaranty by Guarantor of the Borrower's Obligations unless otherwise
referred to herein or in any agreement executed by each of Beneficiary and Guarantor.

IN WITNESS WHEREOF, this Guaranty has been executed and delivered by Guarantor as of the date first above
set forth.

                                           "GUARANTOR"
                                           Let It Play, LLC
                                           a Connectic t limited liability company

                                           By:
                                           Name:     Alex Glnzburg
                                           Its:      Principal


  ACCEPTED BY:
  "BENEFICIARY"
  Bondlt LLC

  By:
  Name:
  Its:
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 108 of 184 Page ID #:108
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 109 of 184 Page ID #:109




                      EXHIBIT "5"
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 110 of 184 Page ID #:110


                                                     GUARANTY
                                                     ("Crossface")


THIS GUARANTY (the "Guaranty") dated as of the September 18th, 2017 is made by Alex Ginzburg, an
individual who resides at 50 Maiden Lane Monroe, Connecticut 06468 ("Guarantor"), in favor of Bondlt LLC,
a California limited liability company ("Beneficiary"), with reference to the following facts:

       A.      Hallows Movie Inc., a Canadian corporation, registered to do business in the state of Kentucky
("Borrower"), is concurrently herewith entering into that certain agreement (such agreement, as the same may
be modified, supplemented, amended, restated, or amended and restated from time to time, together with all
replacement and substitute agreements therefor, is referred to herein as the "Loan and Security Agreement"),
dated September PP, 2017 with Beneficiary, relating to the audio-visual work currently entitled "Crossface"
("Project"), all on the terms and subject to the provisions more particularly set forth in the Loan and Security
Agreement and certain other agreements, documents and instruments to which Borrower is party.

        B.      As a condition to Beneficiary's entering into the Loan and Security Agreement and being granted
certain rights relating to the Project and entering into other transactions with Borrower (whether or not pursuant
to the Loan and Security Agreement), Beneficiary is requiring that Guarantor enter into this Guaranty.

        C.     Guarantor is willing to execute and deliver this Guaranty in order to induce Beneficiary to enter
into the Purchase Agreement and to engage in other transactions with Borrower.

NOW, THEREFORE, as a material inducement to Beneficiary to enter into and to perform their obligations under
the Loan and Security Agreement and the Subject Agreements (as defined herein), and in consideration therefor,
and for other good and valuable consideration, the receipt, adequacy and legal sufficiency of which Guarantor
hereby acknowledges, Guarantor hereby unconditionally, absolutely and irrevocably covenants and agrees as
follows:

        I       Definitions. In addition to the words, terms and phrases (and variations thereof) defined elsewhere
herein, the following words, terms and phrases (and variations thereof) shall have the following meanings for
purposes of this Guaranty: "Person" shall mean any individual, corporation, limited liability company,
association, partnership, trust, estate or other entity or organization; and "Subject Agreements" shall mean (a)
the Loan and Security Agreement, (b) each and all of the agreements, documents and instruments executed and
delivered by Borrower, or by any Person acting on behalf of or as agent for Borrower, pursuant to the terms of
the Loan and Security Agreement or any of such agreements, documents and instruments, and (c) each and all of
such other agreements, documents and instruments as may be executed and delivered by Borrower, or by any
Person acting on behalf of or as agent for Borrower, in favor of Beneficiary, as each of the foregoing may be
modified, supplemented, amended, restated, or amended and restated from time to time.

        2.      Unconditional Guaranty. Guarantor hereby unconditionally, absolutely and irrevocably
Guarantees to Beneficiary and its successors and assigns the full, faithful and complete performance by Borrower
of each and every covenant, agreement, duty, liability and/or obligation (known, unknown, fixed, contingent or
otherwise) of Borrower under or contained in any Subject Agreement including, without limitation, the due and
timely payment of amounts payable by Borrower under any Subject Agreement, all in strict accordance with the
terms and provisions of such Subject Agreement (collectively the "Borrower's Obligations"), and all as if
Guarantor were the primary obligor with respect to each and all of the Borrower's Obligations. Guarantor
acknowledges and agrees that this Guaranty constitutes a Guaranty of payment and performance and not merely
of collection. At the written request of Beneficiary, Guarantor will provide financial reports demonstrating the
ability of the Guarantor to cover the Borrower's Obligations.
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 111 of 184 Page ID #:111


        3.     Certain Authorizations. In the event of a default (as defined in Subject Agreements) Civarantor
authorizes Beneficiary, without notice or demand and without affecting Guarantor's liability hereunder, without
prejudice to Borrower's rights and remedies under any Subject Agreement, from time to time to renew,
compromise, extend, accelerate or otherwise change the time for payment of or otherwise change the terms of
any of the Borrower's Obligations or any part thereof, take and hold security for the payment of any or all of the
Borrower's Obligations, and exchange, enforce, waive and release any such security; apply such security and
direct the order or manner of sale thereof as Guarantor in its discretion may determine; and release and/or
substitute any one or more of any endorsers or guarantors for any or all of the Borrower's Obligations.

       4.      Subordination. Guarantor hereby subordinates any indebtedness of Borrower now or hereafter
held by Guarantor to the Borrower's Obligations, and Guarantor shall collect, enforce and receive such
indebtedness of Borrower to Guarantor, if Beneficiary so requests, as trustee for Beneficiary and shall pay over
to Beneficiary all collections on and proceeds of such indebtedness of Borrower to Beneficiary, but without
reducing or affecting in any manner the liability of Guarantor under the other provisions of this Guaranty.

        5.     No Subrogation; etc. Guarantor hereby: (a) expressly and irrevocably waives, to the fullest
extent possible, on behalf of itself and its successors and assigns (including any surety) and any other Person, any
and all rights at law or in equity to subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety against a principal, to a guarantor
against a maker or obligor, to an accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of any claim against any Person, and which Guarantor may have or hereafter
acquire against Borrower or any Person in connection with or as a result of Guarantor's execution, delivery and/or
performance of this Guaranty, or any other documents to which Guarantor is a party or otherwise; (b) expressly
and irrevocably waives any "claim" (as such term is defined in the United States Bankruptcy Code) of any kind
against Borrower, and further agrees that it shall not have or assert any rights with respect to any such claim
against any Person (including any surety), either directly or as an attempted set off to any action commenced
against Guarantor by Beneficiary; and (c) acknowledges and agrees (i) that this waiver is intended to benefit
Beneficiary and shall not limit or otherwise affect Guarantor's liability hereunder or the enforceability of this
Guaranty, and (ii) that the rights of Beneficiary under this sentence shall survive payment and performance in full
of the Borrower's Obligations.

         6.     Certain Waivers. Neither Beneficiary nor any other Person shall be required to take any action
of any kind or nature against Borrower or any other Person, or resort to any security held by Beneficiary or any
other Person, at any time before Beneficiary may proceed against Guarantor on this Guaranty. Guarantor hereby
expressly waives, relinquishes and releases, in any action brought on, arising out of or relating to this Guaranty
or otherwise: (a) pursuant to California Civil Code Section 2856(a)(1), all of Guarantor's rights of subrogation,
reimbursement, indemnification and contribution and any other rights and defenses that are or may become
available to Guarantor by reason of California Civil Code Sections 2787 to 2855, inclusive, (b) pursuant to
California Civil Code Section 2856(a)(2), all rights or defenses Guarantor may have in respect of its obligations
as a guarantor by reason of any election of remedies by the Beneficiary, even if that election of remedies has
destroyed Guarantor's rights of subrogation and reimbursement against Borrower, (c) any claim (i) that any
obligation of Guarantor hereunder is larger in amount or more burdensome than that of Borrower, (ii) based on
Borrower's liability ceasing for any reason, (iii) that this Guaranty may be revoked, (iv) based on any alteration
of any original Borrower's Obligation without Guarantor's consent, (v) that acceptance by Beneficiary of
anything in partial satisfaction of the Borrower's Obligations reduces the obligations of Guarantor hereunder,
(vi) that performance or any offer of performance of any or all of the Borrower's Obligations exonerates
Guarantor, (vii) that Guarantor may require Beneficiary to proceed against Borrower or pursue any other remedy,
(viii) that Guarantor may compel Borrower to perform any Borrower's Obligation when due, (ix) that if Guarantor
satisfies any of the Borrower's Obligations in whole or in part, Borrower is bound to reimburse Guarantor, (x) that
Guarantor, upon satisfying all or any part of the Borrower's Obligations, is entitled to enforce any remedy which
Beneficiary then has against Borrower, (xi) that Guarantor is entitled to the benefit of any security for the
performance of any of the Borrower's Obligations, (xii) that as to any property of Guarantor that has been
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 112 of 184 Page ID #:112


hypothecated with property of Borrower, Uuarantor is entitled to have Borrower's property first applied to
discharge of the Borrower's Obligations, (xiii) that Beneficiary, or any other Person, must resort to property upon
which Beneficiary, or such other Person, has a lien in any particular order, or must otherwise marshal any such
liens, or (xiv) that Guarantor may require Beneficiary, or any other Person, to seek satisfaction from funds to
which Guarantor has no claim or to marshal assets, (d) any claim, right or defense based upon any other action or
circumstance which might otherwise constitute a legal or equitable discharge, defense or exoneration of a
guarantor or surety, (e) notice of the acceptance of this Guaranty by any Person, (f) notice of the Borrower's
Obligations now existing or which may hereafter exist or be created or incurred, (g) notice of any adverse change
in the financial condition of Borrower or of any other fact that might increase Guarantor's risk hereunder,
(h) presentment, notice of demand for payment or performance, notice of default or nonpayment or
nonperformance, protest, notice of protest, and notice of dishonor, under the Subject Agreements (or any of them)
or otherwise in respect of any of the Borrower's Obligations and (i) all other notices to which Guarantor might
otherwise be entitled in connection with this Guaranty, the Subject Agreements (or any of them) or otherwise in
respect of any Borrower's Obligation.

        7.     Non-Impairment By Bankruptcy; etc. Guarantor's liability hereunder shall continue
notwithstanding, and shall be unaltered, unaffected and unimpaired by, (a) the bankruptcy, insolvency,
reorganization, merger, liquidation, dissolution, winding-up or cessation of existence of Borrower or any other
Person, and/or (b) any fraudulent, illegal or improper act by Borrower, and/or (c) any payment made on the
Borrower's Obligations which the recipient repays or is liable to repay to Borrower or any other Person pursuant
to any court order or as otherwise required by law.

        8.       Effect of Non-Enforcement; etc. Guarantor hereby covenants and agrees that the failure by
Beneficiary, or any other Person, to file or enforce a claim against Guarantor or Borrower, or any other Person,
shall not affect Guarantor's liability hereunder nor shall Guarantor be released from liability hereunder if recovery
from Borrower, any other guarantor, payor, endorser or surety in respect of any of the Borrower's Obligations or
any other Person becomes barred by any statute of limitations applicable to any cause of action upon any
Borrower's Obligation or upon this Guaranty or any obligation or liability founded upon this Guaranty. The
obligations of Guarantor hereunder are independent of the obligations of Borrower under the Subject Agreements
(and each of them) and of any security for or other Guaranty of the Borrower's Obligations. In the event of a
default in the performance of any of the Borrower's Obligations, Beneficiary may maintain an action against
Guarantor upon this Guaranty, whether or not Borrower is joined therein or a separate action is brought against
Borrower.

       9.      Acceleration of Maturity. In the event that the maturity of any Borrower's Obligation is
accelerated by bankruptcy or otherwise, such maturity shall also be accelerated for purposes of this Guaranty (and
the Guaranty of Guarantor hereunder), and without demand or notice to Guarantor.

        10.    Legal Fees. In the event that any action, suit, or other proceeding is brought by Beneficiary to
enforce the obligations of Guarantor under this Guaranty, the prevailing party shall be entitled to recover all of
such party's costs and expenses (including, without limitation, court costs and attorneys' fees) incurred in each
and every such action, suit or other proceeding, including any and all appeals or petitions therefrom. As used
herein, attorneys' fees shall mean the full and actual cost of any legal services actually performed in connection
with the matters involved, calculated on the basis of the fees charged by the attorneys performing such services
and shall not be limited to "reasonable attorneys' fees" as defined in any statute or rule of court.

     11.  Governing Law. THIS GUARANTY HAS BEEN MADE AND ENTERED INTO IN THE
STATE OF CALIFORNIA, AND THE INTERNAL SUBSTANTIVE LAWS (AS DISTINGUISHED FROM
THE CHOICE OF LAW RULES) OF SAID STATE SHALL GOVERN THE VALIDITY AND
INTERPRETATION HEREOF, AND THE PERFORMANCE BY GUARANTOR OF ITS DUTIES AND
OBLIGATIONS HEREUNDER. WHENEVER POSSIBLE, EACH PROVISION OF THIS GUARANTY
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 113 of 184 Page ID #:113


APPLICABLE LAW. IF ANY PROVISION OF THIS GUARANTY SHALL BE IN VALID OR
UNENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY
TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT INVALIDATING OR
RENDERING UNENFORCEABLE THE REMAINDER OF SUCH PROVISION OR THE REMAINING
PROVISIONS OF THIS GUARANTY.

       12.    Certain Information. Guarantor has informed itself of, and hereby assumes all responsibility for
being and keeping informed of, the financial condition and assets of Borrower and of all of the circumstances
bearing upon the risk of nonpayment or nonperformance of the Borrower's Obligations thereby and the nature,
scope and extent of the risks which Guarantor assumes and incurs hereunder. Beneficiary shall have no duty to
advise Guarantor of any information regarding such circumstances or risks.

        13.     Legal Proceedings. Guarantor hereby agrees that any legal action, suit or proceeding against
Guarantor (or any successor-in-interest thereto) arising out of or relating to this Guaranty may (but need not) be
initiated by Beneficiary in a state or federal court located in the County of Los Angeles, State of California. By
execution and delivery of this Guaranty, Guarantor hereby (a) waives any objection that it may now or hereafter
have to the laying of venue of any such action, suit or proceeding in any such court, (b) waives any claim that any
such action, suit or proceeding brought in any such court has been brought in an inconvenient forum, (c) submits
to the personal jurisdiction of any such court in any such action, suit or proceeding, and (d) agrees to be bound
by any judgment, order or decree rendered by any such court in any such action, suit or proceeding.

       14.      Successors and Assigns. This Guaranty shall bind Guarantor and any and all heirs, administrators,
executors, successors and assigns (whether or not by operation of law) of Guarantor. No delegation or assignment
by Guarantor of this Guaranty or any of its obligations hereunder shall relieve Guarantor of any of its obligations
hereunder, all of which shall survive any such delegation or assignment. This Guaranty shall inure to the benefit
of Beneficiary and Beneficiary's successors and assigns. Beneficiary may without notice assign the benefit of
this Guaranty in whole or in part.

        15.     Entire Agreement. This Guaranty embodies the entire understanding of Beneficiary and
Guarantor with respect to Guarantor's obligation to Guamity the full payment, performance and satisfaction of
the Borrower's Obligations and there are no further or other agreements or understandings, written or oral, in
effect between said parties relating to the Guaranty by Guarantor of the Borrower's Obligations unless otherwise
referred to herein or in any agreement executed by each of Beneficiary and Guarantor.

IN WITNESS WHEREOF, this Guaranty has been executed and delivered by Guarantor as of the date first above
set forth.

                                           "GUARANTOR"
                                           Alex Ginzbur


                                           By:
                                           Name: Alex Ginxburg
                                           An individual

  ACCEPTED BY:
  "BENEFICIARY"
  Bondlt LLC

  By:
  Name:
  Its:
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 114 of 184 Page ID #:114
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 115 of 184 Page ID #:115




                       EXHIBIT "6"
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 116 of 184 Page ID #:116


                                                     GUARANTY
                                                     ("Crossface")


THIS GUARANTY (the "Guaranty") dated as of the September 18th, 2017 is made by Dong K Lee, an
individual who resides at 50 Forest Street #909 Stamford, Connecticut 06901 ("Guarantor"), in favor of Bandit
LLC, a California limited liability company ("Beneficiary"), with reference to the following facts:

       A.      Hallows Movie Inc., a Canadian corporation, registered to do business in the state of Kentucky
("Borrower"), is concurrently herewith entering into that certain agreement (such agreement, as the same may
be modified, supplemented, amended, restated, or amended and restated from time to time, together with all
replacement and substitute agreements therefor, is referred to herein as the "Loan and Security Agreement"),
dated September 18th, 2017 with Beneficiary, relating to the audio-visual work currently entitled "Crossface"
("Project"), all on the terms and subject to the provisions more particularly set forth in the Loan and Security
Agreement and certain other agreements, documents and instruments to which Borrower is party.

        B.      As a condition to Beneficiary's entering into the Loan and Security Agreement and being granted
certain rights relating to the Project and entering into other transactions with Borrower (whether or not pursuant
to the Loan and Security Agreement), Beneficiary is requiring that Guarantor enter into this Guaranty.

        C.     Guarantor is willing to execute and deliver this Guaranty in order to induce Beneficiary to enter
into the Purchase Agreement and to engage in other transactions with Borrower.

NOW, THEREFORE, as a material inducement to Beneficiary to enter into and to perform their obligations under
the Loan and Security Agreement and the Subject Agreements (as defined herein), and in consideration therefor,
and for other good and valuable consideration, the receipt, adequacy and legal sufficiency of which Guarantor
hereby acknowledges, Guarantor hereby unconditionally, absolutely and irrevocably covenants and agrees as
follows:

        1.      Definitions. In addition to the words, terms and phrases (and variations thereof) defined elsewhere
herein, the following words, terms and phrases (and variations thereof) shall have the following meanings for
purposes of this Guaranty: "Person" shall mean any individual, corporation, limited liability company,
association, partnership, trust, estate or other entity or organization; and "Subject Agreements" shall mean (a)
the Loan and Security Agreement, (b) each and all of the agreements, documents and instruments executed and
delivered by Borrower, or by any Person acting on behalf of or as agent for Borrower, pursuant to the terms of
the Loan and Security Agreement or any of such agreements, documents and instruments, and (c) each and all of
such other agreements, documents and instruments as may be executed and delivered by Borrower, or by any
Person acting on behalf of or as agent for Borrower, in favor of Beneficiary, as each of the foregoing may be
modified, supplemented, amended, restated, or amended and restated from time to time.

        2.      Unconditional Guaranty. Guarantor hereby unconditionally, absolutely and irrevocably
Guarantees to Beneficiary and its successors and assigns the full, faithful and complete performance by Borrower
of each and every covenant, agreement, duty, liability and/or obligation (known, unknown, fixed, contingent or
otherwise) of Borrower under or contained in any Subject Agreement including, without limitation, the due and
timely payment of amounts payable by Borrower under any Subject Agreement, all in strict accordance with the
terms and provisions of such Subject Agreement (collectively the "Borrower's Obligations"), and all as if
Guarantor were the primary obligor with respect to each and all of the Borrower's Obligations. Guarantor
acknowledges and agrees that this Guaranty constitutes a Guaranty of payment and performance and not merely
of collection. At the written request of Beneficiary, Guarantor will provide financial reports demonstrating the
ability of the Guarantor to cover the Borrower's Obligations.
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 117 of 184 Page ID #:117


        3.     Certain Authorizations. In the event of a default (as defined in Subject Agreements) Guarantor
authorizes Beneficiary, without notice or demand and without affecting Guarantor's liability hereunder, without
prejudice to Borrower's rights and remedies under any Subject Agreement, from time to time to renew,
compromise, extend, accelerate or otherwise change the time for payment of or otherwise change the terms of
any of the Borrower's Obligations or any part thereof, take and hold security for the payment of any or all of the
Borrower's Obligations, and exchange, enforce, waive and release any such security; apply such security and
direct the order or manner of sale thereof as Guarantor in its discretion may determine; and release and/or
substitute any one or more of any endorsers or guarantors for any or all of the Borrower's Obligations.

       4.      Subordination. Guarantor hereby subordinates any indebtedness of Borrower now or hereafter
held by Guarantor to the Borrower's Obligations, and Guarantor shall collect, enforce and receive such
indebtedness of Borrower to Guarantor, if Beneficiary so requests, as trustee for Beneficiary and shall pay over
to Beneficiary all collections on and proceeds of such indebtedness of Borrower to Beneficiary, but without
reducing or affecting in any manner the liability of Guarantor under the other provisions of this Guaranty.

        5.     No Subrogation; etc. Guarantor hereby: (a) expressly and irrevocably waives, to the fullest
extent possible, on behalf of itself and its successors and assigns (including any surety) and any other Person, any
and all rights at law or in equity to subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety against a principal, to a guarantor
against a maker or obligor, to an accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of any claim against any Person, and which Guarantor may have or hereafter
acquire against Borrower or any Person in connection with or as a result of Guarantor's execution, delivery and/or
performance of this Guaranty, or any other documents to which Guarantor is a party or otherwise; (b) expressly
and irrevocably waives any "claim" (as such term is defined in the United States Bankruptcy Code) of any kind
against Borrower, and further agrees that it shall not have or assert any rights with respect to any such claim
against any Person (including any surety), either directly or as an attempted set off to any action commenced
against Guarantor by Beneficiary; and (c) acknowledges and agrees (i) that this waiver is intended to benefit
Beneficiary and shall not limit or otherwise affect Guarantor's liability hereunder or the enforceability of this
Guaranty, and (ii) that the rights of Beneficiary under this sentence shall survive payment and performance in full
of the Borrower's Obligations.

         6.     Certain Waivers. Neither Beneficiary nor any other Person shall be required to take any action
of any kind or nature against Borrower or any other Person, or resort to any security held by Beneficiary or any
other Person, at any time before Beneficiary may proceed against Guarantor on this Guaranty. Guarantor hereby
expressly waives, relinquishes and releases, in any action brought on, arising out of or relating to this Guaranty
or otherwise: (a) pursuant to California Civil Code Section 2856(a)(1), all of Guarantor's rights of subrogation,
reimbursement, indemnification and contribution and any other rights and defenses that are or may become
available to Guarantor by reason of California Civil Code Sections 2787 to 2855, inclusive, (b) pursuant to
California Civil Code Section 2856(a)(2), all rights or defenses Guarantor may have in respect of its obligations
as a guarantor by reason of any election of remedies by the Beneficiary, even if that election of remedies has
destroyed Guarantor's rights of subrogation and reimbursement against Borrower, (c) any claim (i) that any
obligation of Guarantor hereunder is larger in amount or more burdensome than that of Borrower, (ii) based on
Borrower's liability ceasing for any reason, (iii) that this Guaranty may be revoked, (iv) based on any alteration
of any original Borrower's Obligation without Guarantor's consent, (v) that acceptance by Beneficiary of
anything in partial satisfaction of the Borrower's Obligations reduces the obligations of Guarantor hereunder,
(vi) that performance or any offer of performance of any or all of the Borrower's Obligations exonerates
Guarantor, (vii) that Guarantor may require Beneficiary to proceed against Borrower or pursue any other remedy,
(viii) that Guarantor may compel Borrower to perform any Borrower's Obligation when due, (ix) that if Guarantor
satisfies any of the Borrower's Obligations in whole or in part, Borrower is bound to reimburse Guarantor, (x) that
Guarantor, upon satisfying all or any part of the Borrower's Obligations, is entitled to enforce any remedy which
Beneficiary then has against Borrower, (xi) that Guarantor is entitled to the benefit of any security for the
performance of any of the Borrower's Obligations, (xii) that as to any property of Guarantor that has been
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 118 of 184 Page ID #:118


hypothecated with property of Borrower, Guarantor is entitled to have Borrower's property first applied to
discharge of the Borrower's Obligations, (xiii) that Beneficiary, or any other Person, must resort to property upon
which Beneficiary, or such other Person, has a lien in any particular order, or must otherwise marshal any such
liens, or (xiv) that Guarantor may require Beneficiary, or any other Person, to seek satisfaction from funds to
which Guarantor has no claim or to marshal assets, (d) any claim, right or defense based upon any other action or
circumstance which might otherwise constitute a legal or equitable discharge, defense or exoneration of a
guarantor or surety, (e) notice of the acceptance of this Guaranty by any Person, (f) notice of the Borrower's
Obligations now existing or which may hereafter exist or be created or incurred, (g) notice of any adverse change
in the financial condition of Borrower or of any other fact that might increase Guarantor's risk hereunder,
(h) presentment, notice of demand for payment or performance, notice of default or nonpayment or
nonperformance, protest, notice of protest, and notice of dishonor, under the Subject Agreements (or any of them)
or otherwise in respect of any of the Borrower's Obligations and (i) all other notices to which Guarantor might
otherwise be entitled in connection with this Guaranty, the Subject Agreements (or any of them) or otherwise in
respect of any Borrower's Obligation.

        7.     Non-Impairment By Bankruptcy; etc. Guarantor's liability hereunder shall continue
notwithstanding, and shall be unaltered, unaffected and unimpaired by, (a) the bankruptcy, insolvency,
reorganization, merger, liquidation, dissolution, winding-up or cessation of existence of Borrower or any other
Person, and/or (b) any fraudulent, illegal or improper act by Borrower, and/or (c) any payment made on the
Borrower's Obligations which the recipient repays or is liable to repay to Borrower or any other Person pursuant
to any court order or as otherwise required by law.

        8.       Effect of Non-Enforcement; etc. Guarantor hereby covenants and agrees that the failure by
Beneficiary, or any other Person, to file or enforce a claim against Guarantor or Borrower, or any other Person,
shall not affect Guarantor's liability hereunder nor shall Guarantor be released from liability hereunder if recovery
from Borrower, any other guarantor, payor, endorser or surety in respect of any of the Borrower's Obligations or
any other Person becomes barred by any statute of limitations applicable to any cause of action upon any
Borrower's Obligation or upon this Guaranty or any obligation or liability founded upon this Guaranty. The
obligations of Guarantor hereunder are independent of the obligations of Borrower under the Subject Agreements
(and each of them) and of any security for or other Guaranty of the Borrower's Obligations. In the event of a
default in the performance of any of the Borrower's Obligations, Beneficiary may maintain an action against
Guarantor upon this Guaranty, whether or not Borrower is joined therein or a separate action is brought against
Borrower.

       9.      Acceleration of Maturity. In the event that the maturity of any Borrower's Obligation is
accelerated by bankruptcy or otherwise, such maturity shall also be accelerated for purposes of this Guaranty (and
the Guaranty of Guarantor hereunder), and without demand or notice to Guarantor.

        10.    Legal Fees. In the event that any action, suit, or other proceeding is brought by Beneficiary to
enforce the obligations of Guarantor under this Guaranty, the prevailing party shall be entitled to recover all of
such party's costs and expenses (including, without limitation, court costs and attorneys' fees) incurred in each
and every such action, suit or other proceeding, including any and all appeals or petitions therefrom. As used
herein, attorneys' fees shall mean the full and actual cost of any legal services actually performed in connection
with the matters involved, calculated on the basis of the fees charged by the attorneys performing such services
and shall not be limited to "reasonable attorneys' fees" as defined in any statute or rule of court.

     11.  Governing Law. THIS GUARANTY HAS BEEN MADE AND ENTERED INTO IN THE
STATE OF CALIFORNIA, AND THE INTERNAL SUBSTANTIVE LAWS (AS DISTINGUISHED FROM
THE CHOICE OF LAW RULES) OF SAID STATE SHALL GOVERN THE VALIDITY AND
INTERPRETATION HEREOF, AND THE PERFORMANCE BY GUARANTOR OF ITS DUTIES AND
OBLIGATIONS HEREUNDER. WHENEVER POSSIBLE, EACH PROVISION OF THIS GUARANTY
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 119 of 184 Page ID #:119


APPLICABLE LAW. IF ANY PROVISION OF THIS GUARANTY SHALL BE INVALID OR
UNENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY
TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT INVALIDATING OR
RENDERING UNENFORCEABLE THE REMAINDER OF SUCH PROVISION OR THE REMAINING
PROVISIONS OF THIS GUARANTY.

       12.    Certain Information. Guarantor has informed itself of, and hereby assumes all responsibility for
being and keeping informed of, the financial condition and assets of Borrower and of all of the circumstances
bearing upon the risk of nonpayment or nonperformance of the Borrower's Obligations thereby and the nature,
scope and extent of the risks which Guarantor assumes and incurs hereunder. Beneficiary shall have no duty to
advise Guarantor of any information regarding such circumstances or risks.

        13.     Legal Proceedings. Guarantor hereby agrees that any legal action, suit or proceeding against
Guarantor (or any successor-in-interest thereto) arising out of or relating to this Guaranty may (but need not) be
initiated by Beneficiary in a state or federal court located in the County of Los Angeles, State of California. By
execution and delivery of this Guaranty, Guarantor hereby (a) waives any objection that it may now or hereafter
have to the laying of venue of any such action, suit or proceeding in any such court, (b) waives any claim that any
such action, suit or proceeding brought in any such court has been brought in an inconvenient forum, (c) submits
to the personal jurisdiction of any such court in any such action, suit or proceeding, and (d) agrees to be bound
by any judgment, order or decree rendered by any such court in any such action, suit or proceeding.

       14.     Successors and Assigns. This Guaranty shall bind Guarantor and any and all heirs, administrators,
executors, successors and assigns (whether or not by operation of law) of Guarantor. No delegation or assignment
by Guarantor of this Guaranty or any of its obligations hereunder shall relieve Guarantor of any of its obligations
hereunder, all of which shall survive any such delegation or assignment. This Guaranty shall inure to the benefit
of Beneficiary and Beneficiary's successors and assigns. Beneficiary may without notice assign the benefit of
this Guaranty in whole or in part.

        15.     Entire Agreement. This Guaranty embodies the entire understanding of Beneficiary and
Guarantor with respect to Guarantor's obligation to Guaranty the full payment, performance and satisfaction of
the Borrower's Obligations and there are no further or other agreements or understandings, written or oral, in
effect between said parties relating to the Guaranty by Guarantor of the Borrower's Obligations unless otherwise
referred to herein or in any agreement executed by each of Beneficiary and Guarantor.

IN WITNESS WHEREOF, this Guaranty has been executed and delivered by Guarantor as of the date first above
set forth.

                                           "GUARANTOR"
                                           Dong K Lee


                                           By: '2 ) 1,1      4     -'4
                                           Name: Dong      n Lee
                                           An individual

  ACCEPTED BY:
  "BENEFICIARY"
  Bondlt LLC

  By:
  Name:
  Its:
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 120 of 184 Page ID #:120
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 121 of 184 Page ID #:121




                       EXHIBIT "7"
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 122 of 184 Page ID #:122


                                                      (31A14AINITV
                                                      ("( sro.% gore)


MS GUAR .Vs 111 1,the - Guarnot ) dated as of the September 1Xth, 2017 is made by I lyun Kim
CCuarantor"). in ON ot Bondlt I I C. a Calitinnia limited liability company (-Beneficiary"), with reference
h' the foIlo‘‘ing facts

                                  itw_. a Canadian corporation, registered to do business in the state 01 Kentucky
        1
               I
                   1:111tM
                             \
                                 to
ctitirtym or"). is concurreml heft:A\ ith entering into that certain agreement (such agreement, as the same may
be modified. supplemented, amended, iestated, ter amended and restated from time to time, together with all
replacement and siLb..iititte agreements therefor, is referred to herein as the "1.4oan and Security Agreement"),
dated September IS'''. 201' ‘‘ith Beneficiary. relating to the audio-visual work currently entitled "(ros.sjace"
t"Projeet**), all on the terms and subject to the provisions more particularly set forth in the I.01111 and Security
Agreement and certain Ml' agreements. documents and instruments to which Borrower is party.

         lz      As a condition to Beneficial.) 's entering into the I .oan and Security Agreement and being granted
certain rights relating to the Project and entering into other transactions with I3orrower (whether or not pursuant
to the 1 o;in and Security Agreement). Beneficiary is requiring that Giummtor enter into this Guaranty.

               Guarantor is ‘‘illing to execute and deliver this Guaranty in order to induce Beneficiary to enter
into the Purchase Agreement and to engage in other transactions with Borrower.

NOW, THFRFFORF. as a material inducement to Beneficiary to enter into and to perform their obligations under
the I oan and Security A,,Iventent and the Subject Agreements (as defined herein), and in consideration therefor,
and for other good and Amble consideration, the receipt, adequacy and legal sufficiency of which Guarantor
hereby acknowledges, Guarantor hereby unconditionally, absolutely and irrevocably covenants and agrees as
follows:

        I.      Definitions. In addition to the words, terms and phrases (and variations thereof) defined elsewhere
herein, the following words. terms and phrases (and variations thereof) shall have the following meanings for
purposes of this Guaranty "Person" shall mean any individual, corporation, limited liability company,
association, partnership, trust, estate or other entity or organization; and "Subject Agreements" shall mean (a)
the Loan and Security Agreement, (b) each and all of the agreements, documents and instruments executed and
delivered by Borrower. or by any Person acting on behalf of or as agent for Borrower, pursuant to the terms of
the Loan and Security Agreement or any of such agreements, documents and instruments, and (c) each and all of
such other agreements. documents and instruments as may be executed and delivered by Borrower, or by any
Person acting on behalf' of or as agent for Borrower, in favor of Beneficiary, as each of the foregoing may be
modified, supplemented. amended, restated, or amended and restated from time to time.

                Unconditional Guaranty. Guarantor hereby unconditionally, absolutely and irrevocably
Guarantees to Beneficiary and its successors and assigns the full, faithful and complete performance by Borrower
of each and every covenant, agreement, duty, liability and/or obligation (known, unknown, fixed, contingent or
otherwise) of Borrower under or contained in any Subject Agreement including, without limitation, the due and
timely payment of amounts payable by Borrower under any Subject Agreement, all in strict accordance with the
terms and provisions of such Subject Agreement (collectively the "Borrower's Obligations"), and all as if
Guarantor Were the primary obligor with respect to each and all of the Borrower's Obligations. Guarantor
acknowledges and agrees that this Guaranty constitutes a Guaranty of payment and performance and not merely
of collection. At the written request of Beneficiary, Guarantor will provide financial reports demonstrating the
ability of the Guarantor to cover the Borrower's Obligations.
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 123 of 184 Page ID #:123


                Certain Authorizations. In the event of a default (as defined in Subject Agreements) Guarantor
authorises Beneficiary. without notice or demand and without affecting Guarantor's liability hereunder, without
prejudice to Borrower's rights and remedies under any Subject Agreement, from time to time to renew,
compromise. extend, accelerate or otherwise change the time for payment of or otherwise change the terms of
 lify of the Borrower's Obligations or any part thereof. take and hold security for the payment of any or all of the
Borrower's Obligations. and exchange. enforce. waive and release any such security; apply such security and
direct the order or manner of sale thereof as Guarantor in its discretion may determine; and release and/or
substitute any one or more of any endorsers or guarantors for any or all of the Borrower's Obligations.

       4.      Subordination. Guarantor hereby subordinates any indebtedness of Borrower now or hereafter
held by Guarantor to the Borrower's Obligations, and Guarantor shall collect, enforce and receive such
indebtedness of Borrower to Guarantor, if Beneficiary so requests. as trustee for Beneficiary and shall pay over
to Beneficiary all collections on and proceeds of such indebtedness of Borrower to Beneficiary, but without
reducing or affecting, in any manner the liability of Guarantor under the other provisions of this Guaranty.

        5.      No Subrogation; etc. Guarantor hereby: (a) expressly and irrevocably waives, to the fullest
extent possible. on behalf of itself and its successors and assigns (including any surety) and any other Person, any
and all rights at law or in equity to subrogation. to reimbursement, to exoneration, to contribution, to
indemnification, to set otT or to any other rights that could accrue to a surety against a principal, to a guarantor
against a maker or obligor. to an accommodation party against the party accommodated, to a holder or transferee
against a maker. or to the holder of any claim against any Person, and which Guarantor may have or hereafter
acquire against Borrower or any Person in connection with or as a result of Guarantor's execution, delivery and/or
performance of this Guaranty, or any other documents to which Guarantor is a party or otherwise; (b) expressly
and irrex ocably waives any "claim- (as such term is defined in the United States Bankruptcy Code) of any kind
against Borrow er. and further agrees that it shall not have or assert any rights with respect to any such claim
against any Person (including any surety), either directly or as an attempted set off to any action commenced
against Guarantor by Beneficiary; and (c) acknowledges and agrees (i) that this waiver is intended to benefit
Beneficiary and shall not limit or otherwise affect Guarantor's liability hereunder or the enforceability of this
Guaranty. and (ii) that the rights of Beneficiary under this sentence shall survive payment and performance in full
of the Borrower's Obligations.

         6.     Certain Waivers. Neither Beneficiary nor any other Person shall be required to take any action
of any kind or nature against Borrower or any other Person. or resort to any security held by Beneficiary or any
other Person. at any time before Beneficiary may proceed against Guarantor on this Guaranty. Guarantor hereby
expressly waives, relinquishes and releases, in any action brought on, arising out of or relating to this Guaranty
or otherwise: (a) pursuant to California Civil Code Section 2856(a)( I ), all of Guarantor's rights of subrogation,
reimbursement, indemnification and contribution and any other rights and defenses that are or may become
available to Guarantor by reason of California Civil Code Sections 2787 to 2855, inclusive, (b) pursuant to
California Civil Code Section 2856(a)(2), all rights or defenses Guarantor may have in respect of its obligations
as a guarantor by reason of any election of remedies by the Beneficiary, even if that election of remedies has
destroyed Guarantor's rights of subrogation and reimbursement against Borrower, (c) any claim (i) that any
obligation of Guarantor hereunder is larger in amount or more burdensome than that of Borrower, (ii) based on
Borrower's liability ceasing for any reason, (iii) that this Guaranty may be revoked, (iv) based on any alteration
of any original Borrower's Obligation without Guarantor's consent, (v) that acceptance by Beneficiary of
anything in partial satisfaction of the Borrower's Obligations reduces the obligations of Guarantor hereunder,
(vi) that performance or any offer of performance of any or all of the Borrower's Obligations exonerates
Guarantor. (vii) that Guarantor may require Beneficiary to proceed against Borrower or pursue any other remedy,
(viii) that Guarantor may compel Borrower to perform any Borrower's Obligation when due, (ix) that if Guarantor
satisfies any of the Borrower's Obligations in whole or in part, Borrower is bound to reimburse Guarantor, (x) that
Guarantor, upon satisfying ail or any part of the Borrower's Obligations, is entitled to enforce any remedy which
Beneficiary then has against Borrower, (xi) that Guarantor is entitled to the benefit of any security for the
performance of any of the Borrower's Obligations, (xii) that as to any property of Guarantor that has been
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 124 of 184 Page ID #:124


hypothecated with property of Borrower. Guarantor is entitled to have Borrower's property first applied to
discharge of the Borrower's Obligations. (xiii) that Beneficiary, or any other Person, must resort to property upon
vkhich Beneficiary, or such other Person, has a lien in any particular order. or must otherwise marshal any such
liens. or (xis) that Guarantor may require Beneficiary, or any other Person. to seek satisfaction from funds to
mhich Guarantor has no claim or to marshal assets. (d) any claim. right or defense based upon any other action or
circumstance which might otherwise constitute a legal or equitable discharge, defense or exoneration of a
guarantor or surety . (e) notice of the acceptance of this Guaranty by any Person. (f) notice of the Borrower's
Obligations nom existing or which may hereafter exist or be created or incurred, (g) notice of any adverse change
in the financial condition of Borrower or of any other fact that might increase Guarantor's risk hereunder.
(h) presentment. notice of demand for payment or performance. notice of default or nonpayment or
nonperformance. protest. notice of protest. and notice of dishonor, under the Subject Agreements (or any of them)
or otherwise in respect of any of the Borrower's Obligations and (1) all other notices to which Guarantor might
otherwise be entitled in connection with this Guaranty, the Subject Agreements (or any of them) or otherwise in
respect of any Borrower's Obligation.

        7.     Non-Impairment By Bankruptcy; etc. Guarantor's liability hereunder shall continue
notwithstanding. and shall be unaltered, unaffected and unimpaired by, (a) the bankruptcy, insolvency,
reorganization. merger. liquidation. dissolution, winding-up or cessation of existence of Borrower or any other
Person. and/or (b) any fraudulent, illegal or improper act by Borrower, and/or (c) any payment made on the
Borromer's Obligations which the recipient repays or is liable to repay to Borrower or any other Person pursuant
to any court order or as otherwise required by law.

        8.       Effect of Non-Enforcement; etc. Guarantor hereby covenants and agrees that the failure by
Beneficiary. or any other Person, to file or enforce a claim against Guarantor or Borrower, or any other Person.
shall not affect Guarantor's liability hereunder nor shall Guarantor be released from liability hereunder if recovery
from Borrower, any other guarantor, payor, endorser or surety in respect of any of the Borrower's Obligations or
any other Person becomes barred by any statute of limitations applicable to any cause of action upon any
Borrower's Obligation or upon this Guaranty or any obligation or liability founded upon this Guaranty. The
obligations of Guarantor hereunder are independent of the obligations of Borrower under the Subject Agreements
(and each of them) and of any security for or other Guaranty of the Borrower's Obligations. In the event of a
default in the performance of any of the Borrower's Obligations, Beneficiary may maintain an action against
Guarantor upon this Guaranty. whether or not Borrower is joined therein or a separate action is brought against
Borrower.

       9.      Acceleration of Maturity. In the event that the maturity of any Borrower's Obligation is
accelerated by bankruptcy or otherwise, such maturity shall also be accelerated for purposes of this Guaranty (and
the Guaranty of Guarantor hereunder), and without demand or notice to Guarantor.

        10.    Legal Fees. In the event that any action, suit, or other proceeding is brought by Beneficiary to
enforce the obligations of Guarantor under this Guaranty, the prevailing party shall be entitled to recover all of
such party's costs and expenses (including, without limitation, court costs and attorneys' fees) incurred in each
and every such action, suit or other proceeding, including any and all appeals or petitions therefrom. As used
herein, attorneys' fees shall mean the full and actual cost of any legal services actually performed in connection
with the matters involved, calculated on the basis of the fees charged by the attorneys performing such services
and shall not be limited to "reasonable attorneys' fees" as defined in any statute or rule of court.

     11.  Governing Law. THIS GUARANTY HAS BEEN MADE AND ENTERED INTO IN THE
STATE OF CALIFORNIA, AND THE INTERNAL SUBSTANTIVE LAWS (AS DISTINGUISHED FROM
THE CHOICE OF LAW RULES) OF SAID STATE SHALL GOVERN THE VALIDITY AND
INTERPRETATION HEREOF, AND THE PERFORMANCE BY GUARANTOR OF ITS DUTIES AND
OBLIGATIONS HEREUNDER. WHENEVER POSSIBLE, EACH PROVISION OF THIS GUARANTY
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
 Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 125 of 184 Page ID #:125


APPLICABI F LAW. IF ANY PROVISION OF THIS GUARANTY SHALL BE INVALID OR
UNENFORCEABLE UNDER APPLICABLE LAW. SUCI I PROVISION SI MU, BE INEFFECTIVE ONLY
TO TI IL EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT INVALIDATING OR
RE.NDFRING UNENFORCEABLE THE REMAINDER OF SUCH PROVISION OR THE REMAINING
PROVISIONS OF THIS GUARANTY.

       12.    Certain Information. Guarantor has informed itself of, and hereby assumes all responsibility for
being and keeping informed of, the financial condition and assets of Borrower and of all of the circumstances
bearing upon the risk of nonpayment or nonperformance of the Borrower's Obligations thereby and the nature,
scope and extent of the risks \\hich Guarantor assumes and incurs hereunder. Beneficiary shall have no duty to
advise Guarantor of an\ information regarding such circumstances or risks.

        13.     Legal Proceedings. Guarantor hereby agrees that any legal action, suit or proceeding against
Guarantor 1,or any successor-in-interest thereto) arising out of or relating to this Guaranty may (but need not) be
initiated by Beneficiary in a state or federal court located in the County of Los Angeles, State of California. By
execution and deliv er> of this Guaranty, Civarantor hereby (a) waives any objection that it may now or hereafter
have to the laying of venue of any such action. suit or proceeding in any such court, (b) waives any claim that any
such action, suit or proceeding brought in any such court has been brought in an inconvenient forum, (c) submits
to the personal jurisdiction of any such court in any such action, suit or proceeding, and (d) agrees to be bound
by any judgment. order or decree rendered by any such court in any such action, suit or proceeding.

       14.     Successors and Assigns. This Guaranty shall bind Guarantor and any and all heirs, administrators,
executors. successors and assigns (whether or not by operation of law) of Guarantor. No delegation or assignment
by Guarantor of this Guaranty or any of its obligations hereunder shall relieve Guarantor of any of its obligations
hereunder, all of which shall survive any such delegation or assignment. This Guaranty shall inure to the benefit
of Beneficiary and Beneficiary's successors and assigns. Beneficiary may without notice assign the benefit of
this Guaranty in whole or in part.

        15.     Entire Agreement. This Guaranty embodies the entire understanding of Beneficiary and
Guarantor with respect to Guarantor's obligation to Guaranty the full payment, performance and satisfaction of
the Borrower's Obligations and there are no further or other agreements or understandings, written or oral, in
effect between said parties relating to the Guaranty by Guarantor of the Borrower's Obligations unless otherwise
referred to herein or in any agreement executed by each of Beneficiary and Guarantor.

IN WITNESS WHEREOF, this Guaranty has been executed and delivered by Guarantor as of the date first above
set forth.

                                           "GUARANTOR"
                                           I lyun Kim


                                           By:
                                           Name:
                                           An individual

  ACCEPTED BY:
  - BENEFICIARY-
  BondIt LLC

  By:
  Name:
  Its:
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 126 of 184 Page ID #:126




                       EXHIBIT "8"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 127 of 184 Page ID #:127




                                             ASSIGNMENT OF PROCEEDS

                THIS ASSIGNMENT is made and entered into as of September 18th, 2017 (the "Effective Date")
 Hallows Movie Inc., a Canadian corporation, registered to do business in the state of Kentucky having an address at 212
 North 2" St. Suite 100 Richmond, Kentucky 40475, (the "Assignor") to BondIt LLC, a California limited liability
 company with a business address at 1639 11th St. #250 Santa Monica, CA 90404 (the "Assignee").

                                                          PURPOSE

                   WHEREAS, contemporaneously herewith Assignor and Assignee have entered into that certain Loan
 and Security Agreement (the "Agreement"), dated as of the date hereof, for the financing of the motion picture presently
 entitled "Crossface" (the "Picture"), the indebtedness under which Agreement is to be primarily repaid by Assignor with
 all refunds, subsidies, rebates or other amounts payable by Kentucky State, its agencies or instrumentalities in connection
 with any Tax Credits (the "Proceeds"). All capitalized terms used herein without definition shall have the respective
 meaning ascribed to such terms in the Agreement.

                  WHEREAS, subject to the terms and conditions in the Agreement, Assignee will fund up to One
 Million Five Hundred Thousand United States Dollars (US $1,500,000.00) to the Assignor in advance of receiving the
 Proceeds all pursuant to the terms of the Agreement.

                 WHEREAS, Assignor agrees to assign its rights to the Proceeds that Assignor receives in connection
 with the Picture to Assignee pursuant to the terms and conditions herein to secure the payments made by Assignee under
 the Agreement.

                  NOW THEREFORE, for good and valuable consideration, the receipt of which is hereby
 acknowledged, and as additional security for the payment and performance by Assignor of its obligations under the
 Agreement, it is agreed by the parties as follows:

                   1.       Assignment of Proceeds. Subject to the terms and conditions hereinafter set forth, Assignor
 does hereby transfer, assign and deliver unto Assignee all of the right, title and interest of Assignor in and to the Proceeds
 together with all the rights, privileges and appurtenances now or hereafter in any way belonging or pertaining thereto.

                   2.       Covenants of Assignor. Assignor represents and warrants that:

                 (i)      Subject to the terms and conditions of the Proceeds statutes in the State of Kentucky, it has the
 power and authority to assign the Proceeds;

                   (ii)     It will not assign, pledge or otherwise encumber (other than in connection with the security
 interests granted the  Guilds [as defined in the Agreement]) the Proceeds without the prior written consent of Assignee;

                   (iii)    It will not cancel, terminate or accept any surrender of its rights to receive the Proceeds, or
 amend or modify the same directly or indirectly in any respect whatsoever (including, without limitation, to sell, assign,
 transfer or allocate any of the Proceeds to any Person [as defined in the Agreement] or entity other than the Assignee or
 to permit any Proceeds received by the Assignor to be applied to any other tax liability [or other liability] for which the
 Assignor is liable), without having obtained the prior written consent of Assignee thereto;

                    (iv)    It will not waive or give any consent with respect to any default or variation in the performance
 of the receipt of the Proceeds, it will at all times take proper steps to enforce all of the provisions and conditions thereof,
 and it will forthwith notify Assignee of any defaults with respect to receipt of the Proceeds;

                  (v)      It will perform and observe, or cause to be performed and observed, all of the terms, covenants
 and conditions on its part to be performed and observed with respect to the Proceeds and the rights and obligations to
 obtain the Proceeds;
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 128 of 184 Page ID #:128




                  (vi)     It will timely file all necessary income tax returns, including the requisite credit claim forms,
 to obtain the Proceeds; and

                 (vii)   It will execute any and all additional assignments to Assignee relating to the Proceeds, as
 Assignee may at any time reasonably request and which are consistent with the terms and conditions of the Agreement.

                   3.       No satisfaction; No obligation. The Assignee's acceptance of this Assignment shall not
 constitute a satisfaction of any indebtedness, liability or obligation, or any part thereof, now or hereafter owed by
 Assignor to Assignee pursuant to the Agreement. Nothing in this Assignment shall be deemed to obligate Assignee at
 any time to undertake or perform any of the terms or conditions applicable to Assignor's receipt of the Proceeds, or to
 enforce compliance therewith. Assignee may institute such legal action and otherwise exercise any of its rights and
 powers, under the Agreement or otherwise, in such manner as it may deem advisable at any time it shall see fit to do so,
 and for any cause for which the same might have been instituted or done had this Assignment not been made. No waiver
 or condonation by Assignee of any breach or default, and no waiver of any right of Assignee, hereunder shall be deemed
 to constitute a waiver of any other or subsequent breach or default or to prevent subsequent exercise of any such right or
 any other similar right.

                  4.       Termination of Assignment. Upon (i) the payment in full of all obligations of Assignor under
 the Agreement or receipt of the Proceeds by Assignee (or its designee or assignee) pursuant to the Agreement and (ii) the
 cancellation and discharge of the Indebtedness (as defined in the Agreement) and obligations, this Assignment shall
 become null and void, and thereupon Assignee shall execute and deliver to Assignor any instruments which may be
 necessary or appropriate to terminate this Assignment and Assignee will promptly fund to Assignor's production account
 any Proceeds in excess of the amount required to repay the Indebtedness to the Assignee.

                    5.      Assignment; Amendment. The terms, covenants, agreements and conditions contained herein
 shall extend to, include and inure to the benefit of and be binding upon Assignor and Assignee and their respective heirs,
 executors, administrators, successors and assigns, as the case may be, and may not be terminated, changed or amended
 orally. Assignee, in Assignee's sole discretion, may assign this Assignment as security to any of its secured lenders
 without notice to Assignor.

           This Assignment shall be governed and construed in accordance with the laws of the State of California without
 resort to its conflicts of laws rules. Each party hereto hereby irrevocably submits itself to the jurisdiction of the state
 courts of the State of California. California law shall govern (i) the validity and interpretation of the Agreement, (ii) the
 performance of the parties of their respective obligations hereunder, and (iii) all other causes of action (whether sounding
 in contract or in tort) arising out of or relating to this Agreement or the termination of this Agreement. The parties
 irrevocably submit to the exclusive jurisdiction of the United States District Court for the Central District of California,
 for the purpose of any suit, action or other proceeding arising out of or based upon this Assignment or the subject matter
 hereof, and each party hereby waives, and agrees not to assert, by way of motion, a defense, or otherwise, in any such
 suit, action or proceeding, any claim that it is not subject personally to the jurisdiction of the above-named courts, that
 the suit, action or proceeding is brought in an inconvenient forum, that the venue of the suit, action or proceeding is
 improper or that this Assignment or the subject matter hereof may not be enforced in or by such court (provided, however,
 that the then applicable jurisdiction minimums are not waived). Assignor hereby consents to service of process by
 registered mail at the address to which notices are to be given. Assignor agrees that its submission to jurisdiction and its
 consent to service of process by mail is made for the express benefit of Assignee.




                                                               2
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 129 of 184 Page ID #:129




 IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the Effective Date.

 Hallows Movie Inc.,
 a Canadian    oration registered to do business in the state of Kentucky

 By:

 Its: Authorized Signatory



 BONDIT LLC
 a California limited liability company

 By:
       Matthew Helderman

 Its: Authorized Signatory
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 130 of 184 Page ID #:130




                       EXHIBIT "9"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 131 of 184 Page ID #:131




                                                  PROMISSORY NOTE

 US $1,925,000.00 ("Commitment Amount")

 As of September 181h, 2017 (the "Effective Date")

          1.       FOR VALUE RECEIVED, the undersigned, Hallows Movie Inc., a Canadian corporation, registered to
 do business in the state of Kentucky with an address at 212 North 2" St. Suite 100 Richmond Kentucky 40475,
 ("Borrower"), hereby promises to pay to the order of Bandit LLC ("Lender"), or holder, at 1639 11 t St. Santa Monica,
 CA 90404, or at such other address as the holder may specify in writing, the Commitment Amount (i.e., the Loan, plus
 the Interest Fee and the Legal Fee), in lawful money of the United States of America, on or prior to the Repayment Dates
 as determined pursuant to that certain Loan and Security Agreement by and between the Borrower and Lender dated as
 of September 18th, 2017, (the "Loan and Security Agreement"). Any capitalized terms not otherwise defined hereunder
 shall have the meaning as set forth in the Loan and Security Agreement.

          2.      If the principal balance of this Promissory Note is not paid in full on or before the Maturity Date or,
 upon the occurrence of an Event of Default, the principal balance of this Promissory Note shall be immediately due and
 payable and the undersigned promises to pay interest on the principal balance of this Promissory Note at an interest rate
 ("Default Interest Rate") equal to the lesser of (i) the maximum legal rate of interest permitted by applicable law with
 respect to lenders or, (ii) three percent (3%) per month, as provided for in Paragraph 2.8.1 of the Loan and Security
 Agreement. The Default Interest, if any, shall be due and owing, and shall accrue and be payable, from the applicable
 Repayment Date or the date of the respective Event of Default (after expiration of the applicable cure period, if any), to
 and including the date of payment of all sums due hereunder (or cure of such default, if permitted pursuant to said Loan
 and Security Agreement). All payments received hereunder shall be applied in the manner and in the order set forth in
 Paragraph 2.8.1 of the Loan and Security Agreement.

          3.       If this Promissory Note is not paid in full when due, the Borrower promises to pay all third party, actual,
 out-of-pocket costs and expenses of collection and reasonable outside attorneys' fees and court costs (including, without
 limitation, reasonable travel and accommodation expenses) incurred by the holder hereof on account of such collection,
 whether or not a suit is filed in relation thereto.

          4.       The Lender will make notations of borrowings and payments of the Loan and, if applicable, interest
 calculated at the applicable Default Interest Rate; provided, however, that the failure to make any such notation shall not
 limit or otherwise affect the obligations of the Borrower or the rights of the Lender hereunder. This Promissory Note is
 issued pursuant to said Loan and Security Agreement which, among other things provides for the making of the Loan by
 Lender to Borrower from time-to-time, such indebtedness of Borrower resulting from each such installment of the Loan
 being evidenced by this Promissory Note.

          5.       This Promissory Note is secured by the Collateral. Reference is hereby made to the Loan and Security
 Agreement for a description of the Collateral, the nature and extent of the security for this Promissory Note and the rights
 of the holder of this Promissory Note in respect of such security.

          6.        The Borrower hereby waives protest, diligence, presentment, demand for payment, notice of default or
 nonpayment, notice of dishonor and all other demands and notices in connection with the delivery, acceptance,
 performance and enforcement of this Promissory Note, and to the fullest extent permitted by law, all rights to assert any
 statute of limitations to an action hereunder.

          7.       If any provision or any word, term, clause or part of any provision of this Promissory Note shall be
 invalid for any reason, the same shall be ineffective, but the remainder of this Promissory Note and the provision shall
 not be affected and shall remain in full force and effect.

          8.       This Promissory Note is executed under and shall be governed by and construed in accordance with the
 laws of the State of California without reference to the conflict of laws provisions thereof. In any action brought under


                                                               i
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 132 of 184 Page ID #:132




 or arising out of this Promissory Note, the Borrower hereby irrevocably submits to the jurisdiction of the state courts of
 the State of California and to the jurisdiction of the United States District Court for the Southern District of California
 and hereby consents to service of process by registered mail at the address first written above. The Borrower hereby
 waives any right which the Borrower may have to transfer or change the venue of any action brought by the holder of
 this Promissory Note.

          IN WITNESS WHEREOF, this Promissory Note has been executed and delivered as of the Effective Date.

                                                              Hallows Movie Inc.,
                                                              a Canadian corporation, registered to do business in the
                                                              state of ntucky


                                                              By: Alex Glnzburg
                                                              Its: Authorized Signatory
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 133 of 184 Page ID #:133




                      EXHIBIT "10"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 134 of 184 Page ID #:134




                                   COPYRIGHT MORTGAGE AND ASSIGNMENT

          KNOW ALL MEN BY THESE PRESENTS that for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned, Hallows Movie Inc., a Canadian corporation, registered to do
business in the state of Kentucky ("Mortgagor"), does hereby mortgage, assign, grant, convey and transfer for security
to BondIt LLC, a California limited liability company ("Mortgagee"), and Mortgagee's successors and assigns,
exclusively throughout the world in perpetuity, as security for the full, timely and indefeasible repayment and discharge
by Mortgagor of the Indebtedness as contained in that certain Loan and Security Agreement, of even date herewith,
between Mortgagor and Mortgagee as amended, restated, supplemented or otherwise modified from time to time (the
"Loan and Security Agreement"), Mortgagor hereby irrevocably, unconditionally and absolutely grants to Mortgagee a
first priority security interest in and to the Tax Credit and Tax Credit Proceeds and Mortgagee shall further be granted a
valid first priority security interest, subordinate only to the applicable guilds, in all of Mortgagor's assets, whether now
owned or hereafter acquired, including, without limitation, all of Mortgagor's right, title and interest in connection with
"Crossface" (the "Picture") including but not limited to all works based upon, incorporated in, derived from,
incorporating or relating to the Picture and the collateral described in Schedule "A" hereto and by this reference
incorporated herein, but subject in all cases to the terms and conditions of the Loan and Security Agreement, whether
now owned or from time to time after the date hereof owned or acquired by Mortgagor. Mortgagee may assign its rights
and benefits hereunder to the party, if any, to whom it assigns as security the Loan and Security Agreement. This
Copyright Mortgage and Assignment is made pursuant to and is subject to all of the terms and conditions of the Loan
and Security Agreement. Where such Loan and Security Agreement is in conflict as to the terms set forth herein, the
Loan and Security Agreement shall control. Capitalized terms not defined herein shall have the meaning as set forth in
the Loan and Security Agreement.

Dated: As of September 1 8th, 2017


                                                              Hallows Movie Inc.,
                                                              a Canadian corporation, registered to do business in the
                                                              state of Kentucky


                                                              By:
                                                              Its: Authorized Agent



State of             n-̀toe./C-
                                            ) SS.
County of A..)e--L-1

         On Crtd2E(2 3            , 2012, before me,        4=20-k—ak&erkjas, a notary public, personally appeared
                  , who proved to  me on the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his authorized capacity and that by his
signature on the instrument the person, or the entity upon behalf of which the person acted, executed the instrument.

         I certify under PENALTY OF PERJURY under the laws of the State of Ak-c-4-(4/ ( that the foregoing
 paragraph is true and correct.

           WITNESS my hand and o        ial seal.                                            wISCONTI
                                                                           ROBERT JAMES
                                                                        Notary Public -  State of New York
                                                                                NO. 01V16320420
                                                                                                 County
 Sign                                        (Seal)                         Qualified In Nassau
                                                                                         Expires Mar 2, 2019
                                                                        My Commission
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 135 of 184 Page ID #:135




                                                          Schedule A

                                                           Collateral

                   All of Mortgagor's property, in accordance with the Loan and Security Agreement, including, without
limitation, all of Mortgagor's right, title and interest, now owned or hereafter acquired, in and to the following property:

                            (a)       That certain feature-length motion picture ("Picture") currently entitled "Crossface",
based on the screenplay of the same name written by Jake Goldberger and Sarah Coulter (the "Screenplay"), under
whatever title the Picture may be released, and all collateral, allied, ancillary, subsidiary and merchandising rights therein
and thereto, and all collateral, allied, ancillary, subsidiary and merchandising rights therein, and all properties and things
of value pertaining thereto and all products and proceeds thereof whether now in existence or hereafter made, acquired
or produced (as used in this paragraph, the term "Picture" shall mean and include the Picture, all of the aforesaid rights
and the rights set forth in subparagraphs (1) through (xiv) below), including, without limitation:

                                    (i)      All rights of Mortgagor of every kind and nature (including, without
limitation, copyrights) in and to the Screenplay, any literary, musical, dramatic or other material of any kind or nature
upon which, in whole or in part, the Picture is or may be based, or from which it is or may be adapted or inspired, or
which may be or has been used or included in the Picture including, without limitation, all scripts, scenarios, screenplays,
bibles, stories, treatments, novels, outlines, books, titles, concepts, manuscripts or other properties or materials of any
kind or nature in whatever state of completion and all drafts, versions and variations thereof (collectively, the "Literary
Property");

                                     (ii)     All rights of Mortgagor of every kind and nature in and to all physical
properties of every kind or nature of or relating to the Picture and all versions thereof, including, without limitation, all
physical properties relating to the development, production, completion, delivery, exhibition, distribution or other
exploitation of the Picture, and all versions thereof or any part thereof, including, without limitation, the Literary Property,
exposed film, developed film, positives, negatives, prints, answer prints, special effects, preprint materials (including
interpositives, negatives, duplicate negatives, internegatives, color reversals, intermediates, lavenders, fine grain master
prints and matrices and all other forms of preprint elements which may be necessary or useful to produce prints or other
copies or additional pre-print elements, whether now known or hereafter devised), soundtracks, recordings, audio and
video tapes and discs of all types and gauges, cutouts, trims and any and all other physical properties of every kind and
nature relating to the Picture in whatever state of completion, and all duplicates, drafts, versions, variations and copies of
each thereof (collectively, the "Physical Properties");

                                 (iii)     All rights of Mortgagor of every kind or nature in and to any and all music
and musical compositions created for, used in or to be used in connection with the Picture to the extent owned by
Mortgagor including, without limitation, all copyrights therein and all rights to perform, copy, record, rerecord, produce,
publish, reproduce or synchronize any or all of said music and musical compositions as well as all other rights to exploit
such music including record, soundtrack recording, and music publishing rights;

                                    (iv)     All collateral, allied, ancillary, subsidiary, publishing and merchandising
rights of Mortgagor of every kind and nature, without limitation, derived from, appurtenant to or related to the Picture or
the Literary Property, including, without limitation, all production, exploitation, or reissue production rights by use of
film, tape or any other recording devices now known or hereafter devised, whether based upon, derived from or inspired
by the Picture, the Literary Property or any part thereof; all rights of Mortgagor to use, exploit and license others to use
or exploit any and all novelization, publishing, commercial tieups and merchandising rights of every kind and nature,
including, without limitation, all novelization, publishing, merchandising rights and commercial tie-ups arising out of or
connected with or inspired by the Picture or the Literary Property, the title or titles of the Picture, the characters appearing
in the Picture or said Literary Property and/or the names or characteristics of said characters (all of which rights may be
nonexclusive), and including further, without limitation, any and all commercial exploitation in connection with or related
to the Picture and/or said Literary Property, but excluding any sequel, prequel and remake rights to the Picture;


                                                                2
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 136 of 184 Page ID #:136




                                   (v)       All rights of Mortgagor of every kind or nature, present and future, in and to
all agreements relating to the develop"ment, production, completion, delivery and exploitation of the Picture, including,
without limitation, all agreements for personal services, including the services of writers, directors, cast, producers,
special effects personnel, animators, cameramen and other creative, artistic and technical staff and agreements for the
use of studio space, equipment, facilities, locations, animation services, special effects services and laboratory contracts;

                                   (vi)     All insurance and insurance policies heretofore or hereafter placed upon the
Picture or the insurable properties thereof and/or any person or persons engaged in the development, production,
completion, delivery or exploitation of the Picture and the proceeds thereof;

                                     (vii) All copyrights, rights in copyrights, interests in copyrights and renewals and
extensions of copyrights, domestic and foreign, heretofore or hereafter obtained upon the Picture or the Literary Property
or any part thereof, and the right (but not the obligation) to make publication thereof for copyright purposes, to register
claims under copyright, and the right (but not the obligation) to renew and extend such copyrights, and the right (but not
the obligation) after prior notice, to sue in the name of Mortgagor and/or in the name of Mortgagee for past, present and
future infringements of copyright;

                                    (viii) All rights to produce, acquire, release, sell, distribute, subdistribute, lease,
 sublease, market, license, sublicense, exhibit, broadcast, transmit, reproduce, publicize or otherwise exploit the Picture,
 the Literary Property and any and all rights therein (including, without limitation, the rights referred to in subparagraph
 (aXiv) above) in perpetuity, without limitation, in any manner and in any media whatsoever throughout the universe,
 including, without limitation, by projection, radio, all forms of television (including, without limitation, free, pay, toll,
 cable, sustaining subscription, sponsored and direct satellite broadcast), in theatres, nontheatrically, on cassettes,
 cartridges and discs and by any and all other scientific, mechanical or electronic means, methods, processes or devices
 now known or hereafter conceived, devised or created;

                                    (ix)     All rights of Mortgagor of any kind or nature, direct or indirect, to acquire,
 produce, develop, reacquire, finance, release, sell, distribute, subdistribute, lease, sublease, market, license, sublicense,
 exhibit, broadcast, transmit, reproduce, publicize, or otherwise exploit the Picture, or any rights in the Picture, including,
 without limitation, pursuant to the Production Services Agreement and any other agreements between Mortgagor and
 any company controlling, controlled by, or under common control with Mortgagor (each, a "Subsidiary") which relate
 to the ownership, production or financing of the Picture;

                                    (x)       All contract rights and general intangibles and all rights in, to and under all
 security agreements leases and other contracts securing or otherwise relating to any such contract rights and general
 intangibles, which grant to any Person any right to acquire, produce, develop, reacquire, finance, release, sell, distribute,
 subdistribute, lease, sublease, market, license, sublicense, exhibit, broadcast, transmit, reproduce, publicize, or otherwise
 exploit the Picture or any rights in the Picture including, without limitation, all such rights pursuant to agreements
 between Mortgagor and any Subsidiary which relate to the ownership, production or financing of the Picture;

                                    (xi)     All rent, revenues, income, compensation, products, increases, proceeds and
 profits or other property obtained or to be obtained by Mortgagor from the production, release, sale, distribution,
 subdistribution, lease, sublease, marketing, licensing, sublicensing, exhibition, broadcast, transmission, reproduction,
 publication, ownership, exploitation or other uses or disposition of the Picture and the Literary Property (or any rights
 therein or part thereof), in any and all media, including, without limitation, the properties thereof and of any collateral,
 allied, ancillary, merchandising and subsidiary rights therein and thereto, and amounts recovered as damages by reason
 of unfair competition, the infringement of copyright, breach of any contract or infringement of any rights, or derived
 therefrom in any manner whatever;

                                  (xii) Any and all accounts, accounts receivable, general intangibles, contract rights,
 chattel paper, documents, instruments and goods, including inventory (as those terms are defined in the UCC), not



                                                                3
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 137 of 184 Page ID #:137




elsewhere included in this definition, which may arise in connection with the creation, production, completion, delivery,
financing, ownership, possession or exploitation of the Picture;

                                   (xiii) Any and all documents, receipts or books and records, including, without
limitation, documents or receipts of any kind or nature issued by any pledgeholder, warehouseman or bailee with respect
to the Picture and any element thereof and the equipment containing such books and records;

                                      (xiv) All accounts receivable, all contract rights, all general intangibles (as such
terms are defined in the UCC) in connection with or relating to the Picture including, without limitation, all accounts
receivable, all contract rights and general intangibles constituting rights to receive the payment of money, or other
valuable consideration, all receivables and all other rights to receive the payment of money including, without limitation,
under present or future contracts or agreements (whether or not earned by performance), from the sale, distribution,
exhibition, disposition, leasing, subleasing, licensing, sublicensing and other exploitation of the Picture or the Literary
Property or any part thereof or any rights therein or related thereto in any medium, whether now known or hereafter
developed, by any means, method, process or device in any market including, without limitation, all of Mortgagor's right,
title and interest in, to and under any existing or future agreements for the distribution or other exploitation of the Picture,
as the same may presently exist or hereafter from time to time come into existence, be amended, renewed, modified,
supplemented, extended or replaced, including Mortgagor's rights to receive payments thereunder, and all other rights to
receive film rentals, license fees, distribution fees, producer's shares, royalties and other amounts of every description
including, without limitation, from (a) theatrical exhibitors, nontheatrical exhibitors, television networks and stations and
airlines, cable television systems, pay television operators, whether on a subscription, per program charge basis or
otherwise, and other exhibitors, (b) distributors, subdistributors, lessees, sublessees, licensees and sublicensees (including
any Subsidiary) and (c) any other Person or entity that distributes, exhibits or exploits the Picture or the Literary Property
or elements or components of the Picture or the Literary Property or rights relating thereto; and,

                                    (xv) All proceeds, products, additions and accessions (including insurance
 proceeds) of the Picture, as defined and referred to in subparagraphs (aXi) through (a)(xiv) above;

                                 (xvi) All funds in or to be credited to the Production Account into which the
 proceeds of all Advances made hereunder shall be or shall have been credited;

                                   (xvii) All machinery, electrical and electronic components, equipment, fixtures,
furniture, office machinery, vehicles, trailers, implements and other tangible personal property of every kind and
description now owned or hereafter acquired by Mortgagor and used or useful in connection with the Picture (including,
without limitation, all wardrobe, props, mikes, scenery, sound stages, movable, permanent or vehicular dressing rooms,
sets, lighting equipment, cameras and other photographic, sound recording and editing equipment, projectors, film
developing equipment and machinery) and all goods of like kind or type hereafter acquired by Mortgagor in substitution
or replacement thereof, and all additions and accessions thereto (collectively, the "Equipment") and all rents, proceeds
and products of the Equipment including, without limitation, the rights to insurance covering the Equipment;

                                       (xviii) The following personal property, whether now owned or hereafter acquired:
 (1) the title or titles of the Picture and all of Mortgagor's rights to the exclusive use thereof including rights protected
 pursuant to trademark, service mark, unfair competition and/or other laws, rules or principles of law or equity or industry
 practice, and (ii) all inventions, processes, formulae, licenses, patents, patent rights, trademarks, trademark rights, service
 marks, service mark rights, trade names, trade name rights, logos, indicia, corporate and company names, business source
 or business identifiers and renewals and extensions thereof, domestic and foreign, whether now owned or hereafter
 acquired, and the accompanying good will and other like business property rights relating to the Picture, and the right
 (but not the obligation) to register claims under trademark or patent and to renew and extend such trademarks or patents
 and the right (but not the obligation) to sue in the name of Mortgagor or in the name of Mortgagee for past, present or
 future infringement of trademark or patent;




                                                                4
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 138 of 184 Page ID #:138




                                    (xix) All Cash and Cash Equivalents of Mortgagor derived from or relating to the
Picture and all drafts, checks, certificates of deposit, notes, bills of exchange and other writings which evidence a right
to the payment of money and are not themselves security agreements or leases and are of a type which is in the ordinary
course of business transferred by delivery with any necessary endorsement or assignment whether now owned or hereafter
acquired (all such drafts, checks, certificates of deposit, notes, bills of exchange and other writings, whenever acquired,
collectively are called "Instruments");

                                   (xx) Any and all amounts received or receivable by Mortgagor in the form of tax
credits or similar tax based subsidy transactions for which Mortgagor is or may be eligible; and

                                   (xxi) To the extent not included in the items described in paragraphs (a)(i) through
(a)(xx) above, all accounts, contract rights, general intangibles, documents, instruments, chattel paper, goods, inventory
and equipment (as such terms are defined in the UCC) now owned or hereafter acquired by Mortgagor, and the proceeds
and products thereof.

                           (b)      Notwithstanding anything to the contrary contained in paragraphs (a)(i) through
(a)(xxi) above, there shall be excluded from the Collateral described herein the interest of Mortgagor, whether as owner
or lessee, in any property constituting real property under the laws of the jurisdiction in which such property is located.

        The respective rights of Mortgagor and Mortgagee with respect to the Collateral are subject to the Loan and
Security Agreement. Capitalized terms used herein without definition shall have the respective meanings ascribed to
such terms in the Loan and Security Agreement.




                                                             5
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 139 of 184 Page ID #:139




                                               POWER OF ATTORNEY

         KNOW ALL PERSONS BY THESE PRESENTS that pursuant and subject to that certain Loan and Security
Agreement, dated as of September 18th, 2017 (the "Loan and Security Agreement"), entered into by and between Hallows
Movie Inc., a Canadian corporation, registered to do business in the state of Kentucky company ("Borrower"), on the
one hand, and Bondit LLC, a California limited liability company ("Lender"), on the other hand, concerning the financing
of the motion picture tentatively entitled, "Crossface" ("Picture"), Borrower hereby grants this power of attorney ("Power
of Attorney") to Lender, and irrevocably constitutes and appoints Lender as its attorney in fact for the following purposes:

         1.      To apply for, receive notices from, and communicate with the Kentucky State, Kentucky State
Department of Taxation and Finance, Kentucky Tourism Development Finance Authority, and the Kentucky Film Office.
(individually or collectively, "State Office"), on behalf of Borrower, in order to obtain for Borrower the Tax Credits
("Tax Credits") issued pursuant to the Kentucky State Film Production Tax Credit program. Lender shall promptly
provide Borrower with any copies of any written communications received by Lender from the State Office, and/or any
written communications or documents delivered by Lender to the State Office, in connection with the Tax Credits. No
casual or inadvertent failure by Lender to provide Borrower with such copies shall constitute a breach hereof or of the
Loan and Security Agreement;

         2.       In consultation with Borrower prior to any uncured Event of Default, otherwise in Lender's sole
discretion, to complete and file Borrower's income tax returns for Kentucky, and to make all necessary applications to,
receive notices from, and communicate with the Kentucky State Department of Taxation and Finance, Kentucky Tourism
Development Finance Authority, and the Kentucky Film Office in connection therewith;

         3.      To take all actions necessary in order for the Picture to qualify for the Tax Credits in an amount not less
than the Estimated Tax Credits, and to comply with all requirements necessary or advisable to obtain and retain the Tax
Credits including without limitation, compliance with all the rules and regulations of the State Office in connection with
the issuance of Tax Credits;

          4.        Without limiting the generality of the foregoing, to submit all documents and reports required by the
State Office, complete all audits, procedures and documentation required in connection with the issuance of the tax credit
certificate to be issued by the State Office evidencing the Tax Credits earned by Borrower in connection with the Picture,
and to comply with the credit requirements of the State Office; and

         5.        To execute under hand or under seal and deliver (conditionally or unconditionally), as fully and
completely as if such acts and things were done by the undersigned Borrower, any document required to supplement and
put into effect this Power of Attorney, and to take such other steps and actions as Lender may deem advisable or necessary
to effect the terms hereof pursuant and subject to the terms and conditions of the Loan and Security Agreement that in
the opinion of the Lender is necessary to complete the purpose of this Power of Attorney. Lender shall promptly provide
copies to Borrower of all documents so executed. No casual or inadvertent failure by Lender to provide Borrower with
such copies shall constitute a breach hereof or of the Loan and Security Agreement.

         This Power of Attorney is coupled with an interest. Lender shall solely decide the manner, time and purposes
in and for which the powers conferred to it shall be used; provided, however, that no term or condition hereof shall be
construed in any way which is inconsistent with the terms or conditions of the Loan and Security Agreement. Any
capitalized terms not otherwise defined hereunder shall have the meaning as set forth in the Loan and Security Agreement.

         BORROWER DECLARES THAT:

         (A) The rights and powers given to Lender shall automatically terminate upon repayment of the Indebtedness
 to Lender in accordance with the terms set forth in the Loan and Security Agreement;

         (B) The rights and powers granted to Lender hereby may be exercised by any individual so authorized to act on
 behalf of Lender;



                                                              1
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 140 of 184 Page ID #:140




         (C) Borrower hereby ratifies and confirms all actions whatsoever that Lender shall do or cause to be done while
acting hereunder. Notwithstanding the termination of this Power of Attorney, any action taken in good faith by Lender
pursuant to this Power of Attorney, without notice of such termination, shall be binding upon Borrower, to the same
extent as if such termination had not occurred;

        (D) It is specifically understood and agreed that Lender shall incur no liability, except to the extent resulting
from Lender's gross negligence or willful misconduct or bad faith, as a result of the execution of any instruments or the
taking of any action authorized by this Power of Attorney, all of such liability being expressly assumed by Borrower;
and

         (E) Borrower agrees to indemnify and save harmless Lender of and from any and all liability which it may incur
in connection with the exercise of the powers conferred upon it hereunder, except those resulting from Lender's own
gross negligence, willful misconduct or bad faith. Borrower further agrees to indemnify and defend any and all persons
(natural or corporate) relying upon this Power of Attorney from any and all liability arising from his, her, its or their
compliance with directions received from Lender except to the extent resulting from Lender's gross negligence, willful
misconduct or bad faith.

Executed on September 18th, 2017 by:

Hallows Movie Inc.,
a Canadian corporation, registered to do business in the state of Kentucky


By:
Its: Authorized Signatory


STATE OF 1ci..4.ki:
         .               e
                                           SS.
COUNTY OF 4-0402                  )

On 01111, 02:62.              , 201?- before me, 24:grO7.- ISIbt,Thotary public,n2NiCt L                    , personally
known to me (or proved on the basis of satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted, executed the instrument.

        WITNESS my hand and official seal.

                                                                     1       ROBERT JAMES "ISCONTI
                                                                                                       York
                                                                    ,1    Notary Public - State of New
                                                                                 NO. 01%5320420
                                                                             Qualified in Nassau County
                                                                    )                             Mar 2, 2019
                                                                    11   My Commission Expires




                                                            2
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 141 of 184 Page ID #:141




                      EXHIBIT "11"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 142 of 184 Page ID #:142




                                               POWER OF ATTORNEY

         KNOW ALL PERSONS BY THESE PRESENTS that pursuant and subject to that certain Loan and Security
Agreement, dated as of September 18th, 2017 (the "Loan and Security Agreement"), entered into by and between Hallows
Movie Inc., a Canadian corporation, registered to do business in the state of Kentucky company ("Borrower"), on the
one hand, and BondIt LLC, a California limited liability company ("Lender"), on the other hand, concerning the financing
of the motion picture tentatively entitled, "Crossface" ("Picture"), Borrower hereby grants this power of attorney ("Power
of Attorney") to Lender, and irrevocably constitutes and appoints Lender as its attorney in fact for the following purposes:

         I.      To apply for, receive notices from, and communicate with the Kentucky State, Kentucky State
Department of Taxation and Finance, Kentucky Tourism Development Finance Authority, and the Kentucky Film Office.
(individually or collectively, "State Office"), on behalf of Borrower, in order to obtain for Borrower the Tax Credits
("Tax Credits") issued pursuant to the Kentucky State Film Production Tax Credit program. Lender shall promptly
provide Borrower with any copies of any written communications received by Lender from the State Office, and/or any
written communications or documents delivered by Lender to the State Office, in connection with the Tax Credits. No
casual or inadvertent failure by Lender to provide Borrower with such copies shall constitute a breach hereof or of the
Loan and Security Agreement;

         2.       In consultation with Borrower prior to any uncured Event of Default, otherwise in Lender's sole
discretion, to complete and file Borrower's income tax returns for Kentucky, and to make all necessary applications to,
receive notices from, and communicate with the Kentucky State Department of Taxation and Finance, Kentucky Tourism
Development Finance Authority, and the Kentucky Film Office in connection therewith;

         3.      To take all actions necessary in order for the Picture to qualify for the Tax Credits in an amount not less
than the Estimated Tax Credits, and to comply with all requirements necessary or advisable to obtain and retain the Tax
Credits including without limitation, compliance with all the rules and regulations of the State Office in connection with
the issuance of Tax Credits;

         4.         Without limiting the generality of the foregoing, to submit all documents and reports required by the
State Office, complete all audits, procedures and documentation required in connection with the issuance of the tax credit
certificate to be issued by the State Office evidencing the Tax Credits earned by Borrower in connection with the Picture,
and to comply with the credit requirements of the State Office; and

         5.        To execute under hand or under seal and deliver (conditionally or unconditionally), as fully and
completely as if such acts and things were done by the undersigned Borrower, any document required to supplement and
put into effect this Power of Attorney, and to take such other steps and actions as Lender may deem advisable or necessary
to effect the terms hereof pursuant and subject to the terms and conditions of the Loan and Security Agreement that in
the opinion of the Lender is necessary to complete the purpose of this Power of Attorney. Lender shall promptly provide
copies to Borrower of all documents so executed. No casual or inadvertent failure by Lender to provide Borrower with
such copies shall constitute a breach hereof or of the Loan and Security Agreement.

         This Power of Attorney is coupled with an interest. Lender shall solely decide the manner, time and purposes
in and for which the powers conferred to it shall be used; provided, however, that no term or condition hereof shall be
construed in any way which is inconsistent with the terms or conditions of the Loan and Security Agreement. Any
capitalized terms not otherwise defined hereunder shall have the meaning as set forth in the Loan and Security Agreement.

         BORROWER DECLARES THAT:

         (A) The rights and powers given to Lender shall automatically terminate upon repayment of the Indebtedness
 to Lender in accordance with the terms set forth in the Loan and Security Agreement;

         (B) The rights and powers granted to Lender hereby may be exercised by any individual so authorized to act on
 behalf of Lender;
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 143 of 184 Page ID #:143




         (C) Borrower hereby ratifies and confirms all actions whatsoever that Lender shall do or cause to be done while
acting hereunder. Notwithstanding the termination of this Power of Attorney, any action taken in good faith by Lender
pursuant to this Power of Attorney, without notice of such termination, shall be binding upon Borrower, to the same
extent as if such termination had not occurred;

        (D) It is specifically understood and agreed that Lender shall incur no liability, except to the extent resulting
from Lender's gross negligence or willful misconduct or bad faith, as a result of the execution of any instruments or the
taking of any action authorized by this Power of Attorney, all of such liability being expressly assumed by Borrower;
and

         (E) Borrower agrees to indemnify and save harmless Lender of and from any and all liability which it may incur
in connection with the exercise of the powers conferred upon it hereunder, except those resulting from Lender's own
gross negligence, willful misconduct or bad faith. Borrower further agrees to indemnify and defend any and all persons
(natural or corporate) relying upon this Power of Attorney from any and all liability arising from his, her, its or their
compliance with directions received from Lender except to the extent resulting from Lender's gross negligence, willful
misconduct or bad faith.

Executed on September I 81h, 2017 by:

Hallows Movie Inc.,
a Canadian corporation, registered to do business in the state of Kentucky


By:
Its: Authorized Signatory


STATE OF N€3..afe,       e
                                           SS.
COUNTY OF *0421(                  )

On be 0a6-I4                  , 201 7-, before me, ( 42r32-,-- 'J ISIVAlotary public,171\Krt L              , personally
known to me (or proved on the basis of satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted, executed the instrument.

        WITNESS my hand and official seal.
                                                                                ROBERT JAMES ' 11SCONT1
                                                                                                         York
                                                                            Notary Public - State of New
                                                                                   NO.   01V16320420
                                                                    c)1         Qualified in Nassau County
                                                                          fyly Commission Expires Mar 2, 2019




                                                            2
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 144 of 184 Page ID #:144




                      EXHIBIT "12"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 145 of 184 Page ID #:145


                                                   BondIt
                                                   MARIA   CAPITAL.




    May 3, 2018

    Hallows Movie Inc.
    Attn: Mr. Dong Lee, Mr. Alex Ginzburg
    212 North 2nd St. Suite 100
    Richmond, KY 40475


             Re:   Notice of Default


    Gentlemen:

            Reference is hereby made to that certain Loan and Security Agreement dated of
    September 18, 2017 by and between, Hallows Movie Inc., a Canadian corporation registered to
    do business in Kentucky ("Company"), and BondIt LLC ("Lender") (as the same and may
    hereafter from time to time be amended, supplemented, modified, extended, renewed, or
    replaced, the "Loan Agreement"). The Loan Agreement and all ancillary documentation,
    including the Guaranty's will be referred to as the "Loan Documents". Capitalized terms used
    herein and not otherwise defined shall have the respective meanings ascribed to them in the Loan
    Agreement.

            We hereby notify you that Events of Default have occurred (and are continuing) under
    Sections 9,1.5, 9,1,6, 9.1.12, 9.1,15, and 9.1,16 of the Loan Agreement (all of the foregoing
    referred to here as "Defaults") as a result of, among other things, Company's failure to adhere to
    the agreed upon Production Schedule, and Company's failure to start Principal Photography by
    February 28, 2018 (5,10). Inevitably, the mismanagement of Company will result in
    delinquencies which will constituent additional Events of Default on or before May 30, 2018
    (Sections 9,1,1, 9.1,2, and 9.1.3.). Upon the occurrence of any of the Events of Default set forth
    in paragraph 21, subject to paragraph 23_, all Indebtedness is hereby immediately due and
    payable.

            Lender may pursue the remedies afforded to Lender under the Loan Agreements and
    related Guaranty's (including, without limitation, pursuant to paragraph 9.4) or under any of the
    documents executed in connection herewith, or any other remedy afforded to Lender by law or
    equity, and Lender may, at its option, do and perform all other acts and things necessary for the
    proper preservation and protection of Lender's rights hereunder, solely with respect to the
    Collateral (and the receipts therefrom) or pursuant to any agreement secured by Lender's
    Security Interest under the Loan Agreements, all at the cost and expense of Borrower, which
    amount so expended shall constitute costs recoupable by Lender and secured as provided under
    the Loan Agreements. Lender may pursue the remedies afforded to Lender hereunder (including,
    without limitation, pursuant to paiRgraph2.4 of the Loan Agreements) or under any of the
    documents executed in connection therewith, including Power of Attorney, or any other remedy
    afforded to Lender by law or          and Lender may, at its option, do and perform all other acts

    002148022v1
                                 1639 ' 1th St. #160. Santa Monica, CA. 90404.
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 146 of 184 Page ID #:146


                                                  BondIt
                                                   111111A   CAPITAL




    and things necessary for the proper preservation and protection of Lender's rights under the Loan
    Agreements, solely with respect to the Collateral (and the receipts therefrom) or pursuant to any
    agreement secured by Lender's Security Interest hereunder, all at the cost and expense of
    Borrower, which amount so expended shall constitute costs recoupable by Lender and secured as
    provided hereunder.

                  Other Defaults under the Loan Agreement may exist or be discovered and Lender
    does not waive any of its rights and remedies by not listing the same in this Notice. As a result of
    the Default, Lender is accelerating the Loan, and Lender will cause you to incur the additional
    costs and expenses incurred by Lender to do so.

            From and after an Event of Default, all Indebtedness of the Borrower under the Loan
    Agreements bears interest at the Default Rate applicable thereto until so paid; and if any other
    Default or Event of Default occurs, then at the election of Lender, while any such Default or
    Event of Default is outstanding, all of the Indebtedness shall bear interest at the Default Rate
    applicable thereto. Interest calculated at the Default Rate shall be immediately due and owing
    and shall accrue and be payable from the date such payment was due to and including the date of
    payment. If Indebtedness is not paid in full when due, Borrower has promised to pay all
    reasonable costs and expenses of collection and reasonable outside attorneys' fees and expenses
    and court costs incurred by the Lender hereof on account of such collection whether or not suit is
    filed thereon.

            In light of the severity of Lender's now compromised position, Lender hereby accelerates
    the Repayment Date of the Committment Amount to Thursday May 17, 2018. As such, the
    Commitment Amount of $1,925,000, and Default Fees, must be received by Lender by wire
    transfer in immediately available funds, or Lender will undertake various actions necessary to
    protect and preserve its interests, including but not limited to legal action against the Borrower,
    and the Guarantors.

            Nothing contained in this Notice of Default or in any oral or written communication
    between Lender, on-the-one hand, and Company, and/or any other Person, on the other hand
    shall constitute a waiver of the Default or any other default under the Loan Agreement or any
    rights or remedies of Lender as against Company and/or any other Person. Please be advised that
    Lender hereby continues to reserve and preserve all of it's respective rights and remedies against
    Company and/or any other Person under the Loan Agreement and/or at law and/or in equity.

            This Notice of Default shall not constitute an amendment or waiver by Lender of any
    provision of the Loan Agreement, which may only be made in writing, and all of the provisions
    of the Loan Agreement shall continue to remain in full force and effect to the extent in effect on
    the date hereof.

           Notwithstanding anything set forth in this Notice of Default or in any other document or
    statement issued in connection herewith, the Lender reserves all of the rights, powers, and
    remedies available to it under the Loan Agreement and at law if the breach described above is
    not cured promptly or if any subsequent breach of any other portion of the Loan Agreement

    002148022vf
                                 1639 11th St. #160. Santa Monica, CA. 90404.
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 147 of 184 Page ID #:147



                                                  BondIt
                                                   HPOIA   CAPITAL




    should occur. The foregoing is not a complete statement of the facts and circumstances
    surrounding this matter, and the Lender hereby further reserves all of its other rights, powers, and
    remedies available under the Loan Agreement, at law, in equity or otherwise.




                                                  Matthew Helderman, CEO


    Cc
    Elsa Ramo, Esq. Ramo Law (via e-mail:          ramolaw.com)
    Michael Eisner, Esq. Eisner Law (fax: 310-855-3201, Meisner ersnerlaw.com)




    002148022vf
                                 1639 11th St. #160. Santa Monica, CA. 90404.
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 148 of 184 Page ID #:148




                      EXHIBIT "13"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 149 of 184 Page ID #:149




    From: alexg@letitplay.com <alexg@letitplay.com>
    Sent: Thursday, May 31, 2018 1:17 AM
    To: Matthew Helderman <matthewhelderman@bondit.us>
    Cc: Luke Taylor <luketaylor@bondit.us>; Tonyl <tonyl@letitplay.com>; Pat Depeters
    <patdepeters@bondit.us>
    Subject: Re: Crossface (the film) - Follow Up
    Attachments: Utopia Grant.pdf

    Hey guys,

    Here is a full update. Please let me know if you have any questions.

    We are putting together the paperwork for Jai Courtney to play Chris Benoit. We are hoping this will be
    fully done within the next few weeks.
    We have been discussing start dates of mid-August to mid-September. He is available at that time and
    so is John Cusack. Regarding the crew, we had a bunch of heads, and will need to reproach them when
    we are getting closer.

    I also spoke to the Kentucky film office. We are good. In fact, we have as much as 2 years to begin
    filming and 4 years to complete the film. So we're in no danger.

    Additional security comes in two ways. There is Utopia, which is a $1.8m film with a $1.5m tax credit
    (after being sold). The grant is attached. We already shot a good chunk of it and are waiting for a few
    actors to complete it. That should happen in July or early August. We will then file for the tax credit and
    hope to get it around December.

    We are also working on a film in Alabama, called The Recovery (yes). The application approval will be
    sent as soon as I can scan it (in the am). It will be shot this year and has a tax credit of about $1.55m. We
    are planning to shoot it around the same time as Crossface, but obviously either right before or right
    after.

    Regarding October repayment, there are a bunch of things out there.

    * Earnings from Good will happen in September. We will know more about the value of the film in about
    1.5 months, when fall festivals announce their lineups.

    * The $1.5m Utopia tax credit and any earnings from the film. We plan to presell at Toronto and will
    have a good amount of footage to do so.

    * The Recovery is the same. $1.55m tax credit and presales that will take place during Toronto.

    * Crossface presales during Toronto and the tax credit. I realize you already own that credit.

    There is lots of money out there to cover our debt to you (almost $5m in tax credits alone). It's difficult
    to say what will happen first and how quickly. What 1 see is that there's a good chance that except for
    earnings from Good, nothing else will come in by October. Because of that, we will have to make a
    decision to take a loan against the credits or presales to repay you on time or potentially wait until the
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 150 of 184 Page ID #:150




    money comes in and pay the late fees to you. Our team and your team can have this discussion when
    we get closer to October.

    Alex

    > Alex and Tony,
    >
    > Per our discussion yesterday please follow up early this coming week
    > with the following:
    >
    > Proper production updates — including Jai Courtney status, likely
    > start dates and key crew members details (line producer, accountant, etc).

    > Additional security being pledged — both the 'additional Puerto Rico'
    > film as well as outside receivables for consideration.
    >
    > Default resolution — clarification as to how you plan to rectify the
    > current default and repay by October per the terms of the agreement.
    >
    > Again, BondIt holds the Copyright Mortgage here and will reserve all
    > rights over the control of the film until we are satisfied with the
    > above items.
    >
    > Thank you and enjoy your Memorial Day weekend with your families.
    >
    > MATTHEW HELDERMAN
    > CEO and co-founder
    >
    > Office: (213) 204-6552 <te1:213-204-6552> x101
    > 1639 11th St. #160 I Santa Monica, CA 90404 www.Bondlt.us
    > <https://bondit.us/>
    >
    >
    >
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 151 of 184 Page ID #:151




              COMMONWEALTH OF
              PUERTO RICO
              Economic Development


    VIA EMAIL
    gene io10@yahoo.com

                                                                                           April 18, 2017

    Jorge Martinez
    Utopia Film, LLC

    Re:      Notification of Grant Issuance and Payment of Filing Fee Act No. 27-2011
             Utopia Film, LLC
             Film Project: Utopia
             Case Number: 020-2016-2017

    Dear Mr. Martinez,

    We hereby notify you that the application for the Grant of Film Project Tax Benefits and
    Exemptions (the "Grant") by Utopia Film, LLC ("Applicant") for the film project Utopia (the
    "Film Project") under Act No. 27-2011 of March 4, 2011, as amended, known as the Puerto Rico
    Film Industry Economic Incentives Act (the "Act"), has been duly endorsed.

    In order to comply with the requirements of the Act for the issuance of the Grant, the Applicant
    is required to pay the Puerto Rico Film Commission (the "Film Commission") a filing fee
    equivalent to 1% of the Puerto Rico Production Expenses qualifying for the tax credit (the
    "Filing Fee").

    The Applicant has presented estimated total Puerto Rico Production Expenses of $1,801,407.32
    which equals $1,801,407.32 paid to Puerto Rico Residents, plus $0.00 paid to Qualified
    Nonresidents.

    In order for the Department of Economic Development and Commerce to issue the Grant, the
    Applicant has 15 working days from this date to accept the Grant as issued and enclosed by
    means of a sworn statement. The Applicant is also required to pay the amount of $9,0,07.04
    which is equivalent to 50% of the Filing Fee with regards to Resident and Nonresident "Above-
    the-Line" payments. The payment is made through the purchase of a note from the Puerto Rico
    Department of Treasury's Internal Revenue Collections Office (using Code 0754). The
    remaining balance for the Filing Fee pertaining to Resident and Nonresident "Above-the-Line"
    expenses will be payable upon completion of the Film Project and certification of qualifying
    expenditures. At such time, the Applicant shall also be required to pay an additional fee totaling
    1% of the Puerto Rico Production Expenses corresponding to payments made to Qualified
    Nonresidents designated as "Below-the-Line".



                                                                                      Li   It 04.11.1• •ia•

                                                                                   rar.erwtwi          OP
    PO Box 382350, San Juan, PR 00930.2350                              ECONOMIC DEVELOPMENT
    P: 787485-2900 www.ddecpr.com                                                 & COMMERCE
                                                                                                    &Cot ,
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 152 of 184 Page ID #:152




    The original sworn statement document and payment receipt must be delivered to the Film
    Commission's office. Failure to accept the Grant and/or pay the 50% Filing Fee will be deemed
    as a withdrawal of the application. The Applicant may re-submit the application and the new
    application will be subject to tax credit availability at the date of its filing.

    Once evidence of payment is received, the Puerto Rico Department of Treasury will reserve
    $1,621,266.59 in tax credits for the Applicant. In the event the corresponding Auditor Report for
    the Film Project, as reviewed and certified by the Film Commissioner and the Puerto Rico
    Department of Treasury, provides for a higher tax credit amount that the tax credit established in
    the application, such additional tax credits shall be available subject to: (i) tax credit availability
    at the time of the Audit Report; (ii) the approval of the Film Commissioner and the Puerto Rico
    Department of Treasury; (iii) the corresponding amendment of the Grant. Thank you for your
    attention to this matter.




    Film Incentives Program Manager




                                                                                           140   •••••   •

                                                                                       SISPAIRTAINV Of
    PO Box 382350, San Juan, PR 00936.2350                                  ECONOMIC DEVELOPMENT
    P: 787.785-2980 www.ddecpccam                                                     & COMMERCE
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 153 of 184 Page ID #:153




                      EXHIBIT "14"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 154 of 184 Page ID #:154




                    FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
            This First Amendment to Loan and Security Agreement (the "Amendment"), is entered into as of
    October 20, 2018, by and between Hallows Movie, Inc., a Canadian Corporation, registered to do
    business in the state of Kentucky ("Borrower"), and BondIt LLC, a limited liability company organized
    and existing under the laws of California ("Lender"), with respect to the Loan and Security Agreement,
    dated as of September 18, 2017 (the "Loan Agreement"), between Borrower and Lender. Borrower and
    Lender are sometimes individually referred to in this Amendment as a "Party" and are collectively
    referred to as the "Parties." Capitalized terms used in this Amendment without definition have the same
    meanings that are given to those terms in the Loan Agreement. The Parties' agreement is as follows:

            1.      FACTUAL BACKGROUND.

                    1.1     Borrower and Lender previously entered into the Loan Agreement in which
    Lender agreed to make a loan to Borrower to be used to fund a portion of the cost of production of the
    motion picture entitled Crossface (the "Picture"), for use in the payment of pre-production, production
    and post-production costs of the Picture, all as described more fully in the Loan Agreement.

                    1.2    Borrower failed to comply with the terms of the Loan Agreement and Lender put
    Borrower in Default under the terms of the Loan Agreement. In consideration for Lender agreeing to this
    Amendment to the Loan Agreement as set forth in this Amendment and executing the Assignment and
    Security Agreements attached hereto as Exhibits in favor of Lender as described below, Lender has
    agreed to extend the Maturity Date, as set forth in this Amendment, subject to the terms and conditions of
    this Amendment, the Loan Agreement, and the Exhibits.

            2.      AMENDMENTS TO THE LOAN AGREEMENT.

                    2.1     Paragraph 1.5 of the Loan Agreement is deleted in its entirety and is replaced
    with the following:

                     "Borrower" means Hallows Movie Inc., a Canadian corporation, registered to do
            business in the state of Kentucky. For purposes of Paragraphs 4 and 5, Borrower shall
            mean the following: (i) Hallows Movie Inc., a Canadian corporation, registered to do
            business in the state of Kentucky; (ii) Hallows Movie LLC, a Puerto Rican limited
            liability company, currently producing the motion picture entitled Recovery in the state of
            Alabama, and Utopia Film LLC, a Puerto Rican limited liability company that produced
            the motion picture currently entitled Utopia, and is in the process of claiming its Puerto
            Rican tax credit.

                    2.2     Paragraph 4.1.1 of the Loan Agreement is deleted in its entirety and is replaced
    with the following:

                    4.1.1. Film Collateral and Copyright. The Picture, the motion picture project
            currently entitled The Recovery and the motion picture project entitled Utopia, (the
            "Additional Pictures"), and all of Borrower's rights therein and thereto, and all properties
            and things of value pertaining thereto, and all products and proceeds thereof, whether
            now in existence or hereafter made, acquired or produced (as used in this paragraph, the
            term the "Picture" shall mean and include the Picture, all of the aforesaid rights and the
            rights of Borrower set forth in subparagraphs 4.2.1.1 through 4.2.1.16 below), including,
            without limitation:
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 155 of 184 Page ID #:155




                    2.3        Paragraph 4.1.5 of the Loan Agreement is deleted in its entirety and is replaced
    with the following:

                     4.1.5 Tax Credit Proceeds. The Tax Credits and Tax Credit Proceeds, whether
            now owned or hereafter acquired (including all property andlor assets converted or
            substituted for such Tax Credits or Tax Credit Proceeds), and to the extent not included in
            the items described herein and above, all Tax Credits and Tax Credit Proceeds whether
            now owned or hereafter acquired for and to the Additional Pictures.

                       2.4     The following shall be inserted as Paragraph 4.2.1 of the Loan Agreement:

                   Concurrently with the execution of this Amendment, Borrower hereby authorizes
            Lender to file the appropriate financing statement(s) in the applicable jurisdictions under
            the UCC, pursuant to Exhibits 1 and 2 to this Amendment.

                    2.5        Paragraph 2.7 of the Loan Agreement is deleted in its entirety and is replaced
    with the following:

                    2.7.   Repayment Dates. The Commitment Amount and any Default Interest on
            the Promissory Note shall be immediately due and payable on the following dates (the
            "Repayment Date(s)"): (1) US$1,925,000.00 on the earlier of September 14, 2018 or
            Borrower receiving any monies from the tax incentive proceeds for the Additional
            Pictures.

            3.         ADDITIONAL AGREEMENT.

                     The Parties acknowledge that the an Event of Default occurred and that in the event that
    Borrower fails to repay US$1,925,000.00, then Lender is entitled to charge Borrower all Default Interest
    as if the Event of Default had occurred as of February 28, 2018.

            4.         CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT.

                    This Amendment will be effective when the last of the following has occurred: (i) this
    Amendment has been executed by both Parties; (ii) Hallows Movie LLC has executed the Assignment
    and Guaranty set forth as Exhibit 1 hereto; and (iii) Utopia LLC has executed the Assignment and
    Guaranty set forth as Exhibit 2 hereto.

            5.         REPRESENTATIONS AND WARRANTIES.

                      In order to induce Lender to enter into this Amendment, Borrower represents and warrants
    to Lender that:

                    5.1     No event has occurred or is continuing which constitutes an Event of Default or
    potential Event of Default under the Loan Agreement.

                     5.2    Borrower's representations and warranties contained in the Loan Agreement are
    true, correct and complete on and as of the date of this Amendment, to the same extent as though the
    representations and warranties were made on and as of the date of this Amendment.

                   5.3    Borrower's execution, delivery and performance of this Amendment is within its
    corporate power and has been duly authorized by all necessary corporate action, and this Amendment



                                                          2
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 156 of 184 Page ID #:156




    constitutes Borrower's valid and binding agreement, enforceable against Borrower in accordance with its
    terms subject to the effect of any applicable bankruptcy, insolvency, reorganization or other laws relating
    to or affecting the enforcement of creditors' rights generally.

            6.      COUNTERPARTS.

                   This Amendment may be executed in any number of counterparts, and by different Parties,
    in separate counterparts, each of which when executed and delivered will be deemed an original, but all of
    which counterparts together will constitute one and the same instrument. A signed and delivered
    facsimile copy of this Agreement, or a signed copy transmitted electronically in either a tagged image
    format file (TIFF) or a portable document format (PDF), will be binding on the Party signing the
    facsimile or electronically transmitted copy, and that copy will have the same effect as a signed original.
    A Party who delivers a facsimile or electronically transmitted signature page agrees to later deliver a
    signed original to any Party who requests it.

            7.      EFFECTIVE AMENDMENT.

                   The Parties agree that, except as specifically provided in this Amendment, this Amendment
    does not in any way affect or impair the terms and conditions of the Loan Agreement, and all of the terms
    and conditions of the Loan Agreement are to remain in full force and effect unless otherwise specifically
    amended, waived or changed pursuant to the terms and conditions of this Amendment.

            8.      APPLICABLE LAW.

                 This Amendment and the Parties' rights and obligations and all other aspects of this
    Amendment are deemed to be made under, are governed by and must be construed and enforced in
    accordance with the laws of the State of California.




                                                         3
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 157 of 184 Page ID #:157




         The Parties have entered into this Amendment as of the date indicated on the first page.

                                                  HALLOWS MOVIE, INC.


                                                  By:

                                                  I ts:        Managing Member


                                                  BONDIT L Ir


                                                  By:
                                                  Its:        Managing Member




                                                          4
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 158 of 184 Page ID #:158




                      EXHIBIT "15"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 159 of 184 Page ID #:159




                                  SECURITY AND GUARANTY AGREEMENT

                     This SECURITY AND GUARANTY AGREEMENT, dated as of October 20, 2018,(as
    amended, amended and restated, supplemented or otherwise modified from time to time, this "Agreement"), is
    made by and between Hallow Movie LLC, a Puerto Rico limited liability company with an address at 1379 Paseo
    Don Juan San Juan, PR 00907 (the "Guarantor"), and BondIt LLC, a California limited liability company, with
    an address at 1639 11th St. #160 Santa Monica, CA 90404, (213) 204-6552, (the "Lender").

                                                      RECITALS

           A.      Pursuant to the terms of the Loan and Security Agreement dated as of September 18, 2017 (as
    amended, supplemented or otherwise modified, renewed or replaced from time to time, the "Loan and Security
    Agreement"), by and between a Canadian Corporation, registered to do business in the state of Kentucky (the
    "Borrower") and Lender, Lender has made a loan to the Borrower in the amount of One Million Five Hundred
    Thousand United States Dollars (USS1,500,000.00) (the "Loan").

             B.        Borrower failed to comply with the terms of the Loan Agreement and Lender put Borrower in
    Default under the terms of the Loan Agreement. In consideration for Lender agreeing to this Amendment to the
    Loan Agreement as set forth in the First Amendment to the Loan and Security Agreement, dated as of October
    _, 2018, and this Agreement in favor of Lender as described below, Lender has agreed to extend the Maturity
    Date, as set forth in the Amendment, subject to the terms and conditions of the Amendment, the Loan Agreement,
    and this Agreement.

             C.      Guarantor is now pledging its expected tax credit, along with any other Collateral (as that term
    is defined in the Loan and Security Agreement) in connection with the motion picture currently entitled The
    Recovery, (the "Picture") which is currently in production in Alabama.

          D.         It is a condition precedent to the Amendment that the Guarantor execute and deliver this
    Agreement.

             E.       The parties hereto are entering into this Agreement to provide, among other things, for the grant
    of the security interest in the Collateral (defined in the Loan and Security Agreement) and a guaranty of the
    Repayment Amount (as defined in the Loan and Security Agreement as amended) by Guarantor.

                                                     AGREEMENT

                     NOW THEREFORE, in consideration of the foregoing premises and other good and valuable
    consideration, the receipt and sufficiency of which are hereby acknowledged, the Guarantor and the Lender
    hereby agrees as follows:

            1.       DEFINITIONS; RULES OF INTERPRETATION.

                      (a)     Terms Defined in Loan and Security Agreement and the UCC. Unless otherwise
    defined herein, terms defined in the Loan and Security Agreement and used herein shall have the meanings
    assigned to them in the Loan and Security Agreement, or, if not defined herein, capitalized terms used herein
    that are defined in the UCC shall have the meanings assigned to them in the UCC.

                     (b)      Definitions of Certain Terms Used Herein. As used in this Agreement, the following
    terms shall have the following meanings:

                     "Agreement" has the meaning set forth in the preamble hereof.
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 160 of 184 Page ID #:160




                    "Collateral" has the meaning set forth in Paragraph 4 (and all sub-paragraphs thereto) of the
    Loan and Security Agreement, as amended.

                      "Distributions" means all dividends, distributions, cash, instruments, options, warrants,
    securities, returns of capital or principal, income, interest, profits and other property and proceeds from time to
    time received or receivable or otherwise made upon or distributed in respect of or in exchange for, or as a result
    of any redemptions or withdraws in respect of, the Collateral.

                    "Event of Default" means (a) any event contained in Paragraph 9 of the Loan and Security
    Agreement that gives rise to a repayment of the Loan, or (b) any breach by the Guarantor of this Agreement.

                       "Governmental Authority" means the government of the United States of America, any other
    nation or any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
    regulatory body, court, central bank, self-regulatory organization, exchange or other entity exercising executive,
    legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government.

                     "Lender" has the meaning set forth in the preamble hereof.

                    "Lien" means (a) with respect to any asset any mortgage, deed of trust, lien, pledge,
    hypothecation, encumbrance, charge or security interest in, on or of such asset and (b) in the case of securities,
    any purchase option, call or similar right of a third party with respect to such securities.

                   "Loan Documents" means the Loan and Security Agreement, the Amendment, and this
    Agreement and any other document delivered or furnished pursuant to the foregoing.

                       "Obligations" means the aggregate amount of principal and interest on the Loan made to the
    Borrower and all other fees payable by, and obligations and liabilities (including all indemnification obligations
    and liabilities, the Borrower (including, without limitation, fees and interest accruing at the then applicable rate
    provided in the Loan and Security Agreement after the maturity of the Loan and interest accruing at the then
    applicable rate provided therein after the filing of any petition in bankruptcy, or the commencement of any
    insolvency, reorganization or like proceeding, relating to the Borrower, whether or not a claim for post-filing or
    post-petition interest is allowed in such proceeding) to the Lender, whether direct or indirect, absolute or
    contingent, due or to become due, or now existing or hereafter incurred, which may arise under, out of, or in
    connection with, any Loan Document, or any other document made, delivered or given in connection with any
    of the foregoing, in each case whether on account of principal, interest, reimbursement obligations, fees,
    indemnities, costs, expenses or otherwise (including, without limitation, all fees and disbursements of one
    counsel to the Lender in each applicable jurisdiction that are required to be paid by the Borrower pursuant to the
    Loan Documents).

                        "Person" means any natural person, corporation, limited partnership, general partnership,
    limited liability company, limited liability partnership, joint stock company, joint venture, association, company,
    trust, bank, trust company, land trust, business trust or other organization, whether or not a legal entity, and any
    Governmental Authority.

                      "UCC" means the Uniform Commercial Code as in effect from time to time in Puerto Rico;
    provided, however, that, at any time, if by reason of mandatory provisions of law, any or all of the perfection or
    priority of the Lender's security interest in any item or portion of the Collateral is governed by the Uniform
    Commercial Code as in effect in a jurisdiction other than the State of Delaware, the term "UCC" shall mean the
    Uniform Commercial Code as in effect, at such time, in such other jurisdiction for purposes of the provisions
    hereof relating to such perfection or priority and for purposes of definitions relating to such provisions.

             2.      GRANT OF SECURITY INTEREST. The Guarantor hereby irrevocably and unconditionally
    pledges, assigns and grants to the Lender a security interest in all of the Guarantor's right, title and interest in,


                                                             2
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 161 of 184 Page ID #:161




    to the Picture and the Collateral, as collateral security to secure the payment and performance in full of all the
    Obligations.

            3.       APPROVALS.

             Guarantor must obtain written approval by Lender with respect to any broker, lender, financier, or
    similar third party, prior to entering into an agreement in connection with the Tax Credits or Tax Credit Proceeds
    for the Picture.

            4.       OBLIGATIONS.

            The Collateral secures the payment and performance of the Obligations.

            5.       THE GUARANTOR'S REPRESENTATIONS AND WARRANTIES.

            The Guarantor represents and warrants to Lender all of the Representations and Warranties set forth in
    paragraph 5 of the Loan and Security Agreement, and those Representation and Warranties are incorporated
    herein by reference as is if set forth in their entirety herein.

            6.       CERTAIN COVENANTS. The Guarantor hereby covenants to the Lender that, unless
    compliance is waived in writing by the Lender, from and after the date of this Agreement until the Obligations
    have been paid in full:

                   (a)      The Guarantor will keep the Collateral free of all liens, claims, security interests and
    encumbrances of any kind or nature, whether voluntary or involuntary.

                     (b)     The Guarantor agrees to pay prior to delinquency all taxes, charges, liens and
    assessments against the Collateral, and upon the failure of the Guarantor to do so, the Lender at its option may
    pay any of them and shall be the sole judge of the legality or validity thereof and the amount necessary to
    discharge the same.

                     (c)      The Guarantor shall not voluntarily (i) sell, assign, lease, transfer, trade, withdraw,
    redeem, substitute or otherwise dispose of any of the Collateral, or enter into any agreement to do so.

                    (d)       The Guarantor shall give the Lender at least ten (10) days prior written notice before
    changing its name, its jurisdiction of organization or, in the case of an individual, the location of its principal
    residence.

              7.      THE LENDER APPOINTED ATTORNEY IN FACT. The Guarantor authorizes and
    irrevocably appoints the Lender as the Guarantor's true and lawful attorney-in-fact with full power of
    substitution to take any action and execute or otherwise authenticate any record or other documentation that the
    Lender considers necessary or advisable to accomplish the purposes of this Agreement, including but not limited
    to, the following actions (but the Lender shall not be obligated to and shall have no liability to the Guarantor or
    any third party for failure to so do or take action): (a) to endorse, receive, accept and collect all checks, drafts,
    other payment orders and instruments representing or included in the Collateral or representing any payment,
    dividend or distribution relating to any Collateral or to take any other action to enforce, collect or compromise
    any of the Collateral; (b) to transfer any Collateral into the name of the Lender or its nominee or any broker-
    dealer (which may be an affiliate of the Lender) and to execute any control agreement covering any Collateral
    on the Guarantor's behalf and as attorney-in-fact for the Guarantor in order to perfect the Lender's first priority
    and continuing security interest in the Collateral and in order to provide the Lender with control of the Collateral,
    and the Guarantor's signature on this Agreement or other authentication of this Agreement shall constitute an
    irrevocable direction by the Guarantor to any bank, custodian, broker dealer, any other securities intermediary
    or holding any Collateral to comply with any instructions or entitlement orders, of the Lender without further


                                                            -3-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 162 of 184 Page ID #:162




    consent of the Guarantor; (c) to exercise any right, privilege or option pertaining to any Collateral; (d) to file any
    claims, take any actions or institute any proceedings which the Lender determines to be necessary or appropriate
    to collect or preserve the Collateral or to enforce the Lender's rights with respect to the Collateral; (e) to execute
    in the name or otherwise authenticate on behalf of the Guarantor any record reasonably believed necessary or
    appropriate by the Lender for compliance with laws, rules or regulations applicable to any Collateral, or in
    connection with exercising the Lender's rights under this Agreement; (f) to file any financing statement relating
    to this Agreement electronically, and the Lender's transmission of the Guarantor's signature on and authentication
    of the financing statement shall constitute the Guarantor's signature on and authentication of the financing
    statement; (g) to make any compromise or settlement it deems desirable or proper with reference to the
    Collateral; (h) to do and take any and all actions with respect to the Collateral and to perform any of the
    Guarantor's obligations under this Agreement; and (i) to execute any documentation reasonably believed
    necessary by the Lender for compliance with any restrictions, laws, rules or regulations applicable to any
    Collateral hereunder that constitutes restricted or control securities under the securities laws. The foregoing
    appointments are (i) coupled with an interest and irrevocable until this Agreement is terminated and (ii) unless
    earlier terminated pursuant to clause (i) of this sentence, shall (x) shall survive the death, disability or liquidation
    of the Guarantor and (y) not be revoked without the Lender's written consent. To the extent permitted by law,
    the Guarantor hereby ratifies all said attorney-in-fact shall lawfully do by virtue hereof.

             8.       GUARANTY.

                      (a)     Unconditional Guarantee. Guarantor hereby unconditionally, absolutely and
    irrevocably guarantees to Lender and its successors and assigns the full, faithful and complete performance by
    Guarantor of each and every covenant, agreement, duty, liability and/or obligation (known, unknown, fixed,
    contingent or otherwise) of Guarantor under or contained in the Loan and Security Agreement including, without
    limitation, the due and timely payment of all amounts payable by Guarantor under the Loan and Security
    Agreement, all in strict accordance with the terms and provisions of the Loan and Security Agreement
    (collectively the "Guarantor Obligations"), and all as if Guarantor were the primary obligor with respect to each
    and all of the Guarantor Obligations. Guarantor acknowledges and agrees that this Guarantee Agreement
    constitutes a guarantee of payment and performance and not merely of collection.

                      (b)     Certain Authorizations. Guarantor authorizes Lender, without notice or demand and
    without affecting Guarantor's liability hereunder, without prejudice to Guarantor' rights and remedies under the
    Loan and Security Agreement, from time to time to renew, compromise, extend, accelerate or otherwise change
    the time for payment of or otherwise change the terms of any of the Guarantor Obligations or any part thereof,
    including increase or decrease of any rate of interest thereon; take and hold security for the payment of any or
    all of the Guarantor Obligations, and exchange, enforce, waive and release any such security; apply such security
    and direct the order or manner of sale thereof as Lender in its discretion may determine; and release and/or
    substitute any one or more of any endorsers or Guarantor for any or all of the Guarantor Obligations.

                      (c)     Subordination. Guarantor hereby subordinates any indebtedness of Guarantor now or
    hereafter held by Guarantor to the Guarantor Obligations, and Guarantor shall collect, enforce and receive such
    indebtedness of Guarantor to Guarantor, if Lender so requests, as trustee for Lender and shall pay over to Lender
    all collections on and proceeds of such indebtedness of Guarantor to Lender, but without reducing or affecting
    in any manner the liability of Guarantor under the other provisions of this Guarantee Agreement.

                      (d)     No Subrogation. Guarantor hereby: (a) expressly and irrevocably waives, to the fullest
    extent possible, on behalf of itself and its successors and assigns (including any surety) and any other Person,
    any and all rights at law or in equity to subrogation, to reimbursement, to exoneration, to contribution, to
    indemnification, to set off or to any other rights that could accrue to a surety against a principal, to a guarantor
    against a maker or obligor, to an accommodation party against the party accommodated, to a holder or transferee
    against a maker, or to the holder of any claim against any Person, and which Guarantor may have or hereafter
    acquire against Guarantor or any Person in connection with or as a result of Guarantor's execution, delivery
    and/or performance of this Guarantee Agreement, or any other documents to which Guarantor is a party or

                                                             -4-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 163 of 184 Page ID #:163




    otherwise; (b) expressly and irrevocably waives any "claim" (as such term is defined in the United States
    Bankruptcy Code) of any kind against Guarantor, and further agrees that it shall not have or assert any rights
    with respect to any such claim against any Person (including any surety), either directly or as an attempted set
    off to any action commenced against Guarantor by any of the Lender; and (c) acknowledges and agrees (i) that
    this waiver is intended to benefit Lender and shall not limit or otherwise affect Guarantor's liability hereunder
    or the enforceability of this Guarantee Agreement, and (ii) that the rights of Lender under this sentence shall
    survive payment and performance in full of the Guarantor Obligations.

                       (e)     Certain Waivers. Neither any Lender nor any other Person shall be required to take
    any action of any kind or nature against Guarantor or any other Person, or resort to any security held by Lender
    or any other Person, at any time before Lender may proceed against Guarantor on this Guarantee Agreement.
    Each of the Guarantor hereby expressly waives, relinquishes and releases, in any action brought on, arising out
    of or relating to this Guarantee Agreement or otherwise: (a) pursuant to California Civil Code Section
    2856(a)(1), all of Guarantor's rights of subrogation, reimbursement, indemnification and contribution and any
    other rights and defenses that are or may become available to Guarantor by reason of California Civil Code
    Sections 2787 to 2855, inclusive, (b) pursuant to California Civil Code Section 2856(a)(2), all rights or defenses
    Guarantor may have in respect of its obligations as a guarantor by reason of any election of remedies by the
    Lender, even if that election of remedies has destroyed Guarantor's rights of subrogation and reimbursement
    against Guarantor, (c) any claim (i) that any obligation of Guarantor hereunder is larger in amount or more
    burdensome than that of Guarantor, (ii) based on Guarantor' liability ceasing for any reason, (iii) that this
    Guarantee Agreement may be revoked, (iv) based on any alteration of any original Obligation without
    Guarantor's consent, (v) that acceptance by Lender of anything in partial satisfaction of the Guarantor
    Obligations reduces the obligations of Guarantor hereunder, (vi) that performance or any offer of performance
    of any or all of the Guarantor Obligations exonerates Guarantor, (vii) that Guarantor may require any Lender to
    proceed against Guarantor or pursue any other remedy, (viii) that Guarantor may compel Guarantor to perform
    any Obligation when due, (ix) that if Guarantor satisfies any of the Guarantor Obligations in whole or in part,
    Guarantor is bound to reimburse Guarantor, (x) that Guarantor, upon satisfying all or any part of the Guarantor
    Obligations, is entitled to enforce any remedy which a Lender then has against Guarantor, (xi) that Guarantor is
    entitled to the benefit of any security for the performance of any of the Guarantor Obligations, (xii) that as to
    any property of Guarantor that has been hypothecated with property of Guarantor, Guarantor is entitled to have
    Guarantor' property first applied to discharge of the Guarantor Obligations, (xiii) that Lender, or any other
    Person, must resort to property upon which a Lender, or such other Person, has a lien in any particular order, or
    must otherwise marshal any such liens, or (xiv) that Guarantor may require a Lender, or any other Person, to
    seek satisfaction from funds to which Guarantor has no claim or to marshal assets, (d) any claim, right or defense
    based upon any other action or circumstance which might otherwise constitute a legal or equitable discharge,
    defense or exoneration of a guarantor or surety, (e) notice of the acceptance of this Guarantee Agreement by any
    Person, (f) notice of the Guarantor Obligations now existing or which may hereafter exist or be created or
    incurred, (g) notice of any adverse change in the financial condition of Guarantor or of any other fact that might
    increase Guarantor's risk hereunder, (h) presentment, notice of demand for payment or performance, notice of
    default or nonpayment or nonperformance, protest, notice of protest, and notice of dishonor, under the Loan and
    Security Agreement or any other agreement in connection therewith (or any of them) or otherwise in respect of
    any of the Guarantor Obligations and (1) all other notices to which Guarantor might otherwise be entitled in
    connection with this Guarantee Agreement, the Loan and Security Agreement or any other agreement in
    connection therewith (or any of them) or otherwise in respect of any Obligation.

                     (0        Non-Impairment by Bankruptcy. Guarantor's liability hereunder shall continue
    notwithstanding, and shall be unaltered, unaffected and unimpaired by, (a) the bankruptcy, insolvency,
    reorganization, merger, liquidation, dissolution, winding-up or cessation of existence of Guarantor or any other
    Person, and/or (b) any fraudulent, illegal or improper act by Guarantor, and/or (c) any payment made on the
    Guarantor Obligations which the recipient repays or is liable to repay to Guarantor or any other Person pursuant
    to any court order or as otherwise required by law.




                                                          -5-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 164 of 184 Page ID #:164




                     (g)       Effect of Non-Enforcement. Guarantor hereby covenants and agrees that the failure by
    a Lender, or any other Person, to file or enforce a claim against Guarantor or Guarantor, or any other Person,
    shall not affect Guarantor's liability hereunder nor shall Guarantor be released from liability hereunder if
    recovery from Guarantor, any other guarantor, payor, endorser or surety in respect of any of the Guarantor
    Obligations or any other Person becomes barred by any statute of limitations applicable to any cause of action
    upon any Obligation or upon this Guarantee Agreement or any obligation or liability founded upon this
    Guarantee Agreement. The obligations of Guarantor hereunder are independent of the obligations of Guarantor
    under the Loan and Security Agreement or any other agreement in connection therewith (and each of them) and
    of any security for or other guarantee of the Guarantor Obligations. In the event of a default in the performance
    of any of the Guarantor Obligations, a Lender may maintain an action against any or all Guarantor upon this
    Guarantee Agreement, whether or not Guarantor is joined therein or a separate action is brought against
    Guarantor.

             9.        REMEDIES.

                      (a)      If an Event of Default occurs and is continuing, the Lender may do any one or more of
    the following, to the extent permitted by law with respect to any of the Collateral:

                               (i)      Exercise as to any or all of the Collateral all the rights, powers and remedies
    of a secured party.

                              (ii)     Enforce the security interest given hereunder pursuant to the UCC and any
    other applicable law or in equity.

                             (iii)    Exercise any and all rights as beneficial and legal owner of the Collateral,
    including perfecting assignment of and exercising any and all voting, conversion, registration, purchase,
    consensual and other rights and powers of a holder of any Collateral.

                               (iv)     Personally, or by agents or attorneys, immediately take possession of the
    Collateral or any part thereof, from the Guarantor or any other Person who then has possession of any part thereof
    with or without notice or process of law.

                                 (v)     Demand, sue for, collect or receive any money or property at any time payable
    or receivable in respect of the Collateral including instructing the obligor or obligors on any agreement,
    instrument or other obligation constituting part of the Collateral to make any payment required by the terms of
    such agreement, instrument or other obligation directly to the Lender, and in connection with any of the
    foregoing, compromise, settle, extend the time for payment and make other modifications with respect thereto;
    provided, however, that in the event that any such payments are made directly to the Guarantor, prior to receipt
    by any such obligor of such instruction, the Guarantor shall segregate all amounts received pursuant thereto in
    trust for the benefit of the Lender and shall promptly (but in no event later than two (2) business days after receipt
    thereof) pay such amounts to the Lender.

                               (vi)     Retain and apply the Distributions to the Obligations as provided in provided
    in Section 9jb).

                               (vii)   Sell all or any part of the Collateral at public or private sale in accordance
    with the UCC, without advertisement, in such manner and order as the Lender may elect. The Lender may
    execute any sale of the Collateral through an affiliate of the Lender. The Lender or any affiliate of the Lender
    may purchase the Collateral for its own account at any such sale. The Lender shall give the Guarantor such
    notice of any public or private sale as may be required by the UCC, provided that to the extent notice of any
    such sale is required by the UCC or other applicable law, the Guarantor agrees that at least ten ( I 0) days' notice
    to the Guarantors of the time and place of any public sale or the time after which any private sale is to be made
    shall constitute reasonable notification. The Guarantor further acknowledges that a private sale may result in


                                                            -6-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 165 of 184 Page ID #:165




    prices and other terms less favorable to the seller than if such sale were a public sale and, notwithstanding such
    circumstances, agrees that no such private sale shall, to the extent permitted by applicable law, be deemed not
    to be "commercially reasonable" solely as a result of such prices and other sale terms. The Guarantor
    acknowledges and agrees that the Lender, in conducting a private sale, may impose such conditions as the Lender
    deems appropriate to insure a lawful sale under the securities laws, including, without limitation, the right to
    approach and negotiate with only a limited number of potential purchasers, and to restrict purchasers to those
    who can make appropriate representations and warranties. Upon any such sale, the Lender shall have the right
    to deliver, assign and transfer to the buyer thereof the Collateral so sold. Each buyer at any such sale shall hold
    the Collateral so sold absolutely and free from any claim or right of whatsoever kind, including any equity or
    right of redemption of the Guarantor that may be waived or any other right or claim of the Guarantor, and the
    Guarantor, to the extent permitted by law, hereby specifically waives all rights of redemption, stay or appraisal
    that such Guarantor has or may have under any law now existing or hereafter adopted. Any sale of the Collateral
    hereunder may be without giving any warranties as to the Collateral. The Lender may specifically disclaim any
    warranties of title or the like. This procedure will not be considered to affect adversely the commercial
    reasonableness of any sale or other disposition of the Collateral

                            (viii) Comply with any applicable state or federal law requirements in connection
    with a disposition of the Collateral and such compliance will not be considered to affect adversely the
    commercial reasonableness of any sale or other disposition of the Collateral.

                       (b)     All cash proceeds received by or on behalf of the Lender in respect of any sale of,
    collection from, or other realization upon all or any part of the Collateral shall, unless otherwise required by
    applicable law or a Government Authority, following the payment of the fees and expenses of the Lender related
    to such sale, collection andtor realization and enforcement hereunder, be applied by the Lender to the Obligations
    in such order as the Lender may elect. Any surplus of such cash or cash proceeds held by or on behalf of the
    Lender and remaining after payment in full of all the Obligations shall be paid to the Guarantor. If the proceeds
    of sale, collection or other realization of or upon the Collateral pursuant to this Section are insufficient to cover
    the costs and expenses of such realization and the payment in full of all Obligations, the Guarantor shall remain
    liable for any deficiency to the extent the Guarantor is obligated therefor under the Loan Documents.

                       (c)     The Guarantor agrees that the Collateral or any part thereof may be sold by the Lender
    or any of its affiliate as provided for in this Agreement, and, except as otherwise expressly set forth in this
    Agreement, expressly waives any rights of notice of sale, advertisement procedures, or related provisions granted
    under applicable law. The Guarantor hereby waive, to the fullest extent permitted by applicable law, notice or
    judicial hearing in connection with the Lender's taking possession or the Lender's disposition of the Collateral
    or any part thereof, including any and all prior notice and hearing for any prejudgment remedy or remedies and
    any such right which the Guarantor would otherwise have under law, and the Guarantor hereby further waive,
    to the fullest extent permitted by applicable law: (i) all damages occasioned by such taking of possession; (ii) all
    other requirements as to the time, place and terms of sale or other requirements with respect to the enforcement
    of the Lender's rights hereunder; and (iii) all rights of redemption, appraisal, valuation, stay, extension or
    moratorium now or hereafter in force under any applicable law. The Lender shall not be liable for any incorrect
    or improper payment made pursuant to this Section 8 in the absence of bad faith, gross negligence or willful
    misconduct on the part of the Lender as determined by a court of competent jurisdiction by final and
    nonapplicable judgment. Any sale of, or the grant of options to purchase, or any other realization upon, any
    Collateral shall operate to divest all right, title, interest, claim and demand, either at law or in equity, of the
    Guarantorfsi therein and thereto, and shall be a perpetual bar both at law and in equity against the Guarantor and
    against any and all Persons claiming or attempting to claim the Collateral so sold, optioned or realized upon, or
    any part thereof, from, through or under the Guarantor.

                     (d)     The Guarantor shall not attempt to hold the Lender responsible for selling any of the
    Collateral at an inadequate price even if the Lender accepts the first offer received or if only one possible
    purchaser appears or bids at any sale thereof.



                                                              7
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 166 of 184 Page ID #:166




                      (e)     The Guarantor will cooperate fully with the Lender with respect to any sale or
    liquidation by the Lender of any of the Collateral, including full and complete compliance with all requirements
    of applicable securities laws, and will give to the Lender all information and will do all things necessary,
    including the execution of all documents, forms, instruments and other items, for the complete and unrestricted
    sale and/or transfer the Collateral or any portion thereof.

                               The Guarantor further agrees that a breach of any of the covenants contained in this
    Section 8(d) will cause irreparable injury to the Lender, that the Lender has no adequate remedy at law in respect
    of such breach and, as a consequence, that each and every covenant contained in this Section 8(d) shall be
    specifically enforceable against the Guarantor, and the Guarantor hereby waives and agrees not to assert any
    defenses against an action for specific performance of such covenants except for a defense that no Event of
    Default has occurred and is continuing or payment in full of the Obligations.

              10.      LIMITATION ON THE LENDER'S DUTIES. Except for reasonable care in the custody of
    any Collateral in its possession and the accounting for moneys actually received by it hereunder, the Lender shall
    have no duty as to any Collateral or as to the taking of any necessary steps to preserve rights against prior parties
    or any other rights pertaining to any Collateral. The Lender shall be deemed to have exercised reasonable care
    in the custody and preservation of the Collateral in its possession if the Collateral is accorded treatment
    substantially equal to that which the Lender accords its own property, it being understood that the Lender shall
    not have any responsibility for (a) ascertaining, exercising or taking other action or giving the Guarantorisi
    notice with respect to subscription rights, calls, conversions, exchanges, maturities, lenders or other matters
    relative to any Collateral, whether or not the Lender has or is deemed to have knowledge of such matters, or (b)
    taking any necessary steps to preserve rights against any parties with respect to any Collateral. The Lender shall
    not be liable for any loss to the Collateral resulting from acts of God, war, civil commotion, fire, earthquake, or
    other disaster or for any other loss or damage to the Collateral except to the extent such loss is determined by a
    court of competent jurisdiction by final and nonappealable judgment to have resulted from the Lender's gross
    negligence or willful misconduct.

             11.     WAIVERS. The Lender shall be under no duty or obligation whatsoever and the Guarantor
    waives any right to require the Lender to (a) make or give any presentment, demands for performances, notices
    of nonperformance, protests, notices of protest or notices of dishonor in connection with any obligations or
    evidences of indebtedness held by the Lender as Collateral, or in connection with any obligation or evidences of
    indebtedness which constitute in whole or in part the Obligations, (b) proceed against any Person, (c) proceed
    against or exhaust any Collateral, or (d) pursue any other remedy in the Lender's power; and the Guarantor
    waives any defense arising by reason of any disability or other defense of any other Person, or by reason of the
    cessation from any cause whatsoever of the liability of any other Person.

             12.      CONTINUING AGREEMENT AND POWERS.

                     (a)     This is a continuing Agreement and all the rights, powers and remedies hereunder shall
    apply to all Obligations, notwithstanding, without limitation, the death, incapacity, cessation of business,
    dissolution or bankruptcy of the Guarantor or any other Person, or any other event or proceeding affecting the
    Guarantor or any other Person.

                      (b)      Until all Obligations shall have been indefeasibly paid in full, the power of sale and all
    other rights, powers and remedies granted to the Lender hereunder shall continue to exist and may be exercised
    by the Lender at the time specified hereunder irrespective of the fact that the Obligations or any part thereof may
    have become barred by any statute of limitations, or that the personal liability of the Guarantor may have ceased.
    The Guarantor waives the benefit of any statute of limitations as applied to this Agreement.

              13.     COSTS. All reasonable costs and expenses, including reasonable attorney's fees, incurred or
    paid by the Lender in exercising any right, power or remedy conferred by this Agreement or in the enforcement
    thereof, shall become a part of the Obligations secured hereunder and shall be paid to the Lender by the Guarantor

                                                            -8-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 167 of 184 Page ID #:167




    not later than ten (10) days after written demand therefor. The provisions of this Section 13 shall survive the
    termination of this Agreement or any provision hereof.

              14.     NOTICES. Unless otherwise provided herein, any notice or other communication herein
    required or permitted to be given shall be given in the manner and become effective as set forth in the Loan and
    Security Agreement, (a) as to the Guarantor, at the address, facsimile number, telephone number or email address
    as set forth above and (b) as to the Lender, at the address, facsimile number or telephone number or email address
    of the Lender set forth above, or in each case at such other address, facsimile number, telephone number or email
    address as shall be designated by such party in a written notice to the other party complying as to delivery with
    the terms of this Section 14.

             15.     GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY
    TRIAL.

                      (a)       Governing Law. This Agreement shall be governed by, and construed in accordance
             with, the laws of the State of California.

                      (b)     JURISDICTION AND WAIVER OF JURY TRIAL. The provisions of Paragraph
             10.7 of the Loan and Security Agreement are incorporated herein by reference.

             16.      CONTINUING SECURITY INTEREST.

                     (a)      This Agreement shall create a continuing security interest in the Collateral and (i) shall
    be binding upon and inure to the benefit (i) of the Guarantor and its successors, assigns, executors, administrators,
    personal representatives, heirs and legatees, and (ii) of the Lender and its successors, assignees and transferees;
    provided, however, that the Guarantor may not assign or otherwise transfer any of its rights or obligations
    hereunder without the prior written consent of the Lender (and any attempted assignment or transfer by the
    Guarantor without such consent shall be null and void). No other Persons (including any other creditor of the
    Guarantor) shall have any interest herein or any right or benefit with respect hereto.

                      (b)     The Guarantor agrees that its Obligations and the security interest and pledge created
    hereunder shall, to the extent permitted by law, continue to be effective or be reinstated, as applicable, if at any
    time payment, or any part thereof, of all or any part of the Obligations is rescinded or must otherwise be restored
    by the Lender upon the bankruptcy or reorganization of the Guarantor or otherwise.

             17.      TERMINATION. When the Loan and other Obligations have been paid in full in cash (other
    than contingent indemnification obligations for which no demand has been made by the Lender on the Borrower),
    this Agreement shall terminate and all obligations of the Guarantor hereunder shall terminate (other than those
    obligations which, pursuant to the express terms of this Agreement, survive termination of this Agreement), all
    without delivery of any instrument or performance of any act by any party, and all rights to the Collateral shall
    revert to the Guarantor. Upon termination of this Agreement, the Collateral (or any remaining portion thereof)
    shall be released from the Lien of this Agreement and the security interest granted hereunder shall be terminated.
    At the request of the Borrower or Guarantor and at the expense of the Borrower or Guarantor, following any
    such termination, the Lender shall promptly return all instruments previously delivered to the Lender
    representing any Collateral and execute and deliver to the Borrower or Guarantor such documents (including
    without limitation UCC-3 termination statements) as the Borrower or Guarantor may reasonably request to
    evidence such termination.

             18.      MISCELLANEOUS.

                     (a)      Amendments. This Agreement may be waived, altered, modified or amended only by
    an instrument in writing, duly executed by the Lender and the Guarantor.



                                                              9
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 168 of 184 Page ID #:168




                     (b)      Counterparts. This Agreement may be executed in any number of identical counterparts,
    each of which shall be deemed an original for all purposes and all of which constitute, collectively, one agreement.
    Delivery of an executed counterpart of a signature page of this Agreement by facsimile or any other electronic
    means that reproduces an image of the actual executed signature page shall be effective as delivery of a manually
    executed counterpart of this Agreement.

                      (c)       Filing Authorization. The Guarantor hereby irrevocably authorizes the Lender to file
    one or more financing statements describing all or part of the Collateral in any filing office or jurisdiction as the
    Lender may determine in its sole discretion, and continuation statements, or amendments thereto, relative to all
    or part of the Collateral as authorized by applicable law. Such financing statements, continuation statements and
    amendments will contain any other information required by the UCC for the sufficiency or filing office
    acceptance of any financing statement, continuation statement or amendment. The Guarantor agrees to furnish
    any such information to the Lender promptly upon request. The Guarantor also ratifies its authorization for the
    Lender to have filed any initial financing statement or amendments thereto filed prior to the date hereof.

                       (d)       Further Assurances. From time to time, the Guarantor shall, at the request of the
    Lender, execute such other agreements, documents or instruments (including, without limitation, any stock
    powers, instructions to any securities intermediary, issuer or transfer agent, proxies, or any other documents of
    transfer) or take any other actions in connection with this Agreement as the Lender may reasonably deem
    necessary to evidence or perfect the security interests granted herein, to maintain the first priority of the security
    interests, or to effectuate the rights granted to the Lender herein, but their failure to do so shall not limit or affect
    any security interest or any other rights of the Lender in and to the Collateral. Such powers or documents may
    be executed in blank or completed prior to execution, as requested by the Lender.

                     (e)      No Waiver. No failure or delay by the Lender in exercising any right or power
    hereunder or under any other Loan Document shall operate as a waiver thereof, nor shall any single or partial
    exercise of any such right or power, or any abandonment or discontinuance of steps to enforce such a right or
    power, preclude any other or further exercise thereof or the exercise of any other right or power. The rights and
    remedies of the Lender hereunder and under the other Loan Documents are cumulative and are not exclusive of
    any rights or remedies that the Lender would otherwise have. Any waiver, express or implied, of any provision
    hereof and any delay or failure by the Lender to enforce any provision shall not preclude the Lender from
    enforcing any such provision thereafter.

                     (f)       Severability. Any provision of this Agreement held to be invalid, illegal or
    unenforceable in any  jurisdiction  shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
    illegality or unenforceability without affecting the validity, legality and enforceability of the remaining
    provisions hereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such
    provision in any other jurisdiction.



                              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
                                       SIGNATURE PAGES FOLLOW.]




                                                             - 10 -
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 169 of 184 Page ID #:169




                      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
    by as of the day and year first above written.



                                                        GUARANTOR



                                                        By:
                                                                   c:Al   nzburg andfiony Lee
                                                              Title: Managing Members




                                                        LENDER


                                                        By:
                                                              Name: Matthew Helderman
                                                              Title:       CEO




                              [Signature Page to Security and Guaranty Agreement]
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 170 of 184 Page ID #:170




                      EXHIBIT "16"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 171 of 184 Page ID #:171




                                  SECURITY AND GUARANTY AGREEMENT

                     This SECURITY AND GUARANTY AGREEMENT, dated as of October 20, 2018,(as
    amended, amended and restated, supplemented or otherwise modified from time to time, this "Agreement"), is
    made by and between Utopia Film LLC, a Puerto Rico limited liability company with an address at 1379 Paseo
    Don Juan San Juan, PR 00907 (the "Guarantor"), and Bandit LLC, a California limited liability company, with
    an address at 1639 11th St. #160 Santa Monica, CA 90404, (213) 204-6552, (the "Lender").

                                                      RECITALS

           A.      Pursuant to the terms of the Loan and Security Agreement dated as of September 18, 2017 (as
    amended, supplemented or otherwise modified, renewed or replaced from time to time, the "Loan and Security
    Agreement"), by and between a Canadian Corporation, registered to do business in the state of Kentucky (the
    "Borrower") and Lender, Lender has made a loan to the Borrower in the amount of One Million Five Hundred
    Thousand United States Dollars (US$1,500,000.00) (the "Loan").

             B.        Borrower failed to comply with the terms of the Loan Agreement and Lender put Borrower in
    Default under the terms of the Loan Agreement. In consideration for Lender agreeing to this Amendment to the
    Loan Agreement as set forth in the First Amendment to the Loan and Security Agreement, dated as of October
       2018, and this Agreement in favor of Lender as described below, Lender has agreed to extend the Maturity
    Date, as set forth in the Amendment, subject to the terms and conditions of the Amendment, the Loan Agreement,
    and this Agreement.

             C.       Guarantor is now pledging its expected tax credit, along with any other Collateral (as that term
    is defined in the Loan and Security Agreement) in connection with the motion picture currently entitled Utopia,
    (the "Picture") which is currently in production in Puerto Rico and is fifty percent (50%) completed.

           D.        It is a condition precedent to the Amendment that the Guarantor execute and deliver this
    Agreement.

             E.       The parties hereto are entering into this Agreement to provide, among other things, for the grant
    of the security interest in the Collateral (defined in the Loan and Security Agreement) and a guaranty of the
    Repayment Amount (as defined in the Loan and Security Agreement as amended) by Guarantor.

                                                     AGREEMENT

                     NOW THEREFORE, in consideration of the foregoing premises and other good and valuable
    consideration, the receipt and sufficiency of which are hereby acknowledged, the Guarantor and the Lender
    hereby agrees as follows:

            1.       DEFINITIONS; RULES OF INTERPRETATION.

                      (a)     Terms Defined in Loan and Security Agreement and the UCC. Unless otherwise
    defined herein, terms defined in the Loan and Security Agreement and used herein shall have the meanings
    assigned to them in the Loan and Security Agreement, or, if not defined herein, capitalized terms used herein
    that are defined in the UCC shall have the meanings assigned to them in the UCC.

                     (b)      Definitions of Certain Terms Used Herein. As used in this Agreement, the following
    terms shall have the following meanings:

                     "Agreement" has the meaning set forth in the preamble hereof.
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 172 of 184 Page ID #:172




                    "Collateral" has the meaning set forth in Paragraph 4 (and all sub-paragraphs thereto) of the
    Loan and Security Agreement, as amended.

                      "Distributions" means all dividends, distributions, cash, instruments, options, warrants,
    securities, returns of capital or principal, income, interest, profits and other property and proceeds from time to
    time received or receivable or otherwise made upon or distributed in respect of or in exchange for, or as a result
    of any redemptions or withdraws in respect of, the Collateral.

                    "Event of Default" means (a) any event contained in Paragraph 9 of the Loan and Security
    Agreement that gives rise to a repayment of the Loan, or (b) any breach by the Guarantor of this Agreement.

                       "Governmental Authority" means the government of the United States of America, any other
    nation or any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
    regulatory body, court, central bank, self-regulatory organization, exchange or other entity exercising executive,
    legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government.

                     "Lender" has the meaning set forth in the preamble hereof.

                    "Lien" means (a) with respect to any asset any mortgage, deed of trust, lien, pledge,
    hypothecation, encumbrance, charge or security interest in, on or of such asset and (b) in the case of securities,
    any purchase option, call or similar right of a third party with respect to such securities.

                   "Loan Documents" means the Loan and Security Agreement, the Amendment, and this
    Agreement and any other document delivered or furnished pursuant to the foregoing.

                       "Obligations" means the aggregate amount of principal and interest on the Loan made to the
    Borrower and all other fees payable by, and obligations and liabilities (including all indemnification obligations
    and liabilities, the Borrower (including, without limitation, fees and interest accruing at the then applicable rate
    provided in the Loan and Security Agreement after the maturity of the Loan and interest accruing at the then
    applicable rate provided therein after the filing of any petition in bankruptcy, or the commencement of any
    insolvency, reorganization or like proceeding, relating to the Borrower, whether or not a claim for post-filing or
    post-petition interest is allowed in such proceeding) to the Lender, whether direct or indirect, absolute or
    contingent, due or to become due, or now existing or hereafter incurred, which may arise under, out of, or in
    connection with, any Loan Document, or any other document made, delivered or given in connection with any
    of the foregoing, in each case whether on account of principal, interest, reimbursement obligations, fees,
    indemnities, costs, expenses or otherwise (including, without limitation, all fees and disbursements of one
    counsel to the Lender in each applicable jurisdiction that are required to be paid by the Borrower pursuant to the
    Loan Documents).

                        "Person" means any natural person, corporation, limited partnership, general partnership,
    limited liability company, limited liability partnership, joint stock company, joint venture, association, company,
    trust, bank, trust company, land trust, business trust or other organization, whether or not a legal entity, and any
    Governmental Authority.

                      "UCC" means the Uniform Commercial Code as in effect from time to time in Puerto Rico;
    provided, however, that, at any time, if by reason of mandatory provisions of law, any or all of the perfection or
    priority of the Lender's security interest in any item or portion of the Collateral is governed by the Uniform
    Commercial Code as in effect in a jurisdiction other than the State of Delaware, the term "UCC" shall mean the
    Uniform Commercial Code as in effect, at such time, in such other jurisdiction for purposes of the provisions
    hereof relating to such perfection or priority and for purposes of definitions relating to such provisions.

             2.      GRANT OF SECURITY INTEREST, The Guarantor hereby irrevocably and unconditionally
    pledges, assigns and grants to the Lender a security interest in all of the Guarantor's right, title and interest in,


                                                            -2-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 173 of 184 Page ID #:173




    to the Picture and the Collateral, as collateral security to secure the payment and performance in full of all the
    Obligations.

            3.       APPROVALS.

             Guarantor must obtain written approval by Lender with respect to any broker, lender, financier, or
    similar third party, prior to entering into an agreement in connection with the Tax Credits or Tax Credit Proceeds
    for the Picture.

            4.       OBLIGATIONS.

            The Collateral secures the payment and performance of the Obligations.

            5.       THE GUARANTOR'S REPRESENTATIONS AND WARRANTIES.

            The Guarantor represents and warrants to Lender all of the Representations and Warranties set forth in
    paragraph 5 of the Loan and Security Agreement, and those Representation and Warranties are incorporated
    herein by reference as is if set forth in their entirety herein.

            6.       CERTAIN COVENANTS. The Guarantor hereby covenants to the Lender that, unless
    compliance is waived in writing by the Lender, from and after the date of this Agreement until the Obligations
    have been paid in full:

                   (a)      The Guarantor will keep the Collateral free of all liens, claims, security interests and
    encumbrances of any kind or nature, whether voluntary or involuntary.

                     (b)     The Guarantor agrees to pay prior to delinquency all taxes, charges, liens and
    assessments against the Collateral, and upon the failure of the Guarantor to do so, the Lender at its option may
    pay any of them and shall be the sole judge of the legality or validity thereof and the amount necessary to
    discharge the same.

                     (c)      The Guarantor shall not voluntarily (i) sell, assign, lease, transfer, trade, withdraw,
    redeem, substitute or otherwise dispose of any of the Collateral, or enter into any agreement to do so.

                    (d)       The Guarantor shall give the Lender at least ten (10) days prior written notice before
    changing its name, its jurisdiction of organization or, in the case of an individual, the location of its principal
    residence.

              7.      THE LENDER APPOINTED ATTORNEY IN FACT. The Guarantor authorizes and
    irrevocably appoints the Lender as the Guarantor's true and lawful attorney-in-fact with full power of
    substitution to take any action and execute or otherwise authenticate any record or other documentation that the
    Lender considers necessary or advisable to accomplish the purposes of this Agreement, including but not limited
    to, the following actions (but the Lender shall not be obligated to and shall have no liability to the Guarantor or
    any third party for failure to so do or take action): (a) to endorse, receive, accept and collect all checks, drafts,
    other payment orders and instruments representing or included in the Collateral or representing any payment,
    dividend or distribution relating to any Collateral or to take any other action to enforce, collect or compromise
    any of the Collateral; (b) to transfer any Collateral into the name of the Lender or its nominee or any broker-
    dealer (which may be an affiliate of the Lender) and to execute any control agreement covering any Collateral
    on the Guarantor's behalf and as attorney-in-fact for the Guarantor in order to perfect the Lender's first priority
    and continuing security interest in the Collateral and in order to provide the Lender with control of the Collateral,
    and the Guarantor's signature on this Agreement or other authentication of this Agreement shall constitute an
    irrevocable direction by the Guarantor to any bank, custodian, broker dealer, any other securities intermediary
    or holding any Collateral to comply with any instructions or entitlement orders, of the Lender without further


                                                            -3-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 174 of 184 Page ID #:174




    consent of the Guarantor; (c) to exercise any right, privilege or option pertaining to any Collateral; (d) to file any
    claims, take any actions or institute any proceedings which the Lender determines to be necessary or appropriate
    to collect or preserve the Collateral or to enforce the Lender's rights with respect to the Collateral; (e) to execute
    in the name or otherwise authenticate on behalf of the Guarantor any record reasonably believed necessary or
    appropriate by the Lender for compliance with laws, rules or regulations applicable to any Collateral, or in
    connection with exercising the Lender's rights under this Agreement; (0 to file any financing statement relating
    to this Agreement electronically, and the Lender's transmission of the Guarantor's signature on and authentication
    of the financing statement shall constitute the Guarantor's signature on and authentication of the financing
    statement; (g) to make any compromise or settlement it deems desirable or proper with reference to the
    Collateral; (h) to do and take any and all actions with respect to the Collateral and to perform any of the
    Guarantor's obligations under this Agreement; and (i) to execute any documentation reasonably believed
    necessary by the Lender for compliance with any restrictions, laws, rules or regulations applicable to any
    Collateral hereunder that constitutes restricted or control securities under the securities laws. The foregoing
    appointments are (i) coupled with an interest and irrevocable until this Agreement is terminated and (ii) unless
    earlier terminated pursuant to clause (i) of this sentence, shall (x) shall survive the death, disability or liquidation
    of the Guarantor and (y) not be revoked without the Lender's written consent. To the extent permitted by law,
    the Guarantor hereby ratifies all said attorney-in-fact shall lawfully do by virtue hereof.

             8.       GUARANTY.

                      (a)     Unconditional Guarantee. Guarantor hereby unconditionally, absolutely and
    irrevocably guarantees to Lender and its successors and assigns the full, faithful and complete performance by
    Guarantor of each and every covenant, agreement, duty, liability and/or obligation (known, unknown, fixed,
    contingent or otherwise) of Guarantor under or contained in the Loan and Security Agreement including, without
    limitation, the due and timely payment of all amounts payable by Guarantor under the Loan and Security
    Agreement, all in strict accordance with the terms and provisions of the Loan and Security Agreement
    (collectively the "Guarantor Obligations"), and all as if Guarantor were the primary obligor with respect to each
    and all of the Guarantor Obligations. Guarantor acknowledges and agrees that this Guarantee Agreement
    constitutes a guarantee of payment and performance and not merely of collection.

                      (b)     Certain Authorizations. Guarantor authorizes Lender, without notice or demand and
    without affecting Guarantor's liability hereunder, without prejudice to Guarantor' rights and remedies under the
    Loan and Security Agreement, from time to time to renew, compromise, extend, accelerate or otherwise change
    the time for payment of or otherwise change the terms of any of the Guarantor Obligations or any part thereof,
    including increase or decrease of any rate of interest thereon; take and hold security for the payment of any or
    all of the Guarantor Obligations, and exchange, enforce, waive and release any such security; apply such security
    and direct the order or manner of sale thereof as Lender in its discretion may determine; and release and/or
    substitute any one or more of any endorsers or Guarantor for any or all of the Guarantor Obligations.

                      (c)     Subordination. Guarantor hereby subordinates any indebtedness of Guarantor now or
    hereafter held by Guarantor to the Guarantor Obligations, and Guarantor shall collect, enforce and receive such
    indebtedness of Guarantor to Guarantor, if Lender so requests, as trustee for Lender and shall pay over to Lender
    all collections on and proceeds of such indebtedness of Guarantor to Lender, but without reducing or affecting
    in any manner the liability of Guarantor under the other provisions of this Guarantee Agreement.

                      (d)     No Subrogation. Guarantor hereby: (a) expressly and irrevocably waives, to the fullest
    extent possible, on behalf of itself and its successors and assigns (including any surety) and any other Person,
    any and all rights at law or in equity to subrogation, to reimbursement, to exoneration, to contribution, to
    indemnification, to set off or to any other rights that could accrue to a surety against a principal, to a guarantor
    against a maker or obligor, to an accommodation party against the party accommodated, to a holder or transferee
    against a maker, or to the holder of any claim against any Person, and which Guarantor may have or hereafter
    acquire against Guarantor or any Person in connection with or as a result of Guarantor's execution, delivery
    and/or performance of this Guarantee Agreement, or any other documents to which Guarantor is a party or

                                                              -4-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 175 of 184 Page ID #:175




    otherwise; (b) expressly and irrevocably waives any "claim" (as such term is defined in the United States
    Bankruptcy Code) of any kind against Guarantor, and further agrees that it shall not have or assert any rights
    with respect to any such claim against any Person (including any surety), either directly or as an attempted set
    off to any action commenced against Guarantor by any of the Lender; and (c) acknowledges and agrees (i) that
    this waiver is intended to benefit Lender and shall not limit or otherwise affect Guarantor's liability hereunder
    or the enforceability of this Guarantee Agreement, and (ii) that the rights of Lender under this sentence shall
    survive payment and performance in full of the Guarantor Obligations.

                       (e)     Certain Waivers. Neither any Lender nor any other Person shall be required to take
    any action of any kind or nature against Guarantor or any other Person, or resort to any security held by Lender
    or any other Person, at any time before Lender may proceed against Guarantor on this Guarantee Agreement.
    Each of the Guarantor hereby expressly waives, relinquishes and releases, in any action brought on, arising out
    of or relating to this Guarantee Agreement or otherwise: (a) pursuant to California Civil Code Section
    2856(a)(1), all of Guarantor's rights of subrogation, reimbursement, indemnification and contribution and any
    other rights and defenses that are or may become available to Guarantor by reason of California Civil Code
    Sections 2787 to 2855, inclusive, (b) pursuant to California Civil Code Section 2856(a)(2), all rights or defenses
    Guarantor may have in respect of its obligations as a guarantor by reason of any election of remedies by the
    Lender, even if that election of remedies has destroyed Guarantor's rights of subrogation and reimbursement
    against Guarantor, (c) any claim (i) that any obligation of Guarantor hereunder is larger in amount or more
    burdensome than that of Guarantor, (ii) based on Guarantor' liability ceasing for any reason, (iii) that this
    Guarantee Agreement may be revoked, (iv) based on any alteration of any original Obligation without
    Guarantor's consent, (v) that acceptance by Lender of anything in partial satisfaction of the Guarantor
    Obligations reduces the obligations of Guarantor hereunder, (vi) that performance or any offer of performance
    of any or all of the Guarantor Obligations exonerates Guarantor, (vii) that Guarantor may require any Lender to
    proceed against Guarantor or pursue any other remedy, (viii) that Guarantor may compel Guarantor to perform
    any Obligation when due, (ix) that if Guarantor satisfies any of the Guarantor Obligations in whole or in part,
    Guarantor is bound to reimburse Guarantor, (x) that Guarantor, upon satisfying all or any part of the Guarantor
    Obligations, is entitled to enforce any remedy which a Lender then has against Guarantor, (xi) that Guarantor is
    entitled to the benefit of any security for the performance of any of the Guarantor Obligations, (xii) that as to
    any property of Guarantor that has been hypothecated with property of Guarantor, Guarantor is entitled to have
    Guarantor' property first applied to discharge of the Guarantor Obligations, (xiii) that Lender, or any other
    Person, must resort to property upon which a Lender, or such other Person, has a lien in any particular order, or
    must otherwise marshal any such liens, or (xiv) that Guarantor may require a Lender, or any other Person, to
    seek satisfaction from funds to which Guarantor has no claim or to marshal assets, (d) any claim, right or defense
    based upon any other action or circumstance which might otherwise constitute a legal or equitable discharge,
    defense or exoneration of a guarantor or surety, (e) notice of the acceptance of this Guarantee Agreement by any
    Person, (f) notice of the Guarantor Obligations now existing or which may hereafter exist or be created or
    incurred, (g) notice of any adverse change in the financial condition of Guarantor or of any other fact that might
    increase Guarantor's risk hereunder, (h) presentment, notice of demand for payment or performance, notice of
    default or nonpayment or nonperformance, protest, notice of protest, and notice of dishonor, under the Loan and
    Security Agreement or any other agreement in connection therewith (or any of them) or otherwise in respect of
    any of the Guarantor Obligations and (i) all other notices to which Guarantor might otherwise be entitled in
    connection with this Guarantee Agreement, the Loan and Security Agreement or any other agreement in
    connection therewith (or any of them) or otherwise in respect of any Obligation.

                     (f)       Non-Impairment by Bankruptcy. Guarantor's liability hereunder shall continue
    notwithstanding, and shall be unaltered, unaffected and unimpaired by, (a) the bankruptcy, insolvency,
    reorganization, merger, liquidation, dissolution, winding-up or cessation of existence of Guarantor or any other
    Person, and/or (b) any fraudulent, illegal or improper act by Guarantor, and/or (c) any payment made on the
    Guarantor Obligations which the recipient repays or is liable to repay to Guarantor or any other Person pursuant
    to any court order or as otherwise required by law.




                                                            5
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 176 of 184 Page ID #:176




                      (g)      Effect of Non-Enforcement. Guarantor hereby covenants and agrees that the failure by
    a Lender, or any other Person, to file or enforce a claim against Guarantor or Guarantor, or any other Person,
    shall not affect Guarantor's liability hereunder nor shall Guarantor be released from liability hereunder if
    recovery from Guarantor, any other guarantor, payor, endorser or surety in respect of any of the Guarantor
    Obligations or any other Person becomes barred by any statute of limitations applicable to any cause of action
    upon any Obligation or upon this Guarantee Agreement or any obligation or liability founded upon this
    Guarantee Agreement. The obligations of Guarantor hereunder are independent of the obligations of Guarantor
    under the Loan and Security Agreement or any other agreement in connection therewith (and each of them) and
    of any security for or other guarantee of the Guarantor Obligations. In the event of a default in the performance
    of any of the Guarantor Obligations, a Lender may maintain an action against any or all Guarantor upon this
    Guarantee Agreement, whether or not Guarantor is joined therein or a separate action is brought against
    Guarantor.

            9.         REMEDIES.

                      (a)      If an Event of Default occurs and is continuing, the Lender may do any one or more of
    the following, to the extent permitted by law with respect to any of the Collateral:

                               (i)      Exercise as to any or all of the Collateral all the rights, powers and remedies
    of a secured party.

                              (ii)     Enforce the security interest given hereunder pursuant to the UGC and any
    other applicable law or in equity.

                             (iii)    Exercise any and all rights as beneficial and legal owner of the Collateral,
    including perfecting assignment of and exercising any and all voting, conversion, registration, purchase,
    consensual and other rights and powers of a holder of any Collateral.

                               (iv)     Personally, or by agents or attorneys, immediately take possession of the
    Collateral or any part thereof, from the Guarantor or any other Person who then has possession of any part thereof
    with or without notice or process of law.

                                 (v)     Demand, sue for, collect or receive any money or property at any time payable
    or receivable in respect of the Collateral including instructing the obligor or obligors on any agreement,
    instrument or other obligation constituting part of the Collateral to make any payment required by the terms of
    such agreement, instrument or other obligation directly to the Lender, and in connection with any of the
    foregoing, compromise, settle, extend the time for payment and make other modifications with respect thereto;
    provided, however, that in the event that any such payments are made directly to the Guarantor, prior to receipt
    by any such obligor of such instruction, the Guarantor shall segregate all amounts received pursuant thereto in
    trust for the benefit of the Lender and shall promptly (but in no event later than two (2) business days after receipt
    thereof) pay such amounts to the Lender.

                               (vi)     Retain and apply the Distributions to the Obligations as provided in provided
    in Section 9(b).

                               (vii)   Sell all or any part of the Collateral at public or private sale in accordance
    with the UCC, without advertisement, in such manner and order as the Lender may elect. The Lender may
    execute any sale of the Collateral through an affiliate of the Lender. The Lender or any affiliate of the Lender
    may purchase the Collateral for its own account at any such sale. The Lender shall give the Guarantor such
    notice of any public or private sale as may be required by the UCC, provided that to the extent notice of any
    such sale is required by the UCC or other applicable law, the Guarantor agrees that at least ten (10) days' notice
    to the Guarantors of the time and place of any public sale or the time after which any private sale is to be made
    shall constitute reasonable notification. The Guarantor further acknowledges that a private sale may result in

                                                            -6-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 177 of 184 Page ID #:177




   prices and other terms less favorable to the seller than if such sale were a public sale and, notwithstanding such
   circumstances, agrees that no such private sale shall, to the extent permitted by applicable law, be deemed not
   to be "commercially reasonable" solely as a result of such prices and other sale terms. The Guarantor
   acknowledges and agrees that the Lender, in conducting a private sale, may impose such conditions as the Lender
   deems appropriate to insure a lawful sale under the securities laws, including, without limitation, the right to
   approach and negotiate with only a limited number of potential purchasers, and to restrict purchasers to those
   who can make appropriate representations and warranties. Upon any such sale, the Lender shall have the right
   to deliver, assign and transfer to the buyer thereof the Collateral so sold. Each buyer at any such sale shall hold
   the Collateral so sold absolutely and free from any claim or right of whatsoever kind, including any equity or
   right of redemption of the Guarantor that may be waived or any other right or claim of the Guarantor, and the
   Guarantor, to the extent permitted by law, hereby specifically waives all rights of redemption, stay or appraisal
   that such Guarantor has or may have under any law now existing or hereafter adopted. Any sale of the Collateral
   hereunder may be without giving any warranties as to the Collateral. The Lender may specifically disclaim any
   warranties of title or the like. This procedure will not be considered to affect adversely the commercial
   reasonableness of any sale or other disposition of the Collateral

                            (viii) Comply with any applicable state or federal law requirements in connection
    with a disposition of the Collateral and such compliance will not be considered to affect adversely the
    commercial reasonableness of any sale or other disposition of the Collateral.

                       (b)     All cash proceeds received by or on behalf of the Lender in respect of any sale of,
    collection from, or other realization upon all or any part of the Collateral shall, unless otherwise required by
    applicable law or a Government Authority, following the payment of the fees and expenses of the Lender related
    to such sale, collection and/or realization and enforcement hereunder, be applied by the Lender to the Obligations
    in such order as the Lender may elect. Any surplus of such cash or cash proceeds held by or on behalf of the
    Lender and remaining after payment in full of all the Obligations shall be paid to the Guarantor. If the proceeds
    of sale, collection or other realization of or upon the Collateral pursuant to this Section are insufficient to cover
    the costs and expenses of such realization and the payment in full of all Obligations, the Guarantor shall remain
    liable for any deficiency to the extent the Guarantor is obligated therefor under the Loan Documents.

                       (c)     The Guarantor agrees that the Collateral or any part thereof may be sold by the Lender
    or any of its affiliate as provided for in this Agreement, and, except as otherwise expressly set forth in this
    Agreement, expressly waives any rights of notice of sale, advertisement procedures, or related provisions granted
    under applicable law. The Guarantor hereby waive, to the fullest extent permitted by applicable law, notice or
    judicial hearing in connection with the Lender's taking possession or the Lender's disposition of the Collateral
    or any part thereof, including any and all prior notice and hearing for any prejudgment remedy or remedies and
    any such right which the Guarantor would otherwise have under law, and the Guarantor hereby further waive,
    to the fullest extent permitted by applicable law: (i) all damages occasioned by such taking of possession; (ii) all
    other requirements as to the time, place and terms of sale or other requirements with respect to the enforcement
    of the Lender's rights hereunder; and (iii) all rights of redemption, appraisal, valuation, stay, extension or
    moratorium now or hereafter in force under any applicable law. The Lender shall not be liable for any incorrect
    or improper payment made pursuant to this Section 8 in the absence of bad faith, gross negligence or willful
    misconduct on the part of the Lender as determined by a court of competent jurisdiction by final and
    nonapplicable judgment. Any sale of, or the grant of options to purchase, or any other realization upon, any
    Collateral shall operate to divest all right, title, interest, claim and demand, either at law or in equity, of the
    Guarantor[s] therein and thereto, and shall be a perpetual bar both at law and in equity against the Guarantor and
    against any and all Persons claiming or attempting to claim the Collateral so sold, optioned or realized upon, or
    any part thereof, from, through or under the Guarantor.

                     (d)     The Guarantor shall not attempt to hold the Lender responsible for selling any of the
    Collateral at an inadequate price even if the Lender accepts the first offer received or if only one possible
    purchaser appears or bids at any sale thereof.



                                                            - 7-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 178 of 184 Page ID #:178




                     (e)     The Guarantor will cooperate fully with the Lender with respect to any sale or
   liquidation by the Lender of any of the Collateral, including full and complete compliance with all requirements
   of applicable securities laws, and will give to the Lender all information and will do all things necessary,
   including the execution of all documents, forms, instruments and other items, for the complete and unrestricted
   sale and/or transfer the Collateral or any portion thereof.

                     (f)      The Guarantor further agrees that a breach of any of the covenants contained in this
   Section 8(d) will cause irreparable injury to the Lender, that the Lender has no adequate remedy at law in respect
   of such breach and, as a consequence, that each and every covenant contained in this Section 8(d) shall be
   specifically enforceable against the Guarantor, and the Guarantor hereby waives and agrees not to assert any
   defenses against an action for specific performance of such covenants except for a defense that no Event of
   Default has occurred and is continuing or payment in full of the Obligations.

             10.      LIMITATION ON THE LENDER'S DUTIES. Except for reasonable care in the custody of
   any Collateral in its possession and the accounting for moneys actually received by it hereunder, the Lender shall
   have no duty as to any Collateral or as to the taking of any necessary steps to preserve rights against prior parties
   or any other rights pertaining to any Collateral. The Lender shall be deemed to have exercised reasonable care
   in the custody and preservation of the Collateral in its possession if the Collateral is accorded treatment
   substantially equal to that which the Lender accords its own property, it being understood that the Lender shall
   not have any responsibility for (a) ascertaining, exercising or taking other action or giving the Guarantor's]
   notice with respect to subscription rights, calls, conversions, exchanges, maturities, lenders or other matters
   relative to any Collateral, whether or not the Lender has or is deemed to have knowledge of such matters, or (b)
   taking any necessary steps to preserve rights against any parties with respect to any Collateral. The Lender shall
   not be liable for any loss to the Collateral resulting from acts of God, war, civil commotion, fire, earthquake, or
   other disaster or for any other loss or damage to the Collateral except to the extent such loss is determined by a
   court of competent jurisdiction by final and nonappealable judgment to have resulted from the Lender's gross
   negligence or willful misconduct.

            11.     WAIVERS. The Lender shall be under no duty or obligation whatsoever and the Guarantor
   waives any right to require the Lender to (a) make or give any presentment, demands for performances, notices
   of nonperformance, protests, notices of protest or notices of dishonor in connection with any obligations or
   evidences of indebtedness held by the Lender as Collateral, or in connection with any obligation or evidences of
   indebtedness which constitute in whole or in part the Obligations, (b) proceed against any Person, (c) proceed
   against or exhaust any Collateral, or (d) pursue any other remedy in the Lender's power; and the Guarantor
   waives any defense arising by reason of any disability or other defense of any other Person, or by reason of the
   cessation from any cause whatsoever of the liability of any other Person.

             12.     CONTINUING AGREEMENT AND POWERS.

                     (a)     This is a continuing Agreement and all the rights, powers and remedies hereunder shall
    apply to all Obligations, notwithstanding, without limitation, the death, incapacity, cessation of business,
    dissolution or bankruptcy of the Guarantor or any other Person, or any other event or proceeding affecting the
    Guarantor or any other Person.

                      (b)      Until all Obligations shall have been indefeasibly paid in full, the power of sale and all
    other rights, powers and remedies granted to the Lender hereunder shall continue to exist and may be exercised
    by the Lender at the time specified hereunder irrespective of the fact that the Obligations or any part thereof may
    have become barred by any statute of limitations, or that the personal liability of the Guarantor may have ceased.
    The Guarantor waives the benefit of any statute of limitations as applied to this Agreement.

              13.     COSTS. All reasonable costs and expenses, including reasonable attorney's fees, incurred or
    paid by the Lender in exercising any right, power or remedy conferred by this Agreement or in the enforcement
    thereof, shall become a part of the Obligations secured hereunder and shall be paid to the Lender by the Guarantor

                                                            -8-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 179 of 184 Page ID #:179




   not later than ten (10) days after written demand therefor. The provisions of this Section 13 shall survive the
   termination of this Agreement or any provision hereof.

             14.     NOTICES. Unless otherwise provided herein, any notice or other communication herein
   required or permitted to be given shall be given in the manner and become effective as set forth in the Loan and
   Security Agreement, (a) as to the Guarantor, at the address, facsimile number, telephone number or email address
   as set forth above and (b) as to the Lender, at the address, facsimile number or telephone number or email address
   of the Lender set forth above, or in each case at such other address, facsimile number, telephone number or email
   address as shall be designated by such party in a written notice to the other party complying as to delivery with
   the terms of this Section 14.

            15.      GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY
   TRIAL.

                     (a)       Governing Law. This Agreement shall be governed by, and construed in accordance
            with, the laws of the State of California.

                      (b)     JURISDICTION AND WAIVER OF JURY TRIAL. The provisions of Paragraph
             10.7 of the Loan and Security Agreement are incorporated herein by reference.

             16.      CONTINUING SECURITY INTEREST.

                     (a)      This Agreement shall create a continuing security interest in the Collateral and (i) shall
    be binding upon and inure to the benefit (i) of the Guarantor and its successors, assigns, executors, administrators,
    personal representatives, heirs and legatees, and (ii) of the Lender and its successors, assignees and transferees;
    provided, however, that the Guarantor may not assign or otherwise transfer any of its rights or obligations
    hereunder without the prior written consent of the Lender (and any attempted assignment or transfer by the
    Guarantor without such consent shall be null and void). No other Persons (including any other creditor of the
    Guarantor) shall have any interest herein or any right or benefit with respect hereto.

                      (b)      The Guarantor agrees that its Obligations and the security interest and pledge created
    hereunder shall, to the extent permitted by law, continue to be effective or be reinstated, as applicable, if at any
    time payment, or any part thereof, of all or any part of the Obligations is rescinded or must otherwise be restored
    by the Lender upon the bankruptcy or reorganization of the Guarantor or otherwise.

              I7.     TERMINATION. When the Loan and other Obligations have been paid in full in cash (other
    than contingent indemnification obligations for which no demand has been made by the Lender on the Borrower),
    this Agreement shall terminate and all obligations of the Guarantor hereunder shall terminate (other than those
    obligations which, pursuant to the express terms of this Agreement, survive termination of this Agreement), all
    without delivery of any instrument or performance of any act by any party, and all rights to the Collateral shall
    revert to the Guarantor. Upon termination of this Agreement, the Collateral (or any remaining portion thereof)
    shall be released from the Lien of this Agreement and the security interest granted hereunder shall be terminated.
    At the request of the Borrower or Guarantor and at the expense of the Borrower or Guarantor, following any
    such termination, the Lender shall promptly return all instruments previously delivered to the Lender
    representing any Collateral and execute and deliver to the Borrower or Guarantor such documents (including
    without limitation UCC-3 termination statements) as the Borrower or Guarantor may reasonably request to
    evidence such termination.

             18.      MISCELLANEOUS.

                     (a)      Amendments. This Agreement may be waived, altered, modified or amended only by
    an instrument in writing, duly executed by the Lender and the Guarantor.



                                                            -9
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 180 of 184 Page ID #:180




                    (b)      Counterparts. This Agreement may be executed in any number of identical counterparts,
   each of which shall be deemed an original for all purposes and all of which constitute, collectively, one agreement.
   Delivery of an executed counterpart of a signature page of this Agreement by facsimile or any other electronic
   means that reproduces an image of the actual executed signature page shall be effective as delivery of a manually
   executed counterpart of this Agreement.

                     (c)       Filing Authorization. The Guarantor hereby irrevocably authorizes the Lender to file
   one or more financing statements describing all or part of the Collateral in any filing office or jurisdiction as the
   Lender may determine in its sole discretion, and continuation statements, or amendments thereto, relative to all
   or part of the Collateral as authorized by applicable law. Such financing statements, continuation statements and
   amendments will contain any other information required by the UCC for the sufficiency or filing office
   acceptance of any financing statement, continuation statement or amendment. The Guarantor agrees to furnish
   any such information to the Lender promptly upon request. The Guarantor also ratifies its authorization for the
   Lender to have filed any initial financing statement or amendments thereto filed prior to the date hereof.

                        (d)      Further Assurances. From time to time, the Guarantor shall, at the request of the
    Lender, execute such other agreements, documents or instruments (including, without limitation, any stock
    powers, instructions to any securities intermediary, issuer or transfer agent, proxies, or any other documents of
    transfer) or take any other actions in connection with this Agreement as the Lender may reasonably deem
    necessary to evidence or perfect the security interests granted herein, to maintain the first priority of the security
    interests, or to effectuate the rights granted to the Lender herein, but their failure to do so shall not limit or affect
    any security interest or any other rights of the Lender in and to the Collateral. Such powers or documents may
    be executed in blank or completed prior to execution, as requested by the Lender.

                     (e)      No Waiver. No failure or delay by the Lender in exercising any right or power
    hereunder or under any other Loan Document shall operate as a waiver thereof, nor shall any single or partial
    exercise of any such right or power, or any abandonment or discontinuance of steps to enforce such a right or
    power, preclude any other or further exercise thereof or the exercise of any other right or power. The rights and
    remedies of the Lender hereunder and under the other Loan Documents are cumulative and are not exclusive of
    any rights or remedies that the Lender would otherwise have. Any waiver, express or implied, of any provision
    hereof and any delay or failure by the Lender to enforce any provision shall not preclude the Lender from
    enforcing any such provision thereafter.

                     (f)      Severability. Any provision of this Agreement held to be invalid, illegal or
    unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
    illegality or unenforceability without affecting the validity, legality and enforceability of the remaining
    provisions hereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such
    provision in any other jurisdiction.



                              (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
                                       SIGNATURE PAGES FOLLOW.]




                                                             -10-
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 181 of 184 Page ID #:181




                      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
    by as of the day and year first above written.



                                                        GUARANTOR



                                                        By:
                                                              Name: Alex Ginzburg
                                                              Title: Managing Member




                                                        LENDER


                                                        By:
                                                              Name: Matthew Helderman
                                                              Title:       CEO




                              [Signature Page to Security and Guaranty Agreement]
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 182 of 184 Page ID #:182




                      EXHIBIT "17"
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 183 of 184 Page ID #:183




    From: =/b>Matthew Helderman <matthewhelderman             bondit.us>
    Subject: =/b>Re: THE RECOVERY = Status?
    Date: =/b>August 20, 2019 at 8:06:06 AM =DT
    To: =/b>Tony Lee <tonylMetitplay.com>
    Cc: Alex Ginzburg <alexga,letitplay.com>


    Thank you Tony — we will check back in throughout =ext week and the following to get
    this finalized and repaid ASAP.


    MATTHEW HELDERMAN

    CEO and co-founder

    Office: (213) 204-6552 x101

    1639 11th St. #160 I Santa Monica, =A 90404

    www.Bonclitus




    On Aug 20, 2019, at 7:22 AM, Tony Lee <tonvI(&,letitplay.comwrote:

    Hi Matthew - hope all =s well. There hasn't been any questions regarding the rebate =or
    spend. As previously discussed, our expectation (based on prior =rojects), is end of
    August/early September. Given the labor day holiday =oming up, I think it may be shortly
    after that, but hopefully =ooner.

    Tony


    On Aug 19, 2019, at 8:27 AM, =atthew Helderman <matthewheldermanQbondit.us>
    wrote:

    Alex and Tony,

    Checking back in here =or a status report on both:


       •   The Recovery tax rebate =E2 this has now been more than 6 weeks, do you have an
           update? =ave you heard anything? Have they contested any of the spend amount /
           rebate amount?
Case 2:19-cv-09832-AB-RAO Document 1 Filed 11/15/19 Page 184 of 184 Page ID #:184




       •   Jackson Thornton =amp; Co — we are preparing to have our attorney's =each out
           to the accounting / auditing team this week unless we hear =ack from you side with
           a detailed response as to where we =tand.


    Please advise and all rights remain reserved =ere.


    MATTHEW HELDERMAN

    CEO and co-founder

    Office: (213) 204-6552 x101

    1639 11th St. #160 I Santa Monica, =A 90404

    www.Bondlt.us
